Exhibit 10.5
EXECUTION COPY
 
$205,000,000
AMENDED AND RESTATED
CREDIT AGREEMENT
AMONG
MAPCO EXPRESS, INC.
AND
MAPCO FAMILY CENTERS, INC.,
AS BORROWERS,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
LEHMAN BROTHERS INC.,
AS ARRANGER,
SUNTRUST BANK,
AS SYNDICATION AGENT,
BANK LEUMI USA,
AS CO-ADMINISTRATIVE AGENT,
AND
LEHMAN COMMERCIAL PAPER INC.,
AS ADMINISTRATIVE AGENT
DATED AS OF APRIL 28, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1.
  DEFINITIONS     3  
1.1
  Defined Terms     3  
1.2
  Other Definitional Provisions     27  
 
           
SECTION 2.
  AM0UNT AND TERMS OF COMMITMENTS     28  
2.1
  Term Loan Commitments     28  
2.2
  Effective Date Procedure for Term Loans     28  
2.3
  Repayment of Term Loans     29  
2.4
  Revolving Credit Commitments     29  
2.5
  Procedure for Revolving Credit Borrowing     30  
2.6
  Repayment of Loans; Evidence of Debt     30  
2.7
  Commitment Fees, etc     31  
2.8
  Termination or Reduction of Revolving Credit Commitments     32  
2.9
  Optional Prepayments     32  
2.10
  Mandatory Prepayments     32  
2.11
  Conversion and Continuation Options     33  
2.12
  Minimum Amounts and Maximum Number of Eurodollar Tranches     34  
2.13
  Interest Rates and Payment Dates     34  
2.14
  Computation of Interest and Fees     35  
2.15
  Inability to Determine Interest Rate     35  
2.16
  Pro Rata Treatment and Payments     36  
2.17
  Requirements of Law     37  
2.18
  Taxes     38  
2.19
  Indemnity     40  
2.20
  Illegality     41  
2.21
  Change of Lending Office     41  
2.22
  Replacement of Lenders under Certain Circumstances     41  
 
           
SECTION 3.
  LETTERS OF CREDIT     42  
3.1
  L/C Commitment     42  
3.2
  Procedure for Issuance of Letter of Credit     42  
3.3
  Fees and Other Charges     43  
3.4
  L/C Participations     43  
3.5
  Reimbursement Obligation of the Borrowers     44  
3.6
  Obligations Absolute     45  
3.7
  Letter of Credit Payments     45  
3.8
  Applications     45  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     46  
4.1
  Financial Condition     46  
4.2
  No Change     46  
4.3
  Corporate Existence; Compliance with Law     46  

-i-



--------------------------------------------------------------------------------



 



                      Page
4.4
  Corporate Power; Authorization; Enforceable Obligations     47  
4.5
  No Legal Bar     47  
4.6
  No Material Litigation     47  
4.7
  No Default     47  
4.8
  Ownership of Property; Liens     48  
4.9
  Intellectual Property     48  
4.10
  Taxes     48  
4.11
  Federal Regulations     48  
4.12
  Labor Matters     48  
4.13
  ERISA     48  
4.14
  Investment Company Act; Other Regulations     49  
4.15
  Subsidiaries     49  
4.16
  Use of Proceeds     49  
4.17
  Environmental Matters     49  
4.18
  Accuracy of Information, etc     51  
4.19
  Security Documents     51  
4.20
  Solvency     52  
4.21
  Regulation H     52  
4.22
  Certain Documents     52  
 
           
SECTION 5.
  CONDITIONS PRECEDENT     52  
5.1
  Conditions to Effectiveness     52  
5.2
  Conditions to Each Extension of Credit     58  
 
           
SECTION 6.
  AFFIRMATIVE COVENANTS     58  
6.1
  Financial Statements     58  
6.2
  Certificates; Other Information     59  
6.3
  Payment of Obligations     60  
6.4
  Conduct of Business and Maintenance of Existence; Compliance     60  
6.5
  Maintenance of Property; Insurance     60  
6.6
  Inspection of Property; Books and Records; Discussions     61  
6.7
  Notices     61  
6.8
  Environmental Laws     62  
6.9
  Interest Rate Protection     62  
6.10
  Additional Collateral, etc     63  
6.11
  Further Assurances     64  
6.12
  Post-Effective Date Covenants     65  
 
           
SECTION 7.
  NEGATIVE COVENANTS     65  
7.1
  Financial Condition Covenants     65  
7.2
  Limitation on Indebtedness     66  
7.3
  Limitation on Liens     67  
7.4
  Limitation on Fundamental Changes     68  
7.5
  Limitation on Disposition of Property     69  
7.6
  Limitation on Restricted Payments     69  
7.7
  Limitation on Capital Expenditures     70  

-ii-



--------------------------------------------------------------------------------



 



                      Page
7.8
  Limitation on Investments     70  
7.9
  Limitation on Transactions with Affiliates     71  
7.10
  Limitation on Sales and Leasebacks     71  
7.11
  Limitation on Changes in Fiscal Periods     71  
7.12
  Limitation on Negative Pledge Clauses     71  
7.13
  Limitation on Restrictions on Subsidiary Distributions     72  
7.14
  Limitation on Lines of Business     72  
7.15
  Limitation on Amendments to Other Documents     72  
7.16
  Limitation on Hedge Agreements     72  
7.17
  La Gloria Management Agreement     72  
 
           
SECTION 8.
  EVENTS OF DEFAULT     73  
 
           
SECTION 9.
  THE AGENTS     76  
9.1
  Appointment     76  
9.2
  Delegation of Duties     76  
9.3
  Exculpatory Provisions     76  
9.4
  Reliance by Agents     76  
9.5
  Notice of Default     77  
9.6
  Non-Reliance on Agents and Other Lenders     77  
9.7
  Indemnification     78  
9.8
  Agent in Its Individual Capacity     78  
9.9
  Successor Administrative Agent     78  
9.10
  Authorization to Release Liens and Guarantees     79  
9.11
  The Arranger; the Syndication Agent; the Co-Administrative Agent     79  
 
           
SECTION 10.
  MISCELLANEOUS     79  
10.1
  Amendments and Waivers     79  
10.2
  Notices     81  
10.3
  No Waiver; Cumulative Remedies     83  
10.4
  Survival of Representations and Warranties     84  
10.5
  Payment of Expenses     84  
10.6
  Successors and Assigns; Participations and Assignments     85  
10.7
  Adjustments; Set-off     88  
10.8
  Counterparts     89  
10.9
  Severability     89  
10.10
  Integration     89  
10.11
  GOVERNING LAW     89  
10.12
  Submission To Jurisdiction; Waivers     89  
10.13
  Acknowledgments     90  
10.14
  Confidentiality     90  
10.15
  Release of Collateral and Guarantee Obligations     91  
10.16
  Accounting Changes     91  
10.17
  Delivery of Lender Addenda     92  
10.18
  WAIVERS OF JURY TRIAL     92  
10.19
  Maximum Liability of any Borrower     92  

-iii-



--------------------------------------------------------------------------------



 



                      Page
10.20
  Effect of Amendment and Restatement of the Existing Credit Facilities     92  

-iv-



--------------------------------------------------------------------------------



 



ANNEXES:
A            Existing Letters of Credit
SCHEDULES:
1.1A Mortgaged Property
1.1B Real Property
4.4  Consents
4.8  Defects in Title
4.15  Subsidiaries
4.17  Environmental Matters
4.19(a)  UCC Filing Jurisdictions
4.19(b)  Mortgage Filing Jurisdictions
6.12(a) Post-Closing Surveys
6.12(b) Post-Closing Title Policies
7.2(d)  Existing Indebtedness
7.3(f)  Existing Liens
7.3(j)  Liens Securing Hedge Agreements
EXHIBITS:
A Form of Guarantee and Collateral Agreement
B Form of Compliance Certificate
C Form of Closing Certificate
D-l Form of Mortgage
D-2 Form of Mortgage Assignment
D-3 Form of Mortgage Amendment
D-4 Form of Leasehold Landlord Agreement
E Form of Assignment and Acceptance
F Form of Legal Opinion of Fulbright & Jaworski L.L.P.
G-1 Form of Term Note
G-2 Form of Revolving Credit Note
H Form of Exemption Certificate
I Form of Lender Addendum
J Form of Borrowing Notice
K Form of Escrow Agreement
L Form of Subordination Agreement

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005,among MAPCO
EXPRESS, INC., a Delaware corporation (“MAPCO Express”), and MAPCO FAMILY
CENTERS, INC., a Delaware corporation (“MAPCO Family” and, together with MAPCO
Express, the “Borrowers”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the“Lenders”), LEHMAN
BROTHERS INC., as advisor, sole lead arranger and sole bookrunner (in such
capacity, the “Arranger”), SUNTRUST BANK, as syndication agent (in such
capacity, the “Syndication Agent”), BANK LEUMI USA, as co-administrative agent
(in such capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER
INC., as administrative agent (in such capacity, the“Administrative Agent”).
WITNESSETH:
          WHEREAS, MAPCO Express is party to that certain Amended and Restated
Credit Agreement, dated as of April 30, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Existing Bank Leumi Agreement”),among
MAPCO Express, the guarantors from time to time party thereto, the financial
institutions from time to time party thereto (the “Existing Bank Leumi
Lenders”), and Bank Leumi USA, as agent (the “Existing Bank Leumi Agent”);
          WHEREAS, MAPCO Family is a party to that certain Revolving Credit and
Term Loan Agreement, dated as of April 30, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Existing SunTrust Agreement”
and,together with the Existing Bank Leumi Agreement, the “Existing Credit
Facilities”), among MAPCO Family, the lenders from time to time party
thereto(the “Existing SunTrust Lenders” and, together with the Existing Bank
Leumi Lenders, the “Existing Lenders”), and SunTrust Bank, as administrative
agent(the “Existing SunTrust Agent” and, together with the Existing Bank Leumi
Agent,the “Existing Agents”);
          WHEREAS, pursuant to the Existing Bank Leumi Agreement, the Existing
Leumi Lenders made term loans (the “Existing Bank Leumi Term Loans”) and
revolving credit loans (the “Existing Bank Leumi Revolving Credit Loans”) to
MAPCO Express and pursuant to the Existing SunTrust Agreement, the Existing
SunTrust Lenders made term loans (the “Existing SunTrust Term Loans” and,
together with the Existing Bank Leumi Term Loans, the “Existing Term Loans”) and
revolving credit loans (the “Existing SunTrust Revolving Credit Loans” and,
together with the Existing Bank Leumi Revolving Credit Loans, the “Existing
Revolving Credit Loans”) to MAPCO Family;
          WHEREAS, on the Effective Date (such term and other capitalized terms
used in these recitals and not defined in these recitals being used with the
definitions given to such terms in Section 1.1), the Existing Bank Leumi Lenders
will assign to Lehman Commercial Paper Inc. (“LCPI”), and LCPI will assume, the
Existing Bank Leumi Term Loans and the Revolving Credit Commitments (as defined
in the Existing Bank Leumi Agreement), together with the related Existing Bank
Leumi Revolving Credit Loans (collectively, the “Existing Bank Leumi Loans”),
pursuant to a master assignment and acceptance;

1



--------------------------------------------------------------------------------



 



          WHEREAS, on the Effective Date, the Existing SunTrust Lenders will
assign to LCPI, and LCPI will assume, the Existing SunTrust Term Loans and the
Revolving Commitment (as defined in the Existing SunTrust Agreement), together
with the related Existing SunTrust Revolving Credit Loans (collectively, the
“Existing SunTrust Loans” and, together with the Existing Bank Leumi Loans, the
“Existing Loans”), pursuant to a master assignment and acceptance;
          WHEREAS, on the Effective Date, concurrently with the consummation of
the assignments to, and assumptions by, LCPI described in the two preceding
recitals, the Borrower shall pay to each Existing Agent, for the ratable benefit
of the relevant Existing Lenders, an amount equal to the accrued and unpaid
interest on the Existing Loans to and including the Effective Date;
          WHEREAS, on the Effective Date, immediately following the consummation
of the assignments to, and assumptions by, LCPI described in the second
preceding recital, the Existing Bank Leumi Agent will resign as Agent under the
Existing Bank Leumi Agreement and LCPI will be appointed, and will accept its
appointment, as Administrative Agent under the Existing Bank Leumi Agreement,
and, concurrently therewith, the Existing Bank Leumi Agent will assign and
deliver to LCPI, as successor Agent, all Collateral (as defined in the Existing
Bank Leumi Agreement, the “Existing Bank Leumi Collateral”) and all Security
Documents (such Security Documents, as defined in the Existing Bank Leumi
Agreement, together with any other security documents held by the Administrative
Agent under the Existing Bank Leumi Agreement, the “Existing Bank Leumi Security
Documents”);
          WHEREAS, on the Effective Date, immediately following the consummation
of the assignments to, and assumptions by, LCPI described in the second
preceding recital, the Existing SunTrust Agent will resign as Administrative
Agent under the Existing SunTrust Agreement and LCPI will be appointed, and will
accept its appointment, as Administrative Agent under the Existing SunTrust
Agreement, and, concurrently therewith, the Existing SunTrust Agent will assign
and deliver to LCPI, as successor Administrative Agent, all Collateral (as
defined in the Existing SunTrust Agreement, the “Existing SunTrust Collateral”
and, together with the Existing Bank Leumi Collateral, the “Existing
Collateral”) and all Collateral Documents (such Collateral Documents, as defined
in the Existing SunTrust Agreement, together with any other security documents
held by the Administrative Agent under the Existing SunTrust Agreement, the
“Existing SunTrust Security Documents” and, together with the Existing Bank
Leumi Security Documents, the “Existing Security Documents”);
          WHEREAS, on the Effective Date, immediately following the consummation
of the transactions described in the two preceding recitals, (i) LCPI will
assign to each of the Lenders party hereto with a Revolving Credit Commitment
hereunder, and each of such Lenders will assume, a portion of the Existing
Revolving Credit Loans, equal to its Revolving Credit Percentage multiplied by
the aggregate amount of the Existing Revolving Credit Loans, and the Revolving
Credit Commitment of each such Lender hereunder shall be increased, to the
extent necessary, to equal the amount set forth under the heading “Revolving
Credit Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, and (ii) each of the Existing Credit
Facilities will be amended and restated in their entirety by this Agreement; and
immediately following the Effective Date, additional lenders will acquire,

2



--------------------------------------------------------------------------------



 



pursuant to Section 10.6(c), all or part of the Term Loans (including all or a
lesser percentage of the Term Loans representing the Existing Term Loans
assigned to LCPI on the Effective Date, as well as all or the same lesser
percentage of the Term Loans made on the Effective Date pursuant to Section
2.1), whereupon such additional lenders will become Term Loan Lenders hereunder
holding Term Loans in the amounts so assigned;
          WHEREAS, from and after the Effective Date, after giving effect to the
transactions described in the foregoing recitals and to the amendment and
restatement of the Existing Credit Facilities effected hereby, (i) the Existing
Term Loans shall become the Term Loans hereunder, (ii) the Revolving Credit
Commitments of each of the Existing Bank Leumi Lenders under the Existing Bank
Leumi Agreement and the Existing SunTrust Lenders under the Existing SunTrust
Agreement, as increased by the immediately preceding recital and as amended as
provided herein, shall become the Revolving Credit Commitments held by the
Lenders hereunder, (iii) all Existing Collateral shall become Collateral
hereunder and (iv) all Existing Security Documents, as amended, amended and
restated or otherwise modified as provided herein, shall become Security
Documents hereunder;
          WHEREAS, the Borrower has requested that each of the Existing Credit
Facilities be amended and restated in their entirety as set forth herein; and
          WHEREAS, the Lenders are willing to amend and restate the Existing
Credit Facilities solely on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree
that on the Effective Date, as provided in Section 10.20, the Existing Credit
Facilities shall be amended and restated in their entirety as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the preamble hereto.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Co-Administrative Agent and the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Effective Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
          “Agreement”: this Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
          “Applicable Margin”: for each Type of Loan under each Facility, the
rate per annum set forth opposite such Facility under the relevant column
heading below:
Base Rate Eurodollar

                      Loans     Loans  
Revolving Credit Facility
    1.25 %     2.25 %
Term Loan Facility
    1.75 %     2.75 %

provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrowers after the Effective
Date, the Applicable Margins will be determined pursuant to the Pricing Grid.
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.
          “Arranger”: as defined in the preamble hereto.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c) or (d) of Section 7.5 and any lease or sublease of real property)
which yields gross proceeds to the Borrowers or any of their Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $100,000.
          “Assignee”: as defined in Section 10.6(c).
          “Assignor”: as defined in Section 10.6(c).
          “Available Revolving Credit Commitment”: with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding.

4



--------------------------------------------------------------------------------



 



          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable publicly available page as may, in the reasonable opinion
of the Administrative Agent after notice to the Borrowers, replace such page for
the purpose of displaying such rate if such rate no longer appears on the
British Bankers Association Telerate page 5), as in effect from time to time.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans for which the applicable rate of interest is
based upon the Base Rate.
          “Benefitted Lender”: as defined in Section 10.7.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrowers”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by a Borrower as a date
on which such Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from any Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.
          “Business Day”: (a) for all purposes other than as covered by clause
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
          “Business Unit”: as defined in the definition of “Consolidated
EBITDA.”
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person for the acquisition,
development or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a balance sheet of such Person.
          “Capital Lease Obligations”: with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be

5



--------------------------------------------------------------------------------



 



classified and accounted for as capital leases on a balance sheet of such Person
under GAAP; and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
          “Change of Control”: the occurrence of any of the following events:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 30% of the outstanding common stock of Holdings; (b)
the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; and (c) Holdings shall cease to own and control, of record
and beneficially, directly, 100% of each class of outstanding Capital Stock of
each Borrower free and clear of all Liens (except Liens created by the Guarantee
and Collateral Agreement).
          “Co-Administrative Agent”: as defined in the preamble hereto.

6



--------------------------------------------------------------------------------



 



          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: with respect to any Lender, each of the Term Loan
Commitment and the Revolving Credit Commitment of such Lender.
          “Commitment Fee Rate”: 1/2 of 1% per annum.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with a Borrower within the meaning of Section 4001
of ERISA or is part of a group that includes a Borrower and that is treated as a
single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated April 2005 and furnished to the initial Lenders in connection
with the syndication of the Facilities.
          “Consolidated Adjusted Debt”: on any date, the sum of (a) Funded Debt
of the Borrowers and their Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP, plus (b) the product of Consolidated
Lease Expense for the period of four consecutive fiscal quarters most recently
ended on or prior to such date multiplied by 8.
          “Consolidated Adjusted Interest Coverage Ratio”: for any period, the
ratio of (a) Consolidated EBITDAR of the Borrowers and their Subsidiaries for
such period to (b) the sum of Consolidated Interest Expense of the Borrowers and
their Subsidiaries for such period plus Consolidated Lease Expense for such
period.
          “Consolidated Adjusted Leverage Ratio”: as at the last day of any
period of four consecutive fiscal quarters of the Borrowers, the ratio of (a)
Consolidated Adjusted Debt on such day to (b) Consolidated EBITDAR of the
Borrowers and their Subsidiaries for such period.
          “Consolidated Current Assets”: of any Person at any date, all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: of any Person at any date, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of such Person and its Subsidiaries at such date, but excluding, with
respect to the Borrowers, (a) the current portion of any Funded Debt of the
Borrowers and their Subsidiaries and (b) without duplication, all Indebtedness
consisting of Revolving Credit Loans, to the extent otherwise included therein.

7



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business), and (f) any other non-cash
charges, and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income (except to the extent
deducted in determining such Consolidated Net Income), (b) any extraordinary,
unusual or non-recurring income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (c) any other non-cash income and (d) any cash payments made during
such period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis; provided that, for purposes of calculating Consolidated
EBITDA of the Borrowers and their Subsidiaries for any period:
     (i) the Consolidated EBITDA of any Person (or attributable to assets
constituting an ongoing business (a “Business Unit”)) acquired by the Borrowers
or their Subsidiaries during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period) if the consolidated balance sheet of such acquired
Person and its consolidated Subsidiaries or of such Business Unit as at the end
of the period preceding the acquisition of such Person or of such Business Unit
and the related consolidated statements of income and stockholders’ equity and
of cash flows for the period in respect of which Consolidated EBITDA is to be
calculated (x) have been previously provided to the Administrative Agent and the
Lenders and (y) either (1) have been reported on without a qualification arising
out of the scope of the audit by independent certified public accountants of
nationally recognized standing or (2) have been found acceptable by the
Administrative Agent;
     (ii) the Consolidated EBITDA of any Person or Business Unit Disposed of by
the Borrowers or their Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period);
     (iii) solely for the purpose of determining Consolidated EBITDA on the
Effective Date pursuant to Section 5.1(c), the portion of such Consolidated
EBITDA attributable to Williamson Oil Co., Inc. shall be included on an

8



--------------------------------------------------------------------------------



 



annualized basis assuming the acquisition of Williamson Oil Co., Inc. was
consummated on January 1, 2004;
     (iv) solely for the purpose of determining Consolidated EBITDA on the
Effective Date pursuant to Section 5.1(c) for the period of four consecutive
fiscal quarters ended prior to the Effective Date for which financial statements
are available, such Consolidated EBITDA shall be increased by (A) $3,100,000
representing the rebate to be received by the Borrowers pursuant to the McLane
Distribution Service Agreement, (B) an amount equal to the amount actually paid
by the Borrowers and their Subsidiaries on account of legal fees in an aggregate
amount not exceeding $220,000 and (C) an amount equal to payments made by MAPCO
Express to the State of Tennessee’s Division of Underground Storage Tanks Fund
in an aggregate amount not exceeding $200,000;
     (v) solely for the purpose of determining Consolidated EBITDA for any
period of four consecutive fiscal quarters which includes the fiscal quarters
ending March 31, 2004, June 30, 2004, September 30, 2004, December 31, 2004 or
March 31, 2005, Consolidated EBITDA shall be increased by an amount equal to
$375,000 for each such fiscal quarter ending during such period representing the
La Gloria Management Fee; and
     (vi) (x) in the event that the La Gloria Management Agreement is not
effective on or prior to June 30, 2005, solely for the purpose of determining
Consolidated EBITDA for any period of four consecutive fiscal quarters ending
during the Test Period, Consolidated EBITDA for each quarter ending during the
Test Period shall be increased by the amount released to MAPCO Express pursuant
to Section 5.2 of the Escrow Agreement and (y) in the event that the La Gloria
Management Agreement is effective on or prior to June 30, 2005, solely for the
purpose of determining Consolidated EBITDA for any period of four consecutive
fiscal quarters which includes the fiscal quarter ending June 30, 2005,
Consolidated EBITDA shall be increased by an amount equal to (a) $375,000 minus
(b) the amount of the La Gloria Management Fee actually received by MAPCO
Express on June 30, 2005.
          “Consolidated EBITDAR”: of any Person for any period, the Consolidated
EBITDA of such Person for such period, plus Consolidated Lease Expense of such
Person for such period.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) Consolidated EBITDA of the Borrowers and their Subsidiaries for such
period minus the aggregate amount actually paid by the Borrowers and their
Subsidiaries in cash during such period on account of Capital Expenditures to
(b) Consolidated Fixed Charges for such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense of the Borrowers and their
Subsidiaries for such period, (b) provision for cash income taxes made by the
Borrowers or any of their Subsidiaries on a consolidated basis in respect of
such period, (c) scheduled payments made during such period on

9



--------------------------------------------------------------------------------



 



account of principal of Indebtedness of the Borrowers or any of their
Subsidiaries (including scheduled principal payments in respect of the Term
Loans) and (d) the aggregate amount, without duplication, of Restricted Payments
made by the Borrowers in accordance with Section 7.6(e).
          “Consolidated Interest Expense”: of any Person for any period, total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP);
provided, that for the purposes of determining “Consolidated Interest Expense”
for FQ2 2005, FQ3 2005 and FQ4 2005, Consolidated Interest Expense for the
relevant period shall be deemed to equal Consolidated Interest Expense for such
fiscal quarter (together with, on a cumulative basis, in the case of the latter
two such determinations, each previous fiscal quarter commencing after the
Effective Date) multiplied by 4, 2 and 4/3, respectively.
          “Consolidated Lease Expense”: for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrowers and their Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP, provided, that payments in respect
of Capital Lease Obligations shall not constitute Consolidated Lease Expense.
          “Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of the Borrowers, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrowers and their
Subsidiaries for such period.
          “Consolidated Net Income”: of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Borrowers and their
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of a Borrower or
is merged into or consolidated with a Borrower or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of a Borrower) in
which a Borrower or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by such Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrowers and their Subsidiaries (excluding all
obligations of such Persons, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities) at such
date, determined on a consolidated basis in accordance with GAAP.

10



--------------------------------------------------------------------------------



 



          “Consolidated Working Capital”: at any date, the difference of (a)
Consolidated Current Assets of the Borrowers on such date less (b) Consolidated
Current Liabilities of the Borrowers on such date.
          “Continuing Directors”: the directors of Holdings on the Effective
Date and each other director of Holdings, if, in each case, such other
director’s nomination for election to the board of directors of Holdings is
recommended by at least 60% of the then Continuing Directors or such other
director receives the vote of the Permitted Investors in his or her election by
the shareholders of Holdings.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Delek US Dividend”: the payment of a dividend on or about the
Effective Date by MAPCO Express to Delek US Holdings, Inc. in an aggregate
amount not exceeding $25,000,000 less an amount equal to the amount deposited by
MAPCO Express in an escrow account on the Effective Date, if any, pursuant to
Section 5.1(i).
          “Deposit Accounts”: as defined in the Guarantee and Collateral
Agreement.
          “Derivatives Counterparty”: as defined in Section 7.6.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States of
America.
          “Domestic Subsidiary”: any Subsidiary of a Borrower organized under
the laws of any jurisdiction within the United States of America.
          “ECF Percentage”: with respect to any fiscal year of the Borrowers,
75%; provided, that, the ECF Percentage shall be 50% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is not greater than 2.5 to
1.0.
          “Effective Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied, which date shall be not later than
April 28, 2005.

11



--------------------------------------------------------------------------------



 



          “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations pursuant to or
required under any applicable Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Escrow Agreement”: the Escrow Agreement, dated as of the date hereof,
between MAPCO Express, the Administrative Agent and Fifth Third Bank, as escrow
agent, substantially in the form of Exhibit K, as amended supplemented or
otherwise modified from time to time.
          “Eurocurrency Reserve Requirements”: for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal fraction) of
reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent.
          “Eurodollar Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate
1.00 — Eurocurrency Reserve Requirements

12



--------------------------------------------------------------------------------



 



          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrowers, the
difference, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by the Borrowers and their Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such fiscal year (if any) in deferred tax accounts of the
Borrowers minus (b) the sum, without duplication, of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrowers and their Subsidiaries in cash
during such fiscal year on account of Capital Expenditures (minus the principal
amount of Indebtedness incurred in connection with such expenditures and minus
the amount of any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments of
Revolving Credit Loans during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Credit Commitments and all
optional prepayments of the Term Loans during such fiscal year, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including, without limitation, the Term Loans) of the Borrowers and their
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) the amount of the increase, if any, in
Consolidated Working Capital for such fiscal year, (vi) the aggregate net amount
of non-cash gain on the Disposition of Property by the Borrowers and their
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, and (vii) the net decrease during such fiscal year (if
any) in deferred tax accounts of the Borrowers.
          “Excess Cash Flow Application Date”: as defined in Section 2.10(e).
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of a Borrower, result in adverse tax consequences to
such Borrower.
          “Existing Agents”: as defined in the recitals hereto.
          “Existing Credit Facilities”: as defined in the recitals hereto.
          “Existing Issuing Lender”: Bank Leumi USA, as issuer of the Existing
Letters of Credit.

13



--------------------------------------------------------------------------------



 



          “Existing Lender”: as defined in the recitals hereto.
          “Existing Letters of Credit”: the letters of credit described in Annex
A.
          “Existing Loans”: as defined in the recitals hereto.
          “Existing Mortgages”: the collective reference to each existing deed
of trust and mortgage noted on Schedule 1.1 A, in each case, as amended prior to
the date hereof, delivered pursuant to either of the Existing Credit Facilities
in respect of certain of the Mortgaged Properties.
          “Existing Revolving Credit Loans”: as defined in the recitals hereto.
          “Existing Term Loans”: as defined in the recitals hereto.
          “Facility”: each of (a) the Term Loan Commitments and the Term Loans
made thereunder (the “Term Loan Facility”) and (b) the Revolving Credit
Commitments and the extensions of credit made thereunder (the “Revolving Credit
Facility”).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of a Borrower that is not a
Domestic Subsidiary.
          “FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Borrowers (e.g., FQ4 2005 means the
first fiscal quarter of the Borrowers’ 2005 fiscal year, which ends March 31,
2005).
          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
          “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrowers and the
Lenders.
          “GAAP”: generally accepted accounting principles in the United States
of America as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative

14



--------------------------------------------------------------------------------



 



functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrowers and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.
          “Hedge Agreements”: all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrowers or their Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
          “Holdings”: Delek US Holdings, Inc., a Delaware corporation.
          “Indebtedness”: of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any

15



--------------------------------------------------------------------------------



 



conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, surety bond or similar facilities,
(g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on Property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
          “Indemnified Liabilities”: as defined in Section 10.5.
          “Indemnitee”: as defined in Section 10.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by a Borrower in its notice of

16



--------------------------------------------------------------------------------



 



borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by such Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2) any Interest Period for any Revolving Loan that would otherwise extend
beyond the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date;
(3) any Interest Period for any Term Loan that would otherwise extend beyond the
date final payment is due on the Term Loans shall end on such date; and
(4) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.
“Investments”: as defined in Section 7.8.
          “Issuing Lender”: the Existing Issuing Lender and any Revolving Credit
Lender from time to time designated by the Borrowers as an Issuing Lender with
the consent of such Revolving Credit Lender and the Administrative Agent.
          “L/C Commitment”: $16,000,000.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender that issued such letter of Credit.

17



--------------------------------------------------------------------------------



 



          “La Gloria Affiliate”: Delek Refining Ltd., a Texas limited
partnership and a Wholly Owned Subsidiary of Holdings.
          “La Gloria Credit Facility”: the credit facility provided by financial
institutions to the La Gloria Affiliate and Delek Pipeline Texas, Inc., the
proceeds of which will be used by the La Gloria Affiliate and Delek Pipeline
Texas, Inc. to acquire the La Gloria refinery located in Tyler, Texas.
          “La Gloria Management Agreement”: the services agreement to be entered
into between the La Gloria Affiliate and MAPCO Express concurrently with the
acquisition of the La Gloria refinery located in Tyler, Texas by the La Gloria
Affiliate and Delek Pipeline Texas, Inc. in form and substance reasonably
satisfactory to the Administrative Agent, as amended, supplemented or otherwise
modified from time to time in accordance with Section 7.15.
          “La Gloria Management Fee”: the quarterly management fee paid to MAPCO
Express by the La Gloria Affiliate pursuant to the La Gloria Management
Agreement.
          “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its
affiliates (including Syndicated Loan Funding Trust).
          “Lender Addendum”: with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit I, to be executed and delivered
by such Lender on the Effective Date as provided in Section 10.17.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the
Subordination Agreement, the Escrow Agreement, the Applications and the Notes.
          “Loan Parties”: the Borrowers and each Subsidiary of a Borrower that
is a party to a Loan Document.
          “MFC Intercompany Debt”: as defined in Section 7.2(f).
          “McLane Distribution Service Agreement”: the Distribution Services
Agreement, dated as of January 1, 2005, among MAPCO Express and McLane Grocery
Distribution, as amended, supplemented or otherwise modified from time to time.

18



--------------------------------------------------------------------------------



 



          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).
          “Majority Revolving Credit Facility Lenders”: the Majority Facility
Lenders in respect of the Revolving Credit Facility.
          “MAPCO Express”: as defined in the preamble hereto.
          “MAPCO Family”: as defined in the preamble hereto.
          “Material Adverse Effect”: a material adverse effect on (a) the
Transactions, (b) the business, assets, property, operations, condition
(financial or otherwise) or prospects of the Borrowers and their Subsidiaries
taken as a whole or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Agents or the
Lenders hereunder or thereunder.
          “Material Environmental Amount”: an amount or amounts payable by the
Borrowers and/or any of their Subsidiaries, in the aggregate in excess of
$1,500,000, for: costs to comply with any Environmental Law; costs of any
investigation, and any remediation, of any Material of Environmental Concern;
and compensatory damages (including, without limitation damages to natural
resources), punitive damages, fines, and penalties pursuant to any Environmental
Law.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances or materials of any kind,
whether or not any such substance or material is defined as hazardous or toxic
under any Environmental Law, that is regulated pursuant to or could give rise to
liability under any Environmental Law.
          “Mortgage Amendment”: each of the amendment and restatements of any
Existing Mortgage executed and delivered by any Loan Party, substantially in the
form of Exhibit D-3 (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such Mortgage Amendment is to be recorded, as
the Administrative Agent on or before the Effective Date shall reasonably
determine is necessary to maintain the priority of the first mortgage Lien
encumbering the relevant Mortgaged Property).
          “Mortgage Assignments”: each of the assignments of any Existing
Mortgage executed and delivered by the Existing Agents or the relevant Loan
Party, as applicable, substantially in the form of Exhibit D-2 (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such Mortgage Assignment is to be recorded, as the Administrative Agent on or
before the Effective Date shall reasonably determine is necessary to maintain
the priority of the first mortgage Lien encumbering the relevant Mortgaged
Property).

19



--------------------------------------------------------------------------------



 



          “Mortgaged Properties”: the real properties listed on Schedule 1.1A
and any real property as to which a Mortgage is granted pursuant to Section
6.10, in each case, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to one or more Mortgages.
          “Mortgages”: each of the Existing Mortgages (as modified by the
related Mortgage Amendment) and each of the other mortgages and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, supplemented or otherwise modified from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith and (c) in connection with any
Purchase Price Refund, the cash amount thereof, net of any expenses incurred in
the collection thereof.
          “Non-Excluded Taxes”: as defined in Section 2.18(b).
          “Non-U.S. Lender”: as defined in Section 2.18(f).
          “Note”: any promissory note evidencing any Loan.
          “Obligations”: the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrowers to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit,

20



--------------------------------------------------------------------------------



 



any Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrowers pursuant hereto) or otherwise; provided, that (i) obligations of the
Borrowers or any Subsidiary under any Specified Hedge Agreement shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Participant”: as defined in Section 10.6(b).
          “Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to the Borrowers and the
Lenders.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Investors”: the collective reference to Delek Group and its
Control Investment Affiliates.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which a Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
          “Premcor Agreement”: the RPC Agreement General Terms and Conditions,
dated as of May 30, 2001, among MAPCO Express and Williams Refining & Marketing,
LLC, as amended, supplemented or otherwise modified from time to time.

21



--------------------------------------------------------------------------------



 



          “Pricing Grid”: the table set forth below.

                                    Applicable Margin for Base     Applicable
Margin for     Rate Loans     Eurodollar Loans     Revolving Credit            
Revolving Credit   Consolidated Leverage Ratio   Facility     Term Facility    
Facility     Term Facility  
> 3.50 to 1.00
    1.25 %     1.75 %     2.25 %     2.75 %
- 3.50 to 1.00 and > 3.00 to 1.00
    1.00 %     1.50 %     2.00 %     2.50 %
- 3.00 to 1.00
    0.75 %     1.50 %     1.75 %     2.50 %

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on each
date (each, an “Adjustment Date”) that is three Business Days after the date on
which financial statements are delivered to the Lenders pursuant to Section 6.1
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply. Each determination of the Consolidated Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 7.1.
          “Pro Forma Balance Sheet”: as defined in Section 4.1 (a).
          “Projections”: as defined in Section 6.2(c).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “Purchase Price Refund”: any amount received by a Borrower or any
Subsidiary as a result of a purchase price adjustment or similar event in
connection with any acquisition of Property by such Borrower or any Subsidiary.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender or an affiliate of a Lender.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of a Borrower or any of its Subsidiaries.
          “Transactions”: as defined in the recitals hereto.

22



--------------------------------------------------------------------------------



 



          “Register”: as defined in Section 10.6(c).
          “Regulation H”: Regulation H of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrowers to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued by such Issuing Lender.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by a Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans and the Revolving Credit Loans pursuant to Section 2.10(c) as a result of
the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale, Purchase Price Refund or
Recovery Event in respect of which the Borrowers have delivered a Reinvestment
Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer of a Borrower stating that no Default or Event of Default has occurred
and is continuing and that such Borrower (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale, Purchase Price Refund or Recovery Event to
acquire or repair assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the related Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after such
Reinvestment Event, provided that, such date shall be extended, if the relevant
Borrower or any of its Subsidiaries shall have entered into a definitive
agreement to acquire or fund the construction or acquisition of assets (other
than inventory) useful in such Borrower’s or a Subsidiary’s business, or to make
capital improvements to such assets (including leased assets) prior to, or
within twelve months after, such Reinvestment Event, to the date which is
eighteen months after such Reinvestment Event and (b) the date on which the
relevant Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in such Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.
          “Related Fund”: with respect to any Lender, any fund that (x) invests
in commercial loans and (y) is managed or advised by the same investment advisor
as such Lender, by such Lender or an Affiliate of such Lender.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

23



--------------------------------------------------------------------------------



 



          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
Section 4043.
          “Required Lenders”: at any time, the holders of more than 50% of (a)
until the Effective Date, the Commitments and (b) thereafter, the sum of (i) the
aggregate unpaid principal amount of the Term Loans then outstanding and (ii)
the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.
          “Required Prepayment Lenders”: the Majority Facility Lenders in
respect of each Facility.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
          “Responsible Officer”: with respect to any Borrower, the chief
executive officer, president, chief financial officer or the treasurer of such
Borrower, but in any event, with respect to financial matters, the chief
financial officer or the treasurer of such Borrower.
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Letters
of Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Revolving Credit Commitment” opposite such Lender’s
name on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the
case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original aggregate amount of the Total Revolving Credit
Commitments is $40,000,000.
          “Revolving Credit Commitment Period”: the period from and including
the Effective Date to the Revolving Credit Termination Date.
          “Revolving Credit Facility”: as defined in the definition of
“Facility” in this Section 1.1.
          “Revolving Credit Lender”: each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.
          “Revolving Credit Loans”: as defined in Section 2.4.
          “Revolving Credit Note”: as defined in Section 2.6.

24



--------------------------------------------------------------------------------



 



          “Revolving Credit Percentage”: as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
          “Revolving Credit Termination Date”: April 28, 2010.
          “Revolving Extensions of Credit”: as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.
          “SEC”: the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by a
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.

25



--------------------------------------------------------------------------------



 



          “Subordination Agreement”: the Debt Subordination Agreement to be
executed and delivered by Holdings, MAPCO Family and the Administrative Agent,
substantially in the form of Exhibit L.
          “Subordinated Debt Documentation”: the Subordination Agreement and the
documentation evidencing the subordinated Indebtedness of the Borrowers to
Holdings described in Sections 5.1(h), as amended, supplemented or otherwise
modified from time to time in accordance with Section 7.15.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrowers.
          “Subsidiary Guarantor”: each Subsidiary of the Borrowers that is a
party to the Guarantee and Collateral Agreement.
          “Syndication Agent”: as defined in the preamble hereto.
          “Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of April
28, 2005, among Holdings and its direct and indirect wholly-owned Subsidiaries
which are corporations, as amended, supplemented or otherwise modified from time
to time in accordance with Section 7.15.
          “Term Loan”: as defined in Section 2.1.
          “Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrowers hereunder in a principal
amount not to exceed the amount set forth under the heading “Term Loan
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Term Loan Commitments is $165,000,000.
          “Term Loan Facility”: as defined in the definition of “Facility” in
this Section 1.1.
          “Term Loan Lender”: each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.
          “Term Loan Percentage”: as to any Term Loan Lender at any time, the
percentage which such Lender’s Term Loan Commitment then constitutes of the
aggregate Term Loan Commitments (or, at any time after the Effective Date, the
percentage which the aggregate

26



--------------------------------------------------------------------------------



 



principal amount of such Lender’s Term Loan then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).
          “Term Note”: as defined in Section 2.6(e).
          “Test Period”: the period beginning on the Effective Date and ending
on the date of the La Gloria Management Agreement.
          “Title Insurance Company”: as defined in Section 5.l(u).
          “Total Revolving Credit Commitments”: at any time, the aggregate
amount of the Revolving Credit Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
          “Transaction”: the collective reference to the transactions described
in the recitals hereto.
          “Transferee”: as defined in Section 10.14.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of a Borrower.
          “Williamson Note”: the $2,000,000 promissory note made by Holdings in
favor of MAPCO Express, dated as of March 26, 2004, as such note has been
amended, supplemented or otherwise modified prior to the date hereof.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrowers and their Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

27



--------------------------------------------------------------------------------



 



          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) All calculations of financial ratios set forth in Section 7.1 and
the calculation of the Consolidated Leverage Ratio for purposes of determining
the Applicable Margin shall be calculated to the same number of decimal places
as the relevant ratios are expressed in and shall be rounded upward if the
number in the decimal place immediately following the last calculated decimal
place is five or greater. For example, if the relevant ratio is to be calculated
to the hundredth decimal place and the calculation of the ratio is 5.126, the
ratio will be rounded up to 5.13.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Term Loan Commitments. As described in the Recitals to this
Agreement, (i) on the Effective Date, LCPI will purchase the Existing Term
Loans, (ii) the Existing Credit Facilities will be amended and restated in their
entirety by this Agreement and (iii) the Existing Term Loans will become and be
outstanding as term loans hereunder. In addition, on the Effective Date, LCPI,
as the only Term Loan Lender party hereto on the Effective Date, will make
additional term loans to one or both of the Borrowers (as specified by the
Borrowers in the Borrowing Notice delivered pursuant to Section 2.2) in an
aggregate principal amount not exceeding $14,575,000 (such additional term loans
made by LCPI on the Effective Date, together with the Existing Term Loans
purchased by LCPI on the Effective Date, collectively, the “Term Loans”). The
Term Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the relevant Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11. The Borrowers expressly acknowledge that
the Existing Term Loans, as amended and restated hereby, constitute Term Loans
hereunder from and after the Effective Date and that the Term Loans are not
subject to any defense, set-off or counterclaim which may at any time be
available to or be asserted by the Borrower or any other Person against any
Existing Lender (each of which defenses, set-off and counterclaim are hereby
waived). The aggregate principal amount of the Term Loans on the Effective Date
corresponding to Existing Term Loans originally made (i) to MAPCO Express is
$125,000,000 and (ii) to MAPCO Family is $40,000,000.
          2.2 Effective Date Procedure for Term Loans. The Borrowers shall
deliver to the Administrative Agent a Borrowing Notice (which Borrowing Notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, one Business Day prior to the anticipated Effective Date) specifying (i)
the date that will be the Effective Date and (ii) the amount of the additional
Term Loans to be made to each Borrower on the Effective Date. The Term Loans
made on the Effective Date, and the Existing Term Loans that become Term Loans
on the Effective Date, shall initially be Base Rate Loans, and no Term Loan may
be converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the date which is 60 days after the Effective Date.
Upon receipt of such Borrowing Notice the Administrative Agent shall promptly
notify LCPI thereof. Not later than 12:00 Noon, New York City time, on the
Effective Date LCPI shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by LCPI on the Effective Date. The Administrative Agent
shall make available to the Borrowers the aggregate of the amounts made
available to the Administrative

28



--------------------------------------------------------------------------------



 



Agent by LCPI, in like funds as received by the Administrative Agent in
accordance with the Borrowing Notice.
          2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender
shall mature in 24 consecutive quarterly installments, commencing on September
30, 2005, each of which shall be in an amount equal to such Lender’s Term Loan
Percentage multiplied by the percentage set forth below opposite such
installment of the aggregate principal amount of Term Loans made on the
Effective Date:

          Installment   Percentage  
September 30, 2005
    0.25 %
December 31, 2005
    0.25 %
March 31, 2006
    0.25 %
June 30, 2006
    0.25 %
September 30, 2006
    0.25 %
December 31, 2006
    0.25 %
March 31, 2007
    0.25 %
June 30, 2007
    0.25 %
September 30, 2007
    0.25 %
December 31, 2007
    0.25 %
March 31, 2008
    0.25 %
June 30, 2008
    0.25 %
September 30, 2008
    0.25 %
December 31, 2008
    0.25 %
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
April 28, 2011
    94.25 %

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrowers from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Credit Commitment. During
the Revolving Credit Commitment Period the Borrowers may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and

29



--------------------------------------------------------------------------------



 



reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the relevant Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.11, provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date.
          (b) The Existing Revolving Credit Loans acquired by each Revolving
Credit Lender on the Effective Date shall constitute Revolving Credit Loans
owing to such Revolving Credit Lender hereunder. The Borrower expressly
acknowledges that the Existing Revolving Credit Loans constitute Revolving
Credit Loans hereunder from and after the Effective Date and that such Revolving
Credit Loans are not subject to any defense, set-off or counterclaim which may
at any time be available to or be asserted by the Borrower or any other Person
against any Existing Lender (each of which defenses, set-off and counterclaim
are hereby waived).
          (c) The Borrowers shall repay all outstanding Revolving Credit Loans
on the Revolving Credit Termination Date.
          2.5 Procedure for Revolving Credit Borrowing. Each Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that such Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Any Revolving Credit Loans made on the Effective Date
shall initially be Base Rate Loans, and no Revolving Credit Loan may be made as,
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the date which is 60 days after the Effective Date.
Each borrowing of Revolving Credit Loans under the Revolving Credit Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $3,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such Borrowing Notice from a Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of such Borrower at the Funding Office
prior to 12:00 Noon, New York City time, on the Borrowing Date requested by such
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the relevant Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.
          2.6 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally jointly and severally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender or Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8) and (ii) the principal amount of each Term Loan
of such Term Loan Lender in installments according to the amortization schedule
set forth in Section 2.3

30



--------------------------------------------------------------------------------



 



(or on such earlier date on which the Loans become due and payable pursuant to
Section 8). Each Borrower hereby further jointly and severally agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.13.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (c) The Administrative Agent, on behalf of the Borrowers, shall
maintain the Register pursuant to Section 10.6(c), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.
          (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to the Borrowers by such Lender in accordance with the terms of this Agreement.
          (e) Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender, such Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Term Loans or Revolving
Credit Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-l or G-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Effective Date or the making of the Loans or issuance of
Letters of Credit on the Effective Date.
          2.7 Commitment Fees, etc. (a) The Borrowers jointly and severally
agree to pay to the Administrative Agent for the account of each Revolving
Credit Lender a commitment fee for the period from and including the Effective
Date to the last day of the Revolving Credit Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Credit Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Credit Termination Date, commencing on the first
of such dates to occur after the date hereof.
          (b) The Borrowers jointly and severally agree to pay to the
Administrative Agent the fees in the amounts and on the dates from time to time
agreed to in writing by the Borrowers and the Administrative Agent.

31



--------------------------------------------------------------------------------



 



          2.8 Termination or Reduction of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three Business Days’ notice
to the Administrative Agent, to terminate the Revolving Credit Commitments or,
from time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.
          2.9 Optional Prepayments. The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty
(except as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
12:00 Noon, New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.19. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Term Loans and Revolving Credit
Loans shall be in an aggregate principal amount of $500,000 or a whole multiple
thereof.
          2.10 Mandatory Prepayments. (a) Unless the Required Prepayment Lenders
shall otherwise agree, if any Indebtedness shall be incurred by the Borrowers or
any of their Subsidiaries (excluding any Indebtedness incurred in accordance
with Section 7.2 as in effect on the date of this Agreement), then on the date
of such incurrence, the Term Loans and the Revolving Credit Loans (without a
corresponding reduction of the Revolving Credit Commitments) shall be prepaid
and/or the outstanding Letters of Credit shall be cash collateralized, by an
amount equal to the amount of the Net Cash Proceeds of such issuance or
incurrence, as set forth in Section 2.10(e). The provisions of this Section do
not constitute a consent to the incurrence of any Indebtedness by the Borrowers
or any of their Subsidiaries.
          (b) Unless the Required Prepayment Lenders shall otherwise agree, if
any Capital Stock shall be issued by the Borrowers or any of their Subsidiaries
(other than in connection with a capital contribution by Holdings to the Capital
Stock of the Borrowers or any of their respective Subsidiaries), then on the
date of such issuance, the Term Loans and Revolving Credit Loans (without a
corresponding reduction of the Revolving Credit Commitments) shall be prepaid,
and/or the outstanding Letters of Credit shall be cash collateralized, by an
amount equal to 50% of the amount of the Net Cash Proceeds of such issuance, as
set forth in Section 2.10(e). The provisions of this Section do not constitute a
consent to the issuance of any Capital Stock by any entity whose Capital Stock
is pledged pursuant to the Guarantee and Collateral Agreement.

32



--------------------------------------------------------------------------------



 



          (c) Unless the Required Prepayment Lenders shall otherwise agree, if
on any date the Borrowers or any of their Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale, Purchase Price Refund or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, on the date
of receipt by a Borrower or such Subsidiary of such Net Cash Proceeds, the Term
Loans and the Revolving Credit Loans (without a corresponding reduction of the
Revolving Credit Commitments) shall be prepaid, and/or the outstanding Letters
of Credit shall be cash collateralized, by an amount equal to the amount of such
Net Cash Proceeds, as set forth in Section 2.10(e); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales and Recovery Events that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $2,500,000 in any fiscal year
of the Borrowers and (ii) on each Reinvestment Prepayment Date the Term Loans
and Revolving Credit Loans (without a corresponding reduction of the Revolving
Credit Commitments) shall be prepaid, and/or the outstanding Letters of Credit
shall be cash collateralized, by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event, as set forth in Section
2.10(e). The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.5.
          (d) Unless the Required Prepayment Lenders shall otherwise agree, if,
for any fiscal year of the Borrowers commencing with the fiscal year ending
December 31, 2005, there shall be Excess Cash Flow, then, on the relevant Excess
Cash Flow Application Date, the Term Loans and the Revolving Credit Loans
(without a corresponding reduction of the Revolving Credit Commitment) shall be
prepaid, and/or the outstanding Letters of Credit shall be cash collateralized,
by an amount equal to the ECF Percentage of such Excess Cash Flow, as set forth
in Section 2.10(e). Each such prepayment and commitment reduction shall be made
on a date (an “Excess Cash Flow Application Date”) no later than five days after
the earlier of (i) the date on which the financial statements of the Borrowers
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
          (e) Amounts to be applied in connection with prepayments made pursuant
to this Section shall be applied, first, to the prepayment of the Term Loans,
second, to the prepayment of the Revolving Credit Loans and, third, to replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions satisfactory to the Administrative
Agent.
          2.11 Conversion and Continuation Options. (a) The Borrowers may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrowers
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that

33



--------------------------------------------------------------------------------



 



is one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          (b) The Borrowers may elect to continue any Eurodollar Loan as such
upon the expiration of the then current Interest Period with respect thereto by
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of such Facility, and provided, further, that if a Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall be converted automatically to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
          2.12 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $3,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than five Eurodollar Tranches shall be outstanding at any one time.
          2.13 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
          (b) Each Base Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate

34



--------------------------------------------------------------------------------



 



then applicable to Base Rate Loans under the Revolving Credit Facility plus 2%),
in each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.14 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrowers and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrowers and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of a Borrower, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).
          2.15 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate

35



--------------------------------------------------------------------------------



 



Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall any Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
          2.16 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrowers from the Lenders hereunder, each assignment by LCPI of Loans to
Lenders hereunder on the Effective Date, each payment by the Borrowers on
account of any commitment fee or Letter of Credit fee, and any reduction of the
Commitments of the Lenders, shall be made pro rata according to the respective
Term Loan Percentages or Revolving Credit Percentages, as the case may be, of
the relevant Lenders. Each payment of interest in respect of the Loans and each
payment in respect of fees payable hereunder shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders.
          (b) Each payment (including each prepayment) on account of principal
of the Term Loans outstanding under any Term Loan Facility shall be allocated
among the Term Loan Lenders holding such Term Loans pro rata based on the
principal amount of such Term Loans held by such Term Loan Lenders, and shall be
applied to the installments of such Term Loans pro rata based on the remaining
outstanding principal amount of such installments. Amounts prepaid on account of
the Term Loans may not be reborrowed.
          (c) Each payment (including each prepayment) by a Borrower on account
of principal of the Revolving Credit Loans shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Credit Loans then
held by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
          (d) The application of any payment of Loans under any Facility
(including optional and mandatory prepayments) shall be made, first, to Base
Rate Loans under such Facility and, second, to Eurodollar Loans under such
Facility. Each payment of the Loans (except in the case of Revolving Credit
Loans that are Base Rate Loans) shall be accompanied by accrued interest to the
date of such payment on the amount paid.
          (e) All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrowers after 12:00 Noon,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of

36



--------------------------------------------------------------------------------



 



principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
          (f) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing made
available by the Administrative Agent to the relevant Borrower is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrowers.
          (g) Unless the Administrative Agent shall have been notified in
writing by the Borrowers prior to the date of any payment due to be made by the
Borrowers hereunder that the Borrowers will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrowers are
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrowers within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrowers.
          (h) Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
          2.17 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of

37



--------------------------------------------------------------------------------



 



credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
               (ii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrowers (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrowers (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrowers pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          2.18 Taxes. (a) All payments made by the Borrowers under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding net income taxes, franchise taxes (imposed in lieu of net
income taxes) and branch profits taxes imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s or such Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender

38



--------------------------------------------------------------------------------



 



hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d), (e) or (f) of this Section, (ii) that are
attributable to the certifications made in the forms delivered by such Lender
pursuant to (d), (e) or (f) of this Section being untrue or inaccurate on the
date delivered in any material respect or (iii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrowers with respect to such Non-Excluded Taxes
pursuant to this paragraph (a).
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
such Borrower showing payment thereof. If a Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrowers shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure. Notwithstanding
anything to the contrary in this Section 2.18(c), the Borrowers shall not be
obligated to indemnify any Agent or any Lender for any portion of such
incremental taxes, interest or penalties accruing on such Non-Excluded Taxes or
Other Taxes to the extent such liability is attributable to a failure or delay
by the Agent or such Lender, as applicable, in making demand for such
Non-Excluded Taxes or Other Taxes. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN claiming eligibility
of such Non-U.S. Lender for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” a statement
substantially in the form of Exhibit H and a Form W-8BEN, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrowers under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In

39



--------------------------------------------------------------------------------



 



addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrowers at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this Section 2.18(d), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) Upon the Borrower’s reasonable request, each Lender that is a
“United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Agent two copies of U.S. Internal Revenue
Service Form W-9 (or applicable successor form).
          (f) A Lender (or Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
a Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrowers (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrowers, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
(or Transferee) is legally entitled to complete, execute and deliver such
documentation and in such Lender’s (or Transferee’s) reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender (or Transferee).
          (g) If the Agent or a Lender determines, in its discretion, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.18, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.18 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) by the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          2.19 Indemnity. Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by a Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by a Borrower in making any prepayment
after such Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment or conversion of Eurodollar
Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may

40



--------------------------------------------------------------------------------



 



include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrowers by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.20 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.
          2.21 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.17, 2.18(b) or
2.20 with respect to such Lender, it will, if requested by the Borrowers, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.17, 2.18(b) or 2.20.
          2.22 Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.17 or 2.18 or gives a notice of illegality
pursuant to Section 2.20 or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.17 or 2.18 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.20, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be

41



--------------------------------------------------------------------------------



 



liable to such replaced Lender under Section 2.19 (as though Section 2.19 were
applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.17 or 2.18,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Prior to the Effective Date, the Existing
Issuing Lender has issued the Existing Letters of Credit which, from and after
the Effective Date, shall constitute Letters of Credit hereunder. Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Effective
Date pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, the “Letters of Credit”) for the account of the Borrowers on any
Business Day during the Revolving Credit Commitment Period in such form as may
be approved from time to time by such Issuing Lender; provided, that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Credit Commitments would
be less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).
          (b) No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. Each Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Concurrently with the delivery of an Application to
an Issuing Lender, the relevant Borrower shall deliver a copy thereof to the
Administrative Agent. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the relevant

42



--------------------------------------------------------------------------------



 



Borrower (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). Promptly after issuance by an Issuing Lender
of a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter
of Credit to the relevant Borrower. Each Issuing Lender shall promptly give
notice to the Administrative Agent of the issuance of each Letter of Credit
issued by such Issuing Lender (including the face amount thereof), and shall
provide a copy of such Letter of Credit to the Administrative Agent as soon as
possible after the date of issuance.
          3.3 Fees and Other Charges. (a) The Borrowers will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to 1.50%, shared ratably among the Revolving Credit Lenders in
accordance with their respective Revolving Credit Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, the Borrowers shall pay to the relevant Issuing Lender for its own
account a fronting fee on the aggregate drawable amount of all outstanding
Letters of Credit issued by it equal to a percentage to be agreed upon between
the relevant Borrower and such Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Borrowers shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder (including
any interest payable with respect thereto pursuant to Section 3.5). Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrowers
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed (including any
interest payable with respect thereto pursuant to Section 3.5). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrowers or any other Loan Party, (iv) any breach of this Agreement or any

43



--------------------------------------------------------------------------------



 



other Loan Document by the Borrowers, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          (b) If any amount (a “Participation Amount”) required to be paid by
any L/C Participant to an Issuing Lender pursuant to Section 3.4(a) in respect
of any unreimbursed portion of any payment made by such Issuing Lender under any
Letter of Credit is not paid to such Issuing Lender within three Business Days
after the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s pro rata share of such payment in accordance with Section
3.4(a), such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.
          3.5 Reimbursement Obligation of the Borrowers. Each Borrower jointly
and severally agrees to reimburse each Issuing Lender, on each date on which
such Issuing Lender notifies the Borrowers of the date and amount of a draft
presented under any Letter of Credit and paid by such Issuing Lender, for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in

44



--------------------------------------------------------------------------------



 



immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.13(b) and (ii) thereafter, Section 2.13(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrowers, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the related
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to Section 2.5, if the Administrative Agent
had received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.
          3.6 Obligations Absolute. Each Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrowers and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrowers against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. Each Borrower agrees
that any action taken or omitted by an Issuing Lender under or in connection
with any Letter of Credit issued by it or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards or care specified in the Uniform Commercial Code of the State
of New York, shall be binding on such Borrower and shall not result in any
liability of such Issuing Lender to such Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrowers and the Administrative Agent of the date and amount
thereof. The responsibility of the relevant Issuing Lender to the Borrowers in
connection with any draft presented for payment under any Letter of Credit, in
addition to any payment obligation expressly provided for in such Letter of
Credit issued by such Issuing Lender, shall be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

45



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby jointly and severally represents and warrants to each Agent and
each Lender that:
          4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrowers and their consolidated Subsidiaries as at
December 31, 2004 (including the notes thereto) (the “Pro Forma Balance Sheet”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Transactions and the payment of the Delek US Dividend, (ii)
the Loans to be made on the Effective Date and the use of proceeds thereof and
(iii) the payment of estimated fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrowers as of the date of delivery thereof, and
presents fairly on a pro forma basis the estimated combined financial position
of the Borrowers and their consolidated Subsidiaries as at December 31, 2004,
assuming that the events specified in the preceding sentence had actually
occurred at such date.
          (b) The audited consolidated balance sheets of each of MAPCO Express
and its consolidated Subsidiaries and MAPCO Family and its consolidated
Subsidiaries as at December 31, 2003 and December 31, 2004, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Ernst & Young LLP, copies of which have heretofore been furnished to each
Lender, present fairly the consolidated financial condition of MAPCO Express and
its consolidated Subsidiaries and MAPCO Family and its consolidated
Subsidiaries, respectively, as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Borrowers and their Subsidiaries do
not have any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2004 to and
including the date hereof there has been no Disposition by the Borrowers and
their Subsidiaries of any material part of their business or Property.
          4.2 No Change. Since December 31, 2004 there has been no development
or event that has had or would reasonably be expected to have a Material Adverse
Effect.
          4.3 Corporate Existence; Compliance with Law. Each of the Borrowers
and their Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the

46



--------------------------------------------------------------------------------



 



extent the failure to so qualify would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
          4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of each Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. Subject
to Schedule 4.4, no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law or any Contractual Obligation of any Borrower or any
of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.
          4.6 No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrowers, threatened by or against any Borrower or any of its
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that would reasonably be expected to have a Material
Adverse Effect.
          4.7 No Default. Neither of the Borrowers nor any of their Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

47



--------------------------------------------------------------------------------



 



          4.8 Ownership of Property; Liens. Except as described on Schedule 4.8,
each of the Borrowers and their Subsidiaries has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.
          4.9 Intellectual Property. Each of the Borrowers and each of their
Subsidiaries owns, or is licensed to use, all intellectual property necessary
for the conduct of its business as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning the use of
any intellectual property or the validity or effectiveness of any intellectual
property, nor does any Borrower know of any valid basis for any such claim. The
use of intellectual property by the Borrowers and their Subsidiaries does not,
to their knowledge after due inquiry, infringe on the rights of any Person in
any material respect.
          4.10 Taxes. Each of the Borrowers and each of their Subsidiaries has
filed or caused to be filed all federal and state income tax returns and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other material taxes, fees or other charges imposed
on it or any of its Property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrowers or their Subsidiaries, as
the case may be); and no tax Lien has been filed, and, to the knowledge of the
Borrowers, no claim is being asserted, with respect to any such tax, fee or
other charge (other than Liens for current taxes not yet due and payable).
          4.11 Federal Regulations. No part of the proceeds of any loans, and no
other extensions of credit hereunder, will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or for any purpose that violates the provisions of the Regulations of the Board.
If requested by any Lender or the Administrative Agent, the Borrowers will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-l
referred to in Regulation U.
          4.12 Labor Matters. There are no strikes or other labor disputes
against the Borrowers or any of their Subsidiaries pending or, to the knowledge
of any Borrower, threatened that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrowers and their Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable requirement
of law dealing with such matters that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrowers or any of their Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the relevant Borrower or the relevant Subsidiary.
          4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or

48



--------------------------------------------------------------------------------



 



deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code. No termination of a Single Employer Plan has occurred, and
no Lien in favor of the PBGC or a Plan has arisen, during such five-year period
on the assets of a Borrower or any Commonly Controlled Entity. The present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount. Neither of the Borrowers nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or would reasonably be expected to result in a material liability
under ERISA, and neither of the Borrowers nor any Commonly Controlled Entity
would become subject to any material liability under ERISA if a Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in reorganization or insolvent.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of the Borrowers at the date hereof. Schedule
4.15 sets forth as of the Effective Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Loan Party.
          (b) There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrowers or any of their Subsidiaries.
          4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to
finance the Transactions, the Delek US Dividend and to pay related fees and
expenses. The proceeds of the Revolving Credit Loans and the Letters of Credit
shall be used for general corporate purposes; provided that, up to $10,000,000
of Revolving Credit Loans may be borrowed on the Effective Date to finance a
portion of the Transactions, the Delek US Dividend and to pay related fees and
expenses.
          4.17 Environmental Matters. Subject to Schedule 4.17, other than
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to result in the payment of a Material
Environmental Amount (after giving effect to any insurance coverage or any third
party indemnity as to which the third party indemnitor has acknowledged
coverage):
     (a) Each Borrower and its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable

49



--------------------------------------------------------------------------------



 



Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.
     (b) Materials of environmental concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by any
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which would reasonably be expected to (i) give rise to liability of the
Borrowers or any of their Subsidiaries under any applicable Environmental Law or
otherwise result in costs to the Borrowers or any of their Subsidiaries, or
(ii) interfere with the Borrowers’ or any of their Subsidiaries’ continued
operations, or (iii) impair the fair saleable value of any real property owned
or leased by the Borrowers or any of their Subsidiaries (it being understood
that noncompliance with this clause (iii) shall be deemed not to constitute a
breach of this Section 4.17(b)(iii) if such noncompliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect).
     (c) There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrowers or any of their Subsidiaries will be, named as a
party that is pending or, to the knowledge of any Borrower or any of its
Subsidiaries, threatened.
     (d) Neither of the Borrowers nor any of their Subsidiaries has received any
written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.
     (e) Neither of the Borrowers nor any of their Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
     (f) Neither of the Borrowers nor any of their Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.

50



--------------------------------------------------------------------------------



 



          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum (as modified or supplemented by additional
information provided to the Lenders), as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrowers to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that would reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Agents and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
          4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock described in the Guarantee and Collateral Agreement, when any stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements in appropriate form are filed in
the offices specified on Schedule 4.19(a) (which financing statements have been
duly completed and delivered to the Administrative Agent) and such other filings
and actions as are specified on Schedule 3 to the Guarantee and Collateral
Agreement have been completed (all of which filings have been duly completed),
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof (other than Deposit Accounts, to the
extent that there are no control agreements with respect thereto), as security
for the Obligations (as defined in the Guarantee and Collateral Agreement), in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.3).
          (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof; and each Mortgage shall constitute, or shall continue to constitute, as
applicable, a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties described
therein and the proceeds thereof, as security for the Obligations (as defined in
the relevant Mortgage), in each case prior and superior in right to any other
Person (other than Persons holding Liens or other encumbrances or rights
permitted by the relevant Mortgage), (i) in the case of the Mortgages to be
executed and delivered on the Effective Date, when such Mortgages

51



--------------------------------------------------------------------------------



 



and the related fixture filings, if any, are filed in the offices specified on
Schedule 4.19(b), (ii) in the case of any Mortgage to be executed and delivered
pursuant to Section 6.10(b), when such Mortgages and the related fixture
filings, if any, are filed in the recording office designated by the Borrower
and (iii) in the case of the Mortgages executed and delivered prior to the
Effective Date, upon the filing of the Mortgage Assignments and Mortgage
Amendments in the appropriate recording office with respect to such Mortgage.
Schedule 1.1B lists, as of the Effective Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrowers or any of their Subsidiaries.
          4.20 Solvency. Each Loan Party is, and after giving effect to the
Transactions and the Delek US Dividend and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be,
Solvent.
          4.21 Regulation H. No Mortgage encumbers improved real property which
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).
          4.22 Certain Documents. The Borrowers have delivered to the
Administrative Agent a complete and correct copy of the McLane Distribution
Service Agreement and the Premcor Agreement, including any amendments,
supplements or modifications with respect to any of the foregoing.
SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Effectiveness. The occurrence of the Effective Date
and the agreement of each Lender to make extensions of credit requested to be
made by it hereunder are subject to the satisfaction, on or prior to May 31,
2005, of the following conditions precedent:
     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of each Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of Holdings, each Borrower and each Subsidiary of the
Borrowers (other than any Excluded Foreign Subsidiary or any Subsidiary of an
Excluded Foreign Subsidiary), (iii) a Mortgage covering each of the Mortgaged
Properties (other than any Mortgaged Property subject to an Existing Mortgage),
executed and delivered by a duly authorized officer of each party thereto and
(iv) a Lender Addendum executed and delivered by each Lender and accepted by the
Borrowers.
     (b) Pre-Effective Date Transactions. The transactions described in fourth,
fifth, sixth, seventh and eighth recitals to this Agreement shall have been
consummated.
     (c) Capital Structure. (i) The capital structure of each Loan Party after
giving effect to the Transactions and the Delek US Dividend shall be
satisfactory in all respects, including (1) the pro forma ratio of Consolidated
Total Debt of the Borrowers at the Effective Date to the pro forma Consolidated
EBITDA of the Borrowers (as adjusted to

52



--------------------------------------------------------------------------------



 



give effect to the Transactions, the Delek US Dividend and the Facilities and
calculated in accordance with Regulation S-X) for the four fiscal quarters most
recently ended for which financial statements are available shall not exceed
4.30 to 1.00 and (2) the sum of (x) the aggregate amount of cash and Cash
Equivalents reflected on the Pro Forma Balance Sheet and (y) the aggregate
amount of the Available Revolving Credit Commitment of the Lenders (after giving
effect to any Revolving Credit Loans to made on the Effective Date and any
Letters of Credit to be issued on the Effective Date) shall not be less than
$20,000,000.
     (ii) The Lenders shall be satisfied with the sufficiency of amounts
available under the Revolving Credit Facility to meet the ongoing working
capital needs of the Borrowers and their Subsidiaries following the
Transactions, the Delek US Dividend and the consummation of the other
transactions contemplated hereby.
     (d) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of each of MAPCO Express and its consolidated Subsidiaries and MAPCO
Family and its consolidated Subsidiaries for the 2003 and 2004 fiscal years and
(iii) unaudited interim consolidated financial statements of each of MAPCO
Express and its consolidated Subsidiaries and MAPCO Family and its consolidated
Subsidiaries for each quarterly period ended subsequent to the date of the
latest applicable financial statements delivered pursuant to clause (ii) of this
paragraph as to which such financial statements are available; and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
each of MAPCO Express and its consolidated Subsidiaries and MAPCO Family and its
consolidated Subsidiaries, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.
     (e) Approvals. All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Borrowers and their Subsidiaries and, subject to Section
5.1(v), the transactions contemplated hereby shall have been obtained and be in
full force and effect.
     (f) Related Agreements. The Administrative Agent shall have received
(delivered by a method reasonably satisfactory to the Administrative Agent),
true and correct copies, certified as to authenticity by MAPCO Express, of
(i) the Tax Sharing Agreement, (ii) the McLane Distribution Service Agreement
and the Premcor Agreement and (iii) such other documents or instruments as may
be reasonably requested by the Administrative Agent, including, without
limitation, a copy of any debt instrument, security agreement or other material
contract to which the Loan Parties may be a party.
     (g) Termination of the Williamson Note. The Administrative Agent shall have
received reasonably satisfactory evidence that (x) all amounts outstanding on
the Closing Date under the Williamson Note shall have been paid in full by
Holdings with a portion of the proceeds of the Delek US Dividend, (y) the
Williamson Note has been

53



--------------------------------------------------------------------------------



 



terminated and (z) reasonably satisfactory arrangements shall have been made for
the termination of all Liens granted in connection therewith.
     (h) Intercompany Indebtedness. Intercompany Indebtedness of the Loan
Parties outstanding on the Effective Date (including, without limitation, the
MFC Intercompany Debt) shall have been amended on terms and conditions
reasonably satisfactory to the Administrative Agent to (i) permit the
Facilities, (ii) subordinate the obligations of the Loan Parties in respect of
such indebtedness to the Obligations of Loan Parties in respect of the Loan
Documents on terms and conditions reasonably satisfactory to the Administrative
Agent, (iii) provide that no cash payment of principal or interest with respect
to such intercompany Indebtedness shall be payable prior to the date that is
90 days after the final maturity of the Term Loans, (iv) extend the final
maturity of such intercompany Indebtedness to a date not earlier than the date
that is 90 days after the final maturity of the Term Loans and (v) release any
security interests in the Collateral granted in connection with such
Indebtedness, and the Administrative Agent shall have received complete and
correct copies of any documents executed in connection therewith. The
Administrative Agent shall have received the Subordination Agreement, executed
and delivered by a duly authorized officer of Holdings and MAPCO Family.
     (i) MAPCO Express Escrow. In the event that the closing of the La Gloria
Credit Facility has not occurred or the Administrative Agent has not received a
fully executed copy of the La Gloria Management Agreement, certified by a
Responsible Officer of MAPCO Express, MAPCO Express shall have deposited
$9,000,000 in an escrow account subject to the Escrow Agreement and the
Administrative Agent shall have received the Escrow Agreement, executed and
delivered by a duly authorized officer of MAPCO Express and the escrow agent
thereunder.
     (j) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including reasonable fees, disbursements and other charges of counsel
to the Agents), on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrowers to the Administrative Agent on or
before the Effective Date.
     (k) Business Plan. The Lenders shall have received a satisfactory business
plan for fiscal years 2005 through 2011 and a satisfactory written analysis of
the business and prospects of the Borrowers and their Subsidiaries for the
period from the Effective Date through the final maturity of the Term Loans.
     (l) Solvency Analysis. The Lenders shall have received a reasonably
satisfactory solvency analysis certified by the chief financial officer of the
Borrowers which shall document the solvency of the Borrowers and their
Subsidiaries considered as a whole after giving effect to the transactions
contemplated hereby.
     (m) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statement or other filings or recordations should be made to
evidence or perfect

54



--------------------------------------------------------------------------------



 



security interests in all assets of the Loan Parties in which a security
interest may be created under the Uniform Commercial Code, and such search shall
reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3.
     (n) Environmental Matters. The Lenders shall have received a satisfactory
environmental review with respect to the real property owned or leased by the
Borrowers and their Subsidiaries from Shaw Environmental or Arc Environmental.
     (o) Expenses. The Administrative Agent shall have received satisfactory
evidence that the fees and expenses to be incurred in connection with the
Transactions and the Delek US Dividend and the financing thereof shall not
exceed $8,500,000.
     (p) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
     (q) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Fulbright & Jaworski L.L.P., counsel to the
Borrowers and their Subsidiaries, substantially in the form of Exhibit F; and
     (ii) the legal opinion of local counsel in each of Alabama, Arkansas,
Tennessee, Mississippi, Louisiana and Virginia and of such other special and
local counsel as may be required by the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.
     (r) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes.
The Administrative Agent shall have received (i) the certificates representing
the shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii) an
Acknowledgment and Consent, substantially in the form of Annex II to the
Guarantee and Collateral Agreement, duly executed by any issuer of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement that is not itself a
party to the Guarantee and Collateral Agreement and (iii) each promissory note
pledged pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.
     (s) Filings, Registrations and Recordings. Each document (including,
without limitation, any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to reflect the
assignment of Liens from any Existing Agent to the Administrative Agent or to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, prior

55



--------------------------------------------------------------------------------



 



and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent be in proper
form for filing, registration or recordation.
     (t) Existing Mortgages. The Administrative Agent shall have received, with
respect to each of the Existing Mortgages, a Mortgage Assignment and a Mortgage
Amendment executed and delivered by a duly authorized officer of the relevant
Loan Party.
     (u) Title Insurance; Flood Insurance. (i) Subject to Section 6.12, if
requested by the Administrative Agent, the Administrative Agent shall have
received, and the title insurance company issuing the policy referred to in
clause (ii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties, dated a
date reasonably satisfactory to the Administrative Agent and the Title Insurance
Company by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and the Title Insurance Company, which
maps or plats and the surveys on which they are based shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Title
Insurance Company and which shall in any event be sufficient to enable the Title
Insurance Company to issue the title policies referred to below without the
standard survey exception and include therein all survey dependant endorsements
reasonably requested by the Administrative Agent.
     (ii) Subject to Section 6.12, the Administrative Agent shall have received
in respect of each Mortgaged Property a mortgagee’s title insurance policy (or
policies) or marked up unconditional binder for such insurance. Each such policy
shall (A) be in an amount satisfactory to the Administrative Agent; (B) be
issued at ordinary rates; (C) insure that the Mortgage insured thereby creates a
valid first Lien on such Mortgaged Property free and clear of all defects and
encumbrances, except as disclosed therein; (D) name the Administrative Agent for
the benefit of the Secured Parties as the insured thereunder; (E) be in the form
of ALTA Loan Policy — 1970 (Amended 10/17/70 and 10/17/84) (or equivalent
policies); (F) contain such endorsements and affirmative coverage as the
Administrative Agent may reasonably request and (G) be issued by title companies
satisfactory to the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers, at the option of the Administrative Agent).
The Administrative Agent shall have received evidence satisfactory to it that
all premiums in respect of each such policy, all charges for mortgage recording
tax, and all related expenses, if any, have been paid.
     (iii) The Administrative Agent shall have received (A) a policy of flood
insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage to the extent the applicable Mortgaged Property is
located in an area designated as a special flood zone hazard by the Secretary of
Housing and Urban Development, (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably

56



--------------------------------------------------------------------------------



 



allocable to such real property or the maximum limit of coverage made available
with respect to the particular type of property under the National Flood
Insurance Act of 1968, whichever is less, and (3) has a term ending not later
than the maturity of the indebtedness secured by such Mortgage or that may be
extended to such maturity date and (B) confirmation that the Borrowers have
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.
     (iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties.
     (v) Appraisals; Leasehold Property Requirements. (i) The Administrative
Agent shall have received satisfactory appraisals of all fee owned and leasehold
properties from a firm reasonably satisfactory to the Administrative Agent and
such appraisals shall demonstrate a minimum value of at least $205,000,000 for
all Mortgaged Property on the Effective Date, provided that, with respect to
such Mortgaged Property consisting of leasehold interests, (A) the Borrowers
have delivered on or prior to the Closing Date a related lease in recordable
form (or a memorandum thereof in recordable form) (unless under applicable law
such recorded instrument is not necessary in order for the Administrative Agent
to have a perfected Lien on the applicable Mortgaged Property), (B) the
applicable landlord executes and delivers an agreement in favor of the
Administrative Agent which, (x) in the case of the Mortgaged Properties assigned
by the Existing SunTrust Agent (as indicated on Schedule 1.1 A), is
substantially in the form of the landlord agreement executed in connection with
the Existing SunTrust Agreement, and (y) in the case of all other Mortgaged
Properties, an agreement substantially the form attached hereto as Exhibit D-4,
in each case, with such changes thereto as may be reasonably approved by the
Administrative Agent, and (C) a recent survey of the related leased real
property conforming to Section 5.1(u)(i), reasonably satisfactory to the
Administrative Agent (subject, in the case of surveys, to exceptions consented
to by the Administrative Agent in its sole discretion).
     (ii) For Mortgaged Property consisting of a leasehold interest which is not
included in paragraph (v)(i) above, the Borrowers shall have used commercially
reasonable efforts to obtain on or prior to the Effective Date the documents
required by Section 5.1(v)(i)(A), (B) and (C) above, in each case, reasonably
satisfactory to the Administrative Agent.
     (w) Ratings. The Borrowers shall have obtained on or prior to the Effective
Date from Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Group,
senior secured debt ratings with respect to the Credit Facilities and a senior
implied debt rating.
     (x) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

57



--------------------------------------------------------------------------------



 



     (y) PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrowers hereunder shall constitute a representation and warranty by the
Borrowers as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
          Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or any Agent hereunder, each
Borrower shall and shall cause each of its Subsidiaries to:
          6.l Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrowers, a copy of the (i) audited consolidated
balance sheet of each of MAPCO Express and its consolidated Subsidiaries and
MAPCO Family and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, and (ii) an audited combined balance sheet of the Borrowers and their
consolidated Subsidiaries as at the end of such year and the related audited
combined statements of income and of cash flows for such year, in each case
setting forth in comparative form the figures as of the end of and for the
previous year, and reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and
     (b) as soon as available, but in any event not later than 50 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrowers, (i) the unaudited consolidated balance sheet of each of MAPCO Express
and its consolidated

58



--------------------------------------------------------------------------------



 



Subsidiaries and MAPCO Family and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, and (ii) an unaudited combined balance sheet of the Borrowers
and their consolidated Subsidiaries as at the end of such quarter and the
related unaudited combined statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter, in
each case, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and
     (c) as soon as available and in any event within 30 days after the end of
each calendar month, a summary report as to the economic terms of each Hedge
Agreement (other than interest rate swaps and other similar transactions that
hedge interest rate risk) to which any Borrower or any of their Subsidiaries is
a party, including obligations of any Borrower or any of their Subsidiaries
under such Hedge Agreement as of the end of such calendar month;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          6.2 Certificates; Other Information. Furnish to each Agent and each
Lender, or, in the case of clause (f), to the relevant Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of each Borrower stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officers have obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrowers and their Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrowers, as the case may be, and (y) any
UCC financing statements or other filings specified in such Compliance
Certificate as being required to be delivered therewith;

59



--------------------------------------------------------------------------------



 



     (c) as soon as available, and in any event no later than 50 days after the
end of each fiscal year of the Borrowers, a detailed combined budget for the
following fiscal year (including a projected combined balance sheet of the
Borrowers and their Subsidiaries as of the end of the following fiscal year,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of each
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officers have no reason to
believe that such Projections are incorrect or misleading in any material
respect;
     (d) within 50 days after the end of each fiscal quarter of the Borrowers, a
narrative discussion and analysis of the combined financial condition and
results of operations of the Borrowers and their Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
     (e) within five days after the same are sent, copies of all financial
statements and reports that a Borrower sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that a Borrower may
make to, or file with, the SEC; and
     (f) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrowers or their Subsidiaries, as the case may be.
          6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Subject to Section 7.4, preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law, except to the
extent that failure to comply therewith would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          6.5 Maintenance of Property; Insurance, (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in

60



--------------------------------------------------------------------------------



 



the same general area by companies engaged in the same or a similar business and
environmental insurance in coverage and amounts reasonably satisfactory to the
Administrative Agent.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired (but not more than two visits in any calendar year unless an Event of
Default has occurred and is continuing) and to discuss the business, operations,
properties and financial and other condition of the Borrowers and their
Subsidiaries with officers and employees of the Borrowers and their Subsidiaries
and with their independent certified public accountants (such discussions with
the independent certified accountants to be in the presence of an officer of
employee of the Borrowers or their Subsidiaries).
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
a Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between a Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;
     (c) any litigation or proceeding against a Borrower or any of its
Subsidiaries (i) in which the amount involved is $1,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought or
(iii) which relates to any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after any Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien on the assets of a
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or a Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;
     (e) as soon as possible and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition that, individually
or in the aggregate with other developments, events or conditions, would
reasonably be expected to result in the payment by the Borrowers and their
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any Governmental Authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to

61



--------------------------------------------------------------------------------



 



renew any Environmental Permit held by, any Borrower or any of its Subsidiaries,
which denial, revocation or refusal would reasonably be expected to materially
impact any Borrower or any of its Subsidiaries;
     (f) any material amendment, modification, supplement or waiver to the La
Gloria Management Agreement or the Subordinated Debt Documentation; and
     (g) any development or event that has had or would reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the related Borrower setting forth details of the
occurrence referred to therein and stating what action such Borrower or the
relevant Subsidiary proposes to take with respect thereto.
          6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and use reasonable efforts to ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under applicable
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) Generate, use, treat, store, release, dispose of, and otherwise
manage Materials of Environmental Concern in a manner that would not reasonably
be expected to result in a material liability to any of the Borrowers or any of
their Subsidiaries or to materially affect any real property owned or leased by
any of them; and use reasonable efforts to prevent any other Person from
generating, using, treating, storing, releasing, disposing of, or otherwise
managing Materials of Environmental Concern in a manner that would reasonably be
expected to result in a material liability to, or materially affect any real
property owned or operated by, any of the Borrowers or any of their
Subsidiaries. Noncompliance with any of the foregoing shall be deemed not to
constitute a breach of this Section 6.8(c); provided that, upon learning of such
noncompliance or suspected noncompliance, the Borrower shall promptly undertake
reasonable efforts to achieve compliance, and provided further that, such
noncompliance and any other noncompliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          6.9 Interest Rate Protection. In the case of the Borrower, (i) within
120 days after the Effective Date, enter into, and thereafter maintain for a
period of not less than three years, Hedge Agreements to the extent necessary to
provide that at least 50% of the aggregate principal amount of the Term Loans is
subject to either a fixed interest rate or interest rate protection for a period
of not less than three years and (ii) not later than one month prior to the
expiration of the Hedge Agreements referred to in the preceding clause (i),
enter into Hedge

62



--------------------------------------------------------------------------------



 



Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans is subject to either a fixed interest rate or
interest rate protection for a period beginning on the expiration date of the
Hedge Agreements referred to in the preceding clause (i) ending on or after
April 28, 2011, in each case, which Hedge Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent.
          6.10 Additional Collateral, etc. (a) With respect to any Property
acquired after the Effective Date by any Borrower or any of its Subsidiaries
(other than (x) any real property or any Property described in paragraph (c) of
this Section, (y) vehicles or any Property subject to a Lien expressly permitted
by Section 7.3(g) and (z) Property acquired by an Excluded Foreign Subsidiary)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such Property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such Property (other
than Deposit Accounts, unless otherwise requested to take such action by the
Administrative Agent, in its sole reasonable discretion), including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.
          (b) With respect to (i) any fee interest in any real property having
an aggregate appraised value (together with improvements thereof) of at least
$500,000 acquired in one or a series of transactions after the Effective Date by
any Borrower or any of its Subsidiaries (including any such real property owned
by any new Subsidiary acquired after the Effective Date and excluding any such
real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)) or (ii) subject to the related Loan Party
obtaining the required landlord consent (provided that each Loan Party shall use
commercially reasonable efforts to obtain such consent), any leasehold interest
in any real property having an aggregate appraised value of at least $500,000
acquired or leased (including any leasehold property interest owned by any new
Subsidiary acquired after the Effective Date) in one or a series of transactions
after the Effective Date by any Borrower or any of its Subsidiaries, promptly
(1) execute and deliver a first priority Mortgage in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such real property, (2)
deliver to the Administrative Agent an appraisal of such real property from a
firm reasonably satisfactory to the Administrative Agent, (3) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents,
waivers or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (4)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

63



--------------------------------------------------------------------------------



 



          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Effective Date (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary), by any Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Borrower or any of its
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Effective Date by any Borrower or any of its Subsidiaries
(other than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by such Borrower or any of its
Subsidiaries (other than any Excluded Foreign Subsidiaries), (provided that in
no event shall more than 65% of the total outstanding Capital Stock of any such
new Excluded Foreign Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          6.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrowers or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise

64



--------------------------------------------------------------------------------



 



by the Administrative Agent or any Lender of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrowers will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrowers or any of their Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
          6.12 Post-Effective Date Covenants. (a) Not later than 30 days after
the Effective Date, the Borrowers shall have delivered to the Administrative
Agent, surveys conforming to the requirements of Section 5.1(u)(i) for each of
the Mortgaged Properties described on Schedule 6.12(a).
          (b) Not later than 30 days after the Effective Date, the Borrowers
shall have delivered to the Administrative Agent, mortgagee’s title insurance
policies conforming to the requirements of Section 5.1(u)(ii) for each of the
Mortgaged Properties described on Schedule 6.12(b).
SECTION 7. NEGATIVE COVENANTS
          Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or any Agent hereunder, each
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:
          7.1 Financial Condition Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrowers ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter:

      Consolidated     Fiscal Quarter   Leverage Ratio
FQ2 2005 — FQ1 2007
  4.85 to 1.00
FQ2 2007 — FQ1 2008
  4.25 to 1.00
FQ2 2008 — FQ1 2009
  3.75 to 1.00
FQ2 2009 — FQ1 2010
  3.25 to 1.00
FQ2 2010 and thereafter
  2.75 to 1.00

(b) Consolidated Adjusted Interest Coverage Ratio. Permit the Consolidated
Adjusted Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrowers ending with any fiscal quarter set forth below to be
less than the ratio set forth below opposite such fiscal quarter:

65



--------------------------------------------------------------------------------



 



      Consolidated Adjusted Interest     Fiscal Quarter   Coverage Ratio
FQ2 2005 — FQ1 2007
  1.90 to 1.00
FQ2 2007 — FQ1 2008
  2.00 to 1.00
FQ2 2008 — FQ1 2009
  2.15 to 1.00
FQ2 2009 — FQ1 2010
  2.35 to 1.00
FQ2 2010 and thereafter
  2.50 to 1.00

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrowers ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

      Consolidated Fixed Charge     Fiscal Quarter   Coverage Ratio
FQ2 2005 — FQ1 2008
  1.20 to 1.00
FQ2 2008 — FQ1 2009
  1.25 to 1.00
FQ2 2009 and thereafter
  1.30 to 1.00

(d) Consolidated Adjusted Leverage Ratio. Permit the Consolidated Adjusted
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrowers ending with any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

      Consolidated Adjusted     Fiscal Quarter   Leverage Ratio
FQ2 2005 — FQ1 2007
  5.60 to 1.00
FQ2 2007 — FQ1 2008
  5.10 to 1.00
FQ2 2008 — FQ1 2009
  4.65 to 1.00
FQ2 2009 — FQ1 2010
  4.25 to 1.00
FQ2 2010 and thereafter
  3.80 to 1.00

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) Indebtedness of any Borrower to the other Borrower or any of their
Subsidiaries and of any Wholly Owned Subsidiary Guarantor to the Borrowers or
any other Subsidiary;
     (c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $1,500,000 at any one time outstanding;

66



--------------------------------------------------------------------------------



 



     (d) Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof or any shortening of the maturity
of any principal amount thereof);
     (e) Guarantee Obligations made in the ordinary course of business by the
Borrowers or any of their Subsidiaries of obligations of any Borrower or any
Subsidiary Guarantor;
     (f) Unsecured Indebtedness of MAPCO Family to Holdings (the “MFC
Intercompany Debt”) in an aggregate principal amount not exceeding $11,500,000
at any one time outstanding evidenced, provided that, such Indebtedness (i) is
fully subordinated to the Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, (ii) does not
require a cash payment of principal or interest prior to the date that is
90 days after the final maturity of the Term Loans, and (iii) the final maturity
of such Indebtedness is not earlier than the date that is 90 days after the
final maturity of the Term Loans;
     (g) additional unsecured Indebtedness of the Borrowers or any of their
Subsidiaries in an aggregate principal amount (for the Borrowers and all their
Subsidiaries) not to exceed $1,500,000 at any one time outstanding; and
     (h) additional Indebtedness of the Borrowers or any of their Subsidiaries
in an aggregate principal amount (for the Borrowers and all their Subsidiaries)
not to exceed $1,000,000 at any one time outstanding.
          7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, except
for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the relevant Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 45 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar non-monetary
encumbrances which (x) with respect to Liens created on or prior to the Closing
Date, do

67



--------------------------------------------------------------------------------



 



not materially detract from the value of the Property subject thereto as used in
the business of the Borrowers or any of their Subsidiaries or do not materially
interfere with the ordinary conduct of the business of the Borrowers or any of
their Subsidiaries, and (y) with respect Liens created after the Closing Date,
are incurred in the ordinary course of business that do not in any case
materially detract from the value of the Property subject thereto as used in the
business of the Borrowers or any of their Subsidiaries or do not materially
interfere with the ordinary conduct of the business of the Borrowers or any of
their Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional Property after the Effective Date and that the
amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrowers or any of their
Subsidiaries incurred pursuant to Section 7.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, (iii) the amount of Indebtedness secured
thereby is not increased and (iv) the amount of Indebtedness initially secured
thereby is not less than 80%, or more than 100% of the purchase price of such
fixed or capital asset;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease or a sublessor under
any sublease entered into by the Borrower or any other Subsidiary in the
ordinary course of its business and covering only the assets so leased;
     (j) Liens described in Schedule 7.3(j) securing the obligations of the
Borrowers and their Subsidiaries in respect of Hedge Agreements entered into to
hedge against fluctuations in the price of fuel and as otherwise disclosed to
the Administrative Agent, provided that, such Liens shall only consist of
deposits of cash and Cash Equivalents by the Borrowers and their Subsidiaries in
an aggregate amount not exceeding $2,000,000 at any one time; and
     (k) Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrowers and all their Subsidiaries) $1,000,000 at
any one time.
          7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:
     (a) any Subsidiary of the Borrowers may be merged or consolidated with or
into a Borrower (provided that a Borrower shall be the continuing or surviving

68



--------------------------------------------------------------------------------



 



corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that (i) the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Wholly Owned Subsidiary
Guarantor and the relevant Borrower shall comply with Section 6.10 in connection
therewith);
     (b) any Subsidiary of the Borrowers may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or any Subsidiary
Guarantor; and
     (c) MAPCO Family may merge with and into MAPCO Express, provided that,
MAPCO Express shall be the continuing or surviving corporation.
          7.5 Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 7.4(b);
     (d) the sale or issuance of any Subsidiary’s Capital Stock to a Borrower or
any Subsidiary Guarantor;
     (e) the Disposition of other assets having a fair market value not to
exceed $5,000,000 in the aggregate for any fiscal year of the Borrowers; and
     (f) any Recovery Event, provided, that the requirements of Section 2.10(c)
are complied with in connection therewith.
          7.6 Limitation on Restricted Payments. Declare or pay any dividend on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of a Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
a Borrower or any Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating any Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, “Restricted Payments”), except
that:
     (a) any Subsidiary of the Borrowers may make Restricted Payments to the
Borrowers or any Subsidiary Guarantor;

69



--------------------------------------------------------------------------------



 



     (b) any Borrower may make Restricted Payments in the form of its common
stock;
     (c) the Borrowers may pay dividends to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
not to exceed $100,000 in any fiscal year and (ii) subject to the Tax Sharing
Agreement, pay any taxes which are due and payable by Holdings attributable to
the Borrowers and their Subsidiaries as part of a consolidated group;
     (d) the Borrowers may pay to Holdings (i) the Delek US Dividend and
(ii) the amount released to Holdings from the Escrow Agreement on the Escrow
Release Date (as defined in the Escrow Agreement) in accordance with the terms
thereof; and
     (e) in addition to Restricted Payments otherwise permitted in this
Section 7.6, on or after July 1, 2007 (i) the Borrowers may pay dividends to
Holdings in any fiscal year of the Borrowers in an aggregate amount for such
fiscal year equal to the lesser of (x) $1,500,000 and (y) the 50% of Excess Cash
Flow for the immediately preceding fiscal year not applied to the prepayment of
the Loans pursuant to Section 2.10(d), provided that, immediately prior to and
after giving effect to such Restricted Payment, (i) the Consolidated Leverage
Ratio is not greater than 2.50 to 1.00 and (ii) the Consolidated Fixed Charge
Coverage Ratio is greater than 1.25 to 1.00, in each case, for the period of
four fiscal quarters most recently ended prior to the date of such Restricted
Payment for which financial statements are available (assuming that the
Restricted Payment was made on the last day of such period).
          7.7 Limitation on Capital Expenditures. Make or commit to make any
Capital Expenditure, except:
     (a) during any fiscal year of the Borrowers, Capital Expenditures of the
Borrower and its Subsidiaries in an amount not exceeding $12,000,000; provided,
that (i) up to 50% of any such amount referred to above, if not so expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the next succeeding fiscal year and (ii) Capital Expenditures made pursuant
to this clause (a) during any fiscal year shall be deemed made, first, in
respect of amounts permitted for such fiscal year as provided above and second,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above; and
     (b) Capital Expenditures made with the proceeds of any Reinvestment
Deferred Amount.
          7.8 Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;

70



--------------------------------------------------------------------------------



 



     (b) Investments in Cash Equivalents;
     (c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);
     (d) loans and advances to employees of the Borrowers or any of their
Subsidiaries in the ordinary course of business (including, without limitation,
for travel, entertainment and relocation expenses) in an aggregate amount for
the Borrowers and their Subsidiaries not to exceed $200,000 at any one time
outstanding;
     (e) Investments in assets (x) useful in the Borrowers’ business made by the
Borrowers or any of their Subsidiaries with the proceeds of any Reinvestment
Deferred Amount and (y) as otherwise permitted by Section 7.7;
     (f) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by the Borrowers or any of their
Subsidiaries in a Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor; and
     (g) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $5,000,000 during the term of this
Agreement.
          7.9 Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than a Borrower
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrowers or
their Subsidiaries, as the case may be, and (c) upon fair and reasonable terms
no less favorable to the Borrowers or their Subsidiaries, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate.
          7.10 Limitation on Sales and Leasebacks. Enter into any arrangement
with any Person providing for the leasing by any Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by such
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of such Borrower or such Subsidiary.
          7.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Borrowers to end on a day other than December 31 or change the Borrowers’
method of determining fiscal quarters.
          7.12 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any guarantor,
its obligations under the Guarantee and Collateral Agreement, other than (a)
this Agreement and the other Loan Documents, (b) leases existing on the date
hereof which are not subject to a Mortgage and leases entered into after the
Closing Date which are not required to be

71



--------------------------------------------------------------------------------



 



subject to a Mortgage in accordance to Section 6.10(b), in either case, which
require the relevant landlord’s approval to mortgage or assign such lease and
(c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).
          7.13 Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, any Borrower or any other Subsidiary, (b) make Investments in any
Borrower or any other Subsidiary or (c) transfer any of its assets to any
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.
          7.14 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrowers and their Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto.
          7.15 Limitation on Amendments to Other Documents. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the La Gloria Management Agreement, if applicable, in any manner
that would decrease the amounts payable to MAPCO Express thereunder or to
provide that such amounts shall be payable on a subordinated basis to the La
Gloria Credit Facility, (b) amend, supplement or otherwise modify (pursuant to a
waiver or otherwise) the terms and conditions of the Tax Sharing Agreement in
any manner that would increase the amounts payable by the Borrowers thereunder,
(c) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Subordinated Debt Documentation in any manner
that would adversely affect the application thereto of the subordination
provisions set forth in the Debt Subordination Agreement among Holdings, MAPCO
Family and the Administrative Agent substantially in the form of Exhibit L, or
(d) otherwise amend, supplement or otherwise modify the terms and conditions of
the La Gloria Management Agreement, if applicable, the Tax Sharing Agreement or
the Subordinated Debt Documentation, except to the extent that any such
amendment, supplement or modification could not reasonably be expected to have a
Material Adverse Effect.
          7.16 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates,
commodity prices or foreign exchange rates.
          7.17 La Gloria Management Agreement. Enter into any agreement with the
La Gloria Affiliate in connection with the acquisition by the La Gloria
Affiliate and Delek Pipeline Texas, Inc. of the La Gloria refinery located in
Tyler, Texas either providing for (i) the payment of an annual management fee in
an aggregate amount less than $1,500,000 or (ii) the subordination of the
management fee referred to in clause (i) to any payment under the La Gloria

72



--------------------------------------------------------------------------------



 



Credit Facility, provided that, the payment of such fee shall be made in equal
quarterly installments in arrears on March 31, June 30, September 30 and
December 31 of each year.
SECTION 8. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
     (a) the Borrowers shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrowers shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7, or in Section 5 of the Guarantee
and Collateral Agreement (other than Section 5.1 of the Guarantee and Collateral
Agreement); or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days; or
     (e) any Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii)

73



--------------------------------------------------------------------------------



 



of this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$1,000,000; or
     (f) (i) any Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, or any Lien in
favor of the PBGC or a Plan shall arise on the assets of a Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Borrower or any Commonly Controlled Entity shall incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Borrower
or any of its Subsidiaries involving for the Borrowers and their Subsidiaries
taken as a whole a liability (not paid or fully covered by insurance as to which
the relevant

74



--------------------------------------------------------------------------------



 



insurance company has acknowledged coverage) of $1,500,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
     (i) any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 10.15), to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) any Change of Control shall occur; or
     (l) the MFC Intercompany Debt shall cease, for any reason, to be validly
subordinated to the Obligations, as provided in the Subordinated Debt
Documentation, or any Loan Party or any Affiliate of any Loan Party shall so
assert;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrowers declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and (ii)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrowers, declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired face amount of
such Letters of Credit. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrowers hereunder and under the other Loan

75



--------------------------------------------------------------------------------



 



Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrowers hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrowers (or such other Person as may be
lawfully entitled thereto).
SECTION 9. THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes each Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          9.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by

76



--------------------------------------------------------------------------------



 



the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by such Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
Each Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly

77



--------------------------------------------------------------------------------



 



required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of each Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrowers. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any Borrower shall have occurred and be continuing) be
subject to approval by the Borrowers (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement

78



--------------------------------------------------------------------------------



 



or any holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.
          9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent is hereby irrevocably authorized by each of the Lenders to effect any
release of Liens or guarantee obligations contemplated by Section 10.15.
          9.11 The Arranger; the Syndication Agent; the Co-Administrative Agent.
Neither the Arranger, the Syndication Agent nor the Co-Administrative Agent, in
their respective capacities as such, shall have any duties or responsibilities,
nor shall any such Person incur any liability, under this Agreement and the
other Loan Documents.
SECTION 10. MISCELLANEOUS
          10.1 Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents (including amendments and restatements hereof or thereof)
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
     (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable under this Agreement (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not

79



--------------------------------------------------------------------------------



 



constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;
     (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by any Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all the Lenders;
     (iii) amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Majority Revolving Credit Facility Lenders;
     (iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility;
     (v) amend, modify or waive any provision of Section 9, or any other
provision affecting the rights, duties or obligations of any Agent, without the
consent of any Agent directly affected thereby;
     (vi) amend, modify or waive any provision of Section 2.16 without the
consent of each Lender directly affected thereby;
     (vii) amend, modify or waive any provision of Section 3 without the consent
of each Issuing Lender affected thereby; or
     (viii) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed

80



--------------------------------------------------------------------------------



 



signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof.
          For the avoidance of doubt, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party to each relevant
Loan Document (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders and Majority
Revolving Facility Lenders; provided, however, that no such amendment shall
permit the Additional Extensions of Credit to share ratably with or with
preference to the Loans in the application of mandatory prepayments without the
consent of the Required Prepayment Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrowers and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or modification of all outstanding Term Loans
(“Refinanced Term Loans”) with a replacement “C” term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or no less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.
          10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrowers and the Agents, as follows
and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

81



--------------------------------------------------------------------------------



 



     
MAPCO Express:
  MAPCO Express, Inc.
 
  830 Crescent Centre Drive
 
  Suite 300
 
  Franklin, TN 37067
 
  Attention: Ed Morgan, Chief Financial
 
  Officer and Treasurer
 
  Telecopy: (615) 224-1185
 
  Telephone: (615) 224-1159
 
   
with a copy to:
  Fulbright & Jaworski L.P.P.
 
  666 Fifth Avenue
 
  New York, NY 10103-3198
 
  Attention: Mara Rogers, Esq.
 
  Telecopy: (212) 318-3400
 
  Telephone: (212) 318-3206
 
   
MAPCO Family:
  MAPCO Family Centers, Inc.
 
  830 Crescent Centre Drive
 
  Suite 300
 
  Franklin, TN 37067
 
  Attention: Ed Morgan, Chief Financial
 
  Officer and Treasurer
 
  Telecopy: (615) 224-1185
 
  Telephone: (615) 224-1159
 
   
with a copy to:
  Fulbright & Jaworski L.P.P.
 
  666 Fifth Avenue
 
  New York, NY 10103-3198
 
  Attention: Mara Rogers, Esq.
 
  Telecopy: (212) 318-3400
 
  Telephone: (212) 318-3206
 
   
The Syndication Agent:
  SunTrust Bank
 
  201 Fourth Avenue North
 
  3rd Floor
 
  Nashville, TN 37219
 
  Attention: Scott Corley
 
  Telecopy: (615) 748-5269
 
  Telephone: (615) 748-5715
 
   
The Co-Administrative Agent:
  Bank Leumi USA
 
  564 Fifth Avenue
 
  New York, NY 10036
 
  Attention: Gil Hershman
 
  Telecopy: (212) 626-1072
 
  Telephone: (212) 626-1053

82



--------------------------------------------------------------------------------



 



     
The Administrative Agent:
  Lehman Commercial Paper Inc.
 
  745 Seventh Avenue
 
  New York, NY 10019
 
  Attention: Brian McNany
 
  Telecopy: (212) 526-6643
 
  Telephone: (212) 526-6590
 
   
and
  Thomas Buffa
 
  Lehman Commercial Paper Inc.
 
  399 Park Avenue
 
  New York, NY 10022
 
  Telecopy: (646) 758-4672
 
  Telephone: (212) 526-5153
 
   
With a copy to:
  Trimont Real Estate Advisors
 
  Marquis Tower Two
 
  285 Peachtree Center Avenue
 
  Suite 2300
 
  Atlanta, GA 30303
 
  Attention: John Schwartz
 
  Telecopy: (404)420-8918
 
  Telephone: (404) 954-5509
 
   
Issuing Lender:
  As notified by such Issuing Lender to
 
  the Administrative Agent and the
 
  Borrowers

provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          10.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

83



--------------------------------------------------------------------------------



 



          10.4 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5 Payment of Expenses. Each Borrower jointly and severally agrees
(a) to pay or reimburse the Agents for all their reasonable out-of-pocket costs
and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse each
Lender and the Agents for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any other documents prepared in connection herewith or
therewith, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and disbursements and other charges of in-house
counsel) to each Lender and of counsel to the Agents, (c) to pay, indemnify, or
reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify or
reimburse each Lender, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever incurred by an Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds thereof
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned, occupied or operated by the Borrowers or any of their
Subsidiaries, or any violation of, non-compliance with or liability under any
Environmental Laws related in any way to the Borrowers or any of their
Subsidiaries or any or their respective properties, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrowers shall have no obligation hereunder to any Indemnitee with respect

84



--------------------------------------------------------------------------------



 



to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, each Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution from
the Lenders or any other rights of recovery from the Lenders with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee,
provided that, such waiver shall not apply if, and to the extent, such claim for
contribution or recovery arises out of the gross negligence or willful
misconduct of such Indemnitee as found by a final nonappealable decision of a
court of competent jurisdiction. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrowers pursuant to this Section shall be submitted to the president
and the chief financial officer of each Borrower, at the address of MAPCO
Express and MAPCO Family set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrowers in a notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Loans and all other amounts payable hereunder.
          10.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that neither of the Borrowers may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.
          (b) Any Lender may, without the consent of the Borrowers, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrowers and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would require the consent of all Lenders pursuant to Section 10.1. Each Borrower
agrees that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to

85



--------------------------------------------------------------------------------



 



the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if such Participant were a Lender hereunder. Each Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.17, 2.18
and 2.19 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender; provided
that, in the case of Section 2.18, such Participant shall have complied with the
requirements of said Section (including the requirements of Section 2.18(d) or
Section 2.18(e) as applicable, as though it were a Lender), and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred.
          (c) Any Lender (an “Assignor”) may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender or any affiliate, Related Fund or Control
Investment Affiliate thereof or, with the consent of the Borrowers and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lender (which, in each case,
shall not be unreasonably withheld or delayed) (provided (x) that no such
consent need be obtained by any Lehman Entity and (y) the consent of the
Borrowers need not be obtained with respect to any assignment of Term Loans), to
an additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit E, executed by
such Assignee and such Assignor (and, where the consent of the Borrowers, the
Administrative Agent or the Issuing Lender is required pursuant to the foregoing
provisions, by the Borrowers and such other Persons) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that no such assignment to an Assignee (other than any Lender or any affiliate
thereof, including any Related Fund) shall be in an aggregate principal amount
of less than $1,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement) and, after giving effect thereto, the
assigning Lender (if it shall retain any commitments or Loans) shall have
commitments and Loans aggregating at least $1,000,000, in each case, unless
otherwise agreed by the Borrowers and the Administrative Agent. Any such
assignment need not be ratable as among the Facilities. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.17, 2.18 and 10.5 in
respect of the period prior to such effective date). Notwithstanding any
provision of this Section, the consent of the Borrowers shall not be required
for any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing. For purposes of the minimum assignment amounts set
forth in this paragraph, multiple assignments by two or more Related Funds shall
be aggregated.

86



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall, on behalf of the Borrowers,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement. Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrowers marked “canceled”. The Register shall be available for
inspection by the Borrowers or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(treating multiple, simultaneous assignments by or to two or more Related Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (x) in connection with an assignment by or to a Lehman Entity
or (y) in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrowers. On or prior to such effective date, the
Borrowers, at their own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment and/or Term Loans, as the case may be, upon request,
a new Revolving Credit Note and/or Term Notes, as the case may be, to the order
of the Assignor in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Effective Date and shall otherwise be in the
form of the Note or Notes replaced thereby.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.

87



--------------------------------------------------------------------------------



 



          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrowers and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrowers and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to any Borrower may be disclosed only with such Borrower’s consent which
will not be unreasonably withheld. This paragraph (g) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.
          10.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

88



--------------------------------------------------------------------------------



 



          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by each Borrower to the extent permitted
by applicable law, upon any amount becoming due and payable by each Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of any Borrower. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
          10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.
          10.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Agents, the Arranger and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Arranger, any
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
          10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

89



--------------------------------------------------------------------------------



 



     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          10.13 Acknowledgments. Each Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arranger, the Agents and the Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among the Borrowers and the Lenders.
          10.14 Confidentiality. Each of the Agents and the Lenders agrees to
keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arranger, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding,

90



--------------------------------------------------------------------------------



 



(h) that has been publicly disclosed other than in breach of this Section, (i)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document.
     10.15 Release of Collateral and Guarantee Obligations.
     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrowers in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.
     (b) Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrowers, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
          10.16 Accounting Changes. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrowers and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Change with the desired result that the criteria for evaluating
the Borrowers’ financial condition shall be the same after such Accounting
Change as if such Accounting Change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation

91



--------------------------------------------------------------------------------



 



of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
          10.17 Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent. Execution and delivery by a Lender, LCPI, the Administrative Agent and
the Borrower of a Lender Addendum on the Effective Date shall constitute an
assignment by LCPI to such Lender, and the assumption by such Lender, effective
on the Effective Date, of a portion of the Revolving Credit Commitment equal to
its Revolving Credit Percentage (the “Assumed Revolving Credit Commitment”),
together with its pro rata portion of the Revolving Credit Loans, as applicable,
not exceeding such Lender’s Revolving Credit Commitment, whereupon such Lender
shall be a Lender having the Revolving Credit Commitment set forth in such
Lender Addendum with outstanding Loans equal to its Assumed Revolving Credit
Commitment.
          10.18 WAIVERS OF JURY TRIAL. EACH BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          10.19 Maximum Liability of any Borrower. Anything herein or in any
other Loan Document to the contrary notwithstanding, the maximum liability of
any Borrower hereunder and under the other Loan Documents with respect to (i)
the principal of, and interest on, Loans made to the other Borrower and (ii) L/C
Obligations in respect of Letters of Credit issued for the account of the other
Borrower, and letter of credit fees related thereto, and all other Obligations
of the other Borrower shall in no event exceed the amount which can be
guaranteed by such Borrower under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors.
          10.20 Effect of Amendment and Restatement of the Existing Credit
Facilities. On the Effective Date, each of the Existing Credit Facilities shall
be amended, restated and superseded in its entirety by this Agreement. The
parties hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in each Existing Credit Facility) under the Existing
Credit Facilities as in effect prior to the Effective Date, (b) such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement and (c)
upon the effectiveness of this Agreement all Loans of Lenders outstanding under
the Existing Credit Facilities immediately before the effectiveness of this
Agreement will be converted into Loans hereunder on the terms and conditions set
forth in this Agreement.

92



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            MAPCO EXPRESS, INC.
      By:   /s/ Uzi Yemin         Name:   Uzi Yemin        Title:   President   
          By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer        MAPCO FAMILY CENTERS, INC.
      By:   /s/ Uzi Yemin         Name:   Uzi Yemin        Title:   President   
          By:   /s/ Edward Morgan         Name:   Edward Morgan        Title:  
Chief Financial Officer        LEHMAN BROTHERS INC., as Arranger
      By:   /s/ Paul Arzouian         Name:   Paul Arzouian        Title:  
Senior Vice-President        SUNTRUST BANK, as Syndication Agent
      BY:   /s/ Anson Lewis         Name:   ANSON LEWIS        Title:   VICE
PRESIDENT   

93



--------------------------------------------------------------------------------



 



         

BANK LEUMI USA, as Co-Administrative

            Agent
      By:   /s/ Gil Hershman         Name:   Gil Hershman        Title:        
        By:   /s/ Michaela Klein         Name:   Michaela Klein        Title:  
        LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

94



--------------------------------------------------------------------------------



 



Annex A
Existing Letters of Credit
Issuer: Bank Leumi USA
L/C No.: S30000086
Date: November 24, 2004
Face Amount: $750,000
Account Party: MAPCO Express, Inc.
Beneficiary: ExxonMobil Oil Corporation
Expiration: May 22, 2005 (as amended from February 22, 2005)
Issuer: Bank Leumi USA, confirmed by Wachovia Bank, N.A.
L/C No.: Z10055368
Date: August 13, 2003
Face Amount: $1,800,000 (as increased)
Account Party: MAPCO Express, Inc.
Beneficiary: Hartford Fire Insurance Corporation
Expiration: June 1, 2005 (as extended by automatic 1-year extensions
from June 1, 2004)
Issuer: Union Planters Bank
L/C No.: L026845
Date: November 22, 2002
Face Amount: $1,000,000
Account Party: MAPCO Express, Inc.
Beneficiary: Travelers Casualty and Surety Company of America
Expiration: October 28, 2005 (as extended by automatic 1-year extensions from
October 28, 2003)

94



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
EXISTING MORTGAGES
     A. Deeds of Trust, Assignments of Leases and Rents, Security Agreements and
Fixture Filings, made by MAPCO Express, Inc., as Trustor, to J. P. Spruill, as
Trustee, for the benefit of Bank Leumi USA, as Collateral Agent, as Beneficiary,
dated as of July 31, 2002, and recorded in the Registers’ Office for the
following Counties in Tennessee:

                    1.    
Cheatham for Sites 1043 and 3208
      2.    
Cocke for Site 1134
      3.    
Davidson for Sites 1001, 1003, 1012, 1018, 1025, 1030, 1033, 1040, 1048, 1149,
3065, 3156, 3184, 3185, 3186, 3187, 3189, 3193, 3195, 3201, 3215, 3216, 3217,
3219, 3220, 3327, 3328, 3331, 3332, 3333, 3334, 3335,3336, 3337, 3338, 3339,
3342, 3343, 3346, 3347, 3349, 7455, and 3352
      4.    
DeKalb for Site 3063
      5.    
Gibson for Site 3134
      6.    
Hardeman for Site 3010
      7.    
Hickman for Site 1004
      8.    
Knox for Site 1133
      9.    
Lawrence for Site 1015
      10.    
Macon for Site 1092
      11.    
Montgomery for Site 3202
      12.    
Putnam for Sites 1024 and 7460
      13.    
Roane for Site 1059
      14.    
Robertson for Site 3140
      15.    
Rutherford for Sites 3162, 3203 and 3344
      16.    
Shelby for Sites 3001, 3003, 3015, 3017, 3024, 3046, 3048, 3054, 3056, 3138,
3142, 3143, 3148, 3149, 3150, 3151, 3157, 3158, 3160, 3161, 3163, 3164, 3165,
3166, 3171, 3174, 3245, 3246, 3251, 3252, 3261, 3262, 3265, 3268, 3269, 3271,
3272, 3273, 3274, 3280, 3281, 3282, 3283, 3286, 3287, 3288, 3291, 3293, 3294,
3295, 7448 and 7449
      17.    
Sumner for Sites 1011,1027, and 1115
      18.    
Warren for Site 1014
      19.    
White for Site 1010
      20.    
Williamson for Site s 1045 and 3340
      21.    
Wilson for Site 3341 and 3351

- 1 -



--------------------------------------------------------------------------------



 



      B. Deeds of Trust, Assignments of Leases and Rents, Security Agreements
and Fixture Filings, made by MAPCO Express, Inc., as Grantor, to Lawyers Title
Realty Services, Inc., as Trustee, for the benefit of Bank Leumi USA, as
Collateral Agent, as Beneficiary, dated as of July 31, 2002, and recorded with:

  (1)   The Clerk of the Circuit Court for Albemarle County, Virginia for Site
4030;     (2)   The Clerk of the Circuit Court for Caroline County, Virginia for
Site 4005;     (3)   The Clerk of the Circuit Court for Chesterfield County,
Virginia for Sites 4041, 4048 and 4051;     (4)   The Clerk of the Circuit Court
for The City of Fredericksburg, Virginia for Site 4034;     (5)   The Clerk of
the Circuit Court for Gloucester County, Virginia for Sites 4054 and 4074;    
(6)   The Clerk of the Circuit Court for Henrico County Virginia for Sites 4013,
4036, 4039, 4040 and 4059;     (7)   The Clerk of the Circuit Court for The City
of Newport News, Virginia for Site 4056;     (8)   The Clerk of the Circuit
Court for Orange County, Virginia for Site 4035;     (9)   The Clerk of the
Circuit Court for Page County, Virginia for Site 4029;     (10)   The Clerk of
the Circuit Court for The City of Richmond, Virginia for Sites 4016, 4017, 4037
and 4052;     (11)   The Clerk of the Circuit Court for Spotsylvania County,
Virginia for Site 4053;     (12)   The Clerk of the Circuit Court for Warren
County, Virginia for Sites 4027 and 4047;     (13)   The Clerk of the Circuit
Court for The City of Williamsburg, Virginia for Site 4057; and     (14)   The
Clerk of the Circuit Court for York County, Virginia for Sites 4045 and 4055.

      C. Mortgages, Leasehold Mortgages, Assignments of Leases, Rents and
Profits, Security Agreements and Fixture Financing Statements, by Williamson Oil
Co., Inc. to SunTrust Bank, dated April 30, 2004, recorded in the Office of the
Judge of Probate of the following Counties in Alabama:

                    1.    
Calhoun

- 2 -



--------------------------------------------------------------------------------



 



                    2.    
Chambers
      3.    
Clay
      4.    
Colbert
      5.    
Coosa
      6.    
Cullman
      7.    
DeKalb
      8.    
Etowa
      9.    
Jackson
      10.    
Lauderdale
      11.    
Lee
      12.    
Limestone
      13.    
Madison
      14.    
Marshall
      15.    
Morgan
      16.    
St. Clair
      17.    
Shelby
      18.    
Talladega
      19.    
Tallapoosa
      20.    
Tuscaloosa
      21.    
Wilson

      D. Deeds of Trust, Leasehold Deeds of Trust, Assignments of Leases, Rents
and Profits, Security Agreements and Fixture Financings (For Commercial
Purposes) from MAPCO Family Centers, Inc. to and in favor of Warrant H. Wild,
Jr., Trustee, for the use and benefit of SunTrust Bank, as Administrative Agent,
Beneficiary, dated April 30, 2004, recorded in the Registers’ Office for the
following Counties in Tennessee:

  (1)   Hickman County for Site 1007;     (2)   Robertson County for Site 1028;
    (3)   Wilson County for Site 3064;     (4)   Shelby County for Site 3159;
and     (5)   Williamson County for Sites 3212(portion), 3310 and 3378.

      E. Deeds of Trust, Assignments of Leases and Rents, Security Agreements
and Fixture Filings, made by MAPCO Express, Inc., as Trustor, to Edley Jones, as
Trustee, for the benefit of Bank Leumi USA, as Collateral Agent, as Beneficiary,
encumbering the following properties located in the State of Mississippi:

  (1)   Alcorn County for Site No. 3009;     (2)   DeSoto County for Site
No. 3267; and     (3)   Lefiore County for Site No. 3031.

- 3 -



--------------------------------------------------------------------------------



 



     F. Mortgages, Assignments of Leases and Rents, Security Agreements and
Fixture Filings, made by MAPCO Express, Inc., as Mortgagor, to Bank Leumi USA,
as Collateral Agent, as Mortgagee, encumbering the following properties located
in the Commonwealth of Kentucky:

  (1)   Allen County for Site No. 1070;     (2)   Bell County for Site No. 1060;
and     (3)   Simpson County for Site No. 1044.

     G. Mortgages, Assignments of Leases and Rents, Security Agreements and
Fixture Filings, made by MAPCO Express, Inc., as Mortgagor, to Bank Leumi USA,
as Collateral Agent, as Mortgagee, encumbering the following properties located
in the State of Arkansas:

  (1)   Crittenden County for Site No. 3005;     (2)   Faulkner County for Site
No. 3059;     (3)   Jackson County for Site No. 7326;     (4)   Monroe County
for Site No. 3178;     (5)   Phillips County for Site No. 7318;     (6)  
Poinsett County for Site Nos. 7317 and 7334;     (7)   Pulaski County for Site
Nos. 3181 and 7324;     (8)   Saline County for Site Nos. 2031; and     (9)  
St. Francis County for Site Nos. 3154 and 3155.

     H. Deed to Secure Debt, Assignments of Leases, Rents and Profits, Security
Agreements and Fixture Financing Statements, by Williamson Oil Co., Inc. to
SunTrust Bank, dated April 30, 2004, recorded in the Office of the Judge of
Probate of Walker County, Georgia for Site 5622.

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No   Site ID#   Interest Owned   Property Address
  City   County   State
1
    1001     Leasehold   5756 Old Hickory Blvd.   Hermitage   Davidson   TN
 
                           
2
    1004     Fee Simple   127 N. Central/Nash. Hwy   Centerville   Hickman   TN
 
                           
3
    1007     Leasehold   2732 York Road   Pleasant View   Hickman   TN
 
                           
4
    1010     Leasehold   137 Brockmanway   Sparta   White   TN
 
                           
5
    1011     Fee Simple   348 Red River Road   Gallatin   Sumner   TN
 
                           
6
    1012     Leasehold   800 Jefferson Street   Nashville   Davidson   TN
 
                           
7
    1014     Leasehold   234 Beershaba Springs Road   McMinnville   Warren   TN
 
                           
8
    1015     Leasehold   1001 North Locust St.   Lawrenceburg   Lawrence   TN
 
                           
9
    1018     Fee Simple   3043 Nolensville Road   Nashville   Davidson   TN
 
                           
10
    1024     Leasehold   19 West Spring Street   Cookeville   Putnam   TN
 
                           
11
    1025     Fee Simple   4500 Charlotte Avenue   Nashville   Davidson   TN
 
                           
12
    1027     Leasehold   406 South Water Street   Gallatin   Sumner   TN
 
                           
13
    1028     Leasehold   8631 HWY. 25 E /1-65 & Hwy   Cross Plains   Robertson  
TN
 
                           
14
    1030     Leasehold   2616 Franklin Road   Nashville   Davidson   TN
 
                           
15
    1033     Fee Simple   712 Main Street   Nashville   Davidson   TN
 
                           
16
    1040     Fee Simple   1301 Dickerson Road   Goodlettsville   Davidson   TN
 
                           
17
    1043     Leasehold   213 North Main Street   Ashland City   Cheatham   TN
 
                           
18
    1044     Leasehold   601 North Main Street   Franklin   Simpson   KY
 
                           
19
    1045     Leasehold   819 Columbia Avenue   Franklin   Williamson   TN
 
                           
20
    1048     Fee Simple   1004 Gallatin Road South   Madison   Davidson   TN
 
                           
21
    1059     Leasehold   1010 South Gate   Rockwood   Roane   TN
 
                           
22
    1060     Fee Simple   951 Riverview Avenue   Pineville   Bell   KY
 
                           
23
    1070     Leasehold   364 Old Gallatin Road   Scottsville   Allen   KY
 
                           
24
    1091     Leasehold   Box 496/Tri-County Blvd.   Oliver Springs   Roane   TN
 
                           
25
    1092     Leasehold   1000 R.B.S. Road   Lafayette   Macon   TN
 
                           
26
    1102     Leasehold   1006 2nd Avenue Northwest   Cullman   Cullman   AL
 
                           
27
    1106     Fee Simple   501 North Gault   Fort Payne   De Kalb   AL
 
                           
28
    1107     Leasehold   801 S.E. Jefferson Street   Athens   Limestone   AL
 
                           
29
    1114     Leasehold   2540 Florence Blvd.   Florence   Lauderdale   AL
 
                           
30
    1133     Fee Simple   4531 Chapman Highway   Knoxville   Knox   TN
 
                           
31
    1134     Leasehold   250 West Broadway   Newport   Cocke   TN

Page 1 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
32
    1149     Leasehold   1425 Robinson Road   Old Hickory   Davidson   TN
 
                           
33
    2004     Leasehold   2715 West 65th Street   Little Rock   Pulaski   AR
 
                           
34
    2012     Leasehold   925 Tennessee Ave. South   Parsons   Decatur   TN
 
                           
35
    2031     Leasehold   26213 I-30/County Line Rd.   Bryant   Saline   AR
 
                           
36
    3001     Leasehold   3240 North Thomas   Memphis   Shelby   TN
 
                           
37
    3002     Leasehold   2644 Hollywood Blvd.   Memphis   Shelby   TN
 
                           
38
    3003     Leasehold   5375 Elvis Presley Blvd.   Memphis   Shelby   TN
 
                           
39
    3005     Fee Simple   1521 North Missouri   West Memphis   Crittenden   AR
 
                           
40
    3009     Fee Simple   2218 Hwy. 72 East   Corinth   Alcom   MS
 
                           
41
    3010     Leasehold   817 Market Street   Bolivar   Hardeman   TN
 
                           
42
    3015     Leasehold   5211 Poplar Avenue   Memphis   Shelby   TN
 
                           
43
    3017     Leasehold   2921 Airways   Memphis   Shelby   TN
 
                           
44
    3024     Leasehold   116 East Highway 72   Collierville   Shelby   TN
 
                           
45
    3037     Leasehold   5401 Cameron Street   Lafayette   Lafayette   LA
 
                           
46
    3041     Leasehold   833 Highway 51 North   Covington   Tipton   TN
 
                           
47
    3046     Leasehold   7790 Highway 51 North   Millington   Shelby   TN
 
                           
48
    3048     Leasehold   2331 Frayser Blvd.   Memphis   Shelby   TN
 
                           
49
    3054     Leasehold   391 Western Park Drive   Memphis   Shelby   TN
 
                           
50
    3056     Leasehold   1723 Jackson (Evergreen)   Memphis   Shelby   TN
 
                           
51
    3057     Leasehold   3521 Lamar Avenue   Memphis   Shelby   TN
 
                           
52
    3058     Leasehold   3262 I-55   Marion   Crittenden   AR
 
                           
53
    3059     Leasehold   545 Industrial Blvd @ I-40   Conway   Faulkner   AR
 
                           
54
    3063     Leasehold   128 East Broad Street   Smithville   DeKalb   TN
 
                           
55
    3064     Leasehold   240 Hwy 109 N. @ I-40   Lebanon   Wilson   TN
 
                           
56
    3065     Fee Simple   6624 Charlotte Avenue   Nashville   Davidson   TN
 
                           
57
    3066     Leasehold   301 Long Hollow Pike   Goodlettsville   Davidson   TN
 
                           
58
    3068     Leasehold   1187 West Main Street   Hendersonville   Sumner   TN
 
                           
59
    3097     Leasehold   4343 Hwy 136 West   Trenton   Dade   GA
 
                           
60
    3134     Leasehold   321 North 22nd Street   Humboldt   Gibson   TN
 
                           
61
    3137     Leasehold   2099 Rees Street   Breaux Bridge   Saint Martin   LA
 
                           
62
    3138     Leasehold   298 East Mallory Avenue   Memphis   Shelby   TN

Page 2 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                                  No.   Site ID#   Interest Owned   Property
Address   City   County     State  
63
    3140     Leasehold   1301 Memorial Boulevard   Springfield   Robertson    
TN  
 
                           
64
    3142     Fee Simple   6127 Stage Road   Bartlett   Shelby     TN  
 
                           
65
    3143     Leasehold   272 So. Danny Thomas Blvd.   Memphis   Shelby     TN  
 
                           
66
    3144     Leasehold   5325 Summer Ave.   Memphis   Shelby     TN  
 
                           
67
    3148     Fee Simple   3161 U.S. Hwy 61   Memphis   Shelby     TN  
 
                           
68
    3149     Fee Simple   2980 Broad   Memphis   Shelby     TN  
 
                           
69
    3150     Fee Simple   6193 Mt. Moriah   Memphis   Shelby     TN  
 
                           
70
    3151     Fee Simple   4138 Kirby Parkway\Raines   Memphis   Shelby     TN  
 
                           
71
    3153     Leasehold   3589 James Road   Memphis   Shelby     TN  
 
                           
72
    3154     Fee Simple   1030 Hwy 78 North   Wheatley   Saint Francis     AR  
 
                           
73
    3155     Leasehold   202 Hwy. 75 North   Heth   Saint Francis     AR  
 
                           
74
    3156     Fee Simple   2201 Whites Creek Pk\Trinity   Nashville   Davidson  
  TN  
 
                           
75
    3157     Fee Simple   645 Chelsea (Danny Thomas)   Memphis   Shelby     TN  
 
                           
76
    3158     Fee Simple   680 North Bellevue Blvd   Memphis   Shelby     TN  
 
                           
77
    3159     Fee Simple   979 East Brooks Road   Memphis   Shelby     TN  
 
                           
78
    3160     Fee Simple   2335 Park Avenue   Memphis   Shelby     TN  
 
                           
79
    3161     Fee Simple   6705 Shelby Drive   Memphis   Shelby     TN  
 
                           
80
    3162     Fee Simple   1251 Church St. (Sanbym)   Murfreesboro   Rutherford  
  TN  
 
                           
81
    3163     Fee Simple   2456 Chelsea (Hollywood)   Memphis   Shelby     TN  
 
                           
82
    3164     Fee Simple   459 E. H. Crump Blvd.   Memphis   Shelby     TN  
 
                           
83
    3165     Fee Simple   2454 Elvis Presley   Memphis   Shelby     TN  
 
                           
84
    3166     Fee Simple   1559 Lamar (& Willet)   Memphis   Shelby     TN  
 
                           
85
    3171     Leasehold   1465 S. Third Street/Parkway   Memphis   Shelby     TN
 
 
                           
86
    3174     Fee Simple   3703 Jackson (Orchi)   Memphis   Shelby     TN  
 
                           
87
    3178     Fee Simple   1415 Main Street   Brinkley   Monroe     AR  
 
                           
88
    3181     Fee Simple   5420 W. 12th (Fairpark)   Little Rock   Pulaski     AR
 
 
                           
89
    3184     Fee Simple   4190 Nolensville Rd.   Nashville   Davidson     TN  
 
                           
90
    3185     Fee Simple   5040 Nolensville Rd.   Nashville   Davidson     TN  
 
                           
91
    3186     Fee Simple   2406 Elm Hill/McGavock Pike   Nashville   Davidson    
TN  
 
                           
92
    3187     Fee Simple   1191 Murfreesboro Rd.   Nashville   Davidson     TN  
 
                           
93
    3189     Fee Simple   1090 Murfreesboro Rd.   Nashville   Davidson     TN  

Page 3 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
94
    3191     Leasehold   5001 Linbar Dr.   Nashville   Davidson   TN
 
                           
95
    3193     Leasehold   1500 Lebanon Road   Nashville   Davidson   TN
 
                           
96
    3195     Leasehold   4677 Trousdale Drive   Nashville   Davidson   TN
 
                           
97
    3198     Leasehold   3410 West End   Nashville   Davidson   TN
 
                           
98
    3200     Leasehold   1302 Neely’s Bend Rd.   Madison   Davidson   TN
 
                           
99
    3201     Leasehold   1507 21st Ave. South   Nashville   Davidson   TN
 
                           
100
    3202     Fee Simple   2491 Ft. Campbell Blvd.   Clarksville   Montgomery  
TN
 
                           
101
    3203     Fee Simple   1012 N. Tennessee Blvd.   Murfreesboro   Rutherford  
TN
 
                           
102
    3204     Leasehold   160 McGavock Pike   Nashville   Davidson   TN
 
                           
103
    3208     Fee Simple   111 Luyben Hills Rd.   Kingston Springs   Cheatham  
TN
 
                           
104
    3212B     Leasehold   8009 Moore’s Lane — (Trice Parcel Only)   Brentwood  
Williamson   TN
 
                           
105
    3214     Leasehold   18 Thompson Lane   Nashville   Davidson   TN
 
                           
106
    3215     Fee Simple   1201 South Gallatin Rd.   Madison   Davidson   TN
 
                           
107
    3216     Fee Simple   15131 Old Hickory Blvd   Nashville   Davidson   TN
 
                           
108
    3217     Fee Simple   7600 Hwy 70 South   Nashville   Davidson   TN
 
                           
109
    3219     Fee Simple   481 Old Hickory Blvd   Nashville   Davidson   TN
 
                           
110
    3220     Leasehold   2827 New Smith Springs Rd.   Nashville   Davidson   TN
 
                           
111
    3245     Fee Simple   3333 Thomas/US Hwy 51   Memphis   Shelby   TN
 
                           
112
    3246     Fee Simple   2120 Frayser Blvd.   Memphis   Shelby   TN
 
                           
113
    3251     Fee Simple   4000 Raleigh Millington   Memphis   Shelby   TN
 
                           
114
    3252     Fee Simple   4311 New Allen Rd.   Memphis   Shelby   TN
 
                           
115
    3253     Leasehold   3524 Covington Pike   Memphis   Shelby   TN
 
                           
116
    3261     Fee Simple   2142 Central Ave.   Memphis   Shelby   TN
 
                           
117
    3262     Fee Simple   3278 Summer Ave.   Memphis   Shelby   TN
 
                           
118
    3265     Fee Simple   5263 Hwy 61 S.   Memphis   Shelby   TN
 
                           
119
    3267     Fee Simple   2515 Goodman Rd. W.   Horn Lake   Desoto   MS
 
                           
120
    3268     Fee Simple   5190 Airways   Memphis   Shelby   TN
 
                           
121
    3269     Fee Simple   1505 E. Brooks Rd.   Memphis   Shelby   TN
 
                           
122
    3271     Leasehold   2185 Winchester/Airways   Memphis   Shelby   TN
 
                           
123
    3272     Fee Simple   4131 Airways Blvd.   Memphis   Shelby   TN
 
                           
124
    3273     Fee Simple   1681 Winchester Rd.   Memphis   Shelby   TN

Page 4 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
125
    3274     Fee Simple   3367 Winchester Rd.   Memphis   Shelby   TN
 
                           
126
    3280     Leasehold   1781 Kirby Pkwy.   Memphis   Shelby   TN
 
                           
127
    3281     Leasehold   2799 S. Mendenhall   Memphis   Shelby   TN
 
                           
128
    3282     Fee Simple   2767 Mt. Moriah   Memphis   Shelby   TN
 
                           
129
    3283     Leasehold   5009 Park Ave   Memphis   Shelby   TN
 
                           
130
    3286     Fee Simple   6977 Winchester   Memphis   Shelby   TN
 
                           
131
    3287     Fee Simple   3210 Hickory Hill Rd.   Memphis   Shelby   TN
 
                           
132
    3288     Leasehold   6566 Winchester   Memphis   Shelby   TN
 
                           
133
    3289     Leasehold   795 Poplar Avenue   Collierville   Shelby   TN
 
                           
134
    3291     Fee Simple   6215 Macon Rd.   Memphis   Shelby   TN
 
                           
135
    3293     Fee Simple   4590 Summer Ave.   Memphis   Shelby   TN
 
                           
136
    3294     Fee Simple   6859 Hwy. 70   Bartlett   Shelby   TN
 
                           
137
    3295     Fee Simple   2214 Whitten Rd.   Memphis   Shelby   TN
 
                           
138
    3299     Leasehold   100 Highway 76   White House   Sumner   TN
 
                           
139
    3302     Leasehold   26-A Tusculum Road   Antioch   Davidson   TN
 
                           
140
    3303     Leasehold   501 Liberty Pike/Sycamore   Franklin   Williamson   TN
 
                           
141
    3304     Leasehold   3053 Dickerson Road   Nashville   Davidson   TN
 
                           
142
    3305     Leasehold   1218 Hazelwood Drive   Smyma   Rutherford   TN
 
                           
143
    3306     Leasehold   5500 Saundersville Road   Mt. Juliet   Wilson   TN
 
                           
144
    3308     Leasehold   1311 Murfreesboro Road   Franklin   Williamson   TN
 
                           
145
    3309     Fee Simple   728 Memorial Boulevard   Murfreesboro   Rutherford  
TN
 
                           
146
    3310     Fee Simple   2408 Goosecreek by-pass   Franklin   Williamson   TN
 
                           
147
    3312     Leasehold   2430 S. Church Street   Murfreesboro   Rutherford   TN
 
                           
148
    3313     Leasehold   85 N. Mt. Juliet Road   Mt. Juliet   Wilson   TN
 
                           
149
    3314     Leasehold   4401 Harding Road   Nashville   Davidson   TN
 
                           
150
    3315     Leasehold   770 East Main Street   Hendersonville   Sumner   TN
 
                           
151
    3316     Leasehold   1883 Almaville Rd   Smyrna   Rutherford   TN
 
                           
152
    3317     Leasehold   2924 Franklin Road   Murfreesboro   Rutherford   TN
 
                           
153
    3318     Leasehold   588 Waldron Road   Lavergne       TN
 
                           
154
    3319     Leasehold   4337 Saundersville Road   Old Hickory   Davidson   TN
 
                           
155
    3320     Leasehold   194 S. Mt. Juliet Road   Mt Juliet   Wilson   TN

Page 5 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
156
    3321     Leasehold   710 Stewarts Ferry   Nashville   Davidson   TN
 
                           
157
    3322     Leasehold   585 Stewarts Ferry Pike   Nashville   Davidson   TN
 
                           
158
    3323     Leasehold   3900 Lebanon Road   Hermitage   Davidson   TN
 
                           
159
    3324     Leasehold   401 Myatt Drive   Madison   Davidson   TN
 
                           
160
    3325     Leasehold   311 Harding Place   Nashville   Davidson   TN
 
                           
161
    3326     Leasehold   240 North Franklin Road   Franklin   Williamson   TN
 
                           
162
    3327     Leasehold   7725 Highway 70 South   Bellevue   Davidson/Shelby   TN
 
                           
163
    3328     Leasehold   626 Old Hickory   Nashville   Davidson   TN
 
                           
164
    3331     Fee Simple   365 Harding Place   Nashville   Davidson   TN
 
                           
165
    3332     Fee Simple   2601 Murfreesboro Pike   Nashville   Davidson   TN
 
                           
166
    3333     Fee Simple   4805 Trousdale   Nashville   Davidson   TN
 
                           
167
    3334     Fee Simple   465 Donelson Pike   Nashville   Davidson   TN
 
                           
168
    3336     Fee Simple   4134 Gallatin Road   Nashville   Davidson   TN
 
                           
169
    3337     Fee Simple   20 Thompson Lane   Nashville   Davidson   TN
 
                           
170
    3338     Fee Simple   4211 Charlotte Avenue   Nashville   Davidson   TN
 
                           
171
    3339     Fee Simple   3466 Lebanon Pike   Hermitage   Davidson   TN
 
                           
172
    3340     Fee Simple   1100 Hillsboro Road   Franklin   Williamson   TN
 
                           
173
    3341     Fee Simple   11247 Lebanon Road   Mt. Juliet   Wilson   TN
 
                           
174
    3343     Fee Simple   765 Bell Road   Antioch   Davidson   TN
 
                           
175
    3344     Fee Simple   1415 Memorial Blvd.   Murfreesboro   Rutherford   TN
 
                           
176
    3346     Fee Simple   234 Thompson Lane   Nashville   Davidson   TN
 
                           
177
    3347     Fee Simple   611 51st Avenue North   Nashville   Davidson   TN
 
                           
178
    3349     Fee Simple   329 April Lane   Nashville   Davidson   TN
 
                           
179
    3350     Leasehold   901 Gallatin Pike South   Madison   Davidson   TN
 
                           
180
    3351     Fee Simple   803 South Cumberland   Lebanon   Wilson   TN
 
                           
181
    3352     Fee Simple   2813 Dickerson Pike   Nashville   Davidson   TN
 
                           
182
    3353     Leasehold   883 Hartsville Pike   Gallatin   Sumner   TN
 
                           
183
    3378     Leasehold   1501 Murfreesboro Rd.   Franklin   Williamson   TN
 
                           
184
    4005     Fee Simple   P.O.Box103 18414   Ladysmith   Caroline   VA
 
                           
185
    4013     Fee Simple   5710 Williamsburg Rd   Sandston   Henrico   VA
 
                           
186
    4016     Fee Simple   512 Hull Street   Richmond   Richmond (City)   VA

Page 6 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
187
    4017     Fee Simple   4803 Broad Street   Richmond   Richmond (City)   VA
 
                           
188
    4027     Fee Simple   1710 Shenandoah Ave   Front Royal   Warren   VA
 
                           
189
    4029     Fee Simple   725 E. Main Street   Luray   Page   VA
 
                           
190
    4030     Fee Simple   1600 Seminole Trail   Charlottesville   Albemarle   VA
 
                           
191
    4031     Fee Simple   4010 Wards Rd (29 South)   Lynchburg   Lynchburg
(City)   VA
 
                           
192
    4034     Fee Simple   2005 Lafayette Blvd   Fredericksburg   Fredericksburg
(City)   VA
 
                           
193
    4035     Fee Simple   120 Berry Hill Road   Orange   Orange   VA
 
                           
194
    4036     Fee Simple   5301 Lakeside Ave   Richmond   Henrico   VA
 
                           
195
    4037     Fee Simple   5618 Patterson Ave   Richmond   Richmond (City)   VA
 
                           
196
    4039     Fee Simple   10446 Patterson Ave   Richmond   Henrico   VA
 
                           
197
    4040     Fee Simple   8627 Brook Road   Glen Allen   Henrico   VA
 
                           
198
    4041     Fee Simple   12500 Jefferson Davis Hwy   Chester   Chesterfield  
VA
 
                           
199
    4045     Fee Simple   395 Second Street   Williamsburg   York   VA
 
                           
200
    4047     Fee Simple   416 S. Commerce Ave   Front Royal   Warren   VA
 
                           
201
    4048     Fee Simple   6116 Iron Bridge Road   Richmond   Chesterfield   VA
 
                           
202
    4051     Fee Simple   10220 Midlothian Tnpk   Richmond   Chesterfield   VA
 
                           
203
    4052     Fee Simple   7500 Forest Hill Ave   Richmond   Richmond (City)   VA
 
                           
204
    4053     Fee Simple   4600 Plank Road   Fredericksburg   Spotsylvania   VA
 
                           
205
    4054     Fee Simple   PO Box 1338/1569 G. W. Hwy   Gloucester Pt  
Gloucester   VA
 
                           
206
    4055     Fee Simple   3910 Geo. Wash. Mem. Hwy   Grafton   York   VA
 
                           
207
    4056     Fee Simple   11702 Jefferson Ave   Newport News   Newport News
(City)   VA
 
                           
208
    4057     Fee Simple   3020 Richmond Road   Williamsburg   Williamsburg
(City)   VA
 
                           
209
    4058     Leasehold   4707 County Drive   Disputanta   Prince George   VA
 
                           
210
    4059     Leasehold   9800 West Broad Street   Glen Allen   Henrico   VA
 
                           
211
    4061     Leasehold   801 England Street   Ashland   Hanover   VA
 
                           
212
    4064     Leasehold   6460 Boydton Plank Rd   Petersburg   Dinwiddie   VA
 
                           
213
    4065     Leasehold   13200 Kingston Road   Chester   Chesterfield   VA
 
                           
214
    4069     Leasehold   2307 Jefferson Davis Hwy   Fredericksburg  
Fredericksburg (City)   VA
 
                           
215
    4074     Fee Simple   6692 Geo. Wash. Mem. Hwy   Gloucester   Gloucester  
VA
 
                           
216
    5001     Fee Simple   1603 Godfrey Avenue   Fort Payne   De Kalb   AL
 
                           
217
    5003     Fee Simple   1000 US Hwy 431 N   Anniston   Calhoun   AL

Page 7 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
218
    5057     Fee Simple   1915 Gault Avenue North   Fort Payne   De Kalb   AL
 
                           
219
    5101     Fee Simple   2380 Pelham Rd. South   Jacksonville   Calhoun   AL
 
                           
220
    5102     Fee Simple   1601 Pelham Rd. South   Jacksonville   Calhoun   AL
 
                           
221
    5103     Leasehold   209 Grace Street   Oxford   Calhoun   AL
 
                           
222
    5105     Leasehold   1001 US Hwy 431 N.   Anniston   Calhoun   AL
 
                           
223
    5107     Fee Simple   22 Choccolocca   Anniston   Calhoun   AL
 
                           
224
    5108     Fee Simple   706 Pelham Road South   Jacksonville   Calhoun   AL
 
                           
225
    5111     Leasehold   5958 Speedway Blvd   Eastaboga   Talladega   AL
 
                           
226
    5112     Leasehold   140 US Hwy 278 Bypass E   Piedmont   Calhoun   AL
 
                           
227
    5113     Fee Simple   8689 AL Hwy 202   Bynum   Calhoun   AL
 
                           
228
    5114     Leasehold   1513 Greenbriar Rd   Anniston   Calhoun   AL
 
                           
229
    5116     Leasehold   1443 Lenlock Lane   Anniston   Calhoun   AL
 
                           
230
    5117     Fee Simple   7665 Hwy 431/ PO Box 422   Alexandria   Calhoun   AL
 
                           
231
    5118     Fee Simple   401 Memorial Drive   Piedmont   Calhoun   AL
 
                           
232
    5119     Fee Simple   7876 Alabama Hwy 77   Ohatchee   Calhoun   AL
 
                           
233
    5120     Fee Simple   302 Pelham Road South   Jacksonville   Calhoun   AL
 
                           
234
    5121     Leasehold   45235 Hwy 78   Lincoln   Talladega   AL
 
                           
235
    5122     Leasehold   53410 US Hwy 78 W/PO Box   Eastaboga   Calhoun   AL
 
                           
236
    5123     Fee Simple   828 Lenlock Lane   Anniston   Calhoun   AL
 
                           
237
    5124     Fee Simple   7640 US Hwy 431 N/PO Box   Alexandria   Calhoun   AL
 
                           
238
    5125     Leasehold   600 Quintard Ave   Oxford   Calhoun   AL
 
                           
239
    5130     Leasehold   5101 Oscar Baxter Blvd   Tuscaloosa   Tuscaloosa   AL
 
                           
240
    5131     Leasehold   1921 McFarland Blvd   Northport   Tuscaloosa   AL
 
                           
241
    5132     Leasehold   13518 US Hwy 43N   Northport   Tuscaloosa   AL
 
                           
242
    5142     Leasehold   100 Piedmont Road   Centre   Winston   AL
 
                           
243
    5143     Leasehold   25 Steele Station Rd   Rainbow City   Etowah   AL
 
                           
244
    5145     Leasehold   2001 DeSoto Parkway E.   Fort Payne   De Kalb   AL
 
                           
245
    5146     Fee Simple   3501 Rainbow Drive   Rainbow City   Etowah   AL
 
                           
246
    5148     Fee Simple   8873 Hwy 431   Albertville   Marshall   AL
 
                           
247
    5149     Leasehold   1115 Greenhill Blvd NW   Fort Payne   De Kalb   AL
 
                           
248
    5150     Fee Simple   43118 US Hwy 72   Stevenson   Jackson   AL

Page 8 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
249
    5151     Fee Simple   5585 Alabama Hwy 68   Collinsville   De Kalb   AL
 
                           
250
    5152     Leasehold   16 Main Street East   Rainsville   DeKalb   AL
 
                           
251
    5155     Leasehold   41425 AL Hwy 75 & 227   Geraldine   De Kalb   AL
 
                           
252
    5153     Leasehold   1402 Glenn Blvd.   Fort Payne   De Kalb   AL
 
                           
253
    5156     Leasehold   1147 Main Street   Fyffe   De Kalb   AL
 
                           
254
    5157     Fee Simple   5202 Greenhill Blvd. NW   Fort Payne   De Kalb   AL
 
                           
255
    5158     Fee Simple   4414A Gault Ave. North   Fort Payne   De Kalb   AL
 
                           
256
    5159     Fee Simple   14732 AL Hwy 68   Crossville   De Kalb   AL
 
                           
257
    5160     Fee Simple   9000 AL Hwy 40   Henagar   De Kalb   AL
 
                           
258
    5163     Fee Simple   5396 Tammy Little Drive   Section   Jackson   AL
 
                           
259
    5165     Fee Simple   1808 Gault Ave South   Fort Payne   De Kalb   AL
 
                           
260
    5166     Leasehold   1800 Gault Ave North   Fort Payne   De Kalb   AL
 
                           
261
    5167     Leasehold   1401 Glenn Blvd   Fort Payne   De Kalb   AL
 
                           
262
    5168     Fee Simple   5408 Hwy 68   Collinsville   De Kalb   AL
 
                           
263
    5169     Fee Simple   189 AL Hwy 35   Fyffe   De Kalb   AL
 
                           
264
    5172     Leasehold   1718 Main Street East   Rainsville   DeKalb   AL
 
                           
265
    5174     Fee Simple   13084 Hwy 22 East   Alexander City   Tallapoosa   AL
 
                           
266
    5175     Fee Simple   8361 Hwy 31 N   Calera   Shelby   AL
 
                           
267
    5176     Fee Simple   1312 Talladega Highway   Sylacauga   Talladega   AL
 
                           
268
    5177     Leasehold   1605 Hwy 22 West   Alexander City   Tallapoosa   AL
 
                           
269
    5179     Fee Simple   67420 AL Hwy 77   Talladega   Talladega   AL
 
                           
270
    5181     Fee Simple   88801 Hwy 9 North   Lineville   Clay   AL
 
                           
271
    5182     Fee Simple   83162 Hwy 9P.O. Box 728   Ashland   Clay   AL
 
                           
272
    5183     Leasehold   2154 East University Drive   Auburn   Lee   AL
 
                           
273
    5184     Fee Simple   4761 Hwy 280 East   Alexander City   Tallapoosa   AL
 
                           
274
    5185     Fee Simple   946 Hillabee Street   Alexander City   Tallapoosa   AL
 
                           
275
    5188     Fee Simple   64940 AL Hwy 77 North   Talledega   Talledega   AL
 
                           
276
    5189     Leasehold   US Hwy 231 & AL Hwy 22   Rockford   Coosa   AL
 
                           
277
    5190     Fee Simple   6158 US Hwy 11/PO Box 964   Springville   St. Clair  
AL
 
                           
278
    5191     Fee Simple   14590 US Hwy 411   Odenville   St. Clair   AL
 
                           
279
    5192     Leasehold   36851 US Hwy 231   Ashville   Saint Clair   AL

Page 9 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No   Site ID#   Interest Owned   Property Address
  City   County   State
280
    5193     Fee Simple   32751 US Hwy 280   Childersburg   Talladega   AL
 
                           
281
    5195     Fee Simple   22065 Hwy 21   Alpine   Talladega   AL
 
                           
282
    5196     Leasehold   2417 East Glenn Avenue   Auburn   Lee   AL
 
                           
283
    5203     Fee Simple   12245 US 231/431 North   Meridianville   Madison   AL
 
                           
284
    5204     Leasehold   6670 Hwy 431 South   Owens Cross Rds   Madison   AL
 
                           
285
    5205     Leasehold   15690 East Limestone Road   Athens   Limestone   AL
 
                           
286
    5206     Fee Simple   624 Jeff Road   Huntsville   Madison   AL
 
                           
287
    5207     Fee Simple   2220 Zierdt Road SW   Huntsville   Madison   AL
 
                           
288
    5208     Fee Simple   11550 South Memorial Pkwy   Huntsville   Madison   AL
 
                           
289
    5210     Fee Simple   6016 Hwy 72 East   Gurley   Madison   AL
 
                           
290
    5211     Fee Simple   7606 Wall Triana Hwy   Harvest   Madison   AL
 
                           
291
    5212     Fee Simple   28890 AL Hwy 99   Elkmont   Limestone   AL
 
                           
292
    5213     Fee Simple   10475 Hwy 72   Rogersville   Lauderdale   AL
 
                           
293
    5214     Fee Simple   1009 Winchester Road NE   Huntsville   Madison   AL
 
                           
294
    5215     Fee Simple   2000 Helton Drive   Florence   Lauderdale   AL
 
                           
295
    5216     Fee Simple   2291 Florence Blvd   Florence   Lauderdale   AL
 
                           
296
    5217     Fee Simple   4401 Chisholm Road   Florence   Lauderdale   AL
 
                           
297
    5218     Fee Simple   5909 AL Hwy 53   Harvest   Madison   AL
 
                           
298
    5220     Fee Simple   1006 Harvest Road   Harvest   Madison   AL
 
                           
299
    5221     Fee Simple   S 302 Cox Creek Parkway   Florence   Lauderdale   AL
 
                           
300
    5222     Fee Simple   1451 Helton Drive   Florence   Lauderdale   AL
 
                           
301
    5223     Leasehold   503 Hwy 43   Tuscumbia   Colbert   AL
 
                           
302
    5224     Fee Simple   2411 Darby Drive (2411 Hermitage on title)   Florence
  Lauderdale   AL
 
                           
303
    5225     Leasehold   100 Wilson Dam Road   Muscle Shoals   Colbert   AL
 
                           
304
    5250     Fee Simple   102 North Military Street   Loretto   Lawrence   TN
 
                           
305
    5510     Fee Simple   6108 McClellan Blvd   Anniston   Calhoun   AL
 
                           
306
    5514     Leased Fee   3420 North Memorial Drive   Huntsville   Madison   AL
 
                           
307
    5515     Leasehold   9180 Hwy 117   Valley Head   DeKalb   AL
 
                           
308
    5519     Leased Fee   1103 Woodbury Highway   Manchester   Coffee   TN
 
                           
309
    5533     Leased Fee   605 Broadway Avenue   Talladega   Talladega   AL
 
                           
310
    5534     Leased Fee   800 East Battle Street   Talladega   Talladega   AL

Page 10 of 11



--------------------------------------------------------------------------------



 



SCHEDULE 1.1A
MORTGAGED PROPERTIES

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
311
    5537     Leased Fee   734 Airport Drive   Alexander City   Tallapoosa   AL
 
                           
312
    5538     Leased Fee   35160 Al Hwy 21   Talladega   Talladega   AL
 
                           
313
    5539     Leased Fee   29130 AL Hwy 71   Higdon   Jackson   AL
 
                           
314
    5540     Leased Fee   102 Main Street   Weaver   Calhoun   AL
 
                           
315
    5622     Leased Fee   2452 North Hwy 27   Lafayette   Walker   GA
 
                           
316
    7301     Fee Simple   1315 Pine Street   Florence   Lauderdale   AL
 
                           
317
    7317     Fee Simple   209 Jackson St./Illinois Ave   Harrisburg   Phillips  
AR
 
                           
318
    7318     Fee Simple   527 Columbia Street   Helena   Phillips   AR
 
                           
319
    7324     Leasehold   10106 I-30   Little Rock   Pulaski   AR
 
                           
320
    7326     Leasehold   1020 West Third Street   Newport   Jackson   AR
 
                           
321
    7328     Leasehold   3401 John F. Kennedy Blvd.   N. Little Rock   Pulaski  
AR
 
                           
322
    7334     Fee Simple   604 Highway 63 South   Truman   Poinsett   AR
 
                           
323
    7448     Fee Simple   890 Pendelton Street   Memphis   Shelby   TN
 
                           
324
    7449     Fee Simple   1691 Poplar Avenue   Memphis   Shelby   TN
 
                           
325
    7455     Fee Simple   1101 Gallatin Road   Nashville   Davidson   TN
 
                           
326
    7460     Fee Simple   10 North Willow & Broad   Cookeville   Putnam   TN

Page 11 of 11



--------------------------------------------------------------------------------



 



Schedule 1.1 B
Real Property

                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
1
    1001     Leasehold   5756 Old Hickory Blvd.   Hermitage   Davidson   TN
 
                           
2
    1004     Fee Simple   127 N. Central/Nash. Hwy   Centerville   Hickman   TN
 
                           
3
    1007     Leasehold   2732 York Road   Pleasant View   Hickman   TN
 
                           
4
    1010     Leasehold   137 Brockmanway   Sparta   White   TN
 
                           
5
    1011     Fee Simple   348 Red River Road   Gallatin   Sumner   TN
 
                           
6
    1012     Leasehold   800 Jefferson Street   Nashville   Davidson   TN
 
                           
7
    1014     Leasehold   234 Beershaba Springs Road   McMinnville   Warren   TN
 
                           
8
    1015     Leasehold   1001 North Locust St.   Lawrenceburg   Lawrence   TN
 
                           
9
    1018     Fee Simple   3043 Nolensville Road   Nashville   Davidson   TN
 
                           
10
    1024     Leasehold   19 West Spring Street   Cookeville   Putnam   TN
 
                           
11
    1025     Fee Simple   4500 Charlotte Avenue   Nashville   Davidson   TN
 
                           
12
    1027     Leasehold   406 South Water Street   Gallatin   Sumner   TN
 
                           
13
    1028     Leasehold   8631 HWY. 25 E / I-65 & Hwy   Cross Plains   Robertson
  TN
 
                           
14
    1030     Leasehold   2616 Franklin Road   Nashville   Davidson   TN
 
                           
15
    1033     Fee Simple   712 Main Street   Nashville   Davidson   TN
 
                           
16
    1040     Fee Simple   1301 Dickerson Road   Goodlettsville   Davidson   TN
 
                           
17
    1043     Leasehold   213 North Main Street   Ashland City   Cheatham   TN
 
                           
18
    1044     Leasehold   601 North Main Street   Franklin   Simpson   KY
 
                           
19
    1045     Leasehold   819 Columbia Avenue   Franklin   Williamson   TN

- 1 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
20
    1048     Fee Simple   1004 Gallatin Road South   Madison   Davidson   TN
 
                           
21
    1059     Leasehold   1010 South Gate   Rockwood   Roane   TN
 
                           
22
    1060     Fee Simple   951 Riverview Avenue   Pineville   Bell   KY
 
                           
23
    1070     Leasehold   364 Old Gallatin Road   Scottsville   Allen   KY
 
                           
24
    1091     Leasehold   Box 496/Tri-County Blvd.   Oliver Springs   Roane   TN
 
                           
25
    1092     Leasehold   1000 R.B.S. Road   Lafayette   Macon   TN
 
                           
26
    1102     Leasehold   1006 2nd Avenue Northwest   Cullman   Cullman   AL
 
                           
27
    1106     Fee Simple   501 North Gault   Fort Payne   De Kalb   AL
 
                           
28
    1107     Leasehold   801 S.E. Jefferson Street   Athens   Limestone   AL
 
                           
29
    1114     Leasehold   2540 Florence Blvd.   Florence   Lauderdale   AL
 
                           
30
    1115     Leasehold   PO Box 472/Hwy 31 E.   Westmoreland   Sumner   TN
 
                           
31
    1133     Fee Simple   4531 Chapman Highway   Knoxville   Knox   TN
 
                           
32
    1134     Leasehold   250 West Broadway   Newport   Cocke   TN
 
                           
33
    1149     Leasehold   1425 Robinson Road   Old Hickory   Davidson   TN
 
                           
34
    2004     Leasehold   2715 West 65th Street   Little Rock   Pulaski   AR
 
                           
35
    2012     Leasehold   925 Tennessee Ave. South   Parsons   Decatur   TN
 
                           
36
    2031     Leasehold   26213 I-30/County Line Rd.   Bryant   Saline   AR
 
                           
37
    3001     Leasehold   3240 North Thomas   Memphis   Shelby   TN
 
                           
38
    3002     Leasehold   2644 Hollywood Blvd.   Memphis   Shelby   TN
 
                           
39
    3003     Leasehold   5375 Elvis Presley Blvd.   Memphis   Shelby   TN
 
                           
40
    3005     Fee Simple   1521 North Missouri   West Memphis   Crittenden   AR
 
                           
41
    3009     Fee Simple   2218 Hwy. 72 East   Corinth   Alcorn   MS
 
                           
42
    3010     Leasehold   817 Market Street   Bolivar   Hardeman   TN

- 2 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
43
    3015     Leasehold   5211 Poplar Avenue   Memphis   Shelby   TN
 
                           
44
    3017     Leasehold   2921 Airways   Memphis   Shelby   TN
 
                           
45
    3024     Leasehold   116 East Highway 72   Collierville   Shelby   TN
 
                           
46
    3037     Leasehold   5401 Cameron Street   Lafayette   Lafayette   LA
 
                           
47
    3041     Leasehold   833 Highway 51 North   Covington   Tipton   TN
 
                           
48
    3046     Leasehold   7790 Highway 51 North   Millington   Shelby   TN
 
                           
49
    3048     Leasehold   2331 Frayser Blvd.   Memphis   Shelby   TN
 
                           
50
    3054     Leasehold   391 Western Park Drive   Memphis   Shelby   TN
 
                           
51
    3056     Leasehold   1723 Jackson (Evergreen)   Memphis   Shelby   TN
 
                           
52
    3057     Leasehold   3521 Lamar Avenue   Memphis   Shelby   TN
 
                           
53
    3058     Leasehold   3262 I-55   Marion   Crittenden   AR
 
                           
54
    3059     Leasehold   545 Industrial Blvd @ I-40   Conway   Faulkner   AR
 
                           
55
    3063     Leasehold   128 East Broad Street   Smithville   DeKalb   TN
 
                           
56
    3064     Leasehold   240 Hwy 109 N. @ I-40   Lebanon   Wilson   TN
 
                           
57
    3065     Fee Simple   6624 Charlotte Avenue   Nashville   Davidson   TN
 
                           
58
    3066     Leasehold   301 Long Hollow Pike   Goodlettsville   Davidson   TN
 
                           
59
    3068     Leasehold   1187 West Main Street   Hendersonville   Sumner   TN
 
                           
60
    3097     Leasehold   4343 Hwy 136 West   Trenton   Dade   GA
 
                           
61
    3134     Leasehold   321 North 22nd Street   Humboldt   Gibson   TN
 
                           
62
    3137     Leasehold   2099 Rees Street   Breaux Bridge   Saint Martin   LA
 
                           
63
    3138     Leasehold   298 East Mallory Avenue   Memphis   Shelby   TN
 
                           
64
    3140     Leasehold   1301 Memorial Boulevard   Springfield   Robertson   TN
 
                           
65
    3142     Fee Simple   6127 Stage Road   Bartlett   Shelby   TN

- 3 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
66
    3143     Leasehold   272 So. Danny Thomas Blvd.   Memphis   Shelby   TN
 
                           
67
    3144     Leasehold   5325 Summer Ave.   Memphis   Shelby   TN
 
                           
68
    3148     Fee Simple   3161 U.S. Hwy 61   Memphis   Shelby   TN
 
                           
69
    3149     Fee Simple   2980 Broad   Memphis   Shelby   TN
 
                           
70
    3150     Fee Simple   6193 Mt. Moriah   Memphis   Shelby   TN
 
                           
71
    3151     Fee Simple   4138 Kirby Parkway\Raines   Memphis   Shelby   TN
 
                           
72
    3153     Leasehold   3589 James Road   Memphis   Shelby   TN
 
                           
73
    3154     Fee Simple   1030 Hwy 78 North   Wheatley   Saint Francis   AR
 
                           
74
    3155     Leasehold   202 Hwy. 75 North   Heth   Saint Francis   AR
 
                           
75
    3156     Fee Simple   2201 Whites Creek Pk\Trinity   Nashville   Davidson  
TN
 
                           
76
    3157     Fee Simple   645 Chelsea (Danny Thomas)   Memphis   Shelby   TN
 
                           
77
    3158     Fee Simple   680 North Bellevue Blvd   Memphis   Shelby   TN
 
                           
78
    3159     Fee Simple   979 East Brooks Road   Memphis   Shelby   TN
 
                           
79
    3160     Fee Simple   2335 Park Avenue   Memphis   Shelby   TN
 
                           
80
    3161     Fee Simple   6705 Shelby Drive   Memphis   Shelby   TN
 
                           
81
    3162     Fee Simple   1251 Church St. (Sanbyrn)   Murfreesboro   Rutherford
  TN
 
                           
82
    3163     Fee Simple   2456 Chelsea (Hollywood)   Memphis   Shelby   TN
 
                           
83
    3164     Fee Simple   459 E. H. Crump Blvd.   Memphis   Shelby   TN
 
                           
84
    3165     Fee Simple   2454 Elvis Presley   Memphis   Shelby   TN
 
                           
85
    3166     Fee Simple   1559 Lamar (& Willet)   Memphis   Shelby   TN
 
                           
86
    3171     Leasehold   1465 S. Third Street/Parkway   Memphis   Shelby   TN
 
                           
87
    3174     Fee Simple   3703 Jackson (Orchi)   Memphis   Shelby   TN
 
                           
88
    3178     Fee Simple   1415 Main Street   Brinkley   Monroe   AR

- 4 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
89
    3181     Fee Simple   5420 W. 12th (Fairpark)   Little Rock   Pulaski   AR
 
                           
90
    3184     Fee Simple   4190 Nolensville Rd.   Nashville   Davidson   TN
 
                           
91
    3185     Fee Simple   5040 Nolensville Rd.   Nashville   Davidson   TN
 
                           
92
    3186     Fee Simple   2406 Elm
Hill/McGavock Pike   Nashville   Davidson   TN
 
                           
93
    3187     Fee Simple   1191 Murfreesboro Rd.   Nashville   Davidson   TN
 
                           
94
    3189     Fee Simple   1090 Murfreesboro Rd.   Nashville   Davidson   TN
 
                           
95
    3191     Leasehold   5001 Linbar Dr.   Nashville   Davidson   TN
 
                           
96
    3193     Leasehold   1500 Lebanon Road   Nashville   Davidson   TN
 
                           
97
    3194     Leasehold   440 Harding PI.   Nashville   Davidson   TN
 
                           
98
    3195     Leasehold   4677 Trousdale Drive   Nashville   Davidson   TN
 
                           
99
    3198     Leasehold   3410 West End   Nashville   Davidson   TN
 
                           
100
    3200     Leasehold   1302 Neely’s Bend Rd.   Madison   Davidson   TN
 
                           
101
    3201     Leasehold   1507 21st Ave. South   Nashville   Davidson   TN
 
                           
102
    3202     Fee Simple   2491 Ft. Campbell Blvd.   Clarksville   Montgomery  
TN
 
                           
103
    3203     Fee Simple   1012 N. Tennessee Blvd.   Murfreesboro   Rutherford  
TN
 
                           
104
    3204     Leasehold   160 McGavock Pike   Nashville   Davidson   TN
 
                           
105
    3205     Leasehold   640 New Providence Blvd.   Clarksville   Montgomery  
TN
 
                           
106
    3208     Fee Simple   111 Luyben Hills Rd.   Kingston Springs   Cheatham  
TN
 
                           
107
    3212     Leasehold   8009 Moore’s Lane   Brentwood   Williamson   TN
 
                           
108
    3214     Leasehold   18 Thompson Lane   Nashville   Davidson   TN
 
                           
109
    3215     Fee Simple   1201 South Gallatin Rd.   Madison   Davidson   TN
 
                           
110
    3216     Fee Simple   15131 Old Hickory Blvd   Nashville   Davidson   TN
 
                           
111
    3217     Fee Simple   7600 Hwy 70 South   Nashville   Davidson   TN

- 5 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
112
    3218     Leasehold   2101 Murfreesboro Rd   Nashville   Davidson   TN
 
                           
113
    3219     Fee Simple   481 Old Hickory Blvd   Nashville   Davidson   TN
 
                           
114
    3220     Leasehold   2827 New Smith Springs Rd.   Nashville   Davidson   TN
 
                           
115
    3245     Fee Simple   3333 Thomas/US Hwy 51   Memphis   Shelby   TN
 
                           
116
    3246     Fee Simple   2120 Frayser Blvd.   Memphis   Shelby   TN
 
                           
117
    3247     Leasehold   6379 Navy Rd.   Millington   Shelby   TN
 
                           
118
    3251     Fee Simple   4000 Raleigh Millington   Memphis   Shelby   TN
 
                           
119
    3252     Fee Simple   4311 New Allen Rd.   Memphis   Shelby   TN
 
                           
120
    3253     Leasehold   3524 Covington Pike   Memphis   Shelby   TN
 
                           
121
    3261     Fee Simple   2142 Central Ave.   Memphis   Shelby   TN
 
                           
122
    3262     Fee Simple   3278 Summer Ave.   Memphis   Shelby   TN
 
                           
123
    3265     Fee Simple   5263 Hwy 61 S.   Memphis   Shelby   TN
 
                           
124
    3267     Fee Simple   2515 Goodman Rd. W.   Horn Lake   Desoto   MS
 
                           
125
    3268     Fee Simple   5190 Airways   Memphis   Shelby   TN
 
                           
126
    3269     Fee Simple   1505 E. Brooks Rd.   Memphis   Shelby   TN
 
                           
127
    3271     Leasehold   2185 Winchester/Airways   Memphis   Shelby   TN
 
                           
128
    3272     Fee Simple   4131 Airways Blvd.   Memphis   Shelby   TN
 
                           
129
    3273     Fee Simple   1681 Winchester Rd.   Memphis   Shelby   TN
 
                           
130
    3274     Fee Simple   3367 Winchester Rd.   Memphis   Shelby   TN
 
                           
131
    3276     Leasehold   3271 E. Shelby Dr.   Memphis   Shelby   TN
 
                           
132
    3280     Leasehold   1781 Kirby Pkwy.   Memphis   Shelby   TN
 
                           
133
    3281     Leasehold   2799 S. Mendenhall   Memphis   Shelby   TN
 
                           
134
    3282     Fee Simple   2767 Mt. Moriah   Memphis   Shelby   TN

- 6 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
135
    3283     Leasehold   5009 Park Ave   Memphis   Shelby   TN
 
                           
136
    3286     Fee Simple   6977 Winchester   Memphis   Shelby   TN
 
                           
137
    3287     Fee Simple   3210 Hickory Hill Rd.   Memphis   Shelby   TN
 
                           
138
    3288     Leasehold   6566 Winchester   Memphis   Shelby   TN
 
                           
139
    3289     Leasehold   795 W. Poplar Ave.   Collierville   Shelby   TN
 
                           
140
    3291     Fee Simple   6215 Macon Rd.   Memphis   Shelby   TN
 
                           
 
                           
141
    3292     Leasehold   2100 Sycamore View Rd.   Memphis   Shelby   TN
 
                           
142
    3293     Fee Simple   4590 Summer Ave.   Memphis   Shelby   TN
 
                           
143
    3294     Fee Simple   6859 Hwy. 70   Bartlett   Shelby   TN
 
                           
144
    3295     Fee Simple   2214 Whitten Rd.   Memphis   Shelby   TN
 
                           
145
    3298     Leasehold   404 South Broadway   Portland   Sumner   TN
 
                           
146
    3299     Leasehold   100 Highway 76   White House   Sumner   TN
 
                           
147
    3302     Leasehold   26-A Tusculum Road   Antioch   Davidson   TN
 
                           
148
    3303     Leasehold   501 Liberty Pike/Sycamore   Franklin   Williamson   TN
 
                           
149
    3304     Leasehold   3053 Dickerson Road   Nashville   Davidson   TN
 
                           
150
    3305     Leasehold   1218 Hazelwood Drive   Smyrna   Rutherford   TN
 
                           
151
    3306     Leasehold   5500 Saundersville Road   Mt. Juliet   Wilson   TN
 
                           
152
    3307     Leasehold   2103 21st Avenue South   Nashville   Davidson   TN
 
                           
153
    3308     Leasehold   1311 Murfreesboro Road   Franklin   Williamson   TN
 
                           
154
    3309     Fee Simple   728 Memorial Boulevard   Murfreesboro   Rutherford  
TN
 
                           
155
    3310     Fee Simple   2408 Goosecreek bypass   Franklin   Williamson   TN
 
                           
156
    3311     Leasehold   553 Murfreesboro Road   Nashville   Davidson   TN
 
                           
157
    3312     Leasehold   2430 S. Church Street   Murfreesboro   Rutherford   TN

- 7 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
158
    3313     Leasehold   85 N. Mt. Juliet Road   Mt. Juliet   Wilson   TN
 
                           
159
    3314     Leasehold   4401 Harding Road   Nashville   Davidson   TN
 
                           
160
    3315     Leasehold   770 East Main Street   Hendersonville   Sumner   TN
 
                           
161
    3316     Leasehold   1883 Almaville Rd   Smyrna   Rutherford   TN
 
                           
162
    3317     Leasehold   2924 Franklin Road   Murfreesboro   Rutherford   TN
 
                           
163
    3318     Leasehold   588 Waldron Road   Lavergne       TN
 
                           
164
    3319     Leasehold   4337 Saundersville Road   Old Hickory   Davidson   TN
 
                           
165
    3320     Leasehold   194 S. Mt. Juliet Road   Mt Juliet   Wilson   TN
 
                           
166
    3321     Leasehold   710 Stewarts Ferry   Nashville   Davidson   TN
 
                           
167
    3322     Leasehold   585 Stewarts Ferry Pike   Nashville   Davidson   TN
 
                           
168
    3323     Leasehold   3900 Lebanon Road   Hermitage   Davidson   TN
 
                           
169
    3324     Leasehold   401 Myatt Drive   Madison   Davidson   TN
 
                           
170
    3325     Leasehold   311 Harding Place   Nashville   Davidson   TN
 
                           
171
    3326     Leasehold   240 North Franklin Road   Franklin   Williamson   TN
 
                           
172
    3327     Leasehold   7725 Highway 70 South   Bellevue   Davidson/Shelby   TN
 
                           
173
    3328     Leasehold   626 Old Hickory   Nashville   Davidson   TN
 
                           
174
    3331     Fee Simple   365 Harding Place   Nashville   Davidson   TN
 
                           
175
    3332     Fee Simple   2601 Murfreesboro Pike   Nashville   Davidson   TN
 
                           
176
    3333     Fee Simple   4805 Trousdale   Nashville   Davidson   TN
 
                           
177
    3334     Fee Simple   465 Donelson Pike   Nashville   Davidson   TN
 
                           
178
    3336     Fee Simple   4134 Gallatin Road   Nashville   Davidson   TN
 
                           
179
    3337     Fee Simple   20 Thompson Lane   Nashville   Davidson   TN
 
                           
180
    3338     Fee Simple   4211 Charlotte Avenue   Nashville   Davidson   TN

- 8 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
181
    3339     Fee Simple   3466 Lebanon Pike   Hermitage   Davidson   TN
 
                           
182
    3340     Fee Simple   1100 Hillsboro Road   Franklin   Williamson   TN
 
                           
183
    3341     Fee Simple   11247 Lebanon Road   Mt. Juliet   Wilson   TN
 
                           
184
    3343     Fee Simple   765 Bell Road   Antioch   Davidson   TN
 
                           
185
    3344     Fee Simple   1415 Memorial Blvd.   Murfreesboro   Rutherford   TN
 
                           
186
    3346     Fee Simple   234 Thompson Lane   Nashville   Davidson   TN
 
                           
187
    3347     Fee Simple   611 51st Avenue North   Nashville   Davidson   TN
 
                           
188
    3349     Fee Simple   329 April Lane   Nashville   Davidson   TN
 
                           
189
    3350     Leasehold   901 Gallatin Pike South   Madison   Davidson   TN
 
                           
190
    3351     Fee Simple   803 South Cumberland   Lebanon   Wilson   TN
 
                           
191
    3352     Fee Simple   2813 Dickerson Pike   Nashville   Davidson   TN
 
                           
192
    3353     Leasehold   883 Hartsville Pike   Gallatin   Sumner   TN
 
                           
193
    3378     Leasehold   1501 Murfreesboro Rd.   Franklin   Williamson   TN
 
                           
194
    4005     Fee Simple   P.O.Box103 18414   Ladysmith   Caroline   VA
 
                           
195
    4013     Fee Simple   5710 Williamsburg Rd   Sandston   Henrico   VA
 
                           
196
    4016     Fee Simple   512 Hull Street   Richmond   Richmond (City)   VA
 
                           
197
    4017     Fee Simple   4803 Broad Street   Richmond   Richmond (City)   VA
 
                           
198
    4027     Fee Simple   1710 Shenandoah Ave   Front Royal   Warren   VA
 
                           
199
    4029     Fee Simple   725 E. Main Street   Luray   Page   VA
 
                           
200
    4030     Fee Simple   1600 Seminole Trail   Charlottesville   Albemarle   VA
 
                           
201
    4031     Fee Simple   4010 Wards Rd (29 South)   Lynchburg   Lynchburg
(City)   VA
 
                           
202
    4034     Fee Simple   2005 Lafayette Blvd   Fredericksburg   Fredericksburg
(City)   VA
 
                           
203
    4035     Fee Simple   120 Berry Hill Road   Orange   Orange   VA

- 9 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
204
    4036     Fee Simple   5301 Lakeside Ave   Richmond   Henrico   VA
 
                           
205
    4037     Fee Simple   5618 Patterson Ave   Richmond   Richmond (City)   VA
 
                           
206
    4039     Fee Simple   10446 Patterson Ave   Richmond   Henrico   VA
 
                           
207
    4040     Fee Simple   8627 Brook Road   Glen Allen   Henrico   VA
 
                           
208
    4041     Fee Simple   12500 Jefferson Davis Hwy   Chester   Chesterfield  
VA
 
                           
209
    4044     Leasehold   10150 Hull Street   Midlothian   Chesterfield   VA
 
                           
210
    4045     Fee Simple   395 Second Street   Williamsburg   Williamsburg (City)
  VA
 
                           
211
    4047     Fee Simple   416 S. Commerce Ave   Front Royal   Warren   VA
 
                           
212
    4048     Fee Simple   6116 Iron Bridge Road   Richmond   Chesterfield   VA
 
                           
213
    4050     Leasehold   626 Warrenton Road   Fredericksburg   Spotsylvania   VA
 
                           
214
    4051     Fee Simple   10220 Midlothian Tnpk   Richmond   Chesterfield   VA
 
                           
215
    4052     Fee Simple   7500 Forest Hill Ave   Richmond   Richmond (City)   VA
 
                           
216
    4053     Fee Simple   4600 Plank Road   Fredericksburg   Spotsylvania   VA
 
                           
217
    4054     Fee Simple   PO Box 1338/1569 G. W. Hwy   Gloucester Pt  
Gloucester   VA
 
                           
218
    4055     Fee Simple   3910 Geo. Wash. Mem. Hwy   Grafton   York   VA
 
                           
219
    4056     Fee Simple   11702 Jefferson Ave   Newport News   Newport News
(City)   VA
 
                           
220
    4057     Fee Simple   3020 Richmond Road   Williamsburg   Williamsburg
(City)   VA
 
                           
221
    4058     Leasehold   4707 County Drive   Disputanta   Prince George   VA
 
                           
222
    4059     Leasehold   9800 West Broad Street   Glen Allen   Henrico   VA
 
                           
223
    4060     Leasehold   488 Garrisonville Rd   Stafford   Stafford   VA
 
                           
224
    4061     Leasehold   801 England Street   Ashland   Hanover   VA
 
                           
225
    4062     Leasehold   10007 James Madison Hwy   Warrenton   Fauquier   VA
 
                           
226
    4064     Leasehold   6460 Boydton Plank Rd   Petersburg   Petersburg (City)
  VA

- 10 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
227
    4065     Leasehold   13200 Kingston Road   Chester   Chesterfield   VA
 
                           
228
    4069     Leasehold   2307 Jefferson Davis Hwy   Fredericksburg  
Fredericksburg (City)   VA
 
                           
229
    4074     Fee Simple   6692 Geo. Wash. Mem. Hwy   Gloucester   Gloucester  
VA
 
                           
230
    5001     Fee Simple   1603 Godfrey Avenue   Fort Payne   De Kalb   AL
 
                           
231
    5003     Fee Simple   1000 US Hwy 431 N   Anniston   Calhoun   AL
 
                           
232
    5004     Fee Simple   West 10th Street   Anniston   Calhoun   AL
 
                           
233
    5057     Fee Simple   1915 Gault Avenue North   Fort Payne   De Kalb   AL
 
                           
234
    5101     Fee Simple   2380 Pelham Rd. South   Jacksonville   Calhoun   AL
 
                           
235
    5102     Fee Simple   1601 Pelham Rd. South   Jacksonville   Calhoun   AL
 
                           
236
    5103     Leasehold   209 Grace Street   Oxford   Calhoun   AL
 
                           
237
    5105     Leasehold   1001 US Hwy 431 N.   Anniston   Calhoun   AL
 
                           
238
    5107     Fee Simple   22 Choccolocca   Anniston   Calhoun   AL
 
                           
239
    5108     Fee Simple   706 Pelham Road South   Jacksonville   Calhoun   AL
 
                           
240
    5111     Leasehold   5958 Speedway Blvd   Eastaboga   Talladega   AL
 
                           
241
    5112     Leasehold   140 US Hwy 278 Bypass E   Piedmont   Calhoun   AL
 
                           
242
    5113     Fee Simple   8689 AL Hwy 202   Bynum   Calhoun   AL
 
                           
243
    5114     Leasehold   1513 Greenbriar Rd   Anniston   Calhoun   AL
 
                           
244
    5116     Leasehold   1443 Lenlock Lane   Anniston   Calhoun   AL
 
                           
245
    5117     Fee Simple   7665 Hwy 431/ PO Box 422   Alexandria   Calhoun   AL
 
                           
246
    5118     Fee Simple   401 Memorial Drive   Piedmont   Calhoun   AL
 
                           
247
    5119     Fee Simple   7876 Alabama Hwy 77   Ohatchee   Calhoun   AL
 
                           
248
    5120     Fee Simple   302 Pelham Road South   Jacksonville   Calhoun   AL
 
                           
249
    5121     Leasehold   45235 Hwy 78   Lincoln   Talladega   AL

- 11 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
250
    5122     Leasehold   53410 US Hwy 78 W/PO Box   Eastaboga   Calhoun   AL
 
                           
251
    5123     Fee Simple   828 Lenlock Lane   Anniston   Calhoun   AL
 
                           
252
    5124     Fee Simple   7640 US Hwy 431 N/PO Box   Alexandria   Calhoun   AL
 
                           
253
    5125     Leasehold   600 Quintard Ave   Oxford   Calhoun   AL
 
                           
254
    5130     Leasehold   5101 Oscar Baxter Blvd   Tuscaloosa   Tuscaloosa   AL
 
                           
255
    5131     Leasehold   1921 McFarland Blvd   Northport   Tuscaloosa   AL
 
                           
256
    5132     Leasehold   13518 US Hwy 43N   Northport   Tuscaloosa   AL
 
                           
257
    5142     Leasehold   100 Piedmont Rd   Centre   Winston   AL
 
                           
258
    5143     Leasehold   25 Steele Station Rd   Rainbow City   Etowah   AL
 
                           
259
    5145     Leasehold   2001DeSoto Parkway E.   Fort Payne   De Kalb   AL
 
                           
260
    5146     Fee Simple   3501 Rainbow Drive   Rainbow City   Etowah   AL
 
                           
261
    5148     Fee Simple   8873 Hwy 431   Albertville   Marshall   AL
 
                           
262
    5149     Leasehold   1115 Greenhill Blvd NW   Fort Payne   De Kalb   AL
 
                           
263
    5150     Fee Simple   43118 US Hwy 72   Stevenson   Jackson   AL
 
                           
264
    5151     Fee Simple   5585 Alabama Hwy 68   Collinsville   De Kalb   AL
 
                           
265
    5152     Leasehold   16 Main Street East   Rainsville   DeKalb   AL
 
                           
266
    5153     Leasehold   1402 Glenn Blvd   Fort Payne   De Kalb   AL
 
                           
267
    5155     Leasehold   41425 AL Hwy 75 & 227   Geraldine   De Kalb   AL
 
                           
268
    5156     Leasehold   1147 Main Street   Fyffe   De Kalb   AL
 
                           
269
    5157     Fee Simple   5202 Greenhill Blvd. NW   Fort Payne   De Kalb   AL
 
                           
270
    5158     Fee Simple   4414A Gault Ave. North   Fort Payne   De Kalb   AL
 
                           
271
    5159     Fee Simple   14732 AL Hwy 68   Crossville   De Kalb   AL
 
                           
272
    5160     Fee Simple   9000 AL Hwy 40   Henagar   De Kalb   AL

- 12 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
273
    5163     Fee Simple   5396 Tammy Little Drive   Section   Jackson   AL
 
                           
274
    5165     Fee Simple   1808 Gault Ave South   Fort Payne   De Kalb   AL
 
                           
275
    5166     Leasehold   1800 Gault Ave North   Fort Payne   De Kalb   AL
 
                           
276
    5167     Leasehold   1401 Glenn Blvd   Fort Payne   De Kalb   AL
 
                           
277
    5168     Fee Simple   5408 Hwy 68   Collinsville   De Kalb   AL
 
                           
278
    5169     Fee Simple   189 AL Hwy 35   Fyffe   De Kalb   AL
 
                           
279
    5170     Leasehold   205 Hwy 68 West   Collinsville   De Kalb   AL
 
                           
280
    5172     Leasehold   1718 Main Street East   Rainsville   DeKalb   AL
 
                           
281
    5174     Fee Simple   13084 Hwy 22 East   Alexander City   Tallapoosa   AL
 
                           
282
    5175     Fee Simple   8361 Hwy 31 N   Calera   Shelby   AL
 
                           
283
    5176     Fee Simple   1312 Talladega Highway   Sylacauga   Talladega   AL
 
                           
284
    5177     Leasehold   1605 Hwy 22 West   Alexander City   Tallapoosa   AL
 
                           
285
    5179     Fee Simple   67420 AL Hwy 77   Talladega   Talladega   AL
 
                           
286
    5181     Fee Simple   88801 Hwy 9 North   Lineville   Clay   AL
 
                           
287
    5182     Fee Simple   83162 Hwy 9P.O. Box 728   Ashland   Clay   AL
 
                           
288
    5183     Leasehold   2154 East University Drive   Auburn   Lee   AL
 
                           
289
    5184     Fee Simple   4761 Hwy 280 East   Alexander City   Tallapoosa   AL
 
                           
290
    5185     Fee Simple   946 Hillabee Street   Alexander City   Tallapoosa   AL
 
                           
291
    5188     Fee Simple   64940 AL Hwy 77 North   Talledega   Talledega   AL
 
                           
292
    5189     Leasehold   US Hwy 231 & AL Hwy 22   Rockford   Coosa   AL
 
                           
293
    5190     Fee Simple   6158 US Hwy 11/PO Box 964   Springville   St. Clair  
AL
 
                           
294
    5191     Fee Simple   14590 US Hwy 411   Odenville   St. Clair   AL
 
                           
295
    5192     Leasehold   36851 US Hwy 231   Ashville   Saint Clair   AL
 
                           

- 13 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
296
    5193     Fee Simple   32751 US Hwy 280   Childersburg   Talladega   AL
 
                           
297
    5195     Fee Simple   22065 Hwy 21   Alpine   Talladega   AL
 
                           
298
    5196     Leasehold   2417 East Glenn Avenue   Auburn   Lee   AL
 
                           
299
    5203     Fee Simple   12245 US 231/431 North   Meridianville   Madison   AL
 
                           
300
    5204     Leasehold   6670 Hwy 431 South   Owens Cross Rds   Madison   AL
 
                           
301
    5205     Leasehold   15690 East Limestone Road   Athens   Limestone   AL
 
                           
302
    5206     Fee Simple   624 Jeff Road   Huntsville   Madison   AL
 
                           
303
    5207     Fee Simple   2220 Zierdt Road SW   Huntsville   Madison   AL
 
                           
304
    5208     Fee Simple   11550 South Memorial Pkwy   Huntsville   Madison   AL
 
                           
305
    5210     Fee Simple   6016 Hwy 72 East   Gurley   Madison   AL
 
                           
306
    5211     Fee Simple   7606 Wall Triana Hwy   Harvest   Madison   AL
 
                           
307
    5212     Fee Simple   28890 AL Hwy 99   Elkmont   Limestone   AL
 
                           
308
    5213     Fee Simple   10475 Hwy 72   Rogersville   Lauderdale   AL
 
                           
309
    5214     Fee Simple   1009 Winchester Road NE   Huntsville   Madison   AL
 
                           
310
    5215     Fee Simple   2000 Helton Drive   Florence   Lauderdale   AL
 
                           
311
    5216     Fee Simple   2291 Florence Blvd   Florence   Lauderdale   AL
 
                           
312
    5217     Fee Simple   4401 Chisholm Road   Florence   Lauderdale   AL
 
                           
313
    5218     Fee Simple   5909 AL Hwy 53   Harvest   Madison   AL
 
                           
314
    5219     Leasehold   3014 Hwy 20 West   Decatur   Morgan   AL
 
                           
315
    5220     Fee Simple   1006 Harvest Road   Harvest   Madison   AL
 
                           
316
    5221     Fee Simple   S 302 Cox Greek Parkway   Florence   Lauderdale   AL
 
                           
317
    5222     Fee Simple   1451 Helton Drive   Florence   Lauderdale   AL
 
                           
318
    5223     Leasehold   503 Hwy 43   Tuscumbia   Colbert   AL

- 14 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
319
    5224     Fee Simple   2411 Darby Drive (2411 Hermitage on title)   Florence
  Lauderdale   AL
 
                           
320
    5225     Leasehold   100 Wilson Dam Road   Muscle Shoals   Colbert   AL
 
                           
321
    5250     Fee Simple   102 North Military Street   Loretto   Lawrence   TN
 
                           
322
    5509     Leasehold   6010 Hwy 117   Mentone   De Kalb   AL
 
                           
323
    5510     Fee Simple   6108 McClellan Blvd   Anniston   Calhoun   AL
 
                           
324
    5514     Leased Fee   3420 North Memorial Drive   Huntsville   Madison   AL
 
                           
325
    5515     Leasehold   9180 Hwy 117   Valley Head   DeKalb   AL
 
                           
326
    5519     Leased Fee   1103 Woodbury Highway   Manchester   Coffee   TN
 
                           
327
    5529     Leasehold   600 Gault Avenue N   Fort Payne   De Kalb   AL
 
                           
328
    5533     Leased Fee   605 Broadway Avenue   Talladega   Talladega   AL
 
                           
329
    5534     Leased Fee   800 East Battle Street   Talladega   Talladega   AL
 
                           
330
    5537     Leased Fee   734 Airport Drive   Alexander City   Tallapoosa   AL
 
                           
331
    5538     Leased Fee   35160 Al Hwy 21   Talladega   Talladega   AL
 
                           
332
    5539     Leased Fee   29130 AL Hwy 71   Higdon   Jackson   AL
 
                           
333
    5540     Leased Fee   102 Main Street   Weaver   Calhoun   AL
 
                           
334
    5605     Leasehold   132 S. Lafayette Street   Lafayette   Chambers   AL
 
                           
335
    5622     Leased Fee   2452 North Hwy 27   Lafayette   Walker   GA
 
                           
336
    5624     Leasehold   13900 Hwy 27   Trion   Chattooga   GA
 
                           
337
    5629     Leasehold   1135 Trion/Teloga Rd   Trion   Chattooga   GA
 
                           
338
    5645     Leasehold   1031 Georgia Hwy 100 S   Tallapoosa   Haralson   GA
 
                           
339
    7301     Fee Simple   1315 Pine Street   Florence   Lauderdale   AL
 
                           
340
    7317     Fee Simple   209 Jackson St./Illinois Ave   Harrisburg   Phillips  
AR
 
                           
341
    7318     Fee Simple   527 Columbia Street   Helena   Phillips   AR

- 15 -



--------------------------------------------------------------------------------



 



                              No.   Site ID#   Interest Owned   Property Address
  City   County   State
342
    7324     Leasehold   10106 I-30   Little Rock   Pulaski   AR
 
                           
343
    7326     Leasehold   1020 West Third Street   Newport   Jackson   AR
 
                           
344
    7328     Leasehold   3401 John F. Kennedy Blvd.   N. Little Rock   Pulaski  
AR
 
                           
345
    7334     Fee Simple   604 Highway 63 South   Truman   Poinsett   AR
 
                           
346
    7448     Fee Simple   890 Pendelton Street   Memphis   Shelby   TN
 
                           
347
    7449     Fee Simple   1691 Poplar Avenue   Memphis   Shelby   TN
 
                           
348
    7455     Fee Simple   1101 Gallatin Road   Nashville   Davidson   TN
 
                           
349
    7460     Fee Simple   10 North Willow & Broad   Cookeville   Putnam   TN

- 16 -



--------------------------------------------------------------------------------



 



Schedule 4.4
Consents, Authorizations, Filings and Notices
Transfer of ownership or a change of officers of the Borrowers or their
Subsidiaries upon foreclosure pursuant to the terms of certain of the Security
Documents would require consents or approval of, or registrations or filings
with, certain Governmental Authorities that have issued licenses and permits to
the Borrowers and their Subsidiaries in order to maintain such licenses and
permits, including licenses and permits for the sale of alcohol and tobacco
products and for acceptance of food stamps.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
TITLE DEFECTS

              Site No.   Interest Owned   Property Address   Defect
5004
  Fee Simple   West 10 Street
Anniston, AL   The deed of a prior owner of this property was not recorded.
Accordingly, Williamson Oil Co., Inc. may not have good and marketable title in
fee simple to this site.
 
           
5214
  Fee Simple   1009 Winchester Road NE,
Huntsville, AL   No more than 1000 square feet can be devoted to sale of grocery
items and building improvements on property may not exceed 5000 square feet
provided that Kroger or a grocery supermarket of like kind conducts a grocery
business at Byers Corner Shopping Center
 
           
3193
  Leasehold   1500 Lebanon Road,
Nashville, TN   Approximately 50% of building encroaches over setback line.
 
           
5537
  Fee Simple   734 Airport Drive, Alexander City, AL.   Main building encroaches
by about 15 ft. over setback on North property line; car wash encroaches by 15
ft over setback on western property line. Main building, pumps, pad, etc.
encroach over northern property line by about 3 ft. Parking lot encroaches over
southern right-of-way.

- 1 -



--------------------------------------------------------------------------------



 



Schedule 4.15
Subsidiaries

          Name   Jurisdiction   Percentage of Capital Stock Owned by Loan
Parties
Williamson Oil Co., Inc.
  Alabama   100% owned by MAPCO Family Centers, Inc.
 
       
Gasoline Associated Services, Inc.
  Alabama   100% owned by Williamson Oil Co., Inc.
 
       
Liberty Wholesale Co., Inc.
  Alabama   100% owned by Williamson Oil Co., Inc.

- 1 -



--------------------------------------------------------------------------------



 



Schedule 4.17
Environmental Matters
     Materials of Environmental Concern are present at the following store
locations:
     1. Store #1001, 5657 Old Hickory Boulevard, Hermitage, Tennessee — The site
is an active environmental case covered by the Tennessee Department of
Environment and Conservation’s Division of Underground Storage Tank (TDEC-DUST)
Trust Fund. Contamination is present as the result of a release from one or more
underground storage tanks (USTs.) Approximately $23,212.00 has been spent on
investigative and remedial actions to date, with TDEC-DUST Trust Fund insurance
coverage available up to a maximum of $942,500 (this is the maximum coverage
available with a 3rd party claim, although no 3rd party claims are expected). An
additional $5,000.00 of TDEC-DUST Trust Fund reimbursable expenses are projected
to achieve permanent case closure. TDEC-DUST is currently reviewing an Exposure
Assessment performed on the site. This environmental case is expected to be
closed by the TDEC-DUST in 2005. Groundwater constituents of concern are
benzene, toluene, ethyl benzene and xylenes (BTEX), methyl tertiary butyl ether
(MTBE), and naphthalene.
     2. Store #1011, 348 Old River Road, Gallatin, Tennessee — The site is a
potential pending environmental case not covered by the TDEC-DUST Trust Fund.
Older USTs were discovered during the installation of a sewer line. It was
determined that they were partially located on the site and partially within the
Tennessee Department of Transportation (TDOT) right-of-way. It is uncertain who
the actual responsible party is at this time, and the company is seeking
TDEC-DUST guidance. Approximately $1,550.00 has been spent to date, with a
projected additional expense of $40,000 if Mapco is deemed the responsible party
for removal of the USTs. Minor contamination has been detected at this time.
     3. Store #3191, 5001 Linbar Drive, Nashville, Tennessee — The site is an
active environmental case covered by the TDEC-DUST Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $18,987.00 has been spent to date, with TDEC-DUST Trust Fund
insurance coverage up to $942,500 (this is the maximum coverage available with a
3rd party claim, although no 3rd party claims are expected). An additional
$3,000.00 of TDEC-DUST Trust Fund reimbursable expenses are projected for
permanent case closure. TDEC-DUST is currently reviewing an Initial Site
Characterization Report performed on the site. No soil and/or groundwater
constituents of concern were detected above the applicable TDEC-DUST action
levels. This environmental case is expected to be closed by the TDEC- DUST in
2005.
     4. Store #3194, 440 Harding Place, Nashville, Tennessee — The site is an
active environmental case covered by the TDEC-DUST Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $19,224.55 has been spent to date, with TDEC-DUST Trust Fund
insurance coverage up to $942,500 (this is the maximum coverage available with a
3rd party claim, although no 3rd party claims are expected). An additional
$3,500.00 of TDEC-DUST Trust Fund reimbursable expenses are projected for
permanent case closure. TDEC-DUST is currently reviewing an Initial Site
Characterization

- 1 -



--------------------------------------------------------------------------------



 



Report Assessment performed on the site. This environmental case is expected to
be closed by the TDEC-DUST in 2005. Groundwater constituents of concern are
BTEX, MTBE, and naphthalene.
     5. Store #4005, P.O. Box 103, Ladysmith, Virginia — The site is an active
environmental case covered by the Virginia Department of Environmental Quality
(VADEQ) Trust Fund. Contamination is present as the result of a release from one
or more underground USTs. Approximately $29,730.00 has been spent to date, with
VADEQ Trust Fund insurance coverage up to $800,000 (this is the maximum coverage
available with a 3rd party claim, although no 3rd party claims are expected). An
additional $35,000.00 of VADEQ Trust Fund reimbursable expenses are projected
for permanent case closure. VADEQ closure of this environmental case closure is
expected by 2007. Soil and groundwater constituents of concern are BTEX and
MTBE.
     6. Store #4058, 4707 Country Drive, Disputanta, Virginia — The site is an
active environmental case covered by the VADEQ Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $69,000.00 has been spent to date, with VADEQ Trust Fund insurance
coverage up to $800,000 (this is the maximum coverage available with a 3rd party
claim, although no 3rd party claims are expected). An additional $575,000.00 of
VADEQ Trust Fund reimbursable expenses are projected for permanent case closure.
VADEQ closure of this environmental case closure is expected by 2009. Soil and
groundwater constituents of concern are BTEX and MTBE.
     7. Old Store #5056, 161 McCurdy Avenue, Rainsville, Alabama — The site is
an active environmental case covered by the Alabama Department of Environmental
Management (ADEM) Trust Fund. Contamination is present as the result of a
release from one or more underground USTs. Approximately $52,724.20 has been
spent to date, with ADEM Trust Fund insurance coverage up to $990,000 (this is
the maximum coverage available with a 3rd party claim, although no 3rd party
claims are expected). An additional $47,882.00 of ADEM Trust Fund reimbursable
expenses are projected for permanent case closure. ADEM has approved
installation of seven (7) additional soil borings/groundwater monitor wells at
the site, which will commence on April 25, 2005. ADEM closure of this
environmental case closure is expected by 2008. Soil and groundwater
constituents of concern are BTEX, MTBE, and lead.
     8. Old Store #5105, 2110 West 10th Street, Anniston, Alabama — The site is
an active environmental case covered by the ADEM Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $64,289.60 has been spent to date, with insurance coverage up to
$990,000 (this is the maximum coverage available with a 3rd party claim,
although no 3rd party claims are expected). An additional $44,000 of ADEM Trust
Fund reimbursable expenses are projected for permanent case closure. ADEM
closure of this environmental case closure is expected by June 2005. Soil and
groundwater constituents of concern are BTEX, MTBE, and lead.
     9. Old Store #5109, 3706 Noble Street, Anniston, Alabama — The site is an
active environmental case covered by the ADEM Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $65,337.10 has been spent to date, with insurance coverage up to
$990,000.00 (this is the maximum coverage available with a

- 2 -



--------------------------------------------------------------------------------



 



3rd party claim, although no 3rd party claims are expected). An additional
$85,000.00 of ADEM Trust Fund reimbursable expenses are projected for permanent
case closure. ADEM closure of this environmental case closure is expected by
2007. Soil and groundwater constituents of concern are BTEX, MTBE, and lead.
     10. Old Store #5111,8172 McClellan Boulevard, Anniston, Alabama — The site
is an active environmental case covered by the ADEM Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $58,064.08 has been spent to date, with insurance coverage up to
$990,000.00 (this is the maximum coverage available with a 3rd party claim,
although no 3rd party claims are expected). An additional $405,000.00 of ADEM
Trust Fund reimbursable expenses are projected for permanent case closure. ADEM
closure of this environmental case closure is expected by 2008. Soil and
groundwater constituents of concern are BTEX and MTBE.
     11. Store #5153, 1402 Glenn Boulevard, Fort Payne, Alabama — The site is an
active environmental case covered by the ADEM Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $60,662.68 has been spent to date, with insurance coverage up to
$990,000.00 (this is the maximum coverage available with a 3rd party claim,
although no 3rd party claims are expected). An additional $5,099.11 of ADEM
Trust Fund reimbursable expenses are projected for permanent case closure. ADEM
has approved abandonment of the groundwater monitor wells at the site for
permanent environmental case closure. Well abandonment activities are planned
for April 27, 2005. ADEM closure of this environmental case is expected by
June 2005. Soil and groundwater constituents of concern are BTEX, MTBE, and
lead.
     12. Old Store #5154 (Current Dealer #5539), 29333 Alabama Highway 71,
Higdon, Alabama — The site is an active environmental case covered by the ADEM
Trust Fund. Contamination is present as the result of a release from one or more
underground USTs. Approximately $85,905.10 has been spent to date, with
insurance coverage up to $990,000.00 (this is the maximum coverage available
with a 3rd party claim, although no 3rd party claims are expected). An
additional $335,000.00 of trust fund reimbursable expenses are projected for
permanent case closure. ADEM closure of this environmental case closure is
expected by 2010. Soil and groundwater constituents of concern are BTEX and
MTBE.
     13. Old Store #5183 (Current Dealer #5605), 29333 Alabama Highway 71,
Higdon, Alabama — The site is an active environmental case covered by the ADEM
Trust Fund. Contamination is present as the result of a release from one or more
underground USTs. Approximately $109,503.29 has been spent to date, with
insurance coverage up to $990,000.00 (this is the maximum coverage available
with a 3rd party claim, although no 3rd party claims are expected). An
additional $241,000.00 of ADEM Trust Fund reimbursable expenses are projected
for permanent case closure. ADEM closure of this environmental case closure is
expected by 2009. Soil and groundwater constituents of concern are BTEX, MTBE,
and lead.
     14. Store #5188, 64940 AL Highway 77 North, Talledega, Alabama — The site
is an active environmental case covered by the ADEM Trust Fund. Contamination is
present as the result of a release from one or more underground USTs.
Approximately $26,388.44 has been spent to date, with insurance coverage up to
$990,000.00 (this is the maximum coverage

- 3 -



--------------------------------------------------------------------------------



 



available with a 3rd party claim, although no 3rd party claims are expected).
Soil and groundwater constituents of concern are BTEX and MTBE. An additional
$242,00.00 of ADEM Trust Fund reimbursable expenses are projected to attain case
closure. Soil and groundwater constituents of concern are BTEX and MTBE.
     Borrowers have assumed or retained certain liabilities under Environmental
Laws under the following contracts:
     15. Real Estate Purchase Agreement dated December 1, 2004, by and between
MAPCO Express, Inc. (Seller), and Chris Pardue (Buyer) relating to sale of store
3342. This Agreement contains an indemnification of the Buyer by MAPCO.
     16. Agreement for Sale and Purchase of Property dated February 4, 2005,
between MAPCO Express, Inc. (Seller) and RAI Restaurants, Inc. (Buyer) relating
to sale of store 1003. This Agreement contains an indemnification for breaches
of representations and warranties.

- 4 -



--------------------------------------------------------------------------------



 



Schedule 4.19(a)
UCC Filing Jurisdictions

      Name of Loan Party   UCC Filing Jurisdiction
MAPCO Express, Inc.
  Delaware Department of State.
 
   
MAPCO Family Centers, Inc.
  Delaware Department of State.
 
   
Williamson Oil Co., Inc.
  Alabama Secretary of State.
 
   
Gasoline Associated Services, Inc.
  Alabama Secretary of State.
 
   
Liberty Wholesale Co., Inc.
  Alabama Secretary of State.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 4.19(b)
RECORDING OFFICES
I. Alabama:
     The Mortgages covering the Mortgaged Properties located in Alabama will
need to be recorded in the respective County Clerk’s Office of:

  1.   Calhoun     2.   Clay     3.   Colbert     4.   Coosa     5.   Cullman  
  6.   DeKalb     7.   Etowa     8.   Jackson     9.   Lauderdale     10.   Lee
    11.   Limestone     12.   Madison     13.   Marshall     14.   St. Clair    
15.   Shelby     16.   Talladega     17.   Tallapoosa     18.   Tuscaloosa    
19.   Winston

II. Arkansas:
     The Mortgages covering the following Mortgaged Properties will need to be
recorded in the respective Circuit Court Clerk’s office of:

  1.   Crittendon County for Site 3005;     2.   Faulkner County for Site 3059;
    3.   Jackson County for Site 7326;     4.   Monroe County for Site 3178;    
5.   Phillips County for Site 7318;     6.   Poinsett County for Sites 7317 and
7334;     7.   Pulaski County for Sites 3181 and 7324;     8.   St. Francis
County for Site 2031; and     9.   Saline County for Sites 3154 and 3155.

- 1 -



--------------------------------------------------------------------------------



 



III. Georgia
     The Mortgages covering the following Mortgaged Properties will need to be
recorded in the respective County Clerk’s Office of:

  1.   Dade County for Site 3097, and     2.   Walker County for Site 5622.

IV. Kentucky:
     The Mortgages covering the following Mortgaged Properties will need to be
recorded in the respective County Clerk’s office of:

  1.   Allen County for Site 1070;     2.   Bell County for Site 1060; and    
3.   Simpson County for Site 1044.

V. Louisiana
     The Mortgages covering the following Mortgaged Properties will need to be
recorded in the respective Parish Clerk’s Office of:

  1.   Lafayette Parish for Site 3037; and     2.   St. Martin Parish for Site
3137.

VI. Mississippi:
     The Mortgages covering the Mortgaged Properties located in Mississippi will
need to be recorded in the respective Clerk of the Chancery Court of:

  1.   Alcorn County for Site 3009; and     2.   Desoto County for Site 3267.

VII. Tennessee:
     The Mortgages covering the Mortgaged Properties in Tennessee will need to
be recorded in the respective Register’s Office for the following counties:

  1.   Cheatham     2.   Cocke     3.   Coffee     4.   Davidson     5.  
Decatur     6.   DeKalb

- 2 -



--------------------------------------------------------------------------------



 



  7.   Gibson     8.   Hardeman     9.   Hickman     10.   Knox     11.  
Lawrence     12.   Macon     13.   Montgomery     14.   Putnam     15.   Roane  
  16.   Robertson     17.   Rutherford     18.   Shelby     19.   Sumner     20.
  Tipton     21.   Warren     22.   White     23.   Williamson     24.   Wilson

VIII. Virginia:
     The Mortgages covering the Mortgaged Properties located in Virginia will
need to be filed with the Clerk of the Circuit Court for:

  1.   The Clerk of the Circuit Court for Albemarle County, Virginia for Site
4030;     2.   The Clerk of the Circuit Court for Caroline County, Virginia for
Site 4005;     3.   The Clerk of the Circuit Court for Chesterfield County,
Virginia for Sites 4041, 4048, 4051 and 4065;     4.   The Clerk of the Circuit
Court for Dinwiddie County, Virginia for Site 4064.     5.   The Clerk of the
Circuit Court for The City of Fredericksburg, Virginia for Sites 4034 and 4069;
    6.   The Clerk of the Circuit Court for Gloucester County, Virginia for
Sites 4054 and 4074;     7.   The Clerk of the Circuit Court for Hanover County,
Virginia for Site 4061;     8.   The Clerk of the Circuit Court for Henrico
County Virginia for Sites 4013, 4036, 4039, 4040 and 4059;     9.   The Clerk of
the Circuit Court for The City of Lynchburg, Virginia for Site 4031;     10.  
The Clerk of the Circuit Court for The City of Newport News, Virginia for Site
4056;     11.   The Clerk of the Circuit Court for Orange County, Virginia for
Site 4035;     12.   The Clerk of the Circuit Court for Page County, Virginia
for Site 4029;     13.   The Clerk of the Circuit Court for Prince George
County, Virginia for Site 4058;     14.   The Clerk of the Circuit Court for The
City of Richmond, Virginia for Sites 4016, 4017,4037 and 4052;     15.   The
Clerk of the Circuit Court for Spotsylvania County, Virginia for Site 4053;

- 3 -



--------------------------------------------------------------------------------



 



  16.   The Clerk of the Circuit Court for Warren County, Virginia for Sites
4027 and 4047;     17.   The Clerk of the Circuit Court for The City of
Williamsburg, Virginia for Site 4057; and     18.   The Clerk of the Circuit
Court for York County, Virginia for Sites 4045 and 4055.

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 6.12(a)
Survey Sites

                              No.   Site ID   Interest Owned   Property Address
  City   County   State
1.
    3057     Leasehold   3521 Lamar Avenue   Memphis   Shelby   TN
 
                           
2.
    5122     Leasehold   53410 US Hwy 78 W/P.O. Box   Eastaboga   Calhoun   AL
 
                           
3.
    5142     Leasehold   100 Piedmont Road   Centre   Winston   AL
 
                           
4.
    5145     Leasehold   2001 DeSoto Parkway E   Fort Payne   DeKalb   AL
 
                           
5.
    5149     Leasehold   1115 Greenhill Blvd. NW   Fort Payne   DeKalb   AL
 
                           
6.
    5152     Leasehold   16 Main Street East   Rainsville   DeKalb   AL
 
                           
7.
    5155     Leasehold   41425 AL Hwy 75 & 227   Geraldine   DeKalb   AL
 
                           
8.
    5156     Leasehold   1147 Main Street East   Fyffe   DeKalb   AL
 
                           
9.
    5172     Leasehold   1718 Main Street East   Rainsville   DeKalb   AL
 
                           
10.
    5177     Leasehold   1605 Hwy 22 West   Alexander City   Tallapoosa   AL
 
                           
11.
    5515     Leasehold   9180 Hwy 117   Valley Head   DeKalb   AL

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 6.12(b)
POST-CLOSING TITLE POLICIES

                  Site ID#   Property Address   City   County   State
5103
  209 Grace Street   Oxford   Calhoun   AL
 
               
5122
  53410 US Hwy 78 W/PO Box   Eastaboga   Calhoun   AL
 
               
1102
  1006 2nd Avenue Northwest   Cullman   Cullman   AL
 
               
5145
  2001DeSoto Parkway E.   Fort Payne   De Kalb   AL
 
               
5155
  41425 AL Hwy 75 & 227   Geraldine   De Kalb   AL
 
               
5169
  189 AL Hwy 35   Fyffe   De Kalb   AL
 
               
5152
  16 Main Street East   Rainsville   DeKalb   AL
 
               
5515
  9180 Hwy 117   Valley Head   DeKalb   AL
 
               
5150
  43118 US Hwy 72   Stevenson   Jackson   AL
 
               
5163
  5396 Tammy Little Drive   Section   Jackson   AL
 
               
5177
  1605 Hwy 22 West   Alexander City   Tallapoosa   AL
 
               
5142
  100 Piedmont Rd   Centre   Winston   AL
 
               
2031
  26213 I-30/County Line Rd.   Bryant   Saline   AR
 
               
3037
  5401 Cameron Street   Lafayette   Lafayette   LA
 
               
3097
  4343 Hwy 136 West   Trenton   Dade   GA
 
               
2012
  925 Tennessee Ave. South   Parsons   Decatur   TN
 
               
3299
  100 Highway 76   White House   Rutherford   TN
 
               
3253
  3524 Covington Pike   Memphis   Shelby   TN
 
               
3289
  795 W. Poplar Ave.   Collierville   Shelby   TN

 



--------------------------------------------------------------------------------



 



Schedule 7.2(d)
Existing Indebtedness
None.

- 1 -



--------------------------------------------------------------------------------



 



Schedule 7.3(f)
Existing Liens
Local judgment lien against Mapco Express, Inc. (showed up in search results for
Mapco Family Centers, Inc.) in the amount of $4,938.98 (for breach of contract
with Transportation Specialists, Inc.), filed 11/17/03 in TN Shelby Circuit
Court
[NOTE: APPEAL OF FINAL JUDGMENT WAS FILED 11/24/04 ON BEHALF OF MAPCO EXPRESS,
INC.].

- 1 -



--------------------------------------------------------------------------------



 



Schedule 7.3(i)
Liens Securing Hedge Agreements
Pledge and security interest granted in Futures Account Agreement, undated,
between MAPCO Express and Salomon Smith Barney Inc. (“SSB”). Section 3(d) of the
Futures Account Agreement includes a grant of a pledge and security interest in
all property of MAPCO Express held by or for SSB or any affiliate of SSB or due
from any exchange or clearing broker in respect of any Contract (as defined in
the agreement) bought or sold for the Account (as defined in the agreement) to
secure any amounts at any time owing from MAPCO Express to SSB.
Security interest granted in Transaction Master Agreement, dated as of June 30,
2002, between MAPCO Express and Bank Hapoalim B.M. (“Hapoalim”). Section 2.5 of
the Transaction Master Agreement includes a grant of a security interest in all
cash and non-cash margin from time to time provided to Hapoalim pursuant to the
Transaction Master Agreement to secure any obligations of MAPCO Express and the
obligations under the Transaction Master Agreement of any other obligors and
credit support providers.

- 1 -



--------------------------------------------------------------------------------



 



     
 
GUARANTEE AND COLLATERAL AGREEMENT
made by

DELEK US HOLDINGS, INC.,
MAPCO EXPRESS, INC., MAPCO FAMILY CENTERS, INC.
and certain of their Subsidiaries

in favor of

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
Dated as of April 28,2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
SECTION 1. DEFINED TERMS
  2
1.1 Definitions
  2
1.2 Other Definitional Provisions
  7
 
   
SECTION 2. GUARANTEE
  7
2.1 Guarantee
  7
2.2 Right of Contribution
  8
2.3 Subrogation
  9
2.4 Amendments, etc. with respect to the Borrower Obligations
  9
2.5 Guarantee Absolute and Unconditional
  10
2.6 Reinstatement
  12
2.7 Payments
  12
 
   
SECTION 3. GRANT OF SECURITY INTEREST
  12
3.1 Grantor Security Interest
  12
3.2 Holdings Security Interest
  13
 
   
SECTION 4. REPRESENTATIONS AND WARRANTIES
  13
4.1 Representations in Credit Agreement; Holdings’ Representations
  13
4.2 Title; No Other Liens
  14
4.3 Perfected First Priority Liens
  15
4.4 Jurisdiction of Organization; Chief Executive Office
  15
4.5 Inventory and Equipment
  15
4.6 Farm Products
  15
4.7 Investment Property
  15
4.8 Receivables
  16
4.9 Intellectual Property
  16
 
   
SECTION 5. COVENANTS
  16
5.1 Covenants in Credit Agreement
  17
5.2 Delivery of Instruments and Chattel Paper
  17
5.3 Maintenance of Insurance
  17
5.4 Payment of Obligations
  18
5.5 Maintenance of Perfected Security Interest; Further Documentation
  18
5.6 Changes in Name, etc
  18
5.7 Notices
  19
5.8 Investment Property
  19
5.9 Receivables
  20
5.10 Intellectual Property
  20
 
   
SECTION 6. REMEDIAL PROVISIONS
  22
6.1 Certain Matters Relating to Receivables
  22
6.2 Communications with Obligors; Grantors Remain Liable
  23
6.3 Pledged Stock
  23
6.4 Proceeds to be Turned Over To Administrative Agent
  24

i



--------------------------------------------------------------------------------



 



          Page
6.5 Application of Proceeds
  24
6.6 Code and Other Remedies
  25
6.7 Deficiency
  26
 
   
SECTION 7. THE ADMINISTRATIVE AGENT
  26
7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc
  26
7.2 Duty of Administrative Agent
  28
7.3 Execution of Financing Statements
  28
7.4 Authority of Administrative Agent
  28
 
   
SECTION 8. MISCELLANEOUS
  29
8.1 Amendments in Writing
  29
8.2 Notices
  29
8.3 No Waiver by Course of Conduct; Cumulative Remedies
  29
8.4 Enforcement Expenses; Indemnification
  29
8.5 Successors and Assigns
  30
8.6 Set-Off
  30
8.7 Counterparts
  31
8.8 Severability
  31
8.9 Section Headings
  31
8.10 Integration
  31
8.11 GOVERNING LAW
  31
8.12 Submission To Jurisdiction; Waivers
  31
8.13 Acknowledgements
  32
8.14 Additional Grantors
  32
8.15 Releases
  32
8.16 WAIVER OF JURY TRIAL
  33

ii



--------------------------------------------------------------------------------



 



     
Schedules
   
Schedule 1
  Notice Addresses of Guarantors
Schedule 2
  Description of Pledged Securities
Schedule 3
  Filings and Other Actions Required to Perfect Security Interest
Schedule 4
  Jurisdiction of Organization, Identification Number and Location of Chief
Executive Office
Schedule 5
  Locations of Inventory and Equipment
Schedule 6
  Intellectual Property
 
   
Annexes
   
 
   
Annex I
  Assumption Agreement
Annex II
  Acknowledgment and Consent

iii



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 28,2005, made by
DELEK US HOLDINGS, INC. (“Holdings”), the GRANTORS (as defined below), in favor
of LEHMAN COMMERCIAL PAPER INC., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
April 28, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation
(“MAPCO Express”). MAPCO FAMILY CENTERS, INC., a Delaware corporation (“MAPCO
Family” and together with MAPCO Express, the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”). LEHMAN BROTHERS INC., as advisor, lead arranger and
book manager (in such capacity, the “Arranger”). LEHMAN COMMERCIAL PAPER INC.,
as syndication agent (in such capacity, the “Syndication Agent”). and the
Administrative Agent.
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrowers are members of an affiliated group of companies
that includes Holdings and each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to Holdings and one or more of the other Grantors in connection with
the operation of their respective businesses;
          WHEREAS, certain of the Qualified Counterparties may enter into
Specified Hedge Agreements with one or more of the Grantors;
          WHEREAS, the Borrowers and the other Grantors are engaged in related
businesses, and Holdings and each Grantor will derive substantial direct and
indirect benefit from the extensions of credit under the Credit Agreement and
from the Specified Hedge Agreements;
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrowers under the Credit
Agreement that Holdings and the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;
          WHEREAS, the Existing Collateral and the Existing Security Documents
have been assigned to Lehman Commercial Paper Inc., as Administrative Agent;
          WHEREAS, the Administrative Agent has agreed to terminate certain of
the Existing Security Documents (the “Terminated Security Documents”):
          WHEREAS, the Borrowers and the other Grantors have requested that each
of the Existing Security Documents other than the Terminated Security Documents
(the “Remaining Security Documents”) be amended and restated in their entirety
as set forth herein; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Lenders are willing to amend and restate the Remaining
Security Documents solely on the terms and conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to induce the Lenders to enter
into the Credit Agreement and to make their respective extensions of credit to
the Borrowers thereunder, Holdings and each Grantor hereby agree with the
Administrative Agent for the benefit of the Secured Parties that on the
Effective Date, the Remaining Security Documents shall be amended and restated
in their entirety, as follows:
SECTION 1. DEFINED TERMS
          1.1 Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.
     (b) The following terms shall have the following meanings:
     “Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Borrower Credit Agreement Obligations”: the collective reference to the
unpaid principal of and interest on the Loans and Reimbursement Obligations and
all other obligations and liabilities of a Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, or the other Loan Documents, or any Letter of
Credit, or any other document made, delivered or given in connection therewith,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Borrower pursuant to the
terms of any of the foregoing agreements).
     “Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of a Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or

2



--------------------------------------------------------------------------------



 



like proceeding, relating to such Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Qualified Counterparty, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, any Specified Hedge Agreement or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the relevant Qualified Counterparty that are
required to be paid by such Borrower pursuant to the terms of any Specified
Hedge Agreement).
     “Borrower Obligations”: with respect to any Borrower, the collective
reference to (i) the Borrower Credit Agreement Obligations, (ii) the Borrower
Hedge Agreement Obligations, but only to the extent that, and only so long as,
the Borrower Credit Agreement Obligations are secured and guaranteed pursuant
hereto, and (iii) all other obligations and liabilities of such Borrower,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Secured Parties that are
required to be paid by such Borrower pursuant to the terms of this Agreement).
     “Collateral”: a collective reference to the Grantor Collateral and the
Holdings Collateral.
     “Collateral Account”: any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.
     “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
     “Excluded Assets”: the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), in each case to the extent the grant by the relevant Grantor of a
security interest pursuant to this Agreement in such Grantor’s right, title and
interest in such Intangible Asset (A) is prohibited by legally enforceable
provisions of any contract, agreement,

3



--------------------------------------------------------------------------------



 



instrument or indenture governing such Intangible Asset, (B) would give any
other party to such contract, agreement, instrument or indenture a legally
enforceable right to terminate its obligations thereunder or (C) is permitted
only with the consent of another party, if the requirement to obtain such
consent is legally enforceable and such consent has not been obtained; provided,
that in any event any Receivable or any money or other amounts due or to become
due under any such contract, agreement, instrument or indenture shall not be
Excluded Assets to the extent that any of the foregoing is (or if it contained a
provision limiting the transferability or pledge thereof would be) subject to
Section 9-406 of the New York UCC, and (ii) Foreign Subsidiary Voting Stock
excluded from the definition of “Pledged Stock” set forth in this Section 1.1.
     “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
     “Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
     “Grantor”: each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein) other than Holdings.
     “Grantor Collateral”: as defined in Section 3.1.
     “Guarantor Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of a Guarantor (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedge Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Qualified
Counterparty that are required to be paid by such Guarantor pursuant to the
terms of any Specified Hedge Agreement).
     “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) any Guarantor Hedge Agreement Obligations of such Guarantor,
but only to the extent that, and only so long as, the other Obligations of such
Guarantor are secured and guaranteed pursuant hereto, and (ii) all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Section 2) or any other Loan
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to any Secured Party that are required
to be paid by such Guarantor pursuant to the terms of this Agreement or any
other Loan Document).

4



--------------------------------------------------------------------------------



 



     “Guarantors”: the collective reference to each Grantor other than the
Borrowers.
     “Hedge Agreements”: as to any Person, all interest rate swaps, currency
exchange agreements, commodity swaps, caps or collar agreements or similar
arrangements entered into by such Person providing for protection against
fluctuations in interest rates, currency exchange rates or commodity prices or
the exchange of nominal interest obligations, either generally or under specific
contingencies. For avoidance of doubt, Hedge Agreements shall include any
interest rate swap or similar agreement that provides for the payment by any
Borrower or any of its Subsidiaries of amounts based upon a floating rate in
exchange for receipt by such Borrower or such Subsidiary of amounts based upon a
fixed rate.
     “Holdings Collateral”: as defined in Section 3.2.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to Holdings, Borrowers or any of Grantor’s Subsidiaries.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock” in this Section 1.1) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Obligations”: (i) in the case of each Borrower, its Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6. (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in

5



--------------------------------------------------------------------------------



 



whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 6.
     “Pledged Notes”: all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     “Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
     “Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, Holdings or any Grantor while this Agreement is in
effect; provided that in no event shall more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary be required to be
pledged hereunder.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from the Investment Property, collections thereon or distributions or
payments with respect thereto.
     “Qualified Counterparty”: with respect to any Specified Hedge Agreement,
any counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.
     “Receivable”: any right to payment for goods sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account).
     “Secured Parties”: the collective reference to the Administrative Agent,
the Lenders (including any Issuing Lender in its capacity as Issuing Lender) and
any Qualified Counterparties.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Specified Hedge Agreement”: any Hedge Agreement entered into by (i) any
Borrower or any Guarantor and (ii) any Qualified Counterparty.
     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country

6



--------------------------------------------------------------------------------



 



or any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
in Schedule 6. and (ii) the right to obtain all renewals thereof.
     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.
          1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (c) Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
          2.1 Guarantee. (a) (i) The Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantee to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at stated maturity, by
acceleration or otherwise) of each Borrower’s Borrower Obligations (other than,
in the case of each Guarantor, Borrower Obligations arising pursuant to clause
(ii) of this Section 2.1(a) in respect of Guarantor Hedge Agreement Obligations
in respect of which such Guarantor is a primary obligor).
          (ii) Each Borrower hereby unconditionally and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by each Guarantor when due (whether at stated
maturity, by acceleration or otherwise) of the Guarantor Hedge Agreement
Obligations of such Guarantor.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2) and (ii) the
maximum liability of each Borrower under this Section 2 shall in no event exceed
the amount which can be guaranteed by such Borrower under applicable federal and
state laws relating to fraudulent conveyances or transfers or the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).

7



--------------------------------------------------------------------------------



 



          (c) (i) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee of such Guarantor contained in this
Section 2 or affecting the rights and remedies of the Administrative Agent or
any Secured Party hereunder.
          (ii) Each Borrower agrees that the Guarantor Hedge Agreement
Obligations may at any time and from time to time exceed the amount of the
liability of such Borrower under this Section 2 without impairing the guarantee
of such Borrower contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Secured Party hereunder.
          (d) Subject to Section 8.15 hereof, the guarantee contained in this
Section 2 shall remain in full force and effect until all the Borrower
Obligations (other than Borrower Obligations arising under Section 2.1(a)(ii)
hereof) and the obligations of each Guarantor under the guarantee contained in
this Section 2 (other than Guarantor Obligations in respect of Borrower
Obligations arising under Section 2.1(a)(ii) hereof) shall have been satisfied
by full and final payment in cash, no Letter of Credit shall be outstanding and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrowers may be free from their
respective Borrower Obligations and any or all of the Guarantors may be free
from their respective Guarantor Hedge Agreement Obligations.
          (e) No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Party from any Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations or the Guarantor Hedge
Agreement Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Borrower or any Guarantor under this Section 2 which
shall, notwithstanding any such payment (other than any payment made by such
Borrower or such Guarantor in respect of the Borrower Obligations or the
Guarantor Hedge Agreement Obligations or any payment received or collected from
such Borrower or such Guarantor in respect of the Borrower Obligations or the
Guarantor Hedge Agreement Obligations), remain liable for the Borrower
Obligations and the Guarantor Hedge Agreement Obligations up to the maximum
liability of such Borrower or such Guarantor hereunder until the Borrower
Obligations (other than Borrower Obligations arising under Section 2.1(a)(ii)
hereof) and the Guarantor Hedge Agreement Obligations are fully and finally paid
in cash, no Letter of Credit shall be outstanding and the Commitments are
terminated.
          2.2 Right of Contribution. (a) Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder or in respect of the Guarantor Hedge Agreement
Obligations, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.
          (b) Each Borrower and each Guarantor agrees that to the extent that
any Borrower or any Guarantor shall have paid more than its proportionate share
of any payment made hereunder in respect of any Guarantor Hedge Agreement
Obligation of any other Guarantor, such Borrower or such Guarantor, as the case
may be, shall be entitled to seek and

8



--------------------------------------------------------------------------------



 



receive contribution from and against the other Borrower and any other Guarantor
which has not paid its proportionate share of such payment.
          (c) Each Borrower’s and each Guarantor’s right of contribution under
this Section 2.2 shall be subject to the terms and conditions of Section 2.3.
The provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Borrower or any Guarantor to the Administrative Agent and the
Secured Parties, and each Borrower and each Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
such Borrower or such Guarantor hereunder.
          2.3 Subrogation. Notwithstanding any payment made by any Borrower or
any Guarantor hereunder or any set-off or application of funds of any Borrower
or any Guarantor by the Administrative Agent or any Secured Party, neither any
Borrower nor any Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Secured Party against the other
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Secured Party for the payment
of the Borrower Obligations or the Guarantor Hedge Agreement Obligations, nor
shall any Borrower or any Guarantor seek or be entitled to seek any contribution
or reimbursement from the other Borrower or any other Guarantor in respect of
payments made by such Borrower or such Guarantor hereunder, until all amounts
owing to the Administrative Agent and the Secured Parties by such Borrower on
account of the Borrower Obligations are fully and finally paid in cash, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Borrower or any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been fully and finally paid in cash, such amount shall be held by such
Borrower or such Guarantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Borrower or such Guarantor, and
shall, forthwith upon receipt by such Borrower or such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Borrower or such
Guarantor (duly indorsed by such Borrower or such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations or the Guarantor Hedge Agreement Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.
          2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Borrower and each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Borrower or any Guarantor
and without notice to or further assent by any Borrower or any Guarantor,
(a) any demand for payment of any of the Borrower Obligations or Guarantor Hedge
Agreement Obligations made by the Administrative Agent or any Secured Party may
be rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations or Guarantor Hedge Agreement Obligations continued, and
(b) the Borrower Obligations or Guarantor Hedge Agreement Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Secured Party (with the consent of such of the Borrower and the
Guarantor as shall be required thereunder), and (c) the Specified Hedge
Agreements, the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in

9



--------------------------------------------------------------------------------



 



part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may (with the consent of such of the Borrower and the Guarantor
as shall be required thereunder) deem advisable from time to time, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Secured Party for the payment of the Borrower
Obligations or Guarantor Hedge Agreement Obligations may (with the consent of
such of the Borrower and the Guarantor as shall be required thereunder) be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Secured Party shall, except to the extent set forth in, and for the benefit
of the parties to, the agreements and instruments governing such Lien or
guarantee, have any obligation to protect, secure, perfect or insure any Lien at
any time held by it as security for the Borrower Obligations or Guarantor Hedge
Agreement Obligations or for the guarantees contained in this Section 2 or any
property subject thereto.
          2.5 Guarantee Absolute and Unconditional. (a) Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations (other than any notice with respect to any Guarantor Hedge
Agreement Obligation with respect to which such Guarantor is a primary obligor
and to which it is entitled pursuant to the applicable Specified Hedge
Agreement) and notice of or proof of reliance by the Administrative Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2. The Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2. All dealings between any Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or, consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Borrower or any of the Guarantors
with respect to the Borrower Obligations (other than any diligence, presentment,
protest, demand or notice with respect to any Guarantor Hedge Agreement
Obligation with respect to which such Guarantor is a primary obligor and to
which it is entitled pursuant to the applicable Specified Hedge Agreement). Each
Guarantor understands and agrees that the guarantee of such Guarantor contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto. Any time or from time to time held by the Administrative Agent or any
Secured Party, (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any Borrower or any other Person against the Administrative Agent or any
Secured Party, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of such
Borrower for the Borrower Obligations, or of such Guarantor under the guarantee
of such Guarantor contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto. Any failure by the Administrative Agent

10



--------------------------------------------------------------------------------



 



or any Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from any Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
under this Section 2, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
          (b) Each Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Guarantor Hedge Agreement Obligations and
notice of or proof of reliance by the Administrative Agent or any Secured Party
upon the guarantee by such Borrower contained in this Section 2 or acceptance of
the guarantee by such Borrower contained in this Section 2. The Guarantor Hedge
Agreement Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee by each Borrower contained in this Section 2. All
dealings between any Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the Secured Parties, on the other hand, with
respect to any Guarantor Hedge Agreement Obligation likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee by each Borrower contained in this Section 2. Each Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon such Borrower with respect to the Guarantor Hedge
Agreement Obligations. Each Borrower understands and agrees that the guarantee
by such Borrower contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Guarantor Hedge Agreement Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by any Person against the Administrative Agent or any Secured Party, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of such Borrower or any Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the applicable Guarantor for the
applicable Guarantor Hedge Agreement Obligations, or of such Borrower under its
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand under this Section 2 or otherwise pursuing its rights and
remedies under this Section 2 against any Borrower, the Administrative Agent or
any Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the other Borrower, any Guarantor or any other Person or against any collateral
security or guarantee for the Guarantor Hedge Agreement Obligations or any right
of offset with respect thereto. Any failure by the Administrative Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the other Borrower, any Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the other Borrower, any
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve such Borrower of any obligation or liability
under this Section 2, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the

11



--------------------------------------------------------------------------------



 



Administrative Agent or any Secured Party against any Borrower under this
Section 2. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
          2.6 Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations or Guarantor
Hedge Agreement Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
          2.7 Payments. Each Borrower and each Guarantor hereby guarantees that
payments by it hereunder will be paid to the Administrative Agent without
set-off or counterclaim (i) in the case of obligations in respect of Borrower
Obligations arising under the Credit Agreement or any other Loan Document in
Dollars at the Payment Office specified in the Credit Agreement and (ii) in the
case of obligations in respect of any Borrower Hedge Agreement Obligations or
any Guarantor Hedge Agreement Obligations, in the currency and at the place
specified in the applicable Specified Hedge Agreement.
SECTION 3. GRANT OF SECURITY INTEREST
          3.1 Grantor Security Interest. Each Grantor hereby assigns and
transfers to the Administrative Agent, and hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in,
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Grantor Collateral”),
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of such
Grantor’s Obligations:

  (a)   all Accounts;     (b)   all Chattel Paper;     (c)   all Deposit
Accounts;     (d)   all Documents;     (e)   all Equipment;     (f)   all
General Intangibles;     (g)   all Instruments;     (h)   all Intellectual
Property;

12



--------------------------------------------------------------------------------



 



  (i)   all Inventory;     (j)   all Investment Property;     (k)   all
Letter-of-Credit Rights;     (1)   all Goods and other personal property (other
than vehicles) not otherwise described above;     (m)   all books and records
pertaining to the Collateral; and     (n)   to the extent not otherwise
included, all Proceeds and products of any and all of the foregoing, all
Supporting Obligations in respect of any of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, that the Grantor Collateral shall not include any Excluded Assets.
          3.2 Holdings Security Interest. Holdings hereby assigns and transfers
to the Administrative Agent, and hereby grants to the Administrative Agent, for
the ratable benefit of the Secured Parties, a security interest in, all Pledged
Stock of the Borrowers now owned or at any time hereafter acquired by Holdings
or in which Holdings now has or at any time in the future may acquire any right,
title or interest and all Proceeds thereof (collectively, “Holdings
Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of Borrower Obligations.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Grantor (and with respect to
Section 4.1(b), 4.2,4.3,4.4 and 4.7 only, Holdings) hereby represents and
warrants to the Administrative Agent and each Lender that:
     4.1 Representations in Credit Agreement: Holdings’ Representations. (a) In
the case of each Guarantor, the representations and warranties set forth in
Section 4 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to any Borrower’s knowledge shall, for the purposes of this
Section 4.1(a), be deemed to be a reference to such Guarantor’s knowledge.
     (b) In the case of Holdings:
     (i) Holdings (A) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (B) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it

13



--------------------------------------------------------------------------------



 



operates as lessee and to conduct the business in which it is currently engaged,
(C) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except to the extent
that the failure to so qualify or be in good standing therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(D) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     (ii) Holdings has the corporate power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. Subject to
Schedule 4.4 of the Credit Agreement, no consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which Holdings
is a party other than (i) consents, authorizations, filings and notices which
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19 of the Credit Agreement. This Agreement has been,
and each other Loan Document to which it is a party will be, duly executed and
delivered on behalf of Holdings. This Agreement constitutes, and each other Loan
Document to which it is a party when executed and delivered will constitute, a
legal, valid and binding obligation of Holdings enforceable against Holdings in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
     (iii) The execution, delivery and performance by Holdings of the Loan
Documents to which Holdings is a party will not violate any Requirement of Law
or Contractual Obligation of Holdings or of any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of its or
their respective properties or revenues pursuant to any such Requirement of Law
or Contractual Obligation (other than pursuant to this Agreement).
     (iv) No litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of Holdings,
threatened by or against Holdings or any of its Subsidiaries or against any of
its or their respective properties or revenues (x) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(y) which would reasonably be expected to have a Material Adverse Effect.
          4.2 Title: No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor or Holdings, as applicable, owns each item of
the Collateral free and clear of any and all Liens or claims of others. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor

14



--------------------------------------------------------------------------------



 



of the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement.
          4.3 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral (other than Deposit Accounts, to the extent
that there are no control agreements with respect thereto) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations or the Borrower Obligations,
as the case may be, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor or Holdings, as applicable, and (b) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement.
          4.4 Jurisdiction of Organization: Chief Executive Office. On the date
hereof, Holdings’ and such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of Holdings’ and such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on
Schedule 4. Holdings and such Grantor have furnished to the Administrative Agent
a certified charter, certificate of incorporation or other organization document
and long-form good standing certificate as of a date which is recent to the date
hereof.
          4.5 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
          4.6 Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
          4.7 Investment Property. (a) In the case of each Grantor, the shares
of Pledged Stock pledged by such Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor or, in the case of Foreign Subsidiary Voting Stock, if less, 65% of
the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer. In the
case of Holdings, the shares of Pledged Stock pledged by Holdings hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of the Borrowers owned by Holdings.
          (b) All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.
          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

15



--------------------------------------------------------------------------------



 



          (d) Holdings or such Grantor, as the case may be, is the record and
beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.
          4.8 Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent to the extent required
by Section 5.2.
          (b) None of the obligors on any Receivable is a Governmental
Authority, except for Receivables constituting not more than 5% of the face
amount of all Receivables.
          (c) The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate.
          4.9 Intellectual Property. (a) Schedule 6 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.
          (b) On the date hereof, all material Intellectual Property of such
Grantor described on Schedule 6 is valid, subsisting, unexpired and enforceable,
has not been abandoned and does not infringe the intellectual property rights of
any other Person.
          (c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
          (d) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
          (e) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any Intellectual Property.
SECTION 5. COVENANTS
          Each Grantor (and with respect to Sections 5.2, 5.5, 5.6, 5.7 and 5.8
only, Holdings) covenants and agrees with the Administrative Agent and the
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

16



--------------------------------------------------------------------------------



 



          5.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.
          5.2 Delivery of Instruments and Chattel Paper. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by all Grantors at such time does not exceed $100,000.
          5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Grantor, the Administrative Agent and the Secured Parties
against liability for personal injury and property damage relating to such
Inventory and Equipment, such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Administrative Agent and
the Lenders.
          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee, (iii) if reasonably requested by the Administrative Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Administrative Agent.
          (c) Each Borrower shall deliver to the Administrative Agent and the
Lenders a report of a reputable insurance broker with respect to such insurance
substantially concurrently with the delivery by such Borrower to the
Administrative Agent of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

17



--------------------------------------------------------------------------------



 



          5.4 Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings would not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.
          5.5 Maintenance of Perfected Security Interest: Further Documentation.
(a) Holdings or such Grantor, as the case may be, shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever.
          (b) Holdings or such Grantor, as the case may be, will furnish to the
Administrative Agent and the Lenders from time to time statements and schedules
further identifying and describing the assets and property of Holdings or such
Grantor, as the case may be, and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of Holdings or such Grantor, as
the case may be, Holdings or such Grantor, as applicable, will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(i) the filing of any financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interests created hereby and (ii) in the case of
Investment Property, Deposit Accounts and Letter-of-Credit Rights, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.
          5.6 Changes in Name, etc. Holdings and such Grantor will not, except
upon 15 days’ prior written notice to the Administrative Agent and delivery to
the Administrative Agent of all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:
     (i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4; or
     (ii) change its name.

18



--------------------------------------------------------------------------------



 



          5.7 Notices. Holdings or such Grantor, as applicable, will advise the
Administrative Agent and the Lenders promptly, in reasonable detail, of:
          (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and
          (b) the occurrence of any other event which would reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
          5.8 Investment Property. (a) If Holdings or such Grantor shall become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, Holdings or such Grantor, as the
case may be, shall accept the same as the agent of the Administrative Agent and
the Secured Parties, hold the same in trust for the Administrative Agent and the
Secured Parties and deliver the same forthwith to the Administrative Agent in
the exact form received, duly indorsed by Holdings or such Grantor, as the case
may be, to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by Holdings or such
Grantor, as the case may be, and with, if the Administrative Agent so requests,
signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property, or any property shall be distributed upon or with respect
to the Investment Property pursuant to the recapitalization or reclassification
of the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by Holdings
or such Grantor, Holdings or such Grantor, as applicable, shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of Holdings or such Grantor, as the case may be, as additional collateral
security for the Obligations. Notwithstanding the foregoing, Holdings and the
Grantors shall not be required to pay over to the Administrative Agent or
deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of the
relevant Issuer, would be permitted by the Credit Agreement and (ii) the
proceeds thereof are applied toward prepayment of Loans and reduction of
Commitments to the extent required by the Credit Agreement.
          (b) Without the prior written consent of the Administrative Agent,
neither Holdings nor such Grantor will (i) vote to enable, or take any other
action to permit, any Issuer to

19



--------------------------------------------------------------------------------



 



issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, unless such
securities are delivered to the Administrative Agent, concurrently with the
issuance thereof, to be held by the Administrative Agent as Collateral,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of Holdings or such Grantor, as applicable, or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.
          (d) Each Issuer that is a partnership or a limited liability company
(i) confirms that none of the terms of any equity interest issued by it provides
that such equity interest is a “security” within the meaning of Sections 8-102
and 8-103 of the New York UCC (a “Security”), (ii) agrees that it will take no
action to cause or permit any such equity interest to become a Security,
(iii) agrees that it will not issue any certificate representing any such equity
interest and (iv) agrees that if, notwithstanding the foregoing, any such equity
interest shall be or become a Security, such Issuer will (and the Grantor that
holds such equity interest hereby instructs such Issuer to) comply with
instructions originated by the Administrative Agent without further consent by
such Grantor.
          5.9 Receivables. (a) Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that would adversely affect the value
thereof.
          (b) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.
          5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark (other than
Trademarks abandoned without Material Adverse Effect) on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark

20



--------------------------------------------------------------------------------



 



with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.
          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
          (e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Secured
Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.
          (g) Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application relating to any material Intellectual Property (and
to obtain the relevant registration) and to maintain each registration of

21



--------------------------------------------------------------------------------



 



the material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
          (h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value to such Grantor’s business,
promptly notify the Administrative Agent after it learns thereof and sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.
SECTION 6. REMEDIAL PROVISIONS
          6.1 Certain Matters Relating to Receivables. (a) The Administrative
Agent shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent reasonably may require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon the Administrative Agent’s request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
          (c) At the Administrative Agent’s request, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.

22



--------------------------------------------------------------------------------



 



          (d) At any time after the occurrence and during the continuance of an
Event of Default, each Grantor will cooperate with the Administrative Agent to
establish a system of lockbox accounts, under the sole dominion and control of
the Administrative Agent, into which all Receivables shall be paid and from
which all collected funds will be transferred to a Collateral Account.
          6.2 Communications with Obligors: Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Neither the Administrative Agent nor any Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
          6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to
Holdings or the relevant Grantor of the Administrative Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), Holdings and each
Grantor shall be permitted to receive all cash dividends paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, in each
case paid in the normal course of business of the relevant Issuer and consistent
with past practice, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.
          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
Holdings or the relevant Grantor or Grantors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Pledged Securities and

23



--------------------------------------------------------------------------------



 



make application thereof to the Obligations in the order set forth in
Section 6.5, and (ii) any or all of the Pledged Securities shall be registered
in the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by Holdings or any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to Holdings or any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
          (c) Holdings and each Grantor hereby authorize and instruct each
Issuer of any Pledged Securities pledged by such Grantor hereunder to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (x) states that an Event of Default has occurred and is continuing and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from Holdings or such Grantor, and Holdings and
each Grantor agree that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.
          6.4 Proceeds to be Turned Over To Administrative Agent. In addition to
the rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by Holdings or any Grantor
consisting of cash, checks and Instruments shall be held by Holdings or such
Grantor, as the case may be, in trust for the Administrative Agent and the
Secured Parties, segregated from other funds of Holdings or such Grantor, as the
case may be, and shall, forthwith upon receipt by Holdings or such Grantor, be
turned over to the Administrative Agent in the exact form received by Holdings
or such Grantor, as the case may be (duly indorsed by Holdings or such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by Holdings
or such Grantor, as the case may be, in trust for the Administrative Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.
          6.5 Application of Proceeds. At such intervals as may be agreed upon
by the Borrowers and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral

24



--------------------------------------------------------------------------------



 



Account, and any proceeds of the guarantee set forth in Section 2, in payment of
the Obligations in the following order:
     First, to pay incurred and unpaid fees and expenses of the Administrative
Agent under the Loan Documents;
     Second, to the Administrative Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
     Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Secured Parties according to
the amounts of the Obligations then held by the Secured Parties; and
     Fourth, any balance of such Proceeds remaining after the Obligations shall
have been paid in full, no Letters of Credit shall be outstanding and the
Commitments shall have terminated shall be paid over to the Borrowers or to
whomsoever may be lawfully entitled to receive the same.
          6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon Holdings, any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in Holdings or any Grantor, which right or equity is hereby
waived and released. Holdings and each Grantor further agree, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at Holdings’ or such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6 with respect to any Grantor Collateral, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral of
such Grantor or in any way relating to the Collateral of such Grantor or the
rights of the Administrative Agent and the Secured Parties hereunder with
respect thereto, including, without limitation, reasonable

25



--------------------------------------------------------------------------------



 



attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of such Grantor, in the order specified in Section 6.5, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, Holdings and each Grantor waive all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.
          6.7 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Secured Party to collect such deficiency.
SECTION 7. THE ADMINISTRATIVE AGENT
          7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a) Holdings and each Grantor hereby irrevocably constitute and appoint the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Holdings or such Grantor, as
applicable, and in the name of Holdings or such Grantor, as applicable, or in
its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, Holdings
or each Grantor hereby give the Administrative Agent the power and right, on
behalf of Holdings or such Grantor, as applicable, without notice to or assent
by Holdings or such Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

26



--------------------------------------------------------------------------------



 



     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and Holdings’ or such Grantor’s expense, as the
case may be, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as Holdings or such Grantor might do; and
     (vi) license or sublicense whether on an exclusive or non-exclusive basis,
any Intellectual Property for such term and on such conditions and in such
manner as the Administrative Agent shall in its sole judgment determine and, in
connection therewith, such Grantor hereby grants to the Administrative Agent for
the benefit of the Secured Parties a royalty-free, world-wide irrevocable
license of its Intellectual Property; provided, however, that so long as no
Event of Default shall have occurred and be continuing, each Grantor may
exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of or
take other action with respect to the Intellectual Property in the ordinary
course of business of such Grantor, except as would reasonably be expected to
have a Material Adverse Effect.
          Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

27



--------------------------------------------------------------------------------



 



          (b) If Holdings or any Grantor fails to perform or comply with any of
its agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Credit Loans that are Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by Holdings or the relevant Grantor, shall be payable by
Holdings or such Grantor, as applicable, to the Administrative Agent on demand.
          (d) Holdings and each Grantor hereby ratify all that said attorneys
shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
          7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Holdings, any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to Holdings or any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
          7.3 Execution of Financing Statements. Pursuant to any applicable law,
Holdings and each Grantor authorize the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of Holdings or such Grantor in
such form and in such offices as the Administrative Agent determines appropriate
to perfect the security interests of the Administrative Agent under this
Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements. Holdings and each Grantor hereby ratify and authorize the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
          7.4 Authority of Administrative Agent. Holdings and each Grantor
acknowledge that the rights and responsibilities of the Administrative Agent
under this

28



--------------------------------------------------------------------------------



 



Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent, Holdings and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and none of Holdings nor any Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority. Notwithstanding any
other provision herein or in any Loan Document, the only duty or responsibility
of the Administrative Agent to any Qualified Counterparty under this Agreement
is the duty to remit to such Qualified Counterparty any amounts to which it is
entitled pursuant to Section 6.5.
SECTION 8. MISCELLANEOUS
          8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1. of the Credit Agreement. No consent of any
Qualified Counterparty shall be required for any waiver, amendment, supplement
or other modification to this Agreement.
          8.2 Notices. All notices, requests and demands to or upon the
Administrative Agent, Holdings or any Grantor hereunder shall be effected in the
manner provided for in Section 10.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon Holdings or any Guarantor shall be
addressed to Holdings or such Guarantor, as applicable, at its notice address
set forth on Schedule 1.
          8.3 No Waiver by Course of Conduct: Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
          8.4 Enforcement Expenses: Indemnification. (a)Each Guarantor agrees to
pay, or reimburse each Secured Party and the Administrative Agent for, all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Administrative Agent. Holdings agrees to pay, or
reimburse

29



--------------------------------------------------------------------------------



 



each Secured Party and the Administrative Agent for, all its costs and expenses
incurred in enforcing or preserving any rights under this Agreement and the
other Loan Documents to which it is a party, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Secured Party and of counsel to the Administrative
Agent.
          (b) Holdings and each Guarantor agree to pay, and to save the
Administrative Agent and the Secured Parties harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
          (c) Holdings and each Guarantor agree to pay, and to save the
Administrative Agent and the Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrowers would be required to do so pursuant to
Section 10.5 of the Credit Agreement.
          (d) The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
          8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of Holdings and each Grantor and shall inure to the
benefit of the Administrative Agent and the Secured Parties and their successors
and assigns; provided that none of Holdings nor any Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent.
          8.6 Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time and from time to time
while an Event of Default pursuant to Section 8(a) of the Credit Agreement shall
have occurred and be continuing, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Secured Party to or for the credit or the account
of such Grantor, or any part thereof in such amounts as the Administrative Agent
or such Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and claims of every nature and description of the Administrative Agent
or such Secured Party against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
the Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under

30



--------------------------------------------------------------------------------



 



this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Secured Party may have.
          8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
          8.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          8.9 Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          8.10 Integration. This Agreement and the other Loan Documents
represent the agreement of Holdings, the Grantors, the Administrative Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.
          8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          8.12 Submission To Jurisdiction: Waivers. Holdings and each Grantor
hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York sitting in the Borough of Manhattan, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to Holdings or such
Grantor at its address referred to in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

31



--------------------------------------------------------------------------------



 



          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          8.13 Acknowledgements. Holdings and each Grantor hereby acknowledge
that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to Holdings or any Grantor arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship among Holdings and the Grantors, on the one hand, and the
Administrative Agent and Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among Holdings, the Grantors and the Secured Parties.
          8.14 Additional Grantors. Each Subsidiary of the Borrowers that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.
          8.15 Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Borrower Hedge Agreement
Obligations and Guarantor Hedge Agreement Obligations) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, Holdings and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to
Holdings and the Grantors. At the request and sole expense of Holdings or any
Grantor following any such termination, the Administrative Agent shall deliver
to Holdings or such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as Holdings or
such Grantor shall reasonably request to evidence such termination.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of any Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in

32



--------------------------------------------------------------------------------



 



a transaction permitted by the Credit Agreement; provided that such Borrower
shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by such Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
          (c) No consent of any Qualified Counterparty shall be required for any
release of Collateral or Guarantors pursuant to this Section.
          8.16 WAIVER OF JURY TRIAL. HOLDINGS AND EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

33



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

            DELEK US HOLDINGS, INC.
      By:   /s/ [ILLEGIBLE]         Title: President            By:   /s/
[ILLEGIBLE]         Title: Vice President                
MAPCO EXPRESS, INC.
      By:   /s/ [ILLEGIBLE]         Title: President            By:   /s/
[ILLEGIBLE]         Title: Chief Financial Officer                MAPCO FAMILY
CENTERS, INC.
      By:   /s/ [ILLEGIBLE]         Title: President            By:   /s/
[ILLEGIBLE]         Title: Chief Financial Officer                 GASOLINE
ASSOCIATED SERVICES, INC.
      By:   /s/ [ILLEGIBLE]         Title: President            By:   /s/
[ILLEGIBLE]         Title: Vice President              

 



--------------------------------------------------------------------------------



 



            LIBERTY WHOLESALE CO., INC.
      By:   /s/ [ILLEGIBLE]         Title: [ILLEGIBLE]            By:   /s/
[ILLEGIBLE]         Title: [ILLEGIBLE]                WILLIAMSON OIL CO., INC.
      By:   /s/ [ILLEGIBLE]         Title: [ILLEGIBLE]            By:   /s/
[ILLEGIBLE]         Title: [ILLEGIBLE]           

 



--------------------------------------------------------------------------------



 



         

Schedule 1
NOTICE ADDRESSES OF GUARANTORS
c/o MAPCO Express, Inc.
830 Crescent Centre Drive
Suite 300
Franklin, Tennessee 37067
Attention: President
Telecopy: (615) 224-1185

 



--------------------------------------------------------------------------------



 



Schedule 2
DESCRIPTION OF PLEDGED SECURITIES
Pledged Stock:

                          Issuer   Class of Stock     Stock Certificate No.    
No. of Shares  
MAPCO Express, Inc.
  Common     1       100  
 
                       
MAPCO Family Centers, Inc.
  Common     1       100  
 
                       
Williamson Oil Co., Inc.
  Common     15       301  
 
                       
Gasoline Associated Services, Inc.
  Common     2       5,000  
 
                       
Liberty Wholesale Co., Inc.
  Common     1       1,000  

Pledged Notes:

          Issuer   Payee   Principal Amount None

 



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings

      Debtor   Filing Office
MAPCO Express, Inc.
  Delaware Department of State.
 
   
MAPCO Family Centers, Inc.
  Delaware Department of State.
 
   
Williamson Oil Co., Inc.
  Alabama Secretary of State.
 
   
Gasoline Associated Services, Inc.
  Alabama Secretary of State.
 
   
Liberty Wholesale Co., Inc.
  Alabama Secretary of State.

     Filing of the necessary continuation statements and amendments with respect
to such Uniform Commercial Code filings.
Patent, Trademark and Copyright Filings
     Such recordings or filings required by the United States Copyright Office,
the U.S. Patent and Trademark Office, or any similar office or agency of the
United States, any other country or any political subdivision thereof, including
the following:
     Recordation with the U.S. Patent and Trademark Office of an assignment of
the Assignment for Security dated as of July 31, 2002 of the registered
Trademarks owned by MAPCO Express and identified on Schedule 6.
     Recordation with the U.S. Patent and Trademark Office of an assignment for
security of the Trademarks and pending Trademark applications owned by MAPCO
Express and identified on Schedule 6.

 



--------------------------------------------------------------------------------



 



     Recordation with the United States Copyright Office of an assignment of the
Assignment for Security dated as of July 31, 2002 of the Copyright owned by
MAPCO Express and identified on Schedule 6.
     Recordation with the United States Copyright Office of an assignment for
security of the Copyright owned by MAPCO Express and identified on Schedule 6.
Actions with respect to Pledged Stock
     Delivery to Administrative Agent of Pledged Stock identified on Schedule 2,
together with blank powers.
Other Actions
     If any Loan Party acquires any Letter-of-Credit Rights, such actions as are
necessary to give the Administrative Agent control of such Letter-of-Credit
Rights in accordance with Section 9-107 of the Uniform Commercial Code.
     If any Loan Party acquires any Chattel Paper, such actions as are necessary
for the Administrative Agent to have possession of any tangible Chattel Paper
and to give the Administrative Agent control of any Electronic Chattel Paper in
accordance with Section 9-105 of the Uniform Commercial Code.
     If any Loan Party acquires any Investment Property, such actions as are
necessary to give the Administrative Agent control of such Investment Property
in accordance with Section 9-106 of the Uniform Commercial Code.
     If any Loan Party acquires any other Collateral as to which the Lenders’
security interest is not perfected by filing a financing statement, such actions
as are necessary to give the Lenders a prior perfected security interest in such
Collateral in accordance with the Uniform Commercial Code.

 



--------------------------------------------------------------------------------



 



Schedule 4
JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER AND
LOCATION OF CHIEF EXECUTIVE OFFICE

                  Holdings/   Jurisdiction of   Identification   Location of
Chief Grantor   Organization   Number   Executive Office
Delek US Holdings, Inc.
  Delaware     3379192     c/o MAPCO Express, Inc.
830 Crescent Centre Drive
Suite 300
Franklin, Tennessee 37067
 
               
MAPCO Express, Inc.
  Delaware     3379187     830 Crescent Centre Drive
Suite 300
Franklin, Tennessee 37067
 
               
MAPCO Family Centers, Inc.
  Delaware     3626374     830 Crescent Centre Drive
Suite 300
Franklin, Tennessee 37067
 
               
Williamson Oil Co., Inc.
  Alabama     022-962     1603 Godfrey Avenue, SE
Fort Payne, Alabama 35967
 
               
Gasoline Associated Services, Inc.
  Alabama     181-010     1603 Godfrey Avenue, SE
Fort Payne, Alabama 35967
 
               
Liberty Wholesale Co., Inc.
  Alabama     100-680     1603 Godfrey Avenue, SE
Fort Payne, Alabama 35967

 



--------------------------------------------------------------------------------



 



Schedule 5
LOCATIONS OF INVENTORY AND EQUIPMENT

                      PROPERTY IDENTIFICATION   Site ID#   Address   City  
State   Zip   MAPCO Express, Inc.
1001
  5756 Old Hickory Blvd.   Hermitage   TN     37026  
1003
  3011 West End Ave   Nashville   TN     37203  
1004
  127 N. Central/Nash. Hwy   Centerville   TN     37033  
1010
  137 Brockmanway   Sparta   TN     38583  
1011
  348 Red River Road   Gallatin   TN     37066  
1012
  800 Jefferson Street   Nashville   TN     37208  
1014
  234 Beershaba Springs Road   McMinnville   TN     37110  
1015
  1001 North Locust St.   Lawrenceburg   TN     38464  
1018
  3043 Nolensville Road   Nashville   TN     37211  
1024
  19 West Spring Street   Cookeville   TN     38501  
1025
  4500 Charlotte Avenue   Nashville   TN     37209  
1027
  406 South Water Street   Gallatin   TN     37066  
1030
  2616 Franklin Road   Nashville   TN     37204  
1033
  712 Main Street   Nashville   TN     37206  
1040
  1301 Dickerson Road   Goodlettsville   TN     37072  
1043
  213 North Main Street   Ashland City   TN     37015  
1044
  601 North Main Street   Franklin   KY     42134  
1045
  819 Columbia Avenue   Franklin   TN     37064  
1048
  1004 Gallatin Road South   Madison   TN     37115  
1059
  1010 South Gate   Rockwood   TN     37854  
1060
  951 Riverview Avenue   Pineville   KY     40977  
1070
  364 Old Gallatin Road   Scottsville   KY     42164  
1091
  Box 496/Tri-County Blvd.   Oliver Springs   TN     37840  
1092
  1000 R.B.S. Road   Lafayette   TN     37083  
1102
  1006 2nd Avenue Northwest   Cullman   AL     35055  
1106
  501 North Gault   Ft. Payne   AL     35967  
1107
  801 S.E. Jefferson Street   Athens   AL     35611  
1114
  2540 Florence Blvd.   Florence   AL     35630  
1115
  PO Box 472/Hwy 31 E.   Westmoreland   TN     37186  
1133
  4531 Chapman Highway   Knoxville   TN     37920  
1134
  250 West Broadway   Newport   TN     37821  
1149
  1425 Robinson Road   Old Hickory   TN     37138  
2004
  2715 West 65th Street   Little Rock   AR     72209  
2012
  925 Tennessee Ave. South   Parsons   TN     38363  
2031
  26213 I-30/County Line Rd.   Bryant   AR     72022  
3001
  3240 North Thomas   Memphis   TN     38127  
3002
  2644 Hollywood Blvd.   Memphis   TN     38127  
3003
  5375 Elvis Presley Blvd.   Memphis   TN     38116  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
3005
  1521 North Missouri   West Memphis   AR     72301  
3009
  2218 Hwy. 72 East   Corinth   MS     38834  
3010
  817 Market Street   Bolivar   TN     38008  
3015
  5211 Poplar Avenue   Memphis   TN     38119  
3017
  2921 Airways   Memphis   TN     38116  
3024
  116 East Highway 72   Collierville   TN     38017  
3037
  5401 Cameron Street   Lafayette   LA     70501  
3041
  833 Highway 51 North   Covington   TN     38019  
3046
  7790 Highway 51 North   Millington   TN     38053  
3048
  2331 Frayser Blvd.   Memphis   TN     38127  
3054
  391 Western Park Drive   Memphis   TN     38109  
3056
  1723 Jackson (Evergreen).   Memphis   TN     38107  
3057
  3521 Lamar Avenue   Memphis   TN     38118  
3058
  32621-55   Marion   AR     72364  
3059
  545 Industrial Blvd @ I-40   Conway   AR     72032  
3063
  128 East Broad Street   Smithville   TN     37166  
3065
  6624 Charlotte Avenue   Nashville   TN     37209  
3066
  301 Long Hollow Pike   Goodlettsville   TN     37072  
3068
  1187 West Main Street   Hendersonville   TN     37075  
3097
  4343 Hwy 136 West   Trenton   GA     30752  
3134
  321 North 22nd Street   Humboldt   TN     38343  
3137
  2099 Rees Street   Breaux Bridge   LA     70517  
3138
  298 East Mallory Avenue   Memphis   TN     38109  
3140
  1301 Memorial Boulevard   Springfield   TN     37172  
3142
  6127 Stage Road   Bartlett   TN     38134  
3143
  272 So. Danny Thomas Blvd.   Memphis   TN     38126  
3144
  5325 Summer Ave.   Memphis   TN     38122  
3148
  3161 U.S. Hwy 61   Memphis   TN     38109  
3149
  2980 Broad   Memphis   TN     38112  
3150
  6193 Mt. Moriah   Memphis   TN     38115  
3151
  4138 Kirby Parkway\Raines   Memphis   TN     38115  
3153
  3589 James Road   Memphis   TN     38128  
3154
  1030 Hwy 78 North   Wheatley   AR     72032  
3155
  202 Hwy. 75 North   Heth   AR     72346  
3156
  2201 Whites Creek Pk\Trinity   Nashville   TN     37207  
3157
  645 Chelsea (Danny Thomas)   Memphis   TN     38107  
3158
  680 North Bellevue Blvd   Memphis   TN     38107  
3160
  2335 Park Avenue   Memphis   TN     38114  
3161
  6705 Shelby Drive   Memphis   TN     38115  
3162
  1251 Church St. (Sanbyrn)   Murfreesboro   TN     37130  
3163
  2456 Chelsea (Hollywood)   Memphis   TN     38108  
3164
  459 E. H. Crump Blvd.   Memphis   TN     38126  
3165
  2454 Elvis Presley   Memphis   TN     38106  
3166
  l559 Lamar (& Willet)   Memphis   TN     38114  
3171
  1465 S. Third Street/Parkway   Memphis   TN     38106  
3174
  3703 Jackson (Orchi)   Memphis   TN     38108  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
3178
  1415 Main Street   Brinkley   AR     72021  
3181
  5420 W. 12th(Fairpark)   Little Rock   AR     72204  
3184
  4190 Nolensville Rd.   Nashville   TN     37211  
3185
  5040 Nolensville Rd.   Nashville   TN     37211  
3186
  2406 Elm Hill/McGavock Pike   Nashville   TN     37214  
3187
  1191 Murfreesboro Rd.   Nashville   TN     37217  
3189
  1090 Murfreesboro Rd.   Nashville   TN     37217  
3191
  5001 Linbar Dr.   Nashville   TN     37211  
3193
  1500 Lebanon Road   Nashville   TN     37210  
3194
  440 Harding Pl.   Nashville   TN     37211  
3195
  4677 Trousdale Drive   Nashville   TN     37204  
3198
  3410 West End   Nashville   TN     37203  
3200
  1302 Neely’s Bend Rd.   Madison   TN     37115  
3201
  1507 21st Ave. South   Nashville   TN     37212  
3202
  2491 Ft. Campbell Blvd.   Clarksville   TN     37040  
3203
  1012 N. Tennessee Blvd.   Murfreesboro   TN     37130  
3204
  160 McGavock Pike   Nashville   TN     37214  
3205
  640 New Providence Blvd.   Clarksville   TN     37042  
3208
  lll Luyben Hills Rd.   Kingston Springs   TN     37082  
3214
  18 Thompson Lane   Nashville   TN     37211  
3215
  1201 South Gallatin Rd.   Madison   TN     37115  
3216
  15131 Old Hickory Blvd   Nashville   TN     37211  
3217
  7600 Hwy 70 South   Nashville   TN     37221  
3218
  2101 Murfreesboro Rd   Nashville   TN     37217  
3219
  481 Old Hickory Blvd   Nashville   TN     37209  
3220
  2827 New Smith Springs Rd.   Nashville   TN     37217  
3245
  3333 Thomas/US Hwy 51   Memphis   TN     38127  
3246
  2120 Frayser Blvd.   Memphis   TN     38127  
3247
  6379 Navy Rd.   Millington   TN     38053  
3251
  4000 Raleigh Millington   Memphis   TN     38128  
3252
  4311 New Allen Rd.   Memphis   TN     38128  
3253
  3524 Covington Pike   Memphis   TN     38128  
3261
  2142 Central Ave.   Memphis   TN     38104  
3262
  3278 Summer Ave.   Memphis   TN     38112  
3265
  5263 Hwy 61 S.   Memphis   TN     38109  
3267
  2515 Goodman Rd. W.   Horn Lake   MS     38637  
3268
  5190 Airways   Memphis   TN     38116  
3269
  1505 E. Brooks Rd.   Memphis   TN     38116  
3271
  2185 Winchester/Airways   Memphis   TN     38116  
3272
  4131 Airways Blvd.   Memphis   TN     38116  
3273
  1681 Winchester Rd.   Memphis   TN     38116  
3274
  3367 Winchester Rd.   Memphis   TN     38118  
3276
  3271 E Shelby Dr.   Memphis   TN     38116  
3280
  1781 Kirby Pkwy.   Memphis   TN     38138  
3281
  2799 S. Mendenhall   Memphis   TN     38115  
3282
  2767 Mt. Moriah   Memphis   TN     38115  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
3283
  5009 Park Ave   Memphis   TN     38117  
3286
  6977 Winchester   Memphis   TN     38115  
3287
  3210 Hickory Hill Rd.   Memphis   TN     38115  
3288
  6566 Winchester   Memphis   TN     38115  
3289
  795 W. Poplar Ave.   Collierville   TN     38017  
3291
  6215 Macon Rd.   Memphis   TN     38134  
3292
  2100 Sycamore View Rd.   Memphis   TN     38134  
3293
  4590 Summer Ave.   Memphis   TN     38122  
3294
  6859 Hwy. 70   Bartlett   TN     38134  
3295
  2214 Whitten Rd.   Memphis   TN     38134  
3298
  404 South Broadway   Portland   TN     37148  
3299
  100 Highway 76   White House   TN     37188  
3302
  26-A Tusculum Road   Antioch   TN     37013  
3303
  501 Liberty Pike/Sycamore   Franklin   TN     37064  
3304
  3053 Dickerson Road   Nashville   TN     37207  
3305
  1218 Hazelwood Drive   Smyrna   TN     37167  
3306
  5500 Saundersville Road   Mt. Juliet   TN     37122  
3307
  2103 21st Avenue South   Nashville   TN     37212  
3308
  1311 Murfreesboro Road   Franklin   TN     37064  
3309
  728 Memorial Boulevard   Murfreesboro   TN     37130  
3311
  553 Murfreesboro Road   Nashville   TN     37210  
3312
  2430 S. Church Street   Murfreesboro   TN     37130  
3313
  85 N. Mt. Juliet Road   Mt. Juliet   TN     37122  
3314
  4401 Harding Road   Nashville   TN     37205  
3315
  770 East Main Street   Hendersonville   TN     37075  
3316
  1883 Almaville Rd   Smyrna   TN     37167  
3317
  2924 Franklin Road   Murfreesboro   TN     37129  
3318
  588 Waldron Road   Lavergne   TN     37086  
3319
  4337 Saundersville Road   Old Hickory   TN     37138  
3320
  194 S. Mt. Juliet Road   Mt. Juliet   TN     37122  
3321
  710 Stewarts Ferry   Nashville   TN     37214  
3322
  585 Stewarts Ferry Pike   Nashville   TN     37214  
3323
  3900 Lebanon Road   Hermitage   TN     37076  
3324
  401 Myatt Drive   Madison   TN     37115  
3325
  311 Harding Place   Nashville   TN     37211  
3326
  240 North Franklin Road   Franklin   TN     37064  
3327
  7725 Highway 70 South   Bellevue   TN     37221  
3328
  626 Old Hickory   Nashville   TN     37209  
3331
  365 Harding Place   Nashville   TN     37211  
3332
  2601 Murfreesboro Pike   Nashville   TN     37217  
3333
  4805 Trousdale   Nashville   TN     37220  
3334
  465 Donelson Pike   Nashville   TN     37214  
3336
  4134 Gallatin Road   Nashville   TN     37216  
3537
  20 Thompson Lane   Nashville   TN     37211  
3338
  4211 Charlotte Avenue   Nashville   TN     37209  
3339
  3466 Lebanon Pike   Hermitage   TN     37076  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
3340
  1100 Hillsboro Road   Franklin   TN     37069  
3341
  11247 Lebanon Road   Mt. Juliet   TN     37122  
3343
  765 Bell Road   Antioch   TN     37013  
3344
  1415 Memorial Blvd.   Murfreesboro   TN     37130  
3346
  234 Thompson Lane   Nashville   TN     37211  
3347
  611 51st Avenue North   Nashville   TN     37209  
3349
  329 April Lane   Nashville   TN     37211  
3350
  901 Gallatin Pike South   Madison   TN     37115  
3351
  803 South Cumberland   Lebanon   TN     37087  
3352
  2813 Dickerson Pike   Nashville   TN     37207  
3353
  883 Hartsville Pike   Gallatin   TN     37066  
4005
  P.O.Box l03 18414   Ladysmith   VA     22501  
4013
  5710 Williamsburg Rd   Sandston   VA     23150  
4016
  512 Hull Street   Richmond   VA     23224  
4017
  4803 Broad Street   Richmond   VA     23230  
4027
  1710 Shenandoah Ave   Front Royal   VA     22630  
4029
  725 E. Main Street   Luray   VA     22835  
4030
  1600 Seminole Trail   Charlottesville   VA     22901  
4031
  4010 Wards Rd (29 South)   Lynchburg   VA     24502  
4034
  2005 Lafayette Blvd   Fredericksburg   VA     22401  
4035
  120 Berry Hill Road   Orange   VA     22960  
4036
  5301 Lakeside Ave   Richmond   VA     23228  
4037
  5618 Patterson Ave   Richmond   VA     23226  
4039
  10446 Patterson Ave   Richmond   VA     23233  
4040
  8627 Brook Road   Glen Allen   VA     23060  
4041
  12500 Jefferson Davis Hwy   Chester   VA     23831  
4044
  10150 Hull Street   Midlothian   VA     23112  
4045
  395 Second Street   Williamsburg   VA     23185  
4047
  416 S. Commerce Ave   Front Royal   VA     22630  
4048
  6116 Iron Bridge Road   Richmond   VA     23234  
4050
  626 Warrenton Road   Fredericksburg   VA     22405  
4051
  10220 Midlothian Tnpk   Richmond   VA     23235  
4052
  7500 Forest Hill Ave   Richmond   VA     23225  
4053
  4600 Plank Road   Fredericksburg   VA     22407  
4054
  PO Box 1338/1569 G. W. Hwy   Gloucester Pt   VA     23062  
4055
  3910 Geo. Wash. Mem. Hwy   Grafton   VA     23692  
4056
  11702 Jefferson Ave   Newport News   VA     23606  
4057
  3020 Richmond Road   Williamsburg   VA     23185  
4058
  4707 County Drive   Disputanta   VA     23842  
4059
  9800 West Broad Street   Glen Allen   VA     23060  
4060
  488 Garrisonville Rd   Stafford   VA     22554  
4061
  801 England Street   Ashland   VA     23005  
4062
  10007 James Madison Hwy   Warrenton   VA     20187  
4064
  6460 Boydton Plank Rd   Petersburg   VA     23803  
4065
  13200 Kingston Road   Chester   VA     23836  
4069
  2307 Jefferson Davis Hwy   Fredericksburg   VA     22401  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
4074
  6692 Geo. Wash. Mem. Hwy   Gloucester   VA     23061  
7301
  1315 Pine Street   Florence   AL     35630  
7317
  209 Jackson St./Illinois Ave   Harrisburg   AR     72432  
7318
  527 Columbia Street   Helena   AR     72342  
7324
  10106 I-30   Little Rock   AR     72209  
7326
  1020 West Third Street   Newport   AR     72112  
7328
  3401 John F. Kennedy Blvd.   N. Little Rock   AR     72116  
7334
  604 Highway 63 South   Truman   AR     72472  
7448
  890 Pendelton Street   Memphis   TN     38114  
7449
  1691 Poplar Avenue   Memphis   TN     38104  
7455
  1101 Gallatin Road   Nashville   TN     37206  
7460
  10 North Willow & Broad   Cookeville   TN     38501     MAPCO Family Centers,
Inc.                  
1007
  2732 York Road   Pleasant View   TN     37146  
1028
  8631 HWY25E/ 1-65 & Hwy   Cross Plains   TN     37049  
3064
  240 Hwy 109 N. @ I-40   Lebanon   TN     37087  
3159
  979 East Brooks Road   Memphis   TN     38116  
3212
  8009 Moore’s Lane   Brentwood   TN     37027  
3310
  2408 Goosecreek by-pass   Franklin   TN     37064  
3378
  1501 Murfreesboro Rd.   Franklin   TN     37064     Willimason Oil Co., Inc.  
               
5001
  1603 Godfrey Avenue   Fort Payne   AL     35967  
5003
  1000 US Hwy 431 N   Anniston   AL     36206  
5004
  West 10th Street   Anniston   AL     36206  
5057
  1915 Gault Avenue North   Fort Payne   AL     35967  
5101
  2380 Pelham Rd. South   Jacksonville   AL     36265  
5102
  1601 Pelham Rd. South   Jacksonville   AL     36265  
5103
  209 Grace Street   Oxford   AL     36203  
5105
  1001 US Hwy 431 N.   Anniston   AL     36206  
5107
  22 Choccolocca   Anniston   AL     36201  
5108
  706 Pelham Road South   Jacksonville   AL     36265  
5111
  5958 Speedway Blvd   Eastaboga   AL     36260  
5112
  140 US Hwy 278 Bypass E   Piedmont   AL     36272  
5113
  8689 AL Hwy 202   Bynum   AL     36253  
5114
  1513 Greenbriar Rd   Anniston   AL     36201  
5116
  1443 Lenlock Lane   Anniston   AL     36201  
5117
  7665 Hwy 43l/ PO Box 422   Alexandria   AL     36250  
5118
  401 Memorial Drive   Piedmont   AL     36272  
5119
  7876 Alabama Hwy 77   Ohatchee   AL     36271  
5120
  302 Pelham Road South   Jacksonville   AL     36265  
5121
  45235 Hwy 78   Lincoln   AL     35096  
5122
  53410 US Hwy 78 W/PO Box   Eastaboga   AL     36260  
5123
  828 Lenlock Lane   Anniston   AL     36206  
5124
  7640 US Hwy 431 N/PO Box   Alexandria   AL     36250  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
5125
  600 Quintard Ave   Oxford   AL     36203  
5130
  5101 Oscar Baxter Blvd   Tuscaloosa   AL     35405  
5131
  1921 McFarland Blvd   Northport   AL     35473  
5132
  13518 US Hwy 43N   Northport   AL     35475  
5142
  100 Piedmont Rd   Centre   AL     35960  
5143
  25 Steele Station Rd   Rainbow City   AL     35906  
5145
  2001 DeSoto Parkway E.   Fort Payne   AL     35967  
5146
  3501 Rainbow Drive   Rainbow City   AL     35906  
5148
  8873 Hwy 431   Albertville   AL     35950  
5149
  1115 Greenhill Blvd NW   Fort Payne   AL     35967  
5150
  43118 US Hwy 72   Stevenson   AL     35772  
5151
  5585 Alabama Hwy 68   Collinsville   AL     35961  
5152
  16 Main Street East   Rainsville   AL     35986  
5153
  1402 Glenn Blvd   Fort Payne   AL     35967  
5155
  41425 AL Hwy 75 & 227   Geraldine   AL     35974  
5156
  1147 Main Street   Fyffe   AL     35971  
5157
  5202 Greenhill Blvd. NW   Fort Payne   AL     35967  
5158
  4414 A Gault Ave. North   Fort Payne   AL     35967  
5159
  14732 AL Hwy 68   Crossville   AL     35962  
5160
  9000 AL Hwy 40   Henagar   AL     36978  
5163
  5396 Tammy Little Drive   Section   AL     35771  
5165
  1808 Gault Ave South   Fort Payne   AL     35967  
5166
  1800 Gault Ave North   Fort Payne   AL     35967  
5167
  1401 Glenn Blvd   Fort Payne   AL     35967  
5168
  5408 Hwy 68   Collinsville   AL     35961  
5169
  189 AL Hwy 35   Fyffe   AL     35971  
5172
  1718 Main Street East   Rainsville   AL     35986  
5174
  13084 Hwy 22 East   New Site   AL     36256  
5175
  8361 Hwy 31 N   Calera   AL     35040  
5176
  1312 Talladega Highway   Sylacauga   AL     35150  
5177
  1605 Hwy 22 West   Alexander City   AL     35010  
5179
  67420 AL Hwy 77   Talladega   AL     35160  
5181
  88801 Hwy 9 North   Lineville   AL     36266  
5182
  83162 Hwy 9P.O. Box 728   Ashland   AL     36251  
5183
  2154 East University Drive   Auburn   AL     36830  
5184
  4761 Hwy 280 East   Alexander City   AL     35010  
5185
  946 Hillabee Street   Alexander City   AL     35010  
5188
  64940 AL Hwy 77 North   Talledega   AL     35160  
5189
  US Hwy 231 & AL Hwy 22   Rockford   AL     35136  
5190
  6158 US Hwy 11/PO Box 964   Springville   AL     35146  
5191
  14590 US Hwy 411   Odenville   AL     35120  
5192
  36851 US Hwy 231   Ashville   AL     35953  
5193
  32751 US Hwy 280   Childersburg   AL     35044  
5195
  22065 Hwy 21   Alpine   AL     35014  
5196
  2417 East Glenn Avenue   Auburn   AL     36830  
5203
  12245 US 231/431 North   Meridianville   AL     35759  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
5204
  6670 Hwy 431 South   Owens Cross Rds   AL     35763  
5205
  15690 East Limestone Road   Athens   AL     35611  
5206
  624 Jeff Road   Huntsville   AL     35810  
5207
  2220 Zierdt Road SW   Huntsville   AL     35824  
5208
  11550 South Memorial Pkwy   Huntsville   AL     35803  
5210
  6016 Hwy 72 East   Gurley   AL     35748  
5211
  7606 Wall Triana Hwy   Harvest   AL     35749  
5212
  28890 AL Hwy 99   Elkmont   AL     35620  
5213
  10475 Hwy 72   Rogersville   AL     35652  
5214
  1009 Winchester Road NE   Huntsville   AL     35810  
5215
  2000 Helton Drive   Florence   AL     35630  
5216
  2291 Florence Blvd   Florence   AL     35630  
5217
  4401 Chisholm Road   Florence   AL     35630  
5218
  5909 AL Hwy 53   Harvest   AL     35749  
5219
  3014 Hwy 20 West   Decatur   AL     35602  
5220
  1006 Harvest Road   Harvest   AL     35749  
5221
  S 302 Cox Creek Parkway   Florence   AL     35630  
5222
  1451 Helton Drive   Florence   AL     35630  
5223
  503 Hwy 43   Tuscumbia   AL     35661  
5224
  2411 Darby Drive   Florence   AL     35630  
5225
  100 Wilson Dam Road   Muscle Shoals   AL     35661  
5250
  102 North Military Street   Loretto   TN     38469  
5501
  125 E By Pass   Centre   AL     35960  
5502
  37694 Hwy 75   Fyffe   AL     35971  
5504
  4605 Desoto Parkway   Fort Payne   AL     35967  
5505
  17945 South 3rd Street   Citronelle   AL     36522  
5506
  21471 AL Hwy 71   Flat Rock   AL     35966  
5508
  102 3rd Street S.E.   Fort Payne   AL     35967  
5509
  6010 Hwy 117   Mentone   AL     35984  
5510
  6108 McClellan Blvd   Anniston   AL     36206  
5511
  8518 Hwy 431   Heflin   AL     36264  
5512
  3111 Allison Bonnett Dr   Hueytown   AL     35023  
5513
  574 South Sauty Rd   Langston   AL     35755  
5514
  3420 North Memorial Drive   Huntsville   AL     35811  
5515
  9180 Hwy 117   Valley Head   AL     35989  
5516
  4901 Bonny Oaks Drive   Chattanooga   TN     37416  
5517
  3521 Governors Drive   Huntsville   AL     35805  
5518
  2526 East Avalon Avenue   Muscle Shoals   AL     35661  
5519
  1103 Woodbury Highway   Manchester   TN     37355  
5521
  39360 US Hwy 280   Sylacauga   AL     35150  
5522
  2323 Golf Road   Huntsville   AL     35802  
5523
  7635 Wall Triana Hwy   Harvest   AL     35749  
5524
  75159 Hwy 9   Millerville   AL     36267  
5525
  3504 Cloverdale Road   Florence   AL     35630  
5527
  9454 US Hwy 11 North   Attalla   AL     35953  
5529
  600 Gault Avenue N   Fort Payne   AL     35967  

 



--------------------------------------------------------------------------------



 



                      PROPERTY IDENTIFICATION Site ID#   Address   City   State
  Zip
5530
  3906 Triana Blvd   Huntsville   AL     35805  
5531
  1050 Winchester Hwy   Fayetteville   TN     37334  
5533
  605 Broadway Avenue   Talladega   AL     35160  
5534
  800 East Battle Street   Talladega   AL     35160  
5537
  734 Airport Drive   Alexander City   AL     35010  
5538
  35160 Al Hwy 21   Talladega   AL     35160  
5539
  29130 Al Hwy 71   Higdon   AL     35979  
5540
  102 Main Street   Weaver   AL     36277  
5542
  3074 Charity Lane   Hazel Green   AL     35750  
5543
  1910 Jordan Lane   Huntsville   AL     35803  
5605
  132 S. Lafayette Street   Lafayette   AL     36862  
5615
  2203 Hwy 46   Heflin   AL     36264  
5622
  2452 North Hwy 27   Lafayette   GA     30728  
5624
  13900 Hwy 27   Trion   GA     30753  
5626
  11200 Hwy 35   Gaylesville   AL     35973  
5629
  1135 Trion/Teloga Rd   Trion   GA     30753  
5645
  1031 Georgia Hwy 100 S   Tallapoosa   GA     30176  
5705
  1472 County Road 835   Fort Payne   AL     35967  
5801
  1603 Godfrey Ave S.E.   Fort Payne   AL     35967  

 



--------------------------------------------------------------------------------



 



Schedule 6
INTELLECTUAL PROPERTY

                     
I.
  Copyrights and Copyright Licenses:                
 
                   
 
  Copyright   Registration No.        
 
                   
 
  Sell-It   TXu 1-001-521        
 
                   
II.
  Patents and Patent Licenses:                
 
                   
 
       None                
 
                   
III.
  Trademarks and Trademark Licenses:                
 
                   
 
  Trademark   Registration No.   Application No.    
 
                   
 
  East Coast     918,275          
 
                   
 
  East Coast     2,000,128          
 
                   
 
  Dave’s All American Hot Dogs     2,916,955          
 
                   
 
  Kitchen Counter     2,358,539          
 
                   
 
  Mom’s To Go     2,363,154          
 
                   
 
  Miscellaneous design [monster logo]           78/589,398    

     The “MAPCO Express” trade name and trademarks used by the Borrowers are
owned by Williams Express, Inc. and licensed to Holdings for use by it and its
subsidiaries and affiliates pursuant to a Trade Name and Trade Mark License
Agreement, dated May 30, 2001, by and between Holdings and Williams Express,
Inc.
Unregistered Trademarks and Trade Names:
Williamson Food Mart
Discount Food Mart
Victory Fuel

 



--------------------------------------------------------------------------------



 



Annex I
to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of
                                        , 200___, made by
                                        , a                      corporation
(the “Additional Grantor”), in favor of LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H :
          WHEREAS, MAPCO EXPRESS, INC. (“MAPCO Express”), MAPCO FAMILY CENTERS,
INC. (“MAPCO Family” and together with MAPCO Express, the “Borrowers”), the
Lenders and the Administrative Agent have entered into a Credit Agreement, dated
as of April ___, 2005 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Borrowers and
certain of their Affiliates (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of April ___, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the benefit
of the Lenders;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
                    * to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties as to itself contained in Section 4 of the Guarantee and Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.
 

*   Refer to each Schedule which needs to be supplemented.

 



--------------------------------------------------------------------------------



 



          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Annex II
to
Guarantee and Collateral Agreement
ACKNOWLEDGEMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of April ___, 2005 (the “Agreement”), made by
Holdings and the Grantors parties thereto for the benefit of Lehman Commercial
Paper Inc., as Administrative Agent. The undersigned agrees for the benefit of
the Administrative Agent and the Lenders as follows:
     1. The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
     2. The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.8(a) of the
Agreement.
     3. The terms of Sections 5.8, 6.3(a) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it,
or prohibited, pursuant to Section 5.8, 6.3(a) or 6.7 of the Agreement.

            [NAME OF ISSUER]
      By:           Name:           Title:           Address for Notices:
                                Fax:                        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
          This Compliance Certificate is delivered pursuant to Section 6.2 of
the Credit Agreement, dated as of April ___, 2005, as amended, supplemented or
modified from time to time (the “Credit Agreement”), among MAPCO EXPRESS, INC.,
a Delaware corporation (“MAPCO Express”). MAPCO FAMILY CENTERS, INC., a Delaware
corporation (“MAPCO Family” and together with MAPCO Express, the “Borrower”),
the Lenders parties thereto, LEHMAN BROTHERS INC., as Arranger, LEHMAN
COMMERCIAL PAPER INC., as Administrative Agent, and others. Terms defined in the
Credit Agreement are used herein as therein defined.
          The undersigned hereby certifies to the Arranger, the Agents and the
Lenders as follows:
          1. I am the duly elected, qualified and acting [Chief Financial
Officer] [Vice President — Finance] of the Borrowers.
          2. I have reviewed and am familiar with the contents of this
Certificate.
          3. I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrowers during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below].
          4. Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 7.1, 7.2, 7.5 7.6 and 7.7 of
the Credit Agreement.
          5. Since the Closing Date:
     (a) No Loan Party has changed its name, identity or corporate structure;
     (b) No Loan Party has changed its jurisdiction of organization or the
location of its chief executive office;
     (c) No Inventory or Equipment (as such terms are defined in the Guarantee
and Collateral Agreement) having a value in excess of $100,000 is being kept at
any location other than the locations listed in Schedule 5 to the Guarantee and
Collateral Agreement; and
     (d) No Loan Party has acquired any material Intellectual Property;

 



--------------------------------------------------------------------------------



 



Exhibit B-2
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrowers have delivered to the Administrative Agent all required UCC financing
statements and other filings required to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral after giving
effect to such event, in each case as required by Section 5.6 of the Guarantee
and Collateral Agreement and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrowers are delivering to the Administrative
Agent herewith all required UCC financing statements and other filings required
to maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral after giving effect to such event, in each case as
required by Section 5.6 of the Guarantee and Collateral Agreement.
          6. Since the Closing Date:
     (a) No Loan Party has acquired any Property of the type described in
Section 6.10(a) of the Credit Agreement as to which the Administrative Agent
does not have a perfected Lien pursuant to the Security Documents;
     (b) No Loan Party has acquired any fee or leasehold interest in any real
property [(except as described in Attachment 4 hereto)];
     (c) No Loan Party has formed or acquired any Subsidiary (and no Foreign
Subsidiary that was an Excluded Foreign Subsidiary has ceased to be an Excluded
Foreign Subsidiary); and
     (d) No Loan Party has acquired or formed any Excluded Foreign Subsidiary;
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrowers have taken all actions required by Section 6.10 of the Credit
Agreement with respect thereto and (ii) any of the foregoing described in
Attachment 3 hereto in respect of which the Borrowers are concurrently herewith
taking all actions required by Section 6.10 of the Credit Agreement with respect
thereto.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date set forth below.

            MAPCO EXPRESS, INC.
      By:           Title:                MAPCO FAMILY CENTERS, INC.
      By:           Title:             

Date:                     , 200_

 



--------------------------------------------------------------------------------



 



Attachment 1
to Exhibit B
[Attach Financial Statements]

 



--------------------------------------------------------------------------------



 



Attachment 2
to Exhibit B
     The information described herein is as of                     , 20___, and
pertains to the period from               , 20___to                      ,
20___.
[Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------



 



Attachment 3
to Exhibit B
Disclosure of Events Pursuant to Section 5.6 of Guarantee and Collateral
Agreement and Section 6.10 of the Credit Agreement

 



--------------------------------------------------------------------------------



 



[Attachment 4
to Exhibit B
     Disclosure of acquired fee or leasehold interest in any real property]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CLOSING CERTIFICATE
          This Closing Certificate is delivered pursuant to Section 5.1(o) of
the Credit Agreement, dated as of April ___, 2005 (the “Credit Agreement”; among
MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express”), MAPCO FAMILY
CENTERS, INC., a Delaware corporation (“MAPCO Family” together with MAPCO
Express, the “Borrowers”), the Lenders parties thereto, LEHMAN BROTHERS INC., as
Arranger, LEHMAN COMMERCIAL PAPER INC., as Administrative Agent, and others.
Terms defined in the Credit Agreement are used herein as therein defined.
          The undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY]
(the “Company”) hereby certifies to the Arranger, the Agents and the Lenders as
follows:
     1. The representations and warranties of the Company set forth in each of
the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Company pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date.
     2.                                          is the duly elected and
qualified Corporate Secretary of the Company and the signature set forth for
such officer below is such officer’s true and genuine signature.
     3. No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof.
[Borrowers only]
     4. The conditions precedent set forth in Section 5.1 of the Credit
Agreement were satisfied as of the Closing Date. [Borrowers only]
          The undersigned Corporate Secretary of the Company certifies as
follows:
     1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.
     2. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization.
     3. Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Company on                     ;
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect

 



--------------------------------------------------------------------------------



 



Exhibit C-2
and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.
     4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Company as in effect on the date hereof.
     5. Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated.
     6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and any two of such officers are duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

                          Name   Office   Date   Signature

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed the Closing
Certificate as of the date set forth below.

             
 
Name:
     
 
Name:    
Title:
      Title:    
 
           

Date:                     , 2005

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Board Resolutions]

 



--------------------------------------------------------------------------------



 



ANNEX 2
[By Laws of the Company]

 



--------------------------------------------------------------------------------



 



ANNEX 3
[Certificate of Incorporation]

 



--------------------------------------------------------------------------------



 



After recording please return to:

     
Simpson Thacher & Bartlett LLP
   
425 Lexington Avenue
  [                     County, Alabama]
New York, New York 10017
   
Attention: Cynthia Parker
   

 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING
made by
MAPCO EXPRESS, INC., Mortgagor,
to
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent, Mortgagee
Dated as of April ____, 2005
 
     THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING SERVES AS A FINANCING STATEMENT FILED AS A FIXTURE FILING
PURSUANT TO SECTION 7-9A-502(C), CODE OF ALABAMA 1975, AS AMENDED, AND SHOULD BE
CROSS-INDEXED IN THE INDEX OF FIXTURE FILINGS
     
 
THE MAXIMUM PRINCIPAL INDEBTEDNESS SECURED BY PROPERTY LOCATED WITHIN THE STATE
OF ALABAMA IS

$                                         .

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Table of Contents
Page

         
Background
    1    
Granting Clauses
    2    
Terms and Conditions
    4  
1. Defined Terms
    4  
2. Warranty of Title
    5  
3. Payment of Obligations
    5  
4. Requirements
    5  
5. Payment of Taxes and Other Impositions
    5  
6. Insurance
    6  
7. Restrictions on Liens and Encumbrances
    8  
8. Due on Sale and Other Transfer Restrictions
    8  
9. Condemnation/Eminent Domain
    8  
10. Leases
    9  
11. Further Assurances
    9  
12. Mortgagee’s Right to Perform
    9  
13. Remedies
    9  
14. Right of Mortgagee to Credit Sale
    11  
15. Appointment of Receiver
    12  
16. Extension, Release, etc
    12  
17. Security Agreement under Uniform Commercial Code
    12  
18. Assignment of Rents
    13  
19. Additional Rights
    14  
20. Notices
    14  
21. No Oral Modification
    14  
22. Partial Invalidity
    14  
23. Mortgagor’s Waiver of Rights
    14  
24. Remedies Not Exclusive
    15  
25. Multiple Security
    15  
26. Successors and Assigns
    16  
27. No Waivers, etc
    17  
28. Governing Law, etc
    17  
29. Certain Definitions
    17  
30. Maximum Rate of Interest
    17  
31. Mortgaged Lease Provisions
    18  
32. Release
    22  
33. Last Dollars Secured; Priority
    22  
34. Household Purposes
    22  
35. Receipt of Copy
    23  

 



--------------------------------------------------------------------------------



 



(This Mortgage, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing secures future advances)
MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
          THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING, dated as of April ___, 2005, is made by MAPCO EXPRESS, INC., a
Delaware (“Mortgagor”), whose address is 830 Crescent Centre Drive, Suite 300,
Franklin, Tennessee 37067, in favor of LEHMAN COMMERCIAL PAPER INC., as
administrative agent under the Credit Agreement referred to below (in such
capacity, “Mortgagee”), whose address is 745 Seventh Avenue, New York, New York
10019. References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.
Background
          A. Mortgagor (i) is the owner of the fee simple estate in the
parcel(s) of real property located in the State of Alabama, if any, described on
Schedule A attached hereto (the “Owned Land”); (ii) is the owner of a leasehold
estate in the parcel(s) of real property located in the State of Alabama, if
any, described on Schedule B attached hereto (collectively, the “Leased Land”;
together with the Owned Land, collectively, the “Land”), pursuant to the
agreement(s) described on Schedule B attached hereto (as the same may be
amended, supplemented or otherwise modified from time to time, the “Mortgaged
Leases”; each a “Mortgaged Lease”); and (iii) owns, leases or otherwise has the
right to use all of the buildings, improvements, structures, and fixtures now or
subsequently located on the Land (collectively, the “Improvements”; the Land and
the Improvements being collectively referred to as the “Real Estate”).
          B. Mapco Express, Inc., the guarantor companies from time to time a
party thereto, the financial institutions from time to time a party thereto (the
“Existing Lenders”) and SunTrust Bank, as agent for the Existing Lenders, are
parties to that certain Revolving Credit and Term Loan Agreement, dated as of
April 30, 2004 (as the same may have been amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”)
          C. The parties to the Existing Credit Agreement have agreed to modify
the Existing Credit Agreement in order to amend and restate the Existing Credit
Agreement in its entirety pursuant to the terms and conditions contained in that
certain Amended and Restated Credit Agreement, dated as of the date hereof (as
amended and restated, and as the same may be further amended, supplemented,
restated, replaced or otherwise modified from time to time, the “Credit
Agreement”), among MAPCO Express, Inc. and MAPCO Family Centers, Inc., as
borrowers, the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”). Lehman Brothers Inc., as sole lead
advisor, sole lead arranger and sole bookrunner, Lehman Commercial Paper Inc.,
as syndication agent, and Mortgagee. The terms of the Credit Agreement are
incorporated by reference in this Mortgage as if the terms thereof were fully
set forth herein. In the event of any conflict between the provisions of this
Mortgage and

 



--------------------------------------------------------------------------------



 



the provisions of the Credit Agreement, the applicable provisions of the Credit
Agreement shall govern and control.
          D. Pursuant to the Credit Agreement, the Lenders have severally agreed
to make and continue loans and other extensions of credit to Borrower upon the
terms and subject to the conditions set forth therein, such extensions of credit
including without limitation, Term Loans and Revolving Credit Loans, and Letters
of Credit.
          E. Certain of the Qualified Counterparties may enter into Specified
Hedge Agreements with the Borrower.
          F. It is a condition precedent to the obligation of the Lenders to
make and continue their respective extensions of credit to the Borrower under
the Credit Agreement that Mortgagor shall have executed and delivered this
Mortgage to Mortgagee for the ratable benefit of the Secured Parties.
Granting Clauses
          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mortgagor agrees that to secure Obligations
(provided, that obligations of the Borrower or any Subsidiary under any
Specified Hedge Agreement shall be secured hereby only to the extent that, and
for so long as, the other Obligations are so secured);
MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES AND WARRANTS, GRANTS, BARGAINS, SELLS, ASSIGNS, TRANSFERS AND
SETS OVER TO MORTGAGEE, IN EACH CASE FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES:
     (a) the Owned Land;
     (b) the leasehold estate created under and by virtue of the Mortgaged
Leases, any interest in any fee, greater or lesser title to the Leased Land and
Improvements located thereon that Mortgagor may own or hereafter acquire
(whether acquired pursuant to a right or option contained in the Mortgaged
Leases or otherwise) and all credits, deposits, options, privileges and rights
of Mortgagor under the Mortgaged Leases (including all rights of use, occupancy
and enjoyment) and under any amendments, supplements, extensions, renewals,
restatements, replacements and modifications thereof (including, without
limitation, (i) the right to give consents, (ii) the right to receive moneys
payable to Mortgagor, (iii) the right, if any, to renew or extend the Mortgaged
Leases for a succeeding term or terms, (iv) the right, if any, to purchase the
Leased Land and Improvements located thereon, and (v) the right to terminate or
modify the Mortgaged Leases); all of Mortgagor’s claims and rights to the
payment of damages arising under the Bankruptcy Code (as defined below) from any
rejection of the Mortgaged Leases by the lessor thereunder or any other party;
     (c) all right, title and interest Mortgagor now has or may hereafter
acquire in and to the Improvements or any part thereof (whether owned in fee by
Mortgagor or held pursuant to the Mortgaged Leases or otherwise) and all the
estate, right, title, claim or

2



--------------------------------------------------------------------------------



 



demand whatsoever of Mortgagor, in possession or expectancy, in and to the Real
Estate or any part thereof;
     (d) all right, title and interest of Mortgagor in, to and under all
easements, rights of way, licenses, operating agreements, abutting strips and
gores of land, streets, ways, alleys, passages, sewer rights, waters, water
courses, water and flowage rights, development rights, air rights, mineral and
soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;
     (e) all right, title and interest of Mortgagor in, to and under all of the
fixtures, and all appurtenances and additions thereto and substitutions or
replacements thereof (together with, in each case, attachments, components,
parts and accessories) currently owned or subsequently acquired by Mortgagor and
now or subsequently attached to, or contained in or used or usable in any way in
connection with any operation or letting of the Real Estate, including but
without limiting the generality of the foregoing, all storm doors and windows,
heating, electrical, and mechanical equipment, lighting, switchboards, plumbing,
ventilating, air conditioning and air-cooling apparatus, refrigerating, and
incinerating equipment, escalators, elevators, loading and unloading equipment
and systems, cleaning systems (including window cleaning apparatus),
communication systems (including satellite dishes and antennae), sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, gas pumps,
gas tanks, conduits, appliances, fittings and fixtures of every kind and
description (all of the foregoing in this paragraph (e) being referred to as the
“Equipment”);
     (f) all right, title and interest of Mortgagor in and to all substitutes
and replacements of, and all additions and improvements to, the Real Estate and
the Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Mortgagor;
     (g) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);

3



--------------------------------------------------------------------------------



 



     (h) all unearned premiums under insurance policies now or subsequently
obtained by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below or in
the Credit Agreement; and all awards and other compensation, including the
interest payable thereon and the right to collect and receive the same, made to
the present or any subsequent owner of the Real Estate or Equipment for the
taking by eminent domain, condemnation or otherwise, of all or any part of the
Real Estate or any easement or other right therein subject to the provisions set
forth below or in the Credit Agreement;
     (i) all right, title and interest of Mortgagor in and to (i) all contracts
from time to time executed by Mortgagor or any manager or agent on its behalf
relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and
(iii) all drawings, plans, specifications and similar or related items relating
to the Real Estate; and
     (j) all proceeds, both cash and noncash, of the foregoing;
          (All of the foregoing property and rights and interests now owned or
held or subsequently acquired by Mortgagor and described in the foregoing
clauses (a) through (d) are collectively referred to as the “Premises”, and
those described in the foregoing clauses (a) through (j) are collectively
referred to as the “Mortgaged Property”).
          TO HAVE AND TO HOLD the Mortgaged Property and the rights and
privileges hereby granted unto Mortgagee, its successors and assigns for the
uses and purposes set forth, until the Obligations are fully paid and fully
performed.
          This Mortgage covers present and future advances and re-advances, in
the aggregate amount of the obligations secured hereby, made by the Secured
Parties for the benefit of Mortgagor, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.
Terms and Conditions
          Mortgagor further represents, warrants, covenants and agrees with
Mortgagee and the Secured Parties as follows:
     1. Defined Terms. Capitalized terms used herein (including in the
“Background” and “Granting Clauses” sections above) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
References in this Mortgage to the “Default Rate” shall mean the interest rate
applicable pursuant to Section 2.15(c)(ii) of the Credit Agreement. References
herein to the “Secured Parties” shall mean the collective reference to (i)
Mortgagee, (ii) the Lenders (including any Issuing Lender in its capacity as
Issuing Lender), (iii) each

4



--------------------------------------------------------------------------------



 



Qualified Counterparty, and (iv) the respective successors, indorsees,
transferees and assigns of each of the foregoing.
     2. Warranty of Title. Mortgagor warrants that it has good record title in
fee simple to, or a valid leasehold interest in, the Real Estate, and good title
to, or a valid leasehold interest in, the rest of the Mortgaged Property,
subject only to the matters that are set forth in Schedule B of the title
insurance policy or policies being issued to Mortgagee to insure the lien of
this Mortgage and any other lien or encumbrance as permitted by Section 7.3 of
the Credit Agreement (the “Permitted Exceptions‘”). Mortgagor shall warrant,
defend and preserve such title and the lien of this Mortgage against all claims
of all persons and entities (not including the holders of the Permitted
Exceptions). Mortgagor represents and warrants that (a) it has the right to
mortgage the Mortgaged Property; (b) the Mortgaged Leases are in full force and
effect and Mortgagor is the holder of the lessee’s or tenant’s interest
thereunder; (c) the Mortgaged Leases have not been amended, supplemented or
otherwise modified, except as may be specifically described in Schedule B
attached to this Mortgage or as otherwise notified in writing to the Mortgagee;
(d) Mortgagor has paid all rents and other charges to the extent due and payable
under the Mortgaged Leases (except to the extent Mortgagor is contesting in good
faith by appropriate proceedings any such rents and other charges in accordance
with and to the extent permitted by the terms of the relevant Mortgaged Lease),
is not in default under the Mortgaged Leases in any material respect, has
received no notice of default from the lessor thereunder and knows of no
material default by the lessor thereunder; and (e) the granting of this Mortgage
does not violate the terms of the Mortgaged Leases nor is any consent of the
lessor under the Mortgaged Leases required to be obtained in connection with the
granting of this Mortgage unless such consent has been obtained.
     3. Payment of Obligations. Mortgagor shall pay and perform the Obligations
at the times and places and in the manner specified in the Loan Documents.
     4. Requirements. (a) Subject to the applicable provisions of the Credit
Agreement, Mortgagor shall promptly comply with, or cause to be complied with,
and conform to all Requirements of Law of all Governmental Authorities which
have jurisdiction over the Mortgaged Property, and all covenants, restrictions
and conditions now or later of record which may be applicable to any of the
Mortgaged Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of any of the
Mortgaged Property, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          (b) From and after the date of this Mortgage, Mortgagor shall not by
act or omission permit any building or other improvement on any premises not
subject to the lien of this Mortgage to rely on the Premises or any part thereof
or any interest therein to fulfill any Requirement of Law; provided, that the
foregoing shall not prevent, restrict or otherwise limit any such reliance to
the extent existing on of the date of this Mortgage to fulfill any Requirement
of Law. Mortgagor shall not by act or omission impair the integrity of any of
the Real Estate as a single zoning lot separate and apart from all other
premises.
     5. Payment of Taxes and Other Impositions. (a) Promptly when due or prior
to the date on which any fine, penalty, interest or cost may be added thereto or
imposed, Mortgagor shall pay and discharge all taxes, charges and assessments of
every kind and nature (including,

5 



--------------------------------------------------------------------------------



 



without limitation, all real property taxes), all charges for any easement or
agreement maintained for the benefit of any of the Real Estate, all general and
special assessments, levies, permits, inspection and license fees, all water and
sewer rents and charges, vault taxes, and all other public charges even if
unforeseen or extraordinary, imposed upon or assessed against or which may
become a lien on any of the Real Estate, or arising in respect of the occupancy,
use or possession thereof, together with any penalties or interest on any of the
foregoing (all of the foregoing are collectively referred to as “Impositions”).
If there is an Event of Default which is continuing, Mortgagor shall within
30 days after each due date deliver to Mortgagee (i) original or copies of
receipted bills and cancelled checks evidencing payment of such Imposition if it
is a real estate tax or other public charge and (ii) evidence reasonable
acceptable to Mortgagee showing the payment of any other such Imposition. If by
law any Imposition, at Mortgagor’s option, may be paid in installments (whether
or not interest shall accrue on the unpaid balance of such Imposition),
Mortgagor may elect to pay such Imposition in such installments and shall be
responsible for the payment of such installments with interest, if any.
          (b) If the Mortgagee has failed to pay an Imposition within thirty
(30) days of when it is due, Mortgagee with notice to Mortgagor may pay any such
Imposition at any time thereafter. Any sums paid by Mortgagee in discharge of
any Impositions shall be payable on demand by Mortgagor to Mortgagee and the
amount so paid shall be added to the Obligations. Any sums paid by Mortgagee in
discharge of any Impositions shall be (i) a lien on the Premises secured hereby
prior to any right or title to, interest in, or claim upon the Premises
subordinate to the lien of this Mortgage, and (ii) payable on demand by
Mortgagor to Mortgagee together with interest at the Default Rate.
          (c) Mortgagor shall have the right before any delinquency occurs to
contest or object in good faith to the amount or validity of any Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
with respect to any material Imposition, in any way as relieving, modifying, or
extending Mortgagor’s covenant to pay any such material Imposition at the time
and in the manner provided in this Section unless (i) Mortgagor has given prior
written notice to Mortgagee of Mortgagor’s intent so to contest or object to a
material Imposition, (ii) Mortgagor shall demonstrate to Mortgagee’s reasonable
satisfaction that the legal proceedings shall operate conclusively to prevent
the sale of the Mortgaged Property, or any part thereof, to satisfy such
material Imposition prior to final determination of such proceedings and
(iii) Mortgagor shall either (x) furnish a good and sufficient bond or surety as
requested by and reasonably satisfactory to Mortgagee or (y) maintain adequate
reserves in conformity with GAAP on Mortgagor’s books, in each case in the
amount of the material Imposition which is being contested plus any interest and
penalty which may be imposed thereon and which could become a lien against the
Real Estate or any part of the Mortgaged Property.
     6. Insurance. (a) Mortgagor shall maintain or cause to be maintained on all
of the Premises:
(i) property insurance against loss or damage by fire, lightning, windstorm,
tornado, water damage, flood, earthquake and by such other further risks and
hazards as now are or subsequently may be covered by an “all risk” policy or a
fire policy covering “special” causes of loss, and the policy limits shall be
automatically reinstated after each loss;

6 



--------------------------------------------------------------------------------



 



(ii) commercial general liability insurance under a policy including the “broad
form CGL endorsement” (or which incorporates the language of such endorsement),
covering claims for personal injury, bodily injury or death, or property damage
occurring on, in or about the Premises in an amount not less than $10,000,000
combined single limit (which $10,000,000 requirement may be satisfied through
the purchase of primary or excess liability coverage) with respect to injury and
property damage relating to any one occurrence plus such excess limits as
Mortgagee shall request from time to time;
(iii) insurance against rent loss, extra expense or business interruption in
amounts satisfactory to Mortgagee, but not less than one year’s gross rent or
gross income; and
(iv) such other insurance in such amounts as Mortgagee may reasonably request
from time to time against loss or damage by any other risk commonly insured
against by persons occupying or using like properties in the locality or
localities in which the Real Estate is situated.
          (b) Each property insurance policy shall (x) provide that it shall not
be cancelled, non-renewed or materially amended without 30-days’ prior written
notice to Mortgagee, and (y) with respect to all property insurance, provide for
deductibles in an amount reasonably satisfactory to Mortgagee, and contain a
“Replacement Cost Endorsement” without any deduction made for depreciation and
with no co-insurance penalty (or attaching an agreed amount endorsement
satisfactory to Mortgagee), without contribution, under a “standard” or “New
York” mortgagee clause acceptable to Mortgagee, subject to Section 2.12(c) of
the Credit Agreement. Liability insurance policies shall name Mortgagee as an
additional insured and contain a waiver of subrogation against Mortgagee. Each
policy of property insurance shall expressly provide that any proceeds which are
payable to Mortgagee shall be paid by check payable to the order of Mortgagee
only and requiring the endorsement of Mortgagee only.
          (c) Mortgagor shall deliver to Mortgagee a certificate of such
insurance reasonably acceptable to Mortgagee. Mortgagor shall (i) pay as they
become due all premiums for such insurance and (ii) not later than 15 days prior
to the expiration of each policy to be furnished pursuant to the provisions of
this Section, deliver a renewed policy or policies, or duplicate original or
originals thereof, marked “premium paid,” or accompanied by such other evidence
of payment satisfactory to Mortgagee.
          (d) If Mortgagor is in default of its obligations to insure or deliver
any such prepaid policy or policies, then Mortgagee, at its option and with
notice to Mortgagor, may effect such insurance from year to year, and pay the
premium or premiums therefor, and Mortgagor shall pay to Mortgagee on demand
such premium or premiums so paid by Mortgagee with interest from the time of
payment at the Default Rate.
          (e) Mortgagor promptly shall comply with and conform to (i) all
material provisions of each such insurance policy, and (ii) all requirements of
the insurers applicable to Mortgagor or to any of the Mortgaged Property or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Mortgaged Property.

7 



--------------------------------------------------------------------------------



 



Mortgagor shall not use or permit the use of the Mortgaged Property in any
manner which would not allow the Mortgagor to obtain the insurance policies
required pursuant to this Section 6.
          (f) If the Mortgaged Property, or any material part thereof, shall be
destroyed or damaged, Mortgagor shall give notice thereof to Mortgagee. All
insurance proceeds shall be paid and applied pursuant to Section 2.12(c) of the
Credit Agreement. Notwithstanding the preceding sentence, provided that no Event
of Default shall have occurred and be continuing, but expressly subject to the
provisions of Section 2.12(c) of the Credit Agreement, Mortgagor shall have the
right to adjust such loss, and the insurance proceeds relating to such loss
shall be paid over to Mortgagor.
          (g) In the event of foreclosure of this Mortgage or other transfer of
title to the Mortgaged Property to the Mortgagee, all right, title and interest
of Mortgagor in and to any insurance policies then in force shall pass to the
purchaser or grantee.
          (h) Mortgagor may maintain insurance required under this Mortgage by
means of one or more blanket insurance policies maintained by Mortgagor;
provided, however, that (A) any such policy shall specify, or Mortgagor shall
furnish to Mortgagee a written statement from the insurer so specifying, the
maximum amount of the total insurance afforded by such blanket policy that is
allocated to the Premises and the other Mortgaged Property and any sublimits in
such blanket policy applicable to the Premises and the other Mortgaged Property,
(B) each such blanket policy shall include an endorsement providing that, in the
event of a loss resulting from an insured peril, insurance proceeds shall be
allocated to the Mortgaged Property in an amount equal to the coverages required
to be maintained by Mortgagor as provided above and (C) the protection afforded
under any such blanket policy shall be no less than that which would have been
afforded under a separate policy or policies as required hereunder relating only
to the Mortgaged Property.
     7. Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions, and except as expressly permitted under
the Credit Agreement or this Mortgage, Mortgagor shall not, without the prior
written consent of Mortgagee, further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge or encumbrance
on the Mortgaged Property, or any part thereof, whether superior or subordinate
to the lien of this Mortgage and whether recourse or non-recourse.
     8. Due on Sale and Other Transfer Restrictions. Except as expressly
permitted under the Credit Agreement, Mortgagor shall not, without the prior
written consent of Mortgagee, sell, transfer, convey or assign all or any
portion of, or any interest in, the Mortgaged Property.
     9. Condemnation/Eminent Domain. Subject to the Credit Agreement, upon
obtaining knowledge of the institution of any proceedings for the condemnation
of the Mortgaged Property, or any portion thereof, Mortgagor will notify
Mortgagee of the pendency of such proceedings. Mortgagee is hereby authorized
and empowered by Mortgagor to settle or compromise any claim in connection with
such condemnation and to receive all awards and proceeds thereof to be applied
pursuant to Section 2.12(c) of the Credit Agreement. Notwithstanding the
preceding sentence, provided no Event of Default shall have occurred and be
continuing, but expressly subject to the provisions of Section 2.12 (b) of the
Credit Agreement, (i) Mortgagor shall, at its expense, diligently prosecute any
proceeding relating to

8 



--------------------------------------------------------------------------------



 



such condemnation, (ii) Mortgagor may settle or compromise any claims in
connection therewith and (iii) Mortgagor may receive any awards or proceeds
thereof, provided that Mortgagor shall (a) in the event of a partial taking of
an individual Mortgaged Property and to the extent reasonable possible promptly
repair and restore the remaining portion of such Mortgaged Property to its
condition prior to such condemnation, regardless of whether any award shall have
been received or whether such award is sufficient to pay for the costs of such
repair and restoration or, in the alternative, have the landlord of any
leasehold Mortgaged Property repair and restore same in accordance with the
applicable provisions of the applicable Mortgaged Lease, or (b) otherwise comply
with the provisions of the Credit Agreement relating to the disposition of Net
Cash Proceeds from a Recovery Event or otherwise.
     10. Leases. Except as expressly permitted under the Credit Agreement,
Mortgagor shall not (a) execute an assignment or pledge of any Lease relating to
all or any portion of the Mortgaged Property other than in favor of Mortgagee,
or (b) without the prior written consent of Mortgagee, which consent shall not
be unreasonably withheld or delayed, execute or permit to exist any Lease of any
of the Mortgaged Property.
     11. Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon written demand of Mortgagee to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee by this Mortgage.
     12. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor contained herein, within the applicable
grace period, if any, provided for in the Credit Agreement, Mortgagee, without
waiving or releasing Mortgagor from any obligation or default under this
Mortgage may, (but shall be under no obligation to) at any time upon delivery of
written notice to Mortgagor pay or perform the same, and the amount or cost
thereof, with interest at the Default Rate, shall be due on demand from
Mortgagor to Mortgagee and the same shall be secured by this Mortgage and shall
be a lien on the Mortgaged Property prior to any right, title to, interest in,
or claim upon the Mortgaged Property attaching subsequent to the lien of this
Mortgage. No payment or advance of money by Mortgagee under this Section shall
be deemed or construed to cure Mortgagor’s default or waive any right or remedy
of Mortgagee.
     13. Remedies. (a) Upon the occurrence and during the continuance of any
Event of Default, Mortgagee may immediately take such action, without notice or
demand, as it deems advisable to protect and enforce its rights against
Mortgagor and in and to the Mortgaged Property, including, but not limited to,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such manner as Mortgagee may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:
     (i) This Mortgage shall be subject to foreclosure and may be foreclosed as
provided by law in case of past-due mortgages, and Mortgagee shall be
authorized, at its option, whether or not possession of the Mortgaged Property
is taken, to sell the Mortgaged Property (or such part of parts thereof as

9 



--------------------------------------------------------------------------------



 



Mortgagee may from time to time elect to sell) under the power of sale which is
hereby given to Mortgagee, at public outcry, to the highest bidder for cash, at
the front or main door of the courthouse of the county in which the Mortgaged
Property to be sold, or a substantial or material part thereof, is located,
after first giving notice by publication one a week for three successive weeks
of the time, place and terms of such sale, together with a description of the
Mortgaged Property to be sold, by publication in some newspaper published in the
county or counties in which the Mortgaged Property to be sold is located. If
there is Mortgaged Property to be sold in more than one county, publication
shall be made in all counties where the Mortgaged Property to be sold is
located, but if no newspaper is published in any such county, the notice shall
be published in a newspaper published in an adjoining county for three
successive weeks. The sale shall be held between the hours of 11:00 a.m. and
4:00 p.m. on the day designated for the exercise of the power of sale hereunder.
Mortgagee may bid at any sale held under this Mortgage and may purchase the
Mortgaged Property, or any part thereof, if the highest bidder therefor. The
purchaser at any such sale shall be under no obligation to see to the proper
application of the purchase money. At any sale all or any part of the Mortgaged
Property, real, personal, or mixed, may be offered for sale in parcels or en
masse for one total price, and the proceeds of any such sale en masse shall be
accounted for in one amount without distinction between the items included
therein and without assigning to them any proportion of such proceeds, Mortgagor
hereby waiving the application of any doctrine of marshalling or like
proceeding. In case Mortgagee, in the exercise of the power of sale herein
given, elects to sell the Mortgaged Property in parts or parcels, sales thereof
may be held from time to time, and the power of sale granted herein shall not be
fully exercised until all of the Mortgaged Property not previously sold shall
have been sold or all the Obligations shall have been paid in full and this
Mortgage shall have been terminated as provided herein. In case of any sale of
the Mortgaged Property as authorized by this paragraph, all prerequisites to the
sale shall be presumed to have been performed, and in any conveyance given
hereunder all statements of facts, or other recitals therein made, as to the
nonpayment of any of the Obligations or as to the advertisement of sale, or the
time, place and manner of sale, or as to any other fact or thing, shall be taken
in all courts of law or equity as rebuttably presumptive evidence that the facts
so stated or recited are true.
     (ii) Mortgagee may, to the extent permitted by applicable law, (A)
institute and maintain an action of judicial foreclosure against all or any part
of the Mortgaged Property, or (B) take such other action at law or in equity for
the enforcement of this Mortgage or any of the Loan Documents as the law may
allow. Mortgagee may proceed in any such action to final judgment and execution
thereon for all sums due hereunder, together with interest thereon at the
applicable Default Rate or a lesser amount if required by law and all costs of
suit, including, without limitation, reasonable attorneys’ fees and
disbursements. To the fullest extent permitted by applicable law, interest at
the Default Rate shall be due on any judgment obtained by Mortgagee hereunder
from the date of judgment until actual payment is made of the full amount of the
judgment.

10 



--------------------------------------------------------------------------------



 



     (iii) Mortgagee may personally, or by its agents, attorneys and employees
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any Lease subject to
the rights of any existing tenants and (z) generally to execute, do and perform
any other act, deed, matter or thing concerning the Mortgaged Property as
Mortgagee shall deem appropriate as fully as Mortgagor might do.
          (b) In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held as more particularly described in Section 14(a)(i).
          (c) Upon the occurrence and during the continuance of an Event of
Default resulting from any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.
          (d) It is agreed that if an Event of Default shall occur and be
continuing, any and all proceeds of the Mortgaged Property received by Mortgagee
shall be held by Mortgagee for the benefit of the Secured Parties as collateral
security for the Obligations (whether matured or unmatured), and shall be
applied in payment of the Obligations in the manner and in the order set forth
in Section 6.5 of the Guarantee and Collateral Agreement.
     14. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage in connection with the exercise of remedies hereunder upon
the occurrence and during the continuation of any Event of Default, whether made
under the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Mortgagee may bid for and acquire the Mortgaged
Property or any part thereof. In lieu of paying cash therefor, Mortgagee may
make settlement for the purchase price by crediting upon the Obligations or
other sums secured by this Mortgage, the net sales price after deducting
therefrom the expenses of sale and the cost of the action and any other sums
which Mortgagee is authorized to deduct under this Mortgage. In such event, this
Mortgage, the Credit Agreement, the Guarantee and Collateral Agreement and
documents evidencing expenditures secured hereby may be presented to the person
or persons conducting the sale in order that the amount so used or applied may
be credited upon the Obligations as having been paid.

11 



--------------------------------------------------------------------------------



 



     15. Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Mortgagee as a matter of right and without notice to Mortgagor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Mortgaged Property or any other collateral or the interest
of Mortgagor therein as security for the Obligations, shall have the right to
apply to any court having jurisdiction to appoint a receiver or receivers or
other manager of the Mortgaged Property, and Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor
(except as may be required by law). Any such receiver or receivers or manager
shall have all the usual powers and duties of receivers in like or similar cases
and all the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, including, without limitation and to the extent permitted by law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.
     16. Extension, Release, etc. (a) Without affecting the lien or charge
created by this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of the Obligations,
Mortgagee may, from time to time and without notice, agree to (i) release any
person liable for the indebtedness borrowed or guaranteed under the Loan
Documents, (ii) extend the maturity or alter any of the terms of the
indebtedness borrowed or guaranteed under the Loan Documents or any other
guaranty thereof, (iii) grant other indulgences, (iv) release or reconvey, or
cause to be released or reconveyed at any time at Mortgagee’s option any parcel,
portion or all of the Mortgaged Property, (v) take or release any other or
additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto.
          (b) No recovery of any judgment by Mortgagee and no levy of an
execution under any judgment upon the Mortgaged Property or upon any other
property of Mortgagor shall affect the lien created by this Mortgage or any
liens, rights, powers or remedies of Mortgagee hereunder, and such liens,
rights, powers and remedies shall continue unimpaired.
          (c) If Mortgagee shall have the right to foreclose this Mortgage,
Mortgagor authorizes Mortgagee at its option to foreclose the lien created by
this Mortgage subject to the rights of any tenants of the Mortgaged Property.
The failure to make any such tenants parties defendant to any such foreclosure
proceeding and to foreclose their rights, or to provide notice to such tenants
as required in any statutory procedure governing a foreclosure of the Mortgaged
Property, or to terminate such tenant’s rights in such foreclosure will not be
asserted by Mortgagor as a defense to any proceeding instituted by Mortgagee to
collect the Obligations or to foreclose the lien created by this Mortgage.
          (d) Unless expressly provided otherwise, in the event that Mortgagee’s
interest in this Mortgage and title to the Mortgaged Property or any estate
therein shall become vested in the same person or entity, this Mortgage shall
not merge in such title but shall continue as a valid lien on the Mortgaged
Property for the amount secured hereby.
     17. Security Agreement under Uniform Commercial Code. (a) It is the
intention of the parties hereto that this Mortgage shall constitute a Security
Agreement within the meaning of the Uniform Commercial Code (the “Code”) of the
State in which the Mortgaged Property is located. If an Event of Default shall
occur and be continuing under this Mortgage, then in

12 



--------------------------------------------------------------------------------



 



addition to having any other right or remedy available at law or in equity,
Mortgagee shall have the option of either (i) proceeding under the Code and
exercising such rights and remedies as may be provided to a secured party by the
Code with respect to all or any portion of the Mortgaged Property which is
personal property (including, without limitation, taking possession of and
selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting the
Mortgaged Property in accordance with Mortgagee’s rights, powers and remedies
with respect to the real property (in which event the default provisions of the
Code shall not apply). If Mortgagee shall elect to proceed under the Code, then
ten days’ notice of sale of the personal property shall be deemed reasonable
notice and the reasonable expenses of retaking, holding, preparing for sale,
selling and the like incurred by Mortgagee shall include, but not be limited to,
reasonable attorneys’ fees and legal expenses. At Mortgagee’s request, Mortgagor
shall assemble the personal property and make it available to Mortgagee at a
place designated by Mortgagee which is reasonably convenient to both parties.
          (b) Certain portions of the Mortgaged Property are or will become
“fixtures” (as that term is defined in the Code) on the Land, and this Mortgage,
upon being filed for record in the real estate records of the county wherein
such fixtures are situated, shall operate also as a financing statement filed as
a fixture filing in accordance with the applicable provisions of said Code upon
such portions of the Mortgaged Property that are or become fixtures. The
addresses of the Mortgagor, as debtor, and Mortgagee, as secured party, are set
forth in the first page of this Mortgage.
          (c) The real property to which the fixtures relate is described in
Schedule A and Schedule B attached hereto. The record owner of the Owned Land is
described in Schedule A and the record owner of the Leased Land is described on
Schedule B. The name, type of organization and jurisdiction of organization of
the debtor for purposes of this financing statement are the name, type of
organization and jurisdiction of organization of the Mortgagor set forth in the
first paragraph of this Mortgage, and the name of the secured party for purposes
of this financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage. Mortgagor’s organizational
identification number is                                         .
     18. Assignment of Rents. (a) Mortgagor hereby assigns to Mortgagee the
Rents as further security for the payment and performance of the Obligations,
and Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for
the purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present and absolute and shall continue in effect until
the Obligations secured hereby are paid in full, but Mortgagee hereby waive the
right to enter the Mortgaged Property for the purpose of collecting the Rents
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
until the occurrence and during the continuation of an Event of Default under
this Mortgage; such right of Mortgagor to collect, receive, use and retain the
Rents may be revoked by Mortgagee upon the occurrence and during the continuance
of any Event of Default under this Mortgage by giving not less than five days’
written notice of such revocation to Mortgagor; in the event such notice is
given, Mortgagor shall pay over to Mortgagee, or to any receiver appointed to
collect the Rents, any lease security

13 



--------------------------------------------------------------------------------



 



deposits and such Rents. Mortgagor shall not accept prepayments of installments
of Rent to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent, if any).
          (b) Mortgagor will not affirmatively do any act which would prevent
Mortgagee from, or limit Mortgagee in, acting under any of the provisions of the
foregoing assignment.
          (c) Except for any matter disclosed in the Credit Agreement, no action
has been brought or, to the best of Mortgagor’s knowledge, is threatened, which
would interfere in any way with the right of Mortgagor to execute the foregoing
assignment and perform all of Mortgagor’s obligations contained in this Section
and in the Leases.
     19. Additional Rights. The holder of any subordinate lien or subordinate
mortgage on the Mortgaged Property shall have no right to terminate any Lease
whether or not such Lease is subordinate to this Mortgage nor shall any holder
of any subordinate lien or subordinate mortgage join any tenant under any Lease
in any action to foreclose the lien or modify, interfere with, disturb or
terminate the rights of any tenant under any Lease. By recordation of this
Mortgage all subordinate lienholders and the mortgagees under subordinate
mortgages are subject to and notified of this provision, and any action taken by
any such lienholder or beneficiary contrary to this provision shall be null and
void.
     20. Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of Section 10.2 of
the Credit Agreement to Mortgagor and to Mortgagee as specified therein.
     21. No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 10.1 of
the Credit Agreement. Any agreement made by Mortgagor and Mortgagee after the
date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.
     22. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
     23. Mortgagor’s Waiver of Rights. (a) Mortgagor hereby voluntarily and
knowingly releases and waives any and all rights to retain possession of the
Mortgaged Property after the occurrence of an Event of Default hereunder and any
and all rights of redemption from sale under any order or decree of foreclosure
(whether full or partial), pursuant to rights, if any, therein granted, as
allowed under any applicable law, on its own behalf, on behalf of all persons
claiming or having an interest (direct or indirectly) by, through or under each
constituent of Mortgagor and on behalf of each and every person acquiring any
interest in the Mortgaged Property subsequent to the date hereof, it being the
intent hereof that any and all such rights or redemption of each constituent of
Mortgagor and all such other persons are and shall be deemed to be hereby waived
to the fullest extent permitted by applicable law or replacement statute. Each
constituent of Mortgagor shall not invoke or utilize any such law or laws or
otherwise hinder, delay, or impede the execution of any right, power, or remedy
herein or otherwise

14 



--------------------------------------------------------------------------------



 



granted or delegated to Mortgagee, but shall permit the execution of every such
right, power, and remedy as though no such law or laws had been made or enacted.
          (b) To the fullest extent permitted by law, Mortgagor waives the
benefit of all laws now existing or that may subsequently be enacted providing
for (i) any appraisement before sale of any portion of the Mortgaged Property,
(ii) any extension of the time for the enforcement of the collection of the
Obligations or the creation or extension of a period of redemption from any sale
made in collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature (except as expressly provided in
the Credit Agreement) or declare due the whole of the secured indebtedness and
marshalling in the event of exercise by Mortgagee of the power of sale, or other
rights hereby created.
     24. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment
of the Obligations and performance of the Obligations and to exercise all rights
and powers under this Mortgage or under any of the other Loan Documents or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the Obligations may now or hereafter be otherwise secured, whether by deed of
trust, mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this Mortgage nor its enforcement, shall prejudice or
in any manner affect Mortgagee’s right to realize upon or enforce any other
security now or hereafter held by Mortgagee, it being agreed that Mortgagee
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion. No remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by any of the Loan Documents
to Mortgagee or to which either may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee as the case may be. In no event shall Mortgagee, in the
exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and Mortgagee
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.
     25. Multiple Security. If (a) the Premises shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold or be the beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Mortgagor or by others) or (c) both the circumstances
described in clauses (a) and (b)

15 



--------------------------------------------------------------------------------



 



shall be true, then to the fullest extent permitted by law, Mortgagee may, at
its election, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Obligations
(including the Mortgaged Property), which action may be brought or consolidated
in the courts of, or sale conducted in, any county in which any of such
collateral is located. Mortgagor acknowledges that the right to maintain a
consolidated foreclosure action is a specific inducement to Lenders to extend
the indebtedness borrowed pursuant to or guaranteed by the Loan Documents, and
Mortgagor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
Mortgagee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral directly or indirectly secures the
Obligations, or if Mortgagee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Premises are located, Mortgagee may commence or continue any
foreclosure proceedings and exercise its other remedies granted in this Mortgage
against all or any part of the Mortgaged Property and Mortgagor waives any
objections to the commencement or continuation of a foreclosure of this Mortgage
or exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Mortgage or such other proceedings on
such basis. Neither the commencement nor continuation of proceedings to
foreclose this Mortgage, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Mortgagee in any such proceedings shall prejudice,
limit or preclude Mortgagee’s right to commence or continue one or more
foreclosure or other proceedings or obtain a judgment against any other
collateral (either in or outside the State in which the Premises are located)
which directly or indirectly secures the Obligations, and Mortgagor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other sales or proceedings or exercise of any remedies in such
sales or proceedings based upon any action or judgment connected to this
Mortgage, and Mortgagor also waives any right to seek to dismiss, stay, remove,
transfer or consolidate either such other sales or proceedings or any sale or
action under this Mortgage on such basis. It is expressly understood and agreed
that to the fullest extent permitted by law, Mortgagee may, at its election,
cause the sale of all collateral which is the subject of a single foreclosure
action at either a single sale or at multiple sales conducted simultaneously and
take such other measures as are appropriate in order to effect the agreement of
the parties to dispose of and administer all collateral securing the Obligations
(directly or indirectly) in the most economical and least time-consuming manner.
     26. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in the sole discretion of either of
them such a waiver is deemed advisable. All such covenants of Mortgagor shall
run with the land and bind Mortgagor, the successors and assigns of Mortgagor
(and each of them) and all subsequent owners, encumbrancers and tenants of the
Mortgaged Property, and shall inure to the benefit of Mortgagee and its
successors and assigns. The word “Mortgagor” shall be construed

16 



--------------------------------------------------------------------------------



 



as if it read “Mortgagors” whenever the sense of this Mortgage so requires and
if there shall be more than one Mortgagor, the obligations of the Mortgagors
shall be joint and several.
     27. No Waivers, etc: Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the beneficiary of any subordinate mortgage or the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in any way impairing or affecting the lien of this Mortgage or the
priority of this Mortgage over any subordinate lien or mortgage.
     28. Governing Law, etc. This Mortgage shall be governed by and construed
and interpreted in accordance with the laws of the State in which the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
respective terms the Loan Documents shall be governed and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of law, and for purposes of consistency, Mortgagor agrees that in
any in personam proceeding related to this Mortgage the rights of the parties to
this Mortgage shall also be governed by and construed in accordance with the
laws of the State of New York governing contracts made and to be performed in
that State, without regard to principles of conflict of law.
     29. Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other. entity, and the words “Mortgaged Property” shall include
any portion of the Mortgaged Property or interest therein. Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.
     30. Maximum Rate of Interest. Nothing herein contained, nor in any Loan
Document or transaction related thereto, shall be construed or so operate as to
require Mortgagor or any person liable for the payment of the Obligations made
pursuant to the Credit Agreement, to pay interest in an amount or at a rate
greater than the maximum allowed by law. Should any interest or other charges in
the nature of the interest paid by Mortgagor or any parties liable for the
payment of the Obligations made pursuant to the Credit Agreement result in the
computation or earning of interest in excess of the maximum rate of interest
allowed by applicable law, then any and all such excess shall be and the same is
hereby waived by the holder hereof, and all such excess shall be automatically
credited against and in reduction of the principal balance, and any portion of
said excess which exceeds the principal balance shall be paid by the holder
hereof to Mortgagor or any parties liable for the payment of the Obligations
made pursuant to the said

17 



--------------------------------------------------------------------------------



 



Credit Agreement, it being the intent of the parties hereto that under no
circumstances shall Mortgagor or any parties liable for the payment of the
Obligations hereunder be required to pay interest in excess of the maximum rate
allowed by law.
     31. Mortgaged Lease Provisions. (a) Mortgagor shall pay or cause to be paid
all rent and other charges required under the Mortgaged Leases as and when the
same are due and shall promptly and faithfully perform or cause to be performed
all other material terms, obligations, covenants, conditions, agreements,
indemnities, representations, warranties or liabilities of the lessee under the
Mortgaged Leases. Mortgagor shall not after the date hereof, unless Mortgagor
shall receive a subordination, non-disturbance and attornment agreement
reasonable acceptable to Mortgagee or except as required under the Mortgaged
Leases, permit the subordination of the Mortgaged Leases to any mortgage or deed
of trust and any attempt to do any of the foregoing shall be null and void and
of no effect and shall constitute an Event of Default hereunder.
          (b) Except as may be expressly permitted under the Credit Agreement,
Mortgagor shall do, or cause to be done, all things reasonable necessary to
preserve and keep unimpaired all material rights of Mortgagor as lessee under
the Mortgaged Leases, and to prevent any default under the Mortgaged Leases.
Mortgagor does hereby authorize and irrevocably appoint and constitute Mortgagee
as its true and lawful attorney-in-fact, which appointment is coupled with an
interest, in its name, place and stead, (i) to do and take, but without any
obligation so to do, if Mortgagor fails to do so at least 5 Business Days prior
to the expiration of any applicable cure period, any action which Mortgagee
reasonably deems necessary or desirable to cure any default, or to prevent any
imminent default, by Mortgagor under the Mortgaged Leases and (ii) to enter into
and upon the Premises or any part thereof to such extent and as often as
Mortgagee, in its sole discretion, deems necessary or desirable in order to take
any action permitted to be taken by Mortgagee pursuant to clause (i) (in each
case, with respect to all of the actions described in clauses (i) and (ii),
after ten days’ notice to Mortgagor, unless Mortgagor has itself taken the
action(s) in question within such ten day period), to the end that the rights of
Mortgagor in and to the leasehold estate created by the Mortgaged Leases shall
be kept unimpaired and free from default. All sums so expended by Mortgagee,
with interest thereon at the Default Rate from the date of each such
expenditure, shall be paid by Mortgagor to Mortgagee promptly upon demand by
Mortgagee. Mortgagor shall, within 5 Business Days after written request by
Mortgagee, execute and deliver to Mortgagee, or to any person designated by
Mortgagee, such further instruments, agreements, powers, assignments,
conveyances or the like as may be necessary to complete or perfect the interest,
rights or powers of Mortgagee pursuant to this paragraph.
          (c) Mortgagor shall use commercially reasonable efforts to enforce the
material obligations of the lessor under the Mortgaged Leases and shall promptly
notify Mortgagee in writing of any material default by either the lessor or
Mortgagor in the performance or observance of any of the terms, covenants and
conditions contained in the Mortgaged Leases. Mortgagor shall deliver to
Mortgagee, within ten Business Days after receipt, a copy of any written notice
of default or noncompliance, material demand or material complaint made by the
lessor under the Mortgaged Leases. If the lessor shall deliver to Mortgagee a
copy of any notice of default given to Mortgagor, such notice shall constitute
full authority and protection to Mortgagee for any actions taken or omitted to
be taken in good faith by Mortgagee on such notice.

18 



--------------------------------------------------------------------------------



 



          (d) If any action or proceeding shall be instituted to evict Mortgagor
or to recover possession of the Mortgaged Property from Mortgagor or any part
thereof or interest therein or any action or proceeding otherwise affecting the
Mortgaged Leases or this Mortgage shall be instituted, then Mortgagor shall,
immediately after receipt deliver to Mortgagee a true and complete copy of each
petition, summons, complaint, notice of motion, order to show cause and all
other pleadings and papers, however designated, served in any such action or
proceeding.
          (e) Mortgagor covenants and agrees that the fee title to the Leased
Land and the leasehold estate created under the Mortgaged Leases shall not merge
but shall always remain separate and distinct, notwithstanding the union of said
estates either in Mortgagor or a third party by purchase or otherwise; and in
case Mortgagor acquires the fee title or any other estate, title or interest in
and to the Leased Land, the lien of this Mortgage shall, without further
conveyance, simultaneously with such acquisition, be spread to cover and attach
to such acquired estate and as so spread and attached shall be prior to the lien
of any Mortgage placed on the acquired estate after the date of this Mortgage.
          (f) No release or forbearance of any of Mortgagor’s obligations under
the Mortgaged Leases, pursuant to the Mortgaged Leases or otherwise, shall
release Mortgagor from any of its obligations under this Mortgage, including its
obligations to pay rent and to perform all of the terms, provisions, covenants,
conditions and agreements of the lessee under the Mortgaged Leases.
          (g) Upon the occurrence and during the continuance of any Event of
Default hereunder, all rights of consent and approval, and all elections of
Mortgagor as lessee under the Mortgaged Leases, together with the right to
terminate or to modify the Mortgaged Leases, which have been assigned for
collateral purposes to Mortgagee, shall automatically vest exclusively in and be
exercisable solely by Mortgagee.
          (h) Mortgagor will give Mortgagee prompt written notice of the
commencement of any arbitration or appraisal proceeding under and pursuant to
the provisions of any Mortgaged Lease involving amounts in excess of $100,000 on
a present value basis. So long as no Event of Default shall have occurred and be
continuing hereunder, Mortgagor may conduct such proceeding provided that
(i) Mortgagee shall have the right to intervene and participate in any such
proceeding, (ii) Mortgagor shall confer with Mortgagee, (iii) Mortgagor shall
exercise all rights of arbitration conferred upon it by the Mortgaged Leases and
(iv) Mortgagor’s selection of an arbitrator or appraiser shall be subject to
prior written approval by Mortgagee; provided, however, that automatically upon
the occurrence of an Event of Default and for so long as it shall be continuing,
Mortgagee shall have the sole authority to conduct any such proceeding and
Mortgagor hereby irrevocably appoints and constitutes Mortgagee as its true and
lawful attorney-in-fact, which appointment is coupled with an interest, in its
name, place and stead, to exercise, at the expense of Mortgagor, all right,
title and interest of Mortgagor in connection with such proceeding, including
the right to appoint arbitrators and to conduct arbitration proceedings on
behalf of Mortgagor, following and during the continuance of an Event of
Default. Nothing contained herein shall obligate Mortgagee to participate in
such proceeding.
          (i) Mortgagor shall give Mortgagee simultaneous written notice of any
exercise of any option or right to renew or extend the term of a Mortgage Lease,
together with a copy of the notice or other document given to the lessor, and
shall promptly deliver to Mortgagee a copy

19 



--------------------------------------------------------------------------------



 



of any acknowledgment by such lessor of the exercise of such option or right.
Nothing contained herein shall affect or limit any rights of Mortgagor or
Mortgagee granted under the Mortgaged Leases.
          (j) Mortgagor shall, within ten (10) Business Days after written
demand from Mortgagee, deliver to Mortgagee proof of payment of all items that
are required to be paid by Mortgagor under the Mortgaged Leases, including,
without limitation, rent, taxes, operating expenses and other charges.
          (k) (i) The lien of this Mortgage shall attach to all of Mortgagor’s
rights and remedies at any time arising under or pursuant to Section 365(h) of
the Bankruptcy Code, 11 U.S.C. § 365(h), as the same may hereafter be amended
(the “Bankruptcy Code”), including, without limitation, all of Mortgagor’s
rights to remain in possession of the Leased Land. Except as may be expressly
permitted under the Credit Agreement, Mortgagor shall not, without Mortgagee’s
prior written consent, elect to treat the applicable Mortgaged Lease as
terminated under Section 365(h)(l)(A)(i) of the Bankruptcy Code. Any such
election made without Mortgagee’s consent shall be void
     (ii) Mortgagee shall have the right, if an Event of Default shall have
occurred and be continuing or if Mortgagor fails to do so at least 5 Business
Days prior to the last day on which the Mortgagor has the right to do so, to
proceed in its own name or in the name of Mortgagor in respect of any claim,
suit, action or proceeding relating to the rejection of any Mortgaged Lease by
the lessor or any other party, including, without limitation, the right to file
and prosecute under the Bankruptcy Code, without joining or the joinder of
Mortgagor, any proofs of claim, complaints, motions, applications, notices and
other documents. Any amounts received by Mortgagee as damages arising out of the
rejection of any Mortgaged Lease as aforesaid shall be applied first to all
costs and expenses of Mortgagee (including, without limitation, reasonable
attorneys” fees) incurred in connection with the exercise of any of its rights
or remedies under this paragraph and thereafter in accordance with Section 13(d)
of this Mortgage. Mortgagor acknowledges that the assignment of all claims and
rights to the payment of damages from the rejection of any Mortgaged Lease made
under the granting clauses of this Mortgage constitutes a present irreversible
and unconditional assignment and Mortgagor shall, at the request of Mortgagee,
promptly make, execute, acknowledge and deliver, in form and substance
satisfactory to Mortgagee, a UCC Financing Statement (Form UCC-1) and all such
additional instruments, agreements and other documents, as may at any time
hereafter be required by Mortgagee to carry out such assignment.
     (iii) If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code, Mortgagor
shall seek to offset against the rent reserved in the Mortgaged Leases the
amount of any damages caused by the nonperformance by the lessor or any other
party of any of their respective obligations under such Mortgaged Leases after
the rejection by the lessor or such other party of such Mortgaged Leases under
the Bankruptcy Code, then Mortgagor shall, if a Default or Event of Default
shall have occurred and be continuing, prior to effecting such offset, notify
Mortgagee of its intent to do so, setting forth the amount proposed to be so
offset

20 



--------------------------------------------------------------------------------



 



and the basis therefor. In such event, Mortgagee shall have the right to object
to all or any part of such offset that, in the reasonable judgment of Mortgagee,
would constitute a breach of such Mortgaged Lease, and in the event of such
objection, Mortgagor shall not effect any offset of the amounts found
objectionable by Mortgagee. Neither Mortgagee’s failure to object as aforesaid
nor any objection relating to such offset shall constitute an approval of any
such offset by Mortgagee.
     (iv) If any action, proceeding, motion or notice shall be commenced or
filed in respect of the lessor under any Mortgaged Lease or any other party or
in respect of any such Mortgaged Lease in connection with any case under the
Bankruptcy Code, then Mortgagee shall have the option, exercisable upon notice
from Mortgagee to Mortgagor, to conduct and control any such litigation with
counsel of Mortgagee’s choice. Mortgagee may proceed in its own name or in the
name of Mortgagor in connection with any such litigation, and Mortgagor agrees
to execute any and all powers, authorizations, consents or other documents
required by Mortgagee in connection therewith. Mortgagor shall, upon demand, pay
to Mortgagee all costs and expenses (including reasonable attorneys’ fees) paid
or incurred by Mortgagee in connection with the prosecution or conduct of any
such proceedings. Mortgagor shall not commence any action, suit, proceeding or
case, or file any application or make any motion, in respect of any Mortgaged
Lease in any such case under the Bankruptcy Code without the prior written
consent of Mortgagee.
     (v) Mortgagor shall, after obtaining knowledge thereof, promptly notify
Mortgagee of any filing by or against the lessor or other party with an interest
in the Real Estate of a petition under the Bankruptcy Code. Mortgagor shall
promptly deliver to Mortgagee, following receipt, copies of any and all notices,
summonses, pleadings, applications and other documents received by Mortgagor in
connection with any such petition and any proceedings relating thereto.
     (vi) If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the applicable Mortgaged Lease,
shall determine to reject such Mortgaged Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Mortgagor shall give Mortgagee not less than 20 days’
prior notice of the date on which Mortgagor shall apply to the Bankruptcy Court
for authority to reject such Mortgaged Lease. “Mortgagee shall have the right,
but not the obligation, to serve upon Mortgagor within such twenty (20) day
period a notice stating that Mortgagee demands that Mortgagor apply to the
Bankruptcy Court for authority to assume and assign such Mortgaged Lease to
Mortgagee pursuant to Section 365 of the Bankruptcy Code. If Mortgagee shall
serve upon Mortgagor the notice described in the preceding sentence, Mortgagor
shall not seek to reject such Mortgaged Lease and shall comply with the demand
provided for in the preceding sentence. In addition, effective upon the entry of
an order for relief with respect to Mortgagor under the Bankruptcy Code,
Mortgagor hereby assigns and transfers to Mortgagee a non-exclusive right to
apply to the Bankruptcy Court under subsection 365(d)(4) of the Bankruptcy Code
for an

21 



--------------------------------------------------------------------------------



 



order extending the period during which such Mortgaged Lease may be rejected or
assumed.
          (1) Mortgagor shall request and use commercially reasonable efforts to
furnish to Mortgagee, from time to time upon receipt of reasonable notice from
Mortgagee, in form and substance reasonably satisfactory to Mortgagee, an
estoppel certificate from the lessor under any Mortgaged Leases with respect to
such Mortgaged Lease.
          (m) If any Mortgaged Lease shall be terminated prior to the natural
expiration of its term, and if, pursuant to any provision of such Mortgaged
Lease or otherwise, Mortgagee or its designee shall acquire from the lessor
under such Mortgaged Lease a new lease of the Real Estate or any part thereof,
Mortgagor shall have no right, title or interest in or to such new lease or the
leasehold estate created thereby, or renewal privileges therein contained.
          (n) Notwithstanding anything to the contrary set forth herein, to the
extent that any covenant or other obligation of Mortgagor contained herein shall
be expressly imposed upon the lessor under any Mortgaged Lease pursuant to the
provisions thereof, Mortgagor shall not be deemed to be in default of such
obligation or covenant with respect to such portion of the Premises as is
covered by such Mortgaged Lease, provided that Mortgagor shall be using
commercially reasonable efforts to enforce such obligations of such lessor in
accordance with the terms of the applicable Mortgaged Lease.
     32. Release. If any of the Mortgaged Property shall be sold, transferred or
otherwise disposed of by Mortgagor in a transaction permitted by the Credit
Agreement, such Mortgaged Property shall be automatically released from the Lien
of this Mortgage without further action on the part of Mortgagor, Mortgagee or
the Lenders, and shall cease to constitute collateral hereunder, and then
Mortgagee, at the request and sole expense of Mortgagor, shall execute and
deliver to Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Mortgaged
Property. No consent of any Qualified Counterparty shall be required for any
release of Mortgaged Property pursuant to this Section 32.
     33. Last Dollars Secured: Priority. To the extent that this Mortgage
secures only a portion of the indebtedness owing or which may become owing by
Mortgagor to the Secured Parties, the parties agree that any payments or
repayments of such indebtedness shall be and be deemed to be applied first to
the portion of the indebtedness that is not secured hereby, it being the
parties’ intent that the portion of the indebtedness last remaining unpaid shall
be secured hereby. If at any time this Mortgage shall secure less than all of
the principal amount of the Obligations, it is expressly agreed that any
repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Mortgage until such lien amount shall equal the
principal amount of the Obligations outstanding.
     34. Household Purposes. The money, property or services that are the
subject of the transactions provided for in the Credit Agreement are not
primarily for personal, family or household purposes as contemplated by
Section 5-19-1(2) of the Code of Alabama 1975, as amended.

22 



--------------------------------------------------------------------------------



 



     35. Receipt of Copy. The Mortgagor acknowledges that it has received a true
copy of this Mortgage.

23 



--------------------------------------------------------------------------------



 



          This Mortgage has been duly executed by Mortgagor as of the date first
set forth above.

            MAPCO EXPRESS, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



UNIFORM FORM CERTIFICATE OF ACKNOWLEDGMENT
State of                     )
County of                     ) ss.:
On the                      day of                                          in
the year 2005 before me, the undersigned, personally appeared
                                                             personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same-in his/her/their capacity(ies), and that
by his/her their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.
                                                            
NOTARY PUBLIC
 

 



--------------------------------------------------------------------------------



 



Schedule A
Description of the Owned Land

 



--------------------------------------------------------------------------------



 



Schedule B
Description of the Leased Land and Mortgaged Leases

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement, dated as of April ___, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO
Express”). MAPCO FAMILY CENTERS, INC., a Delaware corporation (“MAPCO Family”
together with MAPCO Express, the “Borrowers”), the Lenders parties thereto,
Lehman Brothers Inc., as Arranger, Lehman Commercial Paper Inc., as
Administrative Agent, and others. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
          The Assignor identified on Schedule 1 hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:
     1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
     2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by such Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).
     3. The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (b) confirms that it has received
a copy of the Credit

 



--------------------------------------------------------------------------------



 



Exhibit E-2
Agreement, together with copies of the financial statements delivered pursuant
to Section 4.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.18(d) of the Credit
Agreement.
     4. The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
     5. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) [to
the Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.]
     6. From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



Exhibit E-3
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment and Acceptance
Name of Assignor:                                                             
Name of Assignee:                                                             
Effective Date of Assignment:                                                   

               

          Credit   Principal     Facility Assigned   Amount Assigned  
[Revolving Credit Percentage Assigned]*
 
  $                               ,         %

                  [Name of Assignee]       [Name of Assignor]    
 
            By:  
 
      By:        
 
               
Title:
          Title:

 

*   Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 



--------------------------------------------------------------------------------



 



                Accepted:       Consented To:*    
 
            LEHMAN COMMERCIAL PAPER, INC,
as Administrative Agent       MAPCO EXPRESS, INC.    
 
            By:  
 
      By:                    
Title:
          Title:

            MAPCO FAMILY CENTERS, INC.
      By:           Title:                LEHMAN COMMERCIAL PAPER, INC, as
Administrative Agent
      By:           Title:                [Issuing Lender]
      By:           Title:             

 

*   If required.

 



--------------------------------------------------------------------------------



 



Fulbright & Jaworski l.l.p.
A Registered Limited Liability Partnership
801 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-2623
www.fulbright.com

         
 
  telephone:   (202) 662-0200
 
  facsimile:   (202) 662-4643

April 28, 2005
Lehman Commercial Paper Inc., as Administrative Agent
for the banks and other financial institutions as lenders party
to the Credit Agreement referred to below
Each of the banks and other financial
institutions as lenders party
to the Credit Agreement referred to below
Re: MAPCO EXPRESS, INC./Virginia Deed of Trust
     We have acted as special counsel in the Commonwealth of Virginia (the
“State”) to Mapco Express, Inc. (the “Mortgagor”) in connection with (a) that
certain Amended and Restated Credit Agreement (“Credit Agreement”) dated as of
April 28, 2005 among Mortgagor, Lehman Commercial Paper Inc., as Administrative
Agent (the “Administrative Agent”), and others; (b) those certain Amended and
Restated Credit Line Deeds of Trust, Security Agreement, Assignment of Leases
and Rents, and Fixture Filing dated as of April 28, 2005 made by Mortgagor for
the benefit of Administrative Agent, as Beneficiary (as set forth on Exhibit A
attached hereto) (collectively, the “Amended and Restated State Mortgage”), and
(c) those certain Credit Line Deeds of Trust, Security Agreement, Assignment of
Leases and Rents, and Fixture Filing dated as of April 28, 2005 made by
Mortgagor for the benefit of Administrative Agent, as Beneficiary (as set forth
on Exhibit A attached hereto) (collectively, the “Mortgage”, and together with
the Amended and Restated State Mortgage, the “State Mortgage”), which State
Mortgage relates to certain improved real property located in the Commonwealth
of Virginia (collectively, the “Property”).
     The opinions expressed below are furnished to you in connection with the
Credit Agreement and the State Mortgage. Terms used herein and not otherwise
defined shall have the meanings given thereto in the Credit Agreement and the
State Mortgage, as applicable.
     In arriving at the opinions expressed below,
     (a) We have examined and relied on the originals, or copies certified or
otherwise identified to our satisfaction, of each of (1) the Credit Agreement;
(2) each of the Virginia UCC-1 Financing Statements naming the Mortgagor as the
debtor and the Administrative Agent as the secured party (as set forth on
Exhibit B attached hereto) to be filed in the land records of the applicable
County or City within the Commonwealth of Virginia as a fixture filing
(collectively,
Houston • New York • Washington DC • Austin • Dallas • Los Angeles • Minneapolis
• San Antonio • Hong Kong • London • Munich

 



--------------------------------------------------------------------------------



 



the “Virginia UCC”); and (3) the State Mortgage (the Credit Agreement and the
State Mortgage are referred to collectively as the “Loan Documents”); and
     (b) We have examined such corporate documents and records of the Mortgagor
and such other instruments and certificates of public officials, officers and
representatives of the
Mortgagor, and we have made such investigations of law, in each case as we have
deemed appropriate as a basis for such opinions.
     In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined and (c) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies. We have made no independent investigation as to the accuracy or
completeness of any representations, warranties, data or other information,
written or oral, made or furnished by the Mortgagor or by any of its agents,
except as expressly set forth in this opinion.
     We have assumed for purposes of the opinions set forth below that: (a) the
Mortgagor is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; (b) the Mortgagor has the necessary
power to make, and perform its obligations under, the State Mortgage, the Credit
Agreement, and the Virginia UCC and all other documents executed in connection
therewith; (c) the execution, delivery and performance by the Mortgagor of the
Loan Documents and the Virginia UCC have been duly authorized by all necessary
action on its part; (d) each of the Loan Documents and the Virginia UCC has been
duly and validly executed and delivered by the Mortgagor; (e) the legal
description of real property included in all documents is a courses and
distances description or a description by reference to a recorded plat and is
complete and accurate in all aspects; (f) the Mortgagor, at the time of
recording of the State Mortgage and the Virginia UCC has valid title to the
property as described therein and at the time of enforcement of the State
Mortgage and the Virginia UCC, the State Mortgage and the Virginia UCC shall be
a lien against such part of the property against which enforcement action is
taken; (g) the Mortgagor will obtain all permits and governmental approvals
required in the future and take all other actions similarly required in the
future, for the performance of its obligations under the Loan Documents and the
Virginia UCC, the maintenance and perfection of any security interests created
thereunder, or which are required in the future under applicable law; and
(h) there is no legal restriction, no requirement of registration, consent,
approval, license or authorization by any governmental authority, no pending
judicial proceeding and no order, writ, injunction or decree of any court or
governmental agency which would limit, proscribe or require the consent for the
party’s undertaking except for any such consents, approvals, licenses and
authorization, if any, required by a statute of the Commonwealth of Virginia as
a condition precedent to enforcement of the Loan Documents and the Virginia UCC
against the Mortgagor.
     We have assumed that the loans contemplated by the Credit Agreement (the
“Loan”) is being made for business or investment purposes and is not being made
for family, household or personal purposes and that none of the collateral for
the Loan will consist of consumer goods, farm products, crops, timber, minerals
and the like or accounts resulting from the sale thereof. We further assume that
each State Mortgage and Virginia UCC will be properly recorded or filed in the
land records of the applicable County or City within the Commonwealth of
Virginia and all

2



--------------------------------------------------------------------------------



 



recordation and transfer taxes and other taxes and fees in connection therewith
will be paid in full at the time of such recordation and/or filing.
     We have further assumed the competency of all natural persons acting in
connection with the transaction referred to in this opinion. We also have
assumed the Mortgagor has received adequate consideration for its obligations
under the Loan Documents and the Virginia UCC. We also have assumed that each of
the Loan Documents and the Virginia UCC correctly and completely sets forth the
intent of the parties thereto, that the execution and delivery of the Loan
Documents and the Virginia UCC are free from mutual mistake, fraud,
misrepresentation or criminal activity, and that there is no undue influence or
duress in the execution of the Loan Documents and the Virginia UCC.
     This opinion is based, as to matters of law, solely on the internal laws of
the Commonwealth of Virginia (exclusive of conflict of law principles except as
expressly set forth in this opinion). We express no opinion as to the laws of
any other jurisdiction and no opinion regarding the statutes, rules,
regulations, administrative decisions, requirements or ordinances of any county,
municipality, subdivision or local authority of any jurisdiction or any federal
or state laws relating to banks or bank regulatory matters or federal or state
securities laws or blue sky laws or regulations or antitrust laws.
     For purposes of the opinions set forth herein, we have assumed that:
(a) the Lenders and the Administrative Agent have all requisite power and
authority and have taken all necessary corporate and other actions to enter into
the Loan Documents and the Virginia UCC signed by them and to effect the
transactions contemplated thereby; (b) the agreements of the Lenders and the
Administrative Agent set forth in the Loan Documents and the Virginia UCC are
legal, valid and binding agreements of the Lenders and/or the Administrative
Agent (as the case may be), enforceable against the Lenders and/or the
Administrative Agent (as the case may be) in accordance with their terms; and
(c) any and all conditions precedent to the funding of the Loans have been
fulfilled to the satisfaction of, or waived by, the Lenders and the
Administrative Agent.
     Based upon and subject to the foregoing, we are of the opinion that:
     1. Based solely upon the certificate issued by the Virginia State
Corporation Commission dated April 21, 2005, the Mortgagor is in good standing
as a foreign corporation in the State.
     2. The execution and delivery by the Mortgagor of the State Mortgage, the
performance by Mortgagor of its obligations thereunder, and the granting of the
security interests to be granted pursuant to the State Mortgage will not result
in any violation of any Virginia law, statute, rule or regulation, and except
for the recording described in paragraph 3 hereof, do not and will not require
any consent or authorization of, approval by, notice to, or filing with any
governmental agency of the State.

3



--------------------------------------------------------------------------------



 



     3. The State Mortgage:
     (a) constitutes a legal, valid and binding obligation of the Mortgagor,
enforceable against the Mortgagor in accordance with its terms;
     (b) is in proper form for recording in the land records of the clerk’s
offices of the Counties or Cities of the Commonwealth of Virginia (the “Land
Records”) as applicable, in which the Property is located; and
     (c) when duly recorded in the Land Records will create in favor of the
Administrative Agent as Beneficiary a valid and enforceable lien of record of
the Mortgagor’s interest in the Property.
     4. The Virginia UCC is in proper form to be filed in the Land Records,
which are the only offices in the Commonwealth of Virginia where filings are
required to perfect a security interest in the Mortgagor’s right, title and
interest in that portion of the property described therein consisting of goods
that are, or are to become, fixtures with respect to the Property (the
“Fixtures”) and in which (i) a security interest may be created under Article 9
of the Code of Virginia of 1950, as amended (the “Virginia Code”), (ii) the
Mortgagor has rights in such Fixtures or the power to transfer rights in such
Fixtures to the Administrative Agent, and (iii) perfection is effected by the
filing of a financing statement in the Commonwealth of Virginia; except (a)
perfection of the Administrative Agent’s, as Beneficiary, security interest in
proceeds will be limited to the extent provided in Section 8.9A-315 of the
Virginia Code; (b) continuation statements with respect to the Virginia UCC must
be filed within the six (6) month period immediately preceding the fifth (5th)
anniversary of the initial filing and thereafter within the six (6) month period
immediately preceding each subsequent five (5) year period; and (c) the security
interest of the Administrative Agent as Beneficiary will cease to be perfected
(i) as to any Fixtures acquired by the Mortgagor more than four (4) months after
the Mortgagor changes its name so as to make the then filed Virginia UCC
seriously misleading, unless an amendment to the Virginia UCC which renders the
Virginia UCC not seriously misleading is filed within four months after the
change, and (ii) as to Fixtures otherwise disposed of by the Mortgagor if such
disposition is authorized by the secured party to be made free of such security
interest.
     5. The courts of the State and the courts of the United States of America
sitting in the Commonwealth of Virginia applying the principles of conflicts of
laws applied by the courts of the Commonwealth of Virginia should give effect to
Section 28 of the State Mortgage which provides that an in personam proceeding
relating to the State Mortgage will be governed by the laws of the State of New
York, except that the Courts of the State may apply the internal law of the
State to determine the validity, perfection and effect of perfection of the
liens created under such State Mortgage and the application of remedies in
enforcing such liens with respect to property located in the State.

4



--------------------------------------------------------------------------------



 



     6. The terms and provisions of the State Mortgage, with respect to the
performance of the Mortgagor’s obligations and the powers and remedies of the
Administrative Agent as Beneficiary thereunder, provide, following a default
thereunder, protection to the Administrative Agent as Beneficiary in a manner
that is customarily provided in deeds of trust of real property and fixtures
with respect to real property located in the State given to banks and financial
institutions in transactions involving substantial amounts of credit.
     7. The Loan Documents do not violate any usury laws of the State.
     8. Pursuant to Section 8.9A-604 of the Virginia Code, the Administrative
Agent, as Beneficiary, may proceed to foreclose its lien as to both that part of
the mortgaged property constituting real property and that part of the mortgaged
property constituting personal property in accordance with the rights respecting
the real property provided for in the State Mortgage. There is no “one form of
action” or similar law in the Commonwealth of Virginia which would require a
lienholder to elect to pursue its remedies either against mortgaged real
property or personal property where such lienholder holds security interests and
liens on both real and personal property of a debtor.
     9. None of the Administrative Agent, as Beneficiary, or the other Secured
Parties is required to be qualified to do business in the State solely to create
the liens contemplated by the State Mortgage as security for the Loan or to make
the Loan to the Mortgagor.
     10. Other than customary per page recording fees payable upon the
recordation of the State Mortgage and the Virginia UCC, and the tax imposed
pursuant to Sections 58.1-803 and 58.1-814 of the Virginia Code (a) on the
Mortgage and (b) on the Amended and Restated State Mortgage on the amount
secured thereby which is in addition to the amount of the original existing debt
secured by the Existing Mortgages recorded in the State, no transfer,
documentary stamp, mortgage, mortgage registry, mortgage recording or other
taxes are payable in the Commonwealth of Virginia on or in relation to the
execution, delivery, recordation, or filing of the State Mortgage.
     This opinion in all respects is subject to the following exceptions,
qualifications and limitations:

          (a)   We express no opinion as to the validity, binding effect or
enforceability of any provision, right, remedy or obligation and, to the extent
applicable, the security interest and liens created by the State Mortgage and
the Virginia UCC to the extent that such provision, right, remedy, obligation,
security interest or lien (i) may be limited by (A) applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, rearrangement,
conservatorship, receivership, fraudulent transfer, fraudulent conveyance or
other laws (including court decisions) now or hereafter in effect and relating
to or affecting creditors’ rights generally or providing for the relief of
debtors, (B) general principles of equity (regardless of whether considered in a
proceeding in equity or at law) including those relating to the availability of
the remedy of specific performance or injunctive relief, or (ii) purports to

5



--------------------------------------------------------------------------------



 



    authorize or permit any person to act in a manner which is not in good
faith, diligent or commercially reasonable.   (b)   We express no opinion as to
(i) the effectiveness of any indemnity or exculpation provision contained in the
State Mortgage which is contrary to public policy considerations, which is
contrary to federal or state securities laws, or which purports to require
indemnification or exculpation of, or reimbursement to, any person in respect of
the misconduct or negligence or intentional acts or omissions of such person,
(ii) the effectiveness of any provision in the State Mortgage that purports to
waive or otherwise affect any right, warranty or defense that cannot be waived
or otherwise affected as a matter of law, (iii) the conclusive nature of any
certificate or determination which may be furnished or made by or on behalf of
any person pursuant to the State Mortgage and the Virginia UCC, (iv) the
effectiveness of any provision in the State Mortgage which provides that it may
be amended or varied, or any provision thereof waived, only by an instrument in
writing, (v) any provision requiring the payment of any amount or providing for
the release or extinguishment of any right to the extent that such provision is
deemed to constitute or result in an unenforceable penalty or forfeiture,
(vi) the severability of any provision of the State Mortgage, or (vii) whether
the Mortgagor has any interest in any collateral, or the creation, validity,
perfection or priority of any security interest intended to be created by the
State Mortgage and Virginia UCC except as otherwise expressly set forth in our
opinion in paragraphs 3 and 4 above.   (c)   Certain of the remedial provisions
in the State Mortgage may be unenforceable in whole or in part, but the
inclusion of such provisions does not affect the validity of the State Mortgage
taken as a whole or preclude the foreclosure in accordance with applicable law
of the liens and security interests in the Property created by the State
Mortgage, and the State Mortgage, taken as a whole, contains adequate provisions
for the practical realization of the benefits intended to be provided thereby
(except for the economic consequences of procedural or other delays).   (d)  
The self-help, non-judicial remedies provided to you in the State Mortgage
regarding your right, without judicial process, upon default, to enter upon, to
take possession of, to collect, retain, use and enjoy the rents, issues and
profits from, and to manage, the Property may not be enforceable.   (e)   In
rendering the opinion in paragraph 3(a) above, we have assumed that the
Administrative Agent will act in a commercially reasonable manner and in good
faith in performing its duties, and in exercising its rights and remedies, under
the State Mortgage.

6



--------------------------------------------------------------------------------



 



(f)   Notwithstanding language in the State Mortgage which may imply otherwise,
a court of equity or law could fail to enforce the State Mortgage or enjoin the
Lenders from accelerating the Loan or foreclosing their security interests by
reason of a waiver by the Lenders. Similarly, a court could enjoin the Lenders
from foreclosing their security interests if acceleration and/or foreclosure
were predicated upon a breach which the court concluded was not material or did
not adversely affect the Lenders’ security.   (g)   Provisions in the State
Mortgage imposing penalties, forfeitures, late payment charges or an increase in
interest rate upon delinquency in payment or the occurrence of a default may be
unenforceable under Virginia law to the extent that such provisions are
construed by any court to require the payment of an amount which is unreasonable
in relation to the actual damages foreseeable at the time of execution of the
State Mortgage or to the extent such court deems the actual foreseeable damages
to have been readily ascertainable at the time of execution of the State
Mortgage.   (h)   The provisions in the State Mortgage which purport to permit
the acceleration of the Loan without the necessity of notice of acceleration may
not be enforceable if a court views such provisions to be contrary to public
policy or holds such provisions to be contrary to law.   (i)   We have not
conducted any search of the public land, UCC financing statement, or other
records or made any inquiry concerning the state of title to the Property, the
Fixtures or any personalty located thereon encumbered by the State Mortgage and
the Virginia UCC, and we render no opinion with regard to ownership or title to
any such property or the priority of the liens on any such property or such
personalty created in the Lenders’ favor by the State Mortgage and the Virginia
UCC, nor do we opine as to the lien priority attaching to sums advanced by the
Lenders pursuant to the State Mortgage and the Virginia UCC, whether in excess
of the stated principal amount of the loans, or within such amount. We
understand that, as to such matters, and in all respects as to the sufficiency
and correctness of the description of the Property, the Lenders will rely on a
mortgagee’s title insurance policy covering the Property and any other documents
or information which it has determined to be sufficient.   (j)   With respect to
the State Mortgage, we are assuming that the Trustee will comply with the notice
requirements of Sections 55-59.1, 55-59.2, 55-59.3 and 55-59.4 of the Virginia
Code.   (k)   We render no opinion on whether the limitations on transfers of
the Trust Property as set forth in the State Mortgage could be held to be
unreasonable restraints on alienation.

7



--------------------------------------------------------------------------------



 



(l)   We note that Section 552 of the Bankruptcy Code (11 U.S.C.§552) may
adversely affect security interests in proceeds realized or property acquired
after the commencement of a case under the United States Bankruptcy Code.   (m)
  In rendering the opinion expressed in Paragraphs 3(d) and 4 above, we have
assumed that the Mortgagor has rights in the collateral and the Administrative
Agent has given value therefore.   (n)   We express no opinion as to any matters
pertaining to the construction, maintenance, use or operation of any of the real
or personal property.   (o)   We express no opinion as to any lien or security
interest to which Title 8.9A of the Virginia Code is inapplicable pursuant to
§8.9A-109 thereof.   (p)   The opinion expressed in paragraph 5 above is subject
to the exception, qualification and limitation that the courts of the
Commonwealth of Virginia, and the courts of the United States of America sitting
in the Commonwealth of Virginia and applying the principles of conflicts of laws
applied by the courts of the Commonwealth of Virginia, may apply laws other than
the internal laws of the State of New York insofar as the rights or obligations
under the State Mortgage may be affected by:

        (i)   the due organization, formation or existence of each party to such
State Mortgage, the corporate or equivalent power of each party to such State
Mortgage to enter into, execute, deliver or perform such State Mortgage, the due
authorization of the entry into, execution, delivery and performance of such
State Mortgage by all necessary corporate or equivalent action on the part of
such party, each party’s right or capacity to receive the benefits of such State
Mortgage and similar matters governed by the laws of the jurisdiction of each
party to such State Mortgage’s organization or formation;   (ii)   procedural
laws and rules of the Commonwealth of Virginia and related matters (including,
without limitation, statutes and rules with respect to personal or subject
matter jurisdiction, service of process, necessary parties, prior exhaustion of
remedies as against principals, rights of subrogation, rights of guarantors,
evidence, limitations of action, venue, joinder of parties, matters of due
process of law and similar matters);   (iii)   the federal laws of the United
States of America, including procedural laws and rules of the courts of the
United States of America;   (iv)   bankruptcy, insolvency, reorganization,
moratorium, liquidation, arrangement or similar laws (including court decisions)
affecting the rights and remedies of creditors or providing for the relief of
debtors;

8



--------------------------------------------------------------------------------



 



(v)   general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, and the availability
of the remedy of specific performance, injunctive relief or other equitable
remedies, some or all of which may be applied or not applied in the discretion
of the courts, regardless of whether considered in a proceeding at law or in
equity;   (vi)   the Blue Sky law of the Commonwealth of Virginia, as amended,
and the rules and regulations promulgated thereunder;   (vii)   matters
respecting the submission of any party to the jurisdiction of particular courts,
respecting the consent of any party concerning the courts in which any suit,
action or other proceeding may be brought, or respecting the waiver by any party
of trial by jury or of any objection to any suit, action or proceeding on
jurisdictional grounds or on grounds of venue or forum non conveniens;   (viii)
  laws of the Commonwealth of Virginia pertaining to the conditions under which
judgments of courts of other jurisdictions may be enforced in the Commonwealth
of Virginia;   (ix)   fraudulent transfer laws and fraudulent conveyance laws of
the Commonwealth of Virginia or of other jurisdictions;   (x)   internal laws of
jurisdictions (other than the State of New York) applicable to property (or
interests therein) located within that jurisdiction;   (xi)   securities laws of
other jurisdictions to the extent applicable; and   (xii)   laws of other
jurisdictions that are mandatorily applicable under Section 8.9A-301 of the
Virginia Code.  

(q)   In rendering the opinion expressed in paragraph 5 above, we have assumed
and relied upon the following:  

(i)   the parties to the State Mortgage expressly chose and agreed in Section 28
that the obligations of such parties be construed, interpreted and enforced in
accordance with, and governed by, the laws of the State of New York, without
reference to choice of law doctrine, and such choice was not made for the
furtherance of a fraudulent or unconscionable purpose;   (ii)   there was a
“reasonable basis” (as such term is used in Hooper v. Musolino, 234 Va. 558
(1988) and Central Coal Co. v. Philbro Energy, Inc., 685 F. Supp 595 (1988)) for
choosing New York law as the governing law of the State Mortgage as provided in
Section 28 thereof;   (iii)   the subject matter of the State Mortgage does not
involve a tort action claim where the injury occurred in the Commonwealth of
Virginia;

9



--------------------------------------------------------------------------------



 



(iv)   numerous and substantial communications between the parties to the State
Mortgage and their counsel relating to the State Mortgage took place, originated
or were received in the State of New York;   (v)   Section 28 of the State
Mortgage is not in conflict with the public policy or any relevant statute of
the Commonwealth of Virginia;   (vi)   each of the parties to the State Mortgage
is duly licensed or qualified to transact business (to the extent required by
applicable law) in its jurisdiction of organization and in the State of New York
(including, without limitation, the transactions contemplated by the State
Mortgage);   (vii)   each of the parties to the State Mortgage is a corporation,
limited liability company or banking association with a high degree of financial
sophistication which it exercised in entering into the State Mortgage to which
it is a party and agreeing to the choice of law provisions contained in
Section 28 therein; and   (viii)   the laws of the State of New York validate
and give effect to the transactions contemplated by the State Mortgage.  

    (r)   We express no opinion with respect to terms in the Loan Documents to
which the Mortgagor is a party (i) waiving obligations of good faith, fair
dealing, diligence or commercial reasonableness; (ii) permitting the
Administrative Agent or any other party or their respective agents to use force
or otherwise breach the peace when enforcing their rights; (iii) providing for
standards of conduct other than reasonable commercial standards; (iv) waiving or
varying, or attempting to waive or vary, rights or benefits (including, without
limitation, provisions of the Uniform Commercial Code of the Commonwealth of
Virginia) which may not be waived or varied or which may be waived or varied
only after default; (v) waiving stays and any other rights under any bankruptcy,
insolvency or debtor relief laws; (vi) purporting to waive (or having the effect
of waiving) rights under the Constitution or laws (including statutes and
regulations) of the United States or the Commonwealth of Virginia, unless, and
only to the extent, such law expressly permits waiver; (vii) waiving trial by
jury; (viii) waiving statutes of limitation; (ix) providing for confession of
judgment; (x) waiving, or restricting access to, courts or to legal or equitable
remedies or defenses; (xi) purporting to waive or otherwise affect any right to
receive notice; and (xii) restricting assignments in contravention of the
provisions of Section 8.9A-406 through 8.9A-409 of the Virginia Code.     (s)  
In addition, we express no opinion as to the effectiveness of the provisions of
the assignment of rents purporting to create a lien on, or a security interest
in, rents which do not constitute rent within the meaning of Section 55-220.1 of
the Virginia Code.

10



--------------------------------------------------------------------------------



 



  (t)   We express no opinion on the compliance of any of the Trust Property
with applicable environmental laws, building codes, zoning ordinances,
restrictions or protective covenants.     (u)   Notwithstanding the opinion
expressed in paragraph 10 above, we express no opinion on whether the applicable
clerk’s offices will accept and record any State Mortgage without requiring
payment of the mortgage recording tax and our opinion is not a guaranty that any
applicable clerk’s office will record any State Mortgage without having to pay
mortgage recording taxes.

     This opinion is given as of the date hereof and is based upon laws as they
exist and are construed as of the date hereof. We assume no obligation to update
or supplement this opinion to reflect any facts or circumstances which may come
to our attention after the date hereof, or any changes in laws which may have
occurred thereafter.
     These opinions are limited to the matters stated herein, and no opinion
shall be implied or inferred beyond the matters expressly stated. These opinions
(i) are provided to you as legal opinions only and not as guaranties or
warranties of the matters discussed herein, (ii) are rendered solely for your
benefit and the benefit of your successors, assigns and participants and may not
be relied upon or used by, or distributed to, any other person or entity without
the express written authorization of a partner of this firm, and (iii) may not
be used in connection with any further or subsequent transactions involving the
Mortgagor without the express written authorization of a partner of this firm.

            Very truly yours,
               Fulbright & Jaworski L.L.P.           

11



--------------------------------------------------------------------------------



 



         

Exhibit A

1.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Albemarle County, Virginia for Site 4030;

2.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Caroline County, Virginia for Site 4005;

3.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Chesterfield County, Virginia for Sites 4041, 4048 and 4051;

4.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for The
City of Fredericksburg, Virginia for Site 4034;

5.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Gloucester County, Virginia for Sites 4054 and 4074;

6.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Henrico County, Virginia for Sites 4013, 4036, 4039, 4040 and 4059;

7.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for The
City of Newport News, Virginia for Site 4056;

12



--------------------------------------------------------------------------------



 



Exhibit A

8.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for Orange
County, Virginia for Site 4035;

9.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for Page
County, Virginia for Site 4029;

10.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for The
City of Richmond, Virginia for Sites 4016, 4017, 4037 and 4052;

11.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for
Spotsylvania County, Virginia for Site 4053;

12.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for Warren
County, Virginia for Sites 4027 and 4047;

13.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for The
City of Williamsburg, Virginia for Site 4057;

14.   Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing dated as of April 28, 2005
made by Mapco Express, Inc. for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent, to be filed with the Clerk of the Circuit Court for York
County, Virginia for Sites 4045 and 4055;

13



--------------------------------------------------------------------------------



 



Exhibit A

15.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for Chesterfield County, Virginia for
Site 4065;

16.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for Dinwiddie County, Virginia for
Site 4064;

17.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for The City of Fredericksburg,
Virginia for Site 4069;

18.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for Hanover County, Virginia for Site
4061;

19.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for The City of Lynchburg, Virginia
for Site 4031;

20.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for Prince Georges County, Virginia
for Site 4058; and

21.   Credit Line Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing dated as of April 28, 2005 made by Mapco Express, Inc.
for the benefit of Lehman Commercial Paper Inc., as Administrative Agent, to be
filed with the Clerk of the Circuit Court for The City of Williamsburg, Virginia
for Site 4045.

14



--------------------------------------------------------------------------------



 



Exhibit B

1.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Albemarle County,
Virginia for Site 4030;

2.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Caroline County,
Virginia for Site 4005;

3.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Chesterfield County,
Virginia for Sites 4041, 4048 and 4051;

4.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Chesterfield County,
Virginia for Site 4065;

5.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Dinwiddie County,
Virginia for Site 4064;

6.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for The City of
Fredericksburg, Virginia for Site 4034;

7.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for The City of
Fredericksburg, Virginia for Site 4069;

8.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Gloucester County,
Virginia for Sites 4054 and 4074;

9.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and Lehman
Commercial Paper Inc., as Administrative Agent as the secured party to be filed
as a Fixture Filing with the Clerk of the Circuit Court for Hanover County,
Virginia for Site 4061;

15



--------------------------------------------------------------------------------



 



Exhibit B

10.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Henrico
County, Virginia for Sites 4013, 4036, 4039, 4040 and 4059;

11.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for The City of
Lynchburg, Virginia for Site 4031;

12.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for The City of
Newport News, Virginia for Site 4056;

13.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Orange County,
Virginia for Site 4035;

14.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Page County,
Virginia for Site 4029;

15.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Prince Georges
County, Virginia for Site 4058;

16.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for The City of
Richmond, Virginia for Sites 4016, 4017, 4037 and 4052;

17.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Spotsylvania
County, Virginia for Site 4053;

18.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for Warren County,
Virginia for Sites 4027 and 4047;

16



--------------------------------------------------------------------------------



 



Exhibit B

19.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for The City of
Williamsburg, Virginia for Site 4045;

20.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for The City of
Williamsburg, Virginia for Site 4057; and

21.   UCC Financing Statement naming Mapco Express, Inc. as the debtor and
Lehman Commercial Paper Inc., as Administrative Agent as the secured party to be
filed as a Fixture Filing with the Clerk of the Circuit Court for York County,
Virginia for Sites 4045 and 4055.

17



--------------------------------------------------------------------------------



 



EXHIBIT G-l
FORM OF TERM NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

      $                     New York, New York     April           , 2005      

          FOR VALUE RECEIVED, the undersigned, MAPCO EXPRESS, INC., a Delaware
corporation (“MAPCO Express”) and MAPCO FAMILY CENTERS, INC., a Delaware
corporation (“MAPCO Family” together with MAPCO Express, the “Borrowers”),
hereby unconditionally, jointly and severally, promise to pay to
                     (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of (a)                      DOLLARS ($___), or, if less, (b) the unpaid
principal amount of the Term Loan made by the Lender pursuant to Section 2.1 of
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. The Borrowers
further jointly and severally agree to pay interest in like money at such office
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 2.13 of the Credit Agreement.
          The holder of this Note is authorized to indorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the Term
Loan and the date and amount of each payment or prepayment of principal with
respect thereto, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of Eurodollar Loans, the length of each Interest Period with respect thereto.
Each such indorsement shall constitute prima facie evidence of the accuracy of
the information indorsed. The failure to make any such indorsement or any error
in any such indorsement shall not affect the obligations of the Borrowers in
respect of the Term Loan.
          This Note (a) is one of the Term Notes referred to in the Credit
Agreement dated as of April           , 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the Lender, the other Lenders parties thereto, Lehman Commercial
Paper Inc., as Administrative Agent, Lehman Brothers Inc., as Arranger, and
others, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions

 



--------------------------------------------------------------------------------



 



Exhibit G-1-2
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, indorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            MAPCO EXPRESS, INC.

      By:           Name:           Title:           MAPCO FAMILY CENTERS, INC.

      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule A
to Term Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                                                  Amount
Converted to           Amount of Base Rate                 Amount of Base Rate  
Base Rate   Amount of Principal of   Loans Converted to   Unpaid Principal
Balance     Date   Loans   Loans   Base Rate Loans Repaid   Eurodollar Loans  
of Base Rate Loans   Notation Made By

 



--------------------------------------------------------------------------------



 



Schedule B
to Term Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                                                               
  Interest Period and           Amount of Eurodollar   Unpaid Principal        
    Amount of Eurodollar   Amount Converted to   Eurodollar Rate with   Amount
of Principal of   Loans Converted to   Balance of Eurodollar     Date   Loans  
Eurodollar Loans   Respect Thereto   Eurodollar Loans Repaid   Base Rate Loans  
Loans   Notation Made By

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            MAPCO EXPRESS, INC.
      By:   /s/ [ILLEGIBLE]         Name:           Title:                 By:  
/s/ [ILLEGIBLE]         Name:           Title:           MAPCO FAMILY CENTERS,
INC.
      By:   /s/ [ILLEGIBLE]         Name:           Title:                 By:  
/s/ [ILLEGIBLE]         Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2
FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 
$_____________   New York, New York
April ___, 2005

          FOR VALUE RECEIVED, the undersigned, MAPCO EXPRESS, INC., a Delaware
corporation (“MAPCO Express”) and MAPCO FAMILY CENTERS, INC., a Delaware
corporation (“MAPCO Family” together with MAPCO Express, the “Borrowers”),
hereby unconditionally, jointly and severally, promise to pay to
                                                             (the “Lender”) or
its registered assigns at the Payment Office specified in the Credit Agreement
(as hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Revolving Credit Termination Date the principal amount
of (a)                     DOLLARS ($                    ), or, if less, (b) the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrowers pursuant to Section 2.4 of the Credit Agreement. The
Borrowers further jointly and severally agree to pay interest in like money at
such Payment Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.13 of the
Credit Agreement.
          The holder of this Note is authorized to indorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed. The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of the
Borrower in respect of any Revolving Credit Loan.
          This Note (a) is one of the Revolving Credit Notes referred to in the
Credit Agreement dated as of April         , 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the Lender, the Lenders parties thereto, Lehman Commercial Paper
Inc., as Administrative Agent, Lehman Brothers Inc., as Arranger, and others,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and

 



--------------------------------------------------------------------------------



 



Exhibit G-2-2
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.
          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, indorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

 



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            MAPCO EXPRESS, INC.
      By:           Name:           Title:           MAPCO FAMILY CENTERS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                      Amount of Principal   Amount of Base Rate
  Unpaid Principal             Amount Converted to   of Base Rate Loans   Loans
Converted to   Balance of Base     Date   Amount of Base Rate Loans   Base Rate
Loans   Repaid   Eurodollar Loans   Rate Loans   Notation Made By

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

                       

 



--------------------------------------------------------------------------------



 



Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                          Interest Period and       Amount of  
                  Eurodollar Rate   Amount of Principal   Eurodollar Loans  
Unpaid Principal         Amount of   Amount Converted to   with Respect   of
Eurodollar Loans   Converted to Base   Balance of     Date   Eurodollar Loans  
Eurodollar Loans   Thereto   Repaid   Rate Loans   Eurodollar Loans   Notation
Made By

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF EXEMPTION CERTIFICATE
     Reference is made to the Credit Agreement, dated as of April___, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO Express”), MAPCO
FAMILY CENTERS, INC., a Delaware corporation (“MAPCO Family” together with MAPCO
Express, the “Borrowers”), the Lenders parties thereto, LEHMAN BROTHERS INC., as
Arranger, LEHMAN COMMERCIAL PAPER INC., as Administrative Agent, and others.
Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     _______________(the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.18(d) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:
     1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans
or the obligations evidenced by Note(s) in respect of which it is providing this
certificate.
     2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:
(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and
(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
     3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and
     4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this certificate as
of the date set forth below.

                  [NAME OF NON-U.S. LENDER]    
 
           
 
  By:    
 
Name:    
 
      Title:    

Date:                                                             

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LENDER ADDENDUM
          Reference is made to the Credit Agreement, dated as of April___, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MAPCO Express, Inc., MAPCO Family Centers, Inc., the Lenders
parties thereto, Lehman Brothers Inc., as Arranger, Lehman Commercial Paper
Inc., as Administrative Agent, and others. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
          Upon execution and delivery of this Lender Addendum by the parties
hereto as provided in Section 10.17 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitments set forth in
Schedule 1 hereto, effective as of the Closing Date.
          THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this ___day of ___, 2005

                            Name of Lender    
 
           
 
  By:    
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



          Accepted and agreed:    
 
        MAPCO EXPRESS, INC.    
 
       
By:
   
 
Name:    
 
  Title:    
 
        MAPCO FAMILY CENTERS, INC.    
 
       
By:
   
 
Name:    
 
  Title:    
 
        LEHMAN COMMERCIAL PAPER INC., as Administrative Agent    
 
       
By:
   
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule 1
COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:    
 
   
 
           
 
  Notice Address:    
 
   
 
       
 
   
 
       
 
   
 
           
 
  Attention:    
 
   
 
           
 
  Telephone:    
 
   
 
           
 
  Facsimile:    
 
   
 
           
2.
  Revolving Credit Commitment:    
 
           
3.
  Term Loan Commitment:    

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF BORROWING NOTICE

To:   Lehman Commercial Paper Inc.,
as Administrative Agent
745 Seventh Avenue
New York, New York 10019
Attention: Brian McNany
Telecopy: 212 526-6643
Telephone: 212 526-6590

          Reference is hereby made to the Credit Agreement, dated as of April
___, 2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (“MAPCO
Express”), MAPCO FAMILY CENTERS, INC., a Delaware corporation (“MAPCO Family”
together with MAPCO Express, the “Borrowers”), the Lenders party thereto (the
“Lenders”), Lehman Brothers Inc., as Arranger, Lehman Commercial Paper Inc., as
Administrative Agent, and others. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.
          [MAPCO Express] [MAPCO Family] hereby gives notice to the
Administrative Agent that Loans under the Facility, and of the type and amount,
set forth below are requested to be made on the date indicated below:
[TERM] [REVOLVING CREDIT] LOANS*

              Type of Loans   Interest Period   Aggregate Amount   Date of Loans
Base Rate Loans
  N/A                                              
Eurodollar Loans**
                                                                    
 
                                                 
 
                                                 
 
                                                 

 

*   Specify the Facility under which Loans are requested. Each Borrower shall
submit a separate Borrowing Notice for requested Loans under each Facility.   **
  If more than one Interest Period is requested, the Borrower shall list
duration of each requested Interest Period and amount of requested Loans
allocated to each Interest Period.

 



--------------------------------------------------------------------------------



 



          [MAPCO Express] [MAPCO Family] hereby requests that the proceeds of
Loans described in this Borrowing Notice be made available to it as follows:
[insert transmittal instructions].
          [MAPCO Express] [MAPCO Family] hereby certifies that all conditions
contained in the Credit Agreement to the making of any Loan requested have been
met or satisfied in full.

                [MAPCO EXPRESS, INC.] [MAPCO FAMILY CENTERS, INC.]    
 
           
 
  By:   
 
Title:    
DATE:                                                             
           

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
          THIS ESCROW AGREEMENT (this “Agreement”), dated April 28, 2005 is made
by and among MAPCO EXPRESS, INC. (“MAPCO”), LEHMAN COMMERCIAL PAPER INC. (the
“Administrative Agent”) and FIFTH THIRD BANK (the “Escrow Agent”).
          1. DEPOSIT. There has been delivered to the Escrow Agent by MAPCO the
sum of $9,000,000 (the “Deposit”) pursuant to Section 5.1(i) of the Amended and
Restated Credit Agreement, dated as of April 28, 2005 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among MAPCO,
MAPCO Family Centers, Inc. (“MAPCO Family”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), Lehman Brothers Inc., as advisor, lead arranger and
book manager (in such capacity, the “Arranger”), Lehman Commercial Paper Inc.,
as syndication agent (in such capacity, the “Syndication Agent”), and the
Administrative Agent. The Deposit and any earnings which are collected and held
pursuant to Section 2 are to be held by the Escrow Agent and are referred to as
the “Escrowed Property”. The Escrow Agent acknowledges receipt of the Deposit
and agrees that the Deposit and the Escrowed Property shall be applied only in
conformity with the purpose of, and upon the terms and conditions set forth in,
this Agreement.
          2. EARNINGS ON ESCROWED PROPERTY. The Escrow Agent shall collect and
hold as part of the Escrowed Property all interest and any other earnings on
Escrowed Property.
          3. INVESTMENT BY ESCROW AGENT.
               3.1 The Escrowed Property shall be invested or reinvested by the
Escrow Agent without unreasonable delay in the Fifth Third Prime Money Market
Fund (N). Temporarily uninvested funds shall not earn or accrue interest.
          4. REPORTING BY ESCROW AGENT. The Escrow Agent shall furnish to MAPCO
and the Administrative Agent itemized summaries of its activity with regard to
Escrowed Property, including all transactions pursuant to Sections 2 and 3.
          5. APPLICATION OF ESCROWED PROPERTY.
               5.1 The Escrow Agent shall dispose of or distribute the Escrowed
Property only in accordance with Sections 5 and 9.
               5.2 Beginning on (and including) June 30, 2005, on or before
11:00 A.M. (New York City time) on March 31, June 30, September 30 and
December 31 of each year, the Escrow Agent shall disburse $375,000 of the
Escrowed Property to MAPCO by wire transfer of immediately available funds in
U.S. dollars to the following bank account:

 



--------------------------------------------------------------------------------



 



Bank:
ABA #:
Acct of:
Acct #:
Ref:
               5.3 Upon distribution of all the Escrowed Property, the Escrow
Agent shall be discharged from all obligations and shall have no further duties
or responsibilities under this Agreement.
          6. COMPENSATION AND REIMBURSEMENT OF ESCROW AGENT.
               6.1 For services rendered, MAPCO shall pay the Escrow Agent a fee
in the amount of $1,000.00 (one thousand dollars) upon execution of this
Agreement.
               6.2 MAPCO shall reimburse the Escrow Agent upon request for all
expenses, disbursements, and advances incurred or made by the Escrow Agent in
implementing any of the provisions of this Agreement, including reasonable
compensation and the expenses and disbursements of its counsel, except any such
expense, disbursement or advance as may arise from its gross negligence or
willful misconduct.
          7. ESCROW AGENT’S LIEN ON ESCROWED PROPERTY. The Escrow Agent shall
have a lien on the Escrowed Property such that, if any and all charges payable
under Section 6 or Section 8.3 shall not be timely paid by MAPCO, the Escrow
Agent shall have the right to pay itself from the Escrowed Property the full
amount owed, provided that written notice of the Escrow Agent’s intent to
proceed under this Section 7 be given at least five (5) business days in advance
of such action.
          8. RESPONSIBILITIES OF THE ESCROW AGENT.
               8.1 The Escrow Agent shall exercise the same degree of care
toward the Escrowed Property as it exercises toward similar property of its own
and shall not be held to any higher standard of care under this Agreement, nor
deemed to owe any fiduciary duty to MAPCO.
               8.2 The Escrow Agent shall be obligated to perform only such
duties as expressly set forth in this Agreement. No implied covenants or
obligations shall be inferred from this Agreement against the Escrow Agent.
               8.3 The Escrow Agent shall not be liable hereunder except for its
own gross negligence or willful misconduct and MAPCO agrees to indemnify the
Escrow Agent for, and hold it harmless as to, any loss, liability, or expense,
including reasonable attorney fees, incurred without gross negligence or willful
misconduct on the part of the Escrow Agent and arising out of or in connection
with this Escrow Agreement or the Escrow Agent’s duties under this Agreement.
Specifically and without limiting the foregoing, the Escrow Agent shall in no
event have any liability in connection with its investment or reinvestment, and
in good faith and in accordance with the terms hereof, of any Escrowed Property
held by it hereunder, including without limitation any liability for any delay
not resulting from gross negligence or bad faith in such investment or
reinvestment, or for any loss of income incident to any such delay.

2 



--------------------------------------------------------------------------------



 



               8.4 The Escrow Agent shall be entitled to rely upon any order,
judgment, certification, instruction, notice or other writing delivered to it in
compliance with the provisions of this Agreement without being required to
determine the authenticity or the correctness of any fact stated therein or the
propriety or validity or service thereof. The Escrow Agent may act in reliance
upon any instrument comporting with the provisions of this Agreement or
signature believed by it to be genuine and may assume that any person purporting
to give notice or receipt or advice or make any statement or execute any
document in connection with the provision hereof has been duly authorized to do
so.
               8.5 At any time the Escrow Agent may request in writing an
instruction and may at its own option include in such request the course of
action it proposes to take and the date on which it proposes to act, regarding
any matter arising in connection with its duties and obligations hereunder. The
Escrow Agent shall not be liable for action in accordance with such proposal on
or after the date specified therein, provided that the specified date shall be
at least two (2) business days after MAPCO receives the Escrow Agent’s request
for instructions and its proposed course of action, and provided further that,
prior to so acting, the Escrow Agent has not received the written instructions
requested.
               8.6 The Escrow Agent may act pursuant to the advice of counsel
chosen by it with respect to any matter relating to this Escrow Agreement and
shall not be liable for any action taken or omitted in accordance with such
advice.
               8.7 The Escrow Agent does not have any interest in the Escrowed
Property deposited hereunder but is serving as escrow holder only and has only
possession thereof.
               8.8 In the event of ambiguity in the provisions governing the
Escrowed Property or uncertainty on the part of the Escrow Agent as to how to
proceed, such that the Escrow Agent, in its sole and absolute judgment, deems it
necessary for its protection so to do, it may refrain from taking any action
other than to retain custody of the Escrowed Property until it shall have
received written instructions, or to deposit the Escrowed Property with court of
competent jurisdiction and thereupon to have no further duties or
responsibilities in connection therewith.
               8.9 The Escrow Agent makes no representation as to the validity,
value, genuineness or collectibility of any security or other document or
instruction held by or delivered to it.
               8.10 The Escrow Agent shall not be called upon to advise MAPCO as
to selling or retaining, or taking or refraining from taking any action with
respect to, any property deposited hereunder.
          9. TERMINATION. On the date (the “Escrow Release Date”) that the La
Gloria Management Agreement (as defined in the Credit Agreement) has been
executed, MAPCO shall deliver to the Escrow Agent a certificate substantially in
the form of Exhibit A hereto (a “Certificate Requesting Release to Holdings”),
and upon receipt by the Escrow Agent of such Certificate Requesting Release to
Holdings, the Escrow Agent will promptly transfer to Delek

3 



--------------------------------------------------------------------------------



 



US Holdings, Inc. (“Holdings”) in accordance with Holdings’ written instructions
all remaining Escrow Property. Immediately after the transfer described in the
preceding sentence on the Escrow Release Date, this Agreement shall
automatically terminate without further action by any party hereto.
          10. RESIGNATION OR REMOVAL OF ESCROW AGENT.
               10.1 The Escrow Agent may resign by giving at least fifteen
(15) days’ written notice thereof. Within ten (10) days after receiving the
aforesaid notice, MAPCO shall enter into an agreement with a Successor Escrow
Agent and give notice thereof to the Escrow Agent. The Escrow Agent shall,
without unreasonable delay after receiving notice of the agreement with a
Successor Escrow Agent, deliver the Escrowed Property, less fees, costs and
expenses or other obligations owed to the Escrow Agent, to the Successor Escrow
Agent. If notice of an agreement with a Successor Escrow Agent has not been
received by the Escrow Agent by the end of the ten (10) day period, the Escrow
Agent’s sole responsibility shall be in its sole discretion either to retain
custody of the Escrowed Property until it receives such designation, or to apply
to a court of competent jurisdiction for appointment of a Successor Escrow
Agent. The costs, expenses and reasonable attorney’s fees, which the Escrow
Agent incurs in connection with such a proceeding shall be paid by MAPCO. The
resignation of the Escrow Agent shall take effect upon delivery of the Escrowed
Property to the Successor Escrow Agent, and the Escrow Agent shall thereupon be
discharged from all obligations under this Agreement and shall have not further
duties or responsibilities in connection therewith.
               10.2 MAPCO may remove the Escrow Agent with the prior written
consent of the Administrative Agent by giving written notice to the Escrow Agent
signed by MAPCO that the Escrow Agent has been removed and a successor Escrow
Agent has been appointed. The Escrow Agent shall deliver the Escrowed Property,
less fees, costs and expenses or other obligations owed to the Escrow Agent to
the Successor Escrow Agent without unreasonable delay after receiving notice of
removal and MAPCO’s designation of a Successor Escrow Agent. Such removal shall
take effect upon delivery of the Escrowed Property to such Successor Escrow
Agent, and the Escrow Agent shall thereupon be discharged from all obligations
under this Agreement and shall have not further duties or responsibilities in
connection herewith.
          11. DISPUTES OR CONFLICTING CLAIMS. In the event of any dispute
between or conflicting claims by or among MAPCO and any other person or entity
with respect to any Escrowed Property, the Escrow Agent shall be entitled, in
its sole discretion, to fail or refuse to comply with any and all claims,
demands or instructions with respect to the Escrowed Property until such
conflicting or adverse claims or demand shall have been finally determined in a
court of competent jurisdiction or have been settled by agreement between the
conflicting parties as evidenced in writing satisfactory to the Escrow Agent or
until the Escrow Agent shall have received security or an indemnity satisfactory
to the Escrow Agent sufficient to save the Escrow Agent harmless from and
against any and all loss, liability or expense which the Escrow Agent may incur
by reason of its acting. The Escrow Agent may elect in its sole discretion to
commence an interpleader action or seek such other judicial relief as the Escrow
Agent may deem appropriate. The Escrow Agent shall not be or become liable in
any way to MAPCO for its failure or refusal to comply with such conflicting
claims, demands or instructions.

4 



--------------------------------------------------------------------------------



 



          12. CHOICE OF LAW AND JURISDICTION. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York. The
parties to this Agreement agree that jurisdiction over such parties and over the
subject matter of any action or proceeding arising under this Agreement may be
exercised only by a competent court of the State of New York.
          13. BENEFITS AND ASSIGNMENT. Nothing in this Agreement, expressed or
implied, shall give or be construed to give any person, firm or corporation,
other than the parties and their heirs, personal representatives, successors and
assigns, any legal claim under any covenant, condition or provision hereof. All
the covenants, conditions and provisions contained in this Agreement will find
and inure to the sole benefit of, the parties and their heirs, personal
representatives, successors and assigns. No party may assign any of its rights
or obligations under this Agreement except by operation of law without the
written consent of all the other parties, which consent may be withheld in the
sole discretion of the party whose consent is sought.
          14. AMENDMENT AND WAIVER. This Agreement may be modified only by a
written amendment signed by the parties and no waiver of any provision hereof
shall be effective unless expressed in writing signed by the party to be
charged.
          15. HEADINGS. The headings contained in this Agreement are for
convenience or reference only and shall have no effect on the interpretation or
operation thereof.
          16. NOTICE. All notices, requests demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally or by telecopier, telex or
other similar communication to the party or parties to whom notice is to be
given, (ii) on the first day after sending if sent for guaranteed next day
delivery by Federal Express or other next-day courier service, or (iii) on the
fourth business day after mailing if mailed to the party or parties to whom
notice is to be given by registered or certified mail, return receipt requested,
postage prepaid, and properly addressed as follows:

         
 
  Escrow Agent:   FIFTH THIRD BANK
 
      210 E. Main St
 
      Franklin, TN 37064
 
      Attn: Travis Anderson/ Private Client Services
 
      Fax:
 
       
 
  MAPCO:   MAPCO EXPRESS
 
      830 Crescent Centre Drive
 
      Suite 300
 
      Franklin, TN 37067
 
      Attn: Ed Morgan
 
      Fax: (615) 224-1185

5 



--------------------------------------------------------------------------------



 



         
 
  Administrative Agent:   LEHMAN COMMERCIAL PAPER INC.
 
      745 Seventh Avenue
 
      New York, NY 10019
 
      Attn: Brian McNany
 
      Fax: (212) 526-6643

6 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

            FIFTH THIRD BANK
      By:   /s/ [ILLEGIBLE]         Name:   [Illegible]        Title:   Vice
President     

            MAPCO EXPRESS, INC.
      By:           Name:           Title:        

            LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:           Name:         Title:      

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

            FIFTH THIRD BANK
      By:           Name:         Title:      

            MAPCO EXPRESS, INC.
      By:   /s/ [ILLEGIBLE]         Name:           Title:                 By:  
/s/ [ILLEGIBLE]         Name:           Title:        

            LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
DEBT SUBORDINATION AGREEMENT
     THIS AMENDED AND RESTATED DEBT SUBORDINATION AGREEMENT (this “Agreement”)
is entered into this 28 day of April, 2005, by and between DELEK US HOLDINGS,
INC., a Delaware corporation (“Creditor”), MAPCO FAMILY CENTERS, INC., a
Delaware corporation (“Debtor”), and Lehman Commercial Paper Inc., a New York
state banking corporation, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders (as defined below).
W I T N E S S E T H :
     WHEREAS, Debtor is a party to that certain Debt Subordination Agreement,
dated as of April 30, 2004 (as amended, supplemented or otherwise modified from
time to time, the “Existing Debt Subordination Agreement”), among Debtor,
Creditor and SunTrust Bank (the “Existing Administrative Agent”);
     WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 28, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Debtor, MAPCO Express, Inc. a Delaware
corporation (“MAPCO Express” and together with Debtor, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and Administrative
Agent, the Lenders have agreed to continue Existing Loans (as defined in the
Credit Agreement) and to make additional Loans to the Debtor upon the terms and
subject to the conditions specified in the Credit Agreement.
     WHEREAS, the effectiveness of the Credit Agreement is conditioned on, among
other things, the execution and delivery by Debtor and Creditor of this
Agreement. Creditor hereby acknowledges that it receives both direct and
indirect benefits from Administrative Agent’s extension of credit to Debtor
pursuant to the Credit Agreement. Debtor is and may from time to time hereafter
be indebted to the Creditor.
     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree
that on the Effective Date the Existing Debt Subordination Agreement shall be
amended and restated in its entirety as follows:
     1. Definitions.
     (a) Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
     (b) “Subordinated Debt” means all Indebtedness (as defined in the Credit
Agreement) owed at any time by Debtor to Creditor.
     (c) “Senior Debt” means the Obligations (as defined in the Credit
Agreement).

 



--------------------------------------------------------------------------------



 



     2. Subordination. The Creditor hereby agrees to postpone and subordinate
all of the Subordinated Debt to the full and final payment and discharge of all
of the Senior Debt. Without limiting the generality of the foregoing, in the
event of any distribution, division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any part
of the assets of Debtor or the proceeds thereof to Creditor or upon any payment
or distribution to Creditor by reason of the liquidation, dissolution or other
winding up of Debtor or Debtor’s business, or in the event of any sale,
receivership, insolvency or bankruptcy proceeding, or assignment for the benefit
of creditors, or any proceeding by or against Debtor for any relief under any
bankruptcy or insolvency law or laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, compositions or extensions, then
and in any such event any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any of the Subordinated Debt shall be paid
or delivered directly to Administrative Agent for application to the Senior Debt
(whether or not the same is then due) until all of the Senior Debt has been
fully paid in cash and discharged. Debtor’s and Creditor’s books shall be marked
to evidence the subordination of all of the Subordinated Debt to Administrative
Agent. The subordination provisions of this Section 2 shall remain in full force
and effect notwithstanding any amendment, supplement, restatement or other
modification with respect to the Credit Agreement and the Obligations of the
Debtor thereunder.
     3. Warranties and Representations of Debtor and Creditor. Debtor and
Creditor hereby represent and warrant that: (a) neither Debtor nor Creditor has
relied nor will rely on any representation or information of any nature made by
or received from Administrative Agent relative to Debtor in deciding to execute
this Agreement; (b) Creditor is the lawful owner of the Subordinated Debt;
(c) Creditor has not heretofore assigned or transferred any of the Subordinated
Debt, any interest therein or any collateral or security pertaining thereto; (d)
Creditor has not heretofore given any subordination in respect of any of the
Subordinated Debt except pursuant to the Existing Debt Subordination Agreement;
and (e) the Note has been marked with a legend stating that it is subject to
this Agreement.
     4. Negative Covenants. For so long as this Agreement is in effect:
(a) Debtor shall not, directly or indirectly, make any payment on account of the
Subordinated Debt, or grant a security interest in, mortgage, pledge, assign or
transfer any properties to secure all or any part of the Subordinated Debt;
(b) Creditor shall not demand, collect or accept from Debtor or any other person
or entity now or hereafter obligated, directly or indirectly, to the
Administrative Agent for payment or performance of the Senior Debt (or any other
person or entity unless such person or entity first waives in writing any rights
of subrogation or reimbursement rights at law or in equity against Debtor,
Debtor’s property or any collateral or first enters into a subordination
agreement with Administrative Agent in form and substance acceptable to
Administrative Agent) any payment or collateral on account of the Subordinated
Debt or any part thereof or realize upon or enforce any collateral securing the
Subordinated Debt; (c) Creditor shall not exchange or set off any part of the
Subordinated Debt; (d) Creditor shall not hereafter give any other subordination
in respect of the Subordinated Debt; (e) Creditor shall not transfer or assign
any of the Subordinated Debt to any person, other than to Administrative Agent;
(f) Debtor will not hereafter issue any instrument, security or other writing
evidencing any part of the Subordinated Debt, and Creditor will not receive any
such writing, except upon the prior written approval of Administrative Agent or
at the request of and in the manner requested by Administrative Agent;

2



--------------------------------------------------------------------------------



 



(g) Debtor and Creditor will not amend, alter or modify any provision of any
documents or instruments evidencing or executed in connection with the
Subordinated Debt without the prior written consent of Administrative Agent,
which consent shall not be unreasonably withheld; (h) Creditor will not commence
or join with any other creditors of Debtor in commencing any bankruptcy,
reorganization, receivership or insolvency proceeding against Debtor; and
(i) Creditor shall give Administrative Agent prompt written notice of any
default or event of default under any agreements between Creditor and Debtor.
     5. Payments. No cash payments of principal or interest of any nature may be
made on the Note or any other promissory note evidencing Subordinated Debt prior
to the date that is 90 days after the final maturity of the Term Loans.
     6. Turnover of Prohibited Transfers. If any payment, distribution or
security or the proceeds thereof are received by Creditor on account of or with
respect to the Subordinated Debt in violation of this Agreement, Creditor shall
immediately deliver same to Administrative Agent in the form received (except
for the addition of any endorsement or assignment necessary to effect a transfer
of all rights therein to Administrative Agent) for application to the Senior
Debt. Administrative Agent is irrevocably authorized to supply any required
endorsement or assignment which may have been omitted. Until so delivered any
such payment, distribution or security shall be held by Creditor in trust for
Administrative Agent and shall not be commingled with other funds or property of
Creditor.
     7. Authority to Act for Creditor. For so long as any of the Senior Debt
shall remain unpaid, Administrative Agent shall have the right to act as
Creditor’s attorney-in-fact for the purposes specified herein and Creditor
hereby irrevocably appoints Administrative Agent as Creditor’s true and lawful
attorney, which appointment is coupled with an interest, with full power of
substitution, in the name of Creditor or in the name of Administrative Agent,
for the use and benefit of Administrative Agent, without notice to Creditor or
any of Creditor’s representatives, successors or assigns, to perform the
following acts, at Administrative Agent’s option, at any meeting of Creditor or
Debtor in connection with any case or proceeding, whether of Debtor or of
Creditor, whether voluntary or involuntary, for the distribution, division or
application of the assets of Debtor or the proceeds thereof, regardless of
whether such case or proceeding is for the liquidation, dissolution, winding up
of the affairs, reorganization or arrangement of Debtor, or for the composition
of Debtor, in bankruptcy or in connection with a receivership, or under an
assignment for the benefit of Creditor or otherwise:
     (a) to enforce and collect on claims comprising the Subordinated Debt,
either in its own name or in the name of Creditor, by proof of debt, proof of
claim, adversary proceeding, motion, suit or otherwise;
     (b) to collect any assets of Debtor distributed, divided or applied by way
of dividend or payment, or any securities issued, on account of the Subordinated
Debt and to apply the same, or the proceeds of any realization upon the same
that Administrative Agent in its discretion elects to effect, to the Senior Debt
until all of the Senior Debt (including, without limitation, all costs, expenses
and interest accruing on the Senior Debt after the commencement of any
bankruptcy case) has been paid in full, rendering any surplus to Creditor if and
to the extent permitted by law; and

3



--------------------------------------------------------------------------------



 



     (c) to take generally any action in connection with any such meeting, case
or proceeding that Creditor would be authorized to take but for this Agreement,
including without limitation casting any votes or ballots with respect to the
Subordinated Debt.
     In no event shall Administrative Agent be liable to Creditor for any
failure to prove or file proofs of claim with respect to the Subordinated Debt,
to exercise any right with respect thereto or to collect any sums payable
thereon.
     8. Waivers. If Creditor is or becomes indebted to Debtor in any respect,
whether now or in the future, then Creditor shall not offset its indebtedness to
Debtor against any Subordinated Debt unless and until the Senior Debt is paid
and satisfied in full. Furthermore, Debtor shall not compromise or settle any
present or future debts that Creditor may owe to Debtor without Administrative
Agent’s prior written consent. Debtor and Creditor hereby waive any defense
based on the adequacy of a remedy at law which might be asserted as a bar to the
remedy of specific performance of this Agreement in any action brought therefor
by Administrative Agent. To the fullest extent permitted by law, Debtor and
Creditor hereby further waive the following: presentment, demand, protest,
notice of default or dishonor, notice of payment or nonpayment and any and all
other notices and demands of any kind in connection with all negotiable
instruments evidencing all or any portion of the Senior Debt or the Subordinated
Debt to which Debtor or Creditor may be a party; the right to require
Administrative Agent to marshall any security, or to enforce any security
interest or lien Administrative Agent may now or hereafter have in any
collateral securing the Senior Debt or to pursue any claim it may have against
any guarantor of the Senior Debt, as a condition to Administrative Agent’s
entitlement to receive any payment on account of the Subordinated Debt; notice
of any loans made, extensions granted or other action taken in reliance hereon;
and all other demands and notices of every kind in connection with this
Agreement, the Senior Debt or the Subordinated Debt. Creditor assents to any
release, renewal, extension, compromise or postponement of the time of payment
to the Senior Debt, to any substitution, exchange or release of collateral
therefor and to the addition or release of any person primarily or secondarily
liable thereon (collectively, the “Consented Actions”). Debtor agrees to use its
best efforts to give Creditor notice of any Consented Actions, but the failure
of Creditor to receive such notice from Debtor shall in no way effect the
validity or enforceability of the subordination granted hereunder, or the
agreements, consents or waivers of Creditor set forth in this Agreement.
     9. Subrogation. Provided that the Senior Debt has been fully and finally
paid and discharged, Creditor shall be subrogated to the rights of
Administrative Agent to receive payments or distributions of cash, property or
securities payable or distributable on account of the Senior Debt, to the extent
of all payments and distributions paid over to or for the benefit of
Administrative Agent pursuant to this Agreement.
     10. Statement of Account. Debtor and Creditor agree to render to
Administrative Agent from time to time upon Administrative Agent’s reasonable
written request therefor a statement of Debtor’s account with Creditor and to
afford Administrative Agent access to the books and records of Debtor in order
that Administrative Agent may make a full examination of the state of accounts
of Debtor with Creditor.

4



--------------------------------------------------------------------------------



 



     11. Validity of Subordinated and Senior Debt. The provisions of this
Agreement subordinating the Subordinated Debt are solely for the purpose of
defining the relative rights of Administrative Agent and Creditor and shall not
impair, as between Creditor and Debtor or between Administrative Agent and
Debtor, the obligations of Debtor, which are unconditional and absolute, to pay
the Subordinated Debt and the Senior Debt, respectively, in accordance with
their terms subject to the provisions of this Agreement.
     12. Indulgences Not Waivers. Neither the failure nor any delay on the part
of Administrative Agent to exercise any right, remedy, power or privilege
hereunder shall operate as a waiver thereof or give rise to an estoppel, nor be
construed as an agreement to modify the terms of this Agreement, nor shall any
single or partial exercise of any right, remedy, power or privilege with respect
to any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver by a party hereunder
shall be effective unless it is in writing and signed by the party making such
waiver, and then only to the extent specifically stated in such writing.
     13. Duration. This Agreement shall become effective when executed by Debtor
and Creditor and accepted by Administrative Agent in New York, New York, and,
when so accepted, shall constitute a continuing agreement of subordination, and
shall remain in effect until all of the Senior Debt has been paid in full.
Administrative Agent may, without notice to Creditor, extend or continue credit
and make other financial accommodations to or for the account of Debtor in
reliance upon this Agreement. If, in the context of any bankruptcy case,
Administrative Agent is required to or agrees to disgorge any payments received
by Administrative Agent on account of the Senior Debt, the transfer of which is
challenged as avoidable by a trustee or debtor-in-possession, such amount shall
be deemed not to be paid to Administrative Agent and this Agreement shall remain
in effect with respect to any such disgorged payments.
     14. Default and Enforcement. If any representation or warranty in this
Agreement proves to have been materially false when made, or, in the event of a
material breach by either the Debtor or Creditor in the performance of any of
the terms of this Agreement, all of the Senior Debt shall, at the option of
Administrative Agent, become immediately due and payable without presentment,
demand, protest, or notice of any kind, notwithstanding any time or credit
otherwise allowed. If at any time Creditor fails to comply with any provision of
this Agreement that is applicable to Creditor, Administrative Agent may demand
specific performance of this Agreement, whether or not Debtor has complied with
this Agreement, and may exercise any other remedy available at law or equity.
Without limiting the generality of the foregoing, if Creditor, in violation of
this Agreement, shall institute or participate in any action, suit or proceeding
against Debtor, Debtor may interpose as a defense or dilatory plea this
Agreement and Administrative Agent is irrevocably authorized to intervene and to
interpose such defense or plea in Debtor’s name. If the Creditor attempts to
enforce or realize upon any collateral securing the Subordinated Debt in
violation of this Agreement, Debtor or Administrative Agent (in Debtor’s or
Administrative Agent’s name) may by virtue of this Agreement restrain such
realization or enforcement.
     15. Litigation. In the event of any litigation with respect to any matter
concerned with this Agreement, Debtor hereby waives all rights of setoff,
crossclaim and counterclaim of

5



--------------------------------------------------------------------------------



 



any nature. Creditor and Debtor hereby irrevocably consent to the jurisdiction
of the Courts of the State of New York and of any Federal court located in the
State of New York, in connection with any action or proceeding arising out of or
relating to this Agreement. The exclusive choice of forum set forth herein shall
not be deemed to preclude the enforcement of any judgment obtained in such forum
or the taking of any action under this Agreement to enforce the same in any
appropriate jurisdiction.
     16. Addresses for Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

         
 
  To the Creditor:   Delek US Holdings, Inc.
 
      830 Crescent Centre, Suite 300
 
      Franklin, Tennessee 37067
 
      Attention: Mr. Uzi Yemin
 
      Telecopy Number: (615) 224-1196
 
       
 
  With a copy to:   Fulbright & Jaworski, L.L.P.
 
      666 Fifth Avenue
 
      New York, New York 10103
 
      Attention: Mara Rogers, Esq.
 
      Telecopy Number: (212) 318-3400
 
       
 
  To the Debtor:   Mapco Family Centers, Inc.
 
      830 Crescent Centre, Suite 300
 
      Franklin, Tennessee 37067
 
      Attention: Mr. Uzi Yemin, President
 
      Telecopy Number: (615) 224-1196
 
       
 
  To the Administrative Agent:   Lehman Commercial Paper Inc.
 
      745 Seventh Avenue
 
      New York, New York 10019
 
      Attention: Brian McNanny
 
      Telecopy Number: (212) 526-6590

     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications may be transmitted by overnight delivery,
faxed, or mailed, provided, that notices shall not be effective until actually
received by such Person at its address specified in this section.
     17. Administrative Agent’s Duties Limited. The rights granted to
Administrative Agent in this Agreement are solely for its protection and nothing
herein contained imposes on Administrative Agent any duties with respect to any
property either of Debtor or of Creditor heretofore or hereafter received by
Administrative Agent beyond reasonable care in the custody

6



--------------------------------------------------------------------------------



 



and preservation of such property while in Administrative Agent’s possession.
Administrative Agent has no duty to preserve rights against prior parties on any
instrument or chattel paper received from Debtor or Creditor as collateral
security for the Senior Debt or any portion thereof.
     18. Entire Agreement. This Agreement constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, whether express or implied, oral or
written. Neither this Agreement nor any portion or provision hereof may be
changed, waived or amended orally or in any manner other than by an agreement in
writing signed by Administrative Agent, Debtor and Creditor. None of the parties
hereto are entering into this Agreement in reliance on any oral or other
representations made by other parties or other persons.
     19. Additional Documentation. Debtor and Creditor shall execute and deliver
to Administrative Agent such further instruments and shall take such further
action as Administrative Agent may at any time or times reasonably request in
order to carry out the provisions and intent of this Agreement.
     20. Expenses. Debtor agrees to pay Administrative Agent on demand all
expenses of every kind, including reasonable attorneys’ fees, that
Administrative Agent may incur in enforcing or protecting any of Administrative
Agent’s rights under this Agreement. Additionally, Creditor agrees to pay
Administrative Agent on demand all expenses of every kind, including reasonable
attorney’s fees, that Administrative Agent may incur in enforcing or protecting
any of Administrative Agent’s rights under this Agreement resulting from a
breach by Creditor of the terms of this Agreement provided Administrative Agent
is a prevailing party.
     21. Successors and Assigns. This Agreement shall inure to the benefit of
Administrative Agent, its successors and assigns, including without limitation
any financial institutions participating with Administrative Agent or as
Administrative Agent’s successor in connection with the Senior Debt, and shall
be binding upon both Debtor and Creditor and their respective successors and
assigns.
     22. Defects Waived. This Agreement is effective notwithstanding any defect
in the validity or enforceability of any instrument or document at any time
evidencing or securing the whole or any part of the Senior Debt.
     23. Governing Law. The validity, construction and enforcement of this
Agreement shall be governed by the internal laws of the State of New York.
     24. Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, it is the intent of the parties that such invalidity
or unenforceability shall not affect the validity or enforceability of any other
provision hereof, and that this Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.
     25. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed

7



--------------------------------------------------------------------------------



 



signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            CREDITOR:

DELEK US HOLDINGS, INC.
      By:   /s/ Uzi Yemin         Name:   Uzi Yemin        Title:   President   
          By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]       Title:   Vice
President        DEBTOR:

MAPCO FAMILY CENTERS, INC.
      By:   /s/ Uzi Yemin         Name: Uzi Yemin         Title: President     
        By:   /s/ [ILLEGIBLE]         Name: [ILLEGIBLE]         Title: Chief
Financial Officer        ADMINISTRATIVE AGENT:


LEHMAN COMMERCIAL PAPER, INC.
      By:   /s/ Ritam Bhalla         Name: Ritam Bhalla         Title:
Authorized Signatory   

 